Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 1 of 168

EXHIBIT A

 
-Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 2 of 168

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

Chapter 11
In re:
Case No. 19-11104 (BLS)
EDGEMARC ENERGY HOLDINGS, LLC, et al.,
Joint Administration Requested
Debtors. '
Re: Docket No. 13

 

INTERIM ORDER, PURSUANT TO 11 US.C. §§ 105, 361, 362, 363, 364, 503, 506,
AND 507, () AUTHORIZING THE DEBTORS TO OBTAIN SENIOR
SECURED SUPERPRIORITY POST-PETITION FINANCING, (II) GRANTING
LIENS AND SUPERPRIORITY ADMINISTRATIVE EXPENSE CLAIMS,

(iD) AUTHORIZING THE USE OF CASH COLLATERAL, (IV) GRANTING
ADEQUATE PROTECTION, (V) MODIFYING THE AUTOMATIC STAY,
(VI) SCHEDULING FINAL HEARING, AND (VID GRANTING RELATED RELIEF

 

Upon the motion (the “Motion”)” of EdgeMarc Energy Holdings, LLC and its
subsidiaries that are debtors and debtors in possession (the “Debtors”) in the above-captioned
cases (the “Chapter 11 Cases’), pursuant to sections 105, 361, 362, 363(b), 363(c)(2),
364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1), 364(e), 503, 506(c), and 507 of title 11 of the United
States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), Rules 2002, 4001, 6003, 6004,
and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and the
Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the
District of Delaware (the “Local Rules’), for entry of interim and final orders, among other

things:

 

' The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
number, where applicable, are: EdgeMarc Energy Holdings, LLC (XX-XXXXXXX), EM Energy Manager, LLC (30-
0745334), EM Energy Employer, LLC (XX-XXXXXXX), EM Energy Ohio, LLC (XX-XXXXXXX), EM Energy
Pennsylvania, LLC (XX-XXXXXXX), EM Energy West Virginia, LLC (XX-XXXXXXX), EM Energy Keystone, LLC (82-
0857506), EM Energy Midstream Ohio, LLC (XX-XXXXXXX), EM Energy Midstream Pennsylvania, LLC (46-
3843963). The Debtors’ corporate headquarters and mailing address is 1800 Main Street, Suite 220, Canonsburg, PA
15317.

* Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in
the DIP Documents or the Motion, as applicable.

{1239.001-W0055962.}
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 3 of 168

(i)

(il)

(iii)

(iv)

Authorizing EM Energy Employer, LLC (the “Borrower’”) to obtain, and
the other Debtors (collectively, in their capacity as such, the
“Guarantors” and, together with the Borrower, the “Loan Parties’’) to
guaranty, debtor-in-possession credit financing in an aggregate principal
amount of up to $107,793,041 million (the “DIP Financing”) to be
funded by the Prepetition Lenders (in their capacity as lenders under the
DIP Facilities, the “DIP Lenders”) under a secured term loan and letter of
credit facility (the “DIP Facility”) consisting of (A) new money term
loans (the “DIP Term Loans”)) in an aggregate principal amount of up to
$30 million, and (B) roll-up term loans (the “DIP Roll-Up Loans” and,
together with the DIP Term Loans, the “DIP Loans”), which shall be
subject and subordinate to the DIP Term Loans, to refinance dollar-for-
dollar the Prepetition Secured Debt held by the DIP Lenders in the
aggregate principal amount up to $77,793,041.00 million, with such
amount depending upon the Letters of Credit Outstanding;

deeming all Prepetition Letters of Credit (as defined below) issued and
outstanding under the Prepetition Credit Agreement (as defined below) as
cancelled and reissued under the DIP Credit Agreement (as defined below)
in their full amounts and without modification of their terms (such
reissued letters of credit, the “DIP Letters of Credit’);

authorizing the Loan Parties, in connection with the DIP Facility, to

(A) execute and enter into the Superpriority Secured Debtor-in-Possession
Credit Agreement, among the Loan Parties, the DIP Lenders, and
KeyBank National Association (“KeyBank”), as administrative agent
(solely in such capacity, the “DIP Agent’) and as the Letter of Credit
Issuer (as defined in the DIP Credit Agreement), together with the DIP
Agent and DIP Lenders, the “DIP Secured Parties’), substantially in the
form attached hereto as Exhibit A (as amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof
and thereof, the “DIP Credit Agreement” and, together with the
schedules and exhibits attached thereto and all agreements, documents,
instruments and amendments executed and delivered in connection
therewith, including the Approved Budget, the “DIP Documents”) and
(B) to perform all such other and further acts as may be required in
connection with the DIP Documents;

granting to the DIP Agent, for the benefit of the DIP Lenders, valid,
enforceable, non-avoidable and automatically and fully perfected liens and
security interests, subject only to the (a) the Carve-Out, and (b) valid,
enforceable and non-avoidable Liens or security interests that are (i) in
existence on the Petition Date (as defined below), (ii) either perfected as
of the Petition Date or perfected subsequent to the Petition Date solely to
the extent permitted by section 546(b) of the Bankruptcy Code, and (iit)
senior in priority to the Prepetition Liens granted the Prepetition Secured
Parties under and in connection with the Prepetition Loan in accordance

2
Case 19-11104-JTD Doc61-1 Filed 05/16/19 Page 4 of 168

(v)

(vi)

(vii)

(viii)

(ix)

(xi)

with applicable law (the “Permitted Prior Liens”), to secure the DIP
Obligations, which liens and security interests shall have the rankings and
priorities set forth herein;

granting superpriority administrative claims to the DIP Secured Parties
payable from, and having recourse to, all prepetition and post-petition
property of the Loan Parties’ estates and all proceeds thereof (other than
Avoidance Actions, but, subject to and effective upon entry of the Final
Order, including Avoidance Proceeds), subject to the Carve-Out and the
Permitted Prior Liens;

authorizing the Loan Parties (A) upon entry of this Interim Order, to incur
in multiple draws on and after the Closing Date, DIP Term Loans in an
aggregate principal amount of up to $15 million (the “Initial DIP Term
Loans”) (the incurrence of such loans upon entry of this Interim Order,
the “Interim Financing”) and (B) subject to and effective upon entry of
the Final Order, to incur in multiple draws, additional DIP Term Loans in
an aggregate principal amount of $30 million, in each case subject to the
terms and conditions set forth in the DIP Documents, this Interim Order,
and the Final Order;

subject to and effective upon entry of the Final Order, to use the DIP Roll-
Up Loans to refinance and discharge dollar-for-dollar Prepetition Secured
Debt held by the DIP Lenders in the aggregate principal amount of up to
$77,793,041.00 million;

authorizing the Debtors’ use of the proceeds of the DIP Facility pursuant
to the DIP Credit Agreement and the other DIP Documents, including the
“Approved Budget” (as defined in the DIP Credit Agreement and
including any permitted variances and carry forward amounts, the
“Approved Budget’);

authorizing the Debtors to continue to use the Cash Collateral (subject to
the Approved Budget) and all other Prepetition Collateral, and the
granting of the Adequate Protection Obligations to the Prepetition Secured
Parties with respect to, inter alia, such use of their Cash Collateral to the
extent of diminution in the value of the Prepetition Collateral (including
Cash Collateral);

approving certain stipulations by the Debtors with respect to the
Prepetition Loan Documents and the Prepetition Collateral as set forth
herein;

modifying the automatic stay as set forth herein and the DIP Documents,
to the extent necessary, to implement and effectuate the foregoing and the
other terms and provisions of the DIP Documents, the Interim Order and
Final Order; and
Case 19-11104-JTD Doc61-1 Filed 05/16/19 Page 5 of 168

(xii) scheduling a final hearing (the “Final Hearing”), to be held within 30
days after the Petition Date, to consider entry of the Final Order approving
the DIP Facilities and use of Cash Collateral, as set forth in the DIP
Motion and the DIP Documents; and

the Court having jurisdiction to consider the matters raised in the Motion pursuant to

28 U.S.C. § 1334 and the Amended Standing Order of Reference from the United States District
Court for the District of Delaware, dated February 29, 2012; and the Court having authority to
hear the matters raised in the Motion pursuant to 28 U.S.C. § 157; and venue being proper before
this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and consideration of the Motion and the
requested relief being a core proceeding that the Court can determine pursuant to 28 U.S.C.

§ 157(b)(2); and due and proper notice of the Motion and opportunity for a hearing on the
Motion having been given to the parties listed therein, and it appearing that no other or further
notice need be provided; and the Court having reviewed and considered the Motion, the Streeter
Declaration and the Ross Declaration; and the Court having held an interim hearing on the
Motion (the “Interim Hearing”); and the Court having determined that the legal and factual
bases set forth in the Motion and at the Interim Hearing establish just cause for the relief granted
herein; and the Court having determined that there is good and sufficient cause for the relief set
forth herein, which is necessary to avoid immediate and irreparable harm to the Debtors and
their estates as contemplated by Bankruptcy Rules 4001 and 6003; and upon all of the
proceedings had before the Court; and after due deliberation and sufficient cause appearing

therefor;
Case 19-11104-JTD Doc61-1 Filed 05/16/19 Page 6 of 168

THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND
CONCLUSIONS OF LAW:°

A. Petition Date. On May 15, 2019 (the “Petition Date”), each of the Debtors filed
a separate voluntary petition for relief under chapter 11 of the Bankruptcy Code in the United
States Bankruptcy Court for the District of Delaware (this “Court”) commencing the Chapter 11
Cases.

B. Debtors in Possession. The Debtors have continued in the management and
operation of their businesses and properties as debtors in possession pursuant to sections 1107
and 1108 of the Bankruptcy Code.

C. Committee Formation. As of the date hereof, the Office of the United States
Trustee for the District of Delaware (the “U.S. Trustee”) has not appointed a statutory
committee in the Chapter 11 Cases pursuant to section 1102 of the Bankruptcy Code Gf
appointed, a “Committee’”).

D. Jurisdiction and Venue. The Court has jurisdiction over the Motion pursuant to
28 U.S.C. § 1334 and the Amended Standing Order of Reference from the United States District
Court for the District of Delaware, dated February 29, 2012. This matter is a core proceeding
within the meaning of 28 U.S.C. § 157(b)(2) and, pursuant to Local Rule 9013-1(f), the Debtors
consent to the entry of a final order by the Court in connection with the Motion to the extent that
it is later determined that the Court, absent consent of the parties, cannot enter final orders or

judgments consistent with Article II of the United States Constitution. Venue of the Chapter 11

 

3 The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of
law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To
the extent that any of the following findings of fact constitute conclusions of law, they are adopted as such. To the
extent any of the following conclusions of law constitute findings of fact, they are adopted as such.

5
Case 19-11104-JTD Doc61-1 Filed 05/16/19 Page 7 of 168

Cases and related proceedings is proper before the Court pursuant to 28 U.S.C. §§ 1408 and
1409.

E. Notice. The Interim Hearing was held pursuant to Bankruptcy Rule 4001(b)(2)
and (c)(2). Adequate and sufficient notice of the Motion has been provided in accordance with
the Bankruptcy Code, the Bankruptcy Rules and the Local Rules, and under the circumstances,
no other or further notice of the Motion or the entry of this Interim Order shall be required,
except as set forth in paragraph 38 below. The interim relief granted herein is necessary to avoid
immediate and irreparable harm to the Debtors and their estates.

F, Debtors’ Stipulations Regarding the DIP Facility. The Debtors, on their behalf
and on behalf of their estates, admit, stipulate, acknowledge, and agree (the “Debtors’ DIP
Stipulations”) as follows:

(4) Release of Claims. Upon entry of this Interim Order, each Debtor and its
estate shall be deemed to have forever waived, discharged, and released each of
KeyBank, National Association and its respective affiliates, assigns, or successors and the
respective members, managers, equity holders, affiliates, agents, attorneys, financial
advisors, consultants, officers, directors, employees, and other representatives of the
foregoing (each solely in its capacity as such and all of the foregoing, collectively, the
“DIP Secured Party Releasees”’) from any and all “claims” (as defined in the
Bankruptcy Code), counterclaims, causes of action (including causes of action in the
nature of “lender liability”), defenses, setoff, recoupment, other offset rights, and other
rights of disgorgement or recovery against any and all of the DIP Secured Party
Releasees, whether arising at law or in equity, relating to and/or otherwise in connection

with entering into and consummating the DIP Term Loans; provided that, nothing herein
Case 19-11104-JTD Doc61-1 Filed 05/16/19 Page 8 of 168

shall relieve the DIP Secured Party Releasees from fulfilling their obligations or

commitments under the DIP Facility or the rights of parties in interest with respect to the

Prepetition Secured Parties set forth in paragraphs 20 and 21.

G. Debtors’ Stipulations Regarding the Prepetition Credit Agreement. After
consultation with their attorneys and financial advisors, and without prejudice to the rights of a
Committee or any other party in interest (subject to the limitations thereon contained in
paragraphs 20 and 21 below), the Debtors acknowledge, admit, stipulate and agree that:

(i) Prepetition Credit Facility. Pursuant to that certain Amended and Restated

 

Credit Agreement, dated as of December 19, 2017 (as amended, supplemented, or
otherwise modified from time to time in accordance with the terms thereof,

the “Prepetition Credit Agreement” and, together with the schedules and exhibits
attached thereto and all agreements, documents, instruments, and amendments executed
and delivered in connection therewith, the “Prepetition Loan Documents”), among the
Borrower, KeyBank, as administrative agent and collateral agent (in such capacity, the
“Prepetition Agent”), and as the Letter of Credit Issuer (as defined in the Prepetition
Credit Agreement) and the lenders party thereto (the “Prepetition Lenders” and,
together with the Prepetition Agent and the Letter of Credit Issuer, the “Prepetition
Secured Parties”), the Prepetition Lenders provided revolving credit and other financial
accommodations to, and issued letters of credit for the account of, the Borrower (the
“Prepetition Credit Facility”), which Prepetition Credit Facility has been guaranteed on

a joint and several basis by certain of the Debtors (the “Prepetition Guarantors”).

 

(11) Prepetition Secured Debt. As of the Petition Date, the Borrower and the

Prepetition Guarantors were justly and lawfully indebted and liable to the Prepetition
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 9 of 168

Secured Parties, without defense, counterclaim, or offset of any kind, in respect of

(a) outstanding loans in the aggregate principal amount of not less than $41 million,

(b) L/C Obligations (as defined in the Prepetition Credit Agreement) (the “Prepetition
Letters of Credit”) in the amount of not less than $37 million, and (c) Hedging
Obligations (as defined in the Prepetition Credit Agreement), pursuant to and in
accordance with the terms of, the Prepetition Loan Documents (collectively, such
indebtedness together with accrued and unpaid interest thereon and fees, expenses,
charges, indemnities, and other obligations incurred in connection therewith as provided
in the Prepetition Loan Documents, the “Prepetition Secured Debt’).

(iii) Validity of Prepetition Secured Debt. (a) The Prepetition Secured Debt
constitutes legal, valid, binding, and non-avoidable obligations of the Borrower and the
Prepetition Guarantors, enforceable in accordance with the terms of the Prepetition Loan
Documents (other than in respect of the stay of enforcement arising from section 362 of
the Bankruptcy Code) and (b) no portion of the Prepetition Secured Debt or any
payments made to the Prepetition Secured Parties or applied to or paid on account of the
Prepetition Secured Debt prior to the Petition Date is subject to any contest, attack,
rejection, recovery, recoupment, reduction, defense, counterclaim, offset, subordination,
recharacterization, avoidance or other claim, cause of action, or other challenge of any
nature under the Bankruptcy Code or applicable non-bankruptcy law.

(iv)  Prepetition Liens. The liens and security interests granted to the
Prepetition Secured Parties (the “Prepetition Liens”), pursuant to and in connection with
the Prepetition Loan Documents, are (a) valid, binding, perfected, enforceable liens and

security interests in the Collateral (as defined in the Prepetition Credit Agreement) (the
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 10 of 168

“Prepetition Collateral’), (b) not subject to avoidance, recharacterization,
subordination, recovery, attack, effect, counterclaim, defense, or claim under the
Bankruptcy Code or applicable non-bankruptcy law, and (c) as of the Petition Date,
subject only to Permitted Prior Liens.

(v) No Control. To the extent set forth in paragraph 23, none of the
Prepetition Secured Parties controls the Debtors or their properties or operations, have
authority to determine the manner in which any Debtor’s operations are conducted or are
control persons or insiders of the Debtors by virtue of any of the actions taken with
respect to, in connection with, related to, or arising from the Prepetition Loan
Documents.

(vi) No Claims or Causes of Action. No claims, counterclaims or causes of
action of any kind or nature exist against, or with respect to, the Prepetition Secured
Parties under any agreements by and among the Debtors and any of the Prepetition
Secured Parties that is in existence as of the Petition Date, whether related to the
Prepetition Loan Documents or any other agreement with the Debtors.

H. Findings Regarding the DIP Financing and Use of Cash Collateral.

(1) Good and sufficient cause has been shown for the entry of this Interim
Order.

(i1) The Loan Parties have an immediate and critical need to obtain the DIP
Financing and to continue to use the Prepetition Collateral (including “cash collateral”
within the meaning of section 363(a) of the Bankruptcy Code (“Cash Collateral’)), in
each case on an interim basis, in order to permit, among other things, the orderly

continuation of the operation of their businesses, to maintain business relationships with
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 11 of 168

vendors, suppliers and customers, to make payroll, to make capital expenditures, to
administer these Chapter 11 Cases, and to satisfy other working capital and operational
needs. The access of the Loan Parties to sufficient working capital and liquidity through
the use of Cash Collateral and other Prepetition Collateral, incurrence of new
indebtedness under the DIP Documents and other financial accommodations provided
under the DIP Documents are necessary and vital to the preservation and maintenance of
the going concern values of the Loan Parties and to a successful sale process.

(iii) | The Loan Parties are unable to obtain financing on more favorable terms
from sources other than the DIP Lenders and are unable to obtain adequate unsecured
credit allowable under section 503(b)(1) of the Bankruptcy Code as an administrative
expense. The Loan Parties are also unable to obtain secured credit allowable under
section 364(c)(1), 364(c)(2), or 364(c)(3) of the Bankruptcy Code without granting to the
DIP Secured Parties the DIP Liens and the DIP Superpriority Claims and incurring the
Adequate Protection Obligations, in each case subject to the Carve-Out and the terms and
conditions set forth in this Interim Order and in the DIP Documents.

(iv) Based on the Motion, the Streeter Declaration, the Ross Declaration, and
the record presented to the Court at the Interim Hearing, the terms of the DIP Financing
and the terms on which the Loan Parties may continue to use the Prepetition Collateral
(including Cash Collateral) pursuant to this Interim Order and the DIP Documents are
fair and reasonable, reflect the Loan Parties’ exercise of prudent business judgment and
constitute reasonably equivalent value and fair consideration.

(v) Absent order of the court and the provision of adequate protection (if the

Court determined there were grounds for adequate protection under the Bankruptcy

10
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 12 of 168

Code), consent of the Prepetition Secured Parties is required for the Loan Parties’ use of
Cash Collateral and the other Prepetition Collateral. The Prepetition Secured Parties
have consented to the Loan Parties’ use of Cash Collateral and the other Prepetition
Collateral, and the Loan Parties’ entry into the DIP Documents in accordance with and
subject to the terms and conditions in this Interim Order and the DIP Documents.

(vi) The DIP Financing and the use of the Prepetition Collateral have been
negotiated in good faith and at arm’s length among the Loan Parties and the DIP Secured
Parties, and all of the Loan Parties’ obligations and indebtedness arising under, in respect
of, or in connection with, the DIP Financing and the DIP Documents, including, without
limitation, all “Obligations” (as defined in the DIP Documents), in each case owing to the
DIP Secured Parties or any of their respective banking affiliates (collectively, the “DIP
Obligations”), shall be deemed to have been extended by the DIP Secured Parties and
their respective affiliates in good faith, as that term is used in section 364(e) of the
Bankruptcy Code and in express reliance upon the protections offered by section 364(e)
of the Bankruptcy Code, and the DIP Secured Parties (and the successors and assigns
thereof) shall be entitled to the full protection of section 364(e) of the Bankruptcy Code
in the event that this Interim Order or any provision hereof is vacated, reversed, or
modified, on appeal or otherwise.

(vii) The Prepetition Secured Parties have acted in good faith regarding the DIP
Financing and the Loan Parties’ continued use of the Prepetition Collateral (including
Cash Collateral) to fund the administration of the Loan Parties’ estates and continued
operation of their businesses (including the incurrence and payment of the Adequate

Protection Obligations and the granting of the Adequate Protection Liens), in accordance

11
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 13 of 168

with the terms hereof, and the Prepetition Secured Parties (and the successors and assigns
thereof) shall be entitled to the full protection of sections 363(m) and 364(e), as may be
applicable, of the Bankruptcy Code in the event that this Interim Order or any provision
hereof is vacated, reversed or modified, on appeal or otherwise.

(viii) The Prepetition Secured Parties are entitled to the adequate protection
provided in this Interim Order as and to the extent set forth herein pursuant to sections
361, 362, 363, 364 and 507(b) of the Bankruptcy Code. Based on the Motion and on the
record presented to the Court, the terms of the proposed adequate protection
arrangements and of the use of the Prepetition Collateral are fair and reasonable, reflect
the Loan Parties’ prudent exercise of business judgment, and constitute reasonably
equivalent value and fair consideration for the use of the Prepetition Collateral; provided
that nothing in this Interim Order or the other DIP Documents shall (a) be construed as
the affirmative consent by any of the Prepetition Secured Parties for the use of Cash
Collateral other than on the terms set forth in this Interim Order, (b) be construed as a
consent by any party to the terms of any other financing or any other lien encumbering
the Prepetition Collateral (whether senior or junior), or (c) prejudice, limit, or otherwise
impair the rights of any of the Prepetition Secured Parties to seek new, different, or
additional adequate protection for any diminution in value of their interests in the
Prepetition Collateral from and after the Petition Date or assert the interests of any of the
Prepetition Secured Parties and the rights of any other party in interest to object to such
relief are hereby preserved.

(ix) |The Debtors have requested immediate entry of this Interim Order

pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2) and the Local Rules. Absent

12
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 14 of 168

granting the relief set forth in this Interim Order, the Loan Parties’ estates will be

immediately and irreparably harmed. Consummation of the DIP Financing and the use of

the Prepetition Collateral (including Cash Collateral) in accordance with this Interim

Order and the DIP Documents are, therefore, in the best interests of the Loan Parties’

estates.

L. Permitted Prior Liens; Continuation of Prepetition Liens. Nothing herein shall
constitute a finding or ruling by this Court that any alleged Permitted Prior Lien is valid, senior,
enforceable, prior, perfected, or non-avoidable. Moreover, nothing herein shall prejudice the
rights of any party-in-interest, including, but not limited to, the Debtors, the DIP Agent, the DIP
Lenders, the Prepetition Secured Parties, or a Committee (if appointed), to challenge the validity,
priority, enforceability, seniority, avoidability, perfection, or extent of any alleged Permitted
Prior Lien. Subject to and effective upon entry of the Final Order, the right of a seller of goods
to reclaim such goods under section 546(c) of the Bankruptcy Code is not a Permitted Prior Lien
and is expressly subject to the DIP Liens. The Prepetition Liens, and the DIP Liens that prime
the Prepetition Liens, are continuing liens and the DIP Collateral is and will continue to be
encumbered by such liens in light of the integrated nature of the DIP Facilities, the DIP
Documents, and the Prepetition Loan Documents.

J. Immediate Entry. Sufficient cause exists for immediate entry of this Interim
Order pursuant to Bankruptcy Rules 4001(b)(2) and (c)(2).

IT IS HEREBY ORDERED THAT:

1. Interim Financing Approved. The interim relief requested in the Motion is
granted, and the use of Cash Collateral on an interim basis and the Interim Financing is

authorized and approved, in each case in accordance with the terms and conditions set forth in

13
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 15 of 168

the DIP Documents, the Approved Budget and this Interim Order. Any objections to the Motion
with respect to the entry of this Interim Order that have not been withdrawn, waived or settled,
and all reservations of rights included therein, are hereby denied and overruled on the merits.
The rights of all parties in interest to object to the entry of a Final Order on the Motion are fully
reserved.

2. Authorization of the DIP Financing and the DIP Documents.

(a) The Loan Parties are hereby authorized to execute, deliver, enter into and,
as applicable, perform all of their obligations under this Interim Order and the DIP
Documents and such other and further acts as may be necessary, appropriate, or desirable
in connection therewith, in each case in accordance with and subject to the terms of this
Interim Order and the DIP Documents. The Borrower is hereby authorized to borrow
money and obtain DIP Letters of Credit pursuant to the DIP Credit Agreement, subject to
any limitations on borrowing under the DIP Documents, which shall be used for all
purposes permitted under the DIP Documents, including, without limitation, to pay
certain costs, fees, and expenses related to the Chapter 11 Cases, to pay the Adequate
Protection Payments, and to fund working capital and for general corporate purposes of
the Loan Parties during the Chapter 11 Cases, in each case, subject to the Approved
Budget (except as to Statutory Fees, as that term is defined in paragraph 6 below, which
shall not be subject to any budget) and in accordance with this Interim Order and the DIP
Documents, and the Guarantors are hereby authorized to guaranty the DIP Obligations.
Notwithstanding anything in the DIP Credit Agreement, the Borrower may only make
Borrowings of DIP Term Loans that are consistent with and limited to the draws set forth

in the Approved Budget.

14
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 16 of 168

(b) In furtherance of the foregoing and without further approval of the Court,
each Debtor is authorized to perform all acts, to make, execute, and deliver all
instruments, certificates, agreements, and documents (including, without limitation, the
execution or recordation of security agreements, mortgages, and financing statements),
and to pay all fees in connection with or that may be reasonably required, necessary, or
desirable for the Loan Parties’ performance of their obligations under or related to the
DIP Financing, including, without limitation:

(a) the execution and delivery of, and performance under, each of the
DIP Documents;

(41) the execution and delivery of, and performance under, one or more
amendments, waivers, consents, or other modifications to and under the DIP
Documents, in each case, in such form as the Loan Parties, the DIP Agent and the
requisite DIP Lenders may agree, it being understood that no further approval of
the Court shall be required for any authorizations, amendments, waivers,
consents, or other modifications to and under the DIP Documents (and any fees
and other expenses, amounts, charges, costs, indemnities, and other obligations
paid in connection therewith) that the Debtors represent are not material or
adverse to the Debtors and that do not (A) shorten the maturity of the extensions
of credit thereunder or increase the aggregate commitments or the rate of interest
payable thereunder, (B) increase existing fees or add new fees thereunder
(excluding, for the avoidance of doubt, any amendment, consent or waiver fee), or
(C) shorten the case Milestones set forth in the DIP Credit Agreement; provided,

however, that advance copies of such amendments, waivers, consents, or other

15
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 17 of 168

modifications will be provided to the U.S. Trustee and any Committee, both of
which shall have three business days to object on grounds that the proposed
amendments, waivers, consents, or other modification are material and should be
subject to court approval, upon notice to parties in interest. Notwithstanding the
foregoing as of the date hereof, the term Milestone in the DIP Credit Agreement
shall be amended to extend the deadline for entry of the Final DIP Order to 35
days after the Petition Date. The foregoing shall be without prejudice to the Loan
Parties’ right to seek approval from the Court of any modification or amendment
on an expedited basis; and

(iii) the performance of all other acts necessary, appropriate, or
desirable under or in connection with the DIP Documents.

3. Roll-Up. Subject to and effective upon entry of the Final Order, all of the
Prepetition Secured Debt shall immediately, automatically and irrevocably be deemed to have
been converted into DIP Roll-Up Loans and shall be entitled to all the priorities, privileges,
rights, and other benefits afforded to the other DIP Obligations under the Final Order and the
DIP Loan Documents, in each case subject to the terms and conditions set forth in the Final
Order, DIP Documents and the reservation of rights of parties in interest in paragraph 20 below.

4. Release of DIP Secured Party Releasees. The release set forth in paragraph F
hereof in favor of the DIP Secured Party Releasees is hereby approved upon entry of this Interim
Order.

5. DIP Obligations. Upon execution and delivery of the DIP Documents, the DIP
Documents shall constitute valid, binding and non-avoidable obligations of the Loan Parties,

enforceable against each Loan Party thereto in accordance with the terms of the DIP Documents

16
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 18 of 168

and this Interim Order as of the date of the entry of this Interim Order. No obligation, payment,
transfer or grant of security to the DIP Secured Parties under the DIP Documents or this Interim
Order shall be stayed, restrained, voidable, avoidable, or recoverable under the Bankruptcy Code
or under any applicable law (including, without limitation, under section 502(d), 544, 548, 549
or 550 of the Bankruptcy Code or under any applicable state Uniform Voidable Transactions
Act, Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, or similar statute
or common law), or subject to any defense, reduction, setoff, recoupment, claim, or
counterclaim.

6. Carve-Out.

(a) As used in this Interim Order, the “Carve-Out” shall mean a carve-out
from the DIP Superpriority Claims, the DIP Liens, the 507(b) Claims, the Adequate
Protection Liens and the Prepetition Liens, in an amount equal to the sum of (i) all fees
required to be paid to the Clerk of the Court and to the U.S. Trustee under section
1930(a) of title 28 of the United States Code plus interest at the statutory rate (without
regard to the Carve-Out Trigger Notice, without being subject to any budget (collectively,
the “Statutory Fees”); (ii) all reasonable fees and expenses incurred by a trustee and
payable under section 726(b) of the Bankruptcy Code, in an aggregate amount not to
exceed $50,000 (without regard to the Carve-Out Trigger Notice); (iii) to the extent
allowed by final order of the Court at any time and provided for in the Approved Budget,
for the Debtors’ professionals and the Committee’s professionals, respectively, all unpaid
fees and expenses (the “Professional Fees’) incurred by persons or firms retained by the
Debtors pursuant to section 327, 328, or 363 of the Bankruptcy Code or by a Committee,

if any, pursuant to section 328 and 1103 of the Bankruptcy Code (collectively,

17
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 19 of 168

the “Professional Persons”) at any time on or before (a) the date of delivery by the DIP
Agent of a Carve-Out Trigger Notice and (b) the Termination Date (as defined in the DIP
Credit Agreement) (such day, the “Carve-Out Trigger Date”), whether allowed by the
Court prior to or after the Carve-Out Trigger Date; (iv) to the extent allowed by final
order of the Court, (a) Professional Fees incurred after the Carve-Out Trigger Date in an
amount not to exceed $1,000,000 (the “Post Trigger Date Carve-Out Amount”); plus
(b) any completion or sales fee and any divestiture fee (including, in each case, pursuant
to credit bid) that is earned and payable by the Debtors’ pursuant to an engagement letter
between the Debtors and the Debtors’ investment banker, Evercore, that is approved by
the Court (the “Evercore Fees”); provided that, other than in the event of a credit bid,
such fees shall be payable from the proceeds of the applicable asset sale or other
transaction (the “Completion Fee Carve-Out Reserve”); and (v) amounts held as of the
Petition Date as a retainer by the Professional Persons retained by the Debtors to be used
to pay Professional Fees allowed by final order of the Court (clauses (i) through (v),
collectively, the “Carve-Out Amount”), in each case subject to the limits imposed by
the DIP Orders. For purposes of the foregoing, “Carve-Out Trigger Notice” shall mean
a written notice delivered by email by the DIP Agent to the Debtors’ lead restructuring
counsel, the U.S. Trustee, and counsel to any Committee, which notice may be delivered
following the occurrence and during the continuation of an “Event of Default” under the
DIP Documents and the acceleration of the DIP Obligations (an “Event of Default’),
stating that the Post Trigger Date Carve-Out Amount has been invoked.

(b) Prior to the occurrence of the Carve-Out Trigger Date, the Debtors are

authorized (subject to the Approved Budget), for the Debtors’ Professional Persons and

18
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 20 of 168

the Committee’s Professional Persons, respectively, to pay Professional Fees that are
authorized to be paid in accordance with the provisions of the Bankruptcy Code and any
order entered by the Court establishing procedures for the payment of compensation to
Professional Persons in these Chapter 11 Cases, as the same may be due and payable, and
such payments shall not reduce the Carve-Out Amount.

(c) Upon the closing of the DIP Facility (the “Closing”), the Debtors shall
deposit in a segregated non-interest bearing account (the “Carve-Out Reserve”) the
following amounts: (i) the Post Trigger Date Carve-Out Amount; and (ii) an additional
$1,000,000 for payment of pre-Carve-Out Trigger Date fees and expenses of Professional
Persons as set forth in paragraph 6(a)(iii). Upon the closing of any sale or other
transaction (i) upon which the Evercore Fees are earned and payable, the Debtors shall
deposit or segregate cash in an amount equal to the Evercore Fees in the Completion Fee
Carve-Out Reserve and (ii) the Debtors shall segregate cash into the Carve-Out Reserve
in an amount equal to the Carve-Out Amount at the time of such closing ess any amounts
already in the Carve-Out Reserve. No fees shall be paid to Evercore or any other
professional retained in these cases by the Debtors or the Committee absent order of this
Court approving a fee application on notice, except as otherwise expressly provided in
any order this Court may enter regarding interim compensation procedures.

(d) The Carve-Out Reserve and Completion Fee Carve-Out Reserve shall be
held in a segregated non-interest bearing account maintained by the DIP Agent in trust to
pay the Professional Fees and other obligations included in the Carve-Out, and the Carve-
Out Reserve and Completion Fee Carve-Out Reserve shall be available only to satisfy

such obligations benefiting from the Carve-Out until paid in full; provided that payment

19
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 21 of 168

of any Evercore Fees or any other completion, sale or divestiture fees from the Carve-Out
Reserve (other than from the Completion Fee Carve-Out Reserve) shall be subject and
subordinate, and junior to payment of all other Professional Fees from the Carve-Out
Reserve. The DIP Agent shall allow funds in the Carve-Out Reserve and Completion Fee
Carve-Out Reserve to be released to pay obligations payable from the Carve-Out Reserve
and Completion Fee Carve-Out Reserve, respectively, upon written instruction from the
Debtors.

(e) To the extent the Carve-Out Reserve and/or Completion Fee Carve-Out
Reserve have not been reduced to zero after the payment in full of all obligations payable
from the Carve-Out Reserve or Completion Fee Carve-Out Reserve, respectively, they
shall be used to pay the DIP Agent for the benefit of the DIP Secured Parties until the
DIP Obligations have been indefeasibly paid in full in cash and all DIP Commitments
have been terminated. Notwithstanding anything to the contrary herein, the Prepetition
Agent and the DIP Agent, each on behalf of itself and the relevant secured parties,

(y) shall not sweep or foreclose on the Carve-Out Reserve or Completion Fee Carve-Out
Reserve and (z) shall have a security interest upon any residual interests in the Carve-Out
Reserve and/or Completion Fee Carve-Out Reserve, respectively, available following
satisfaction in cash in full of all obligations included in the Carve-Out, and the priority of
such liens on the residuals shall be consistent with this Interim Order. Further,
notwithstanding anything to the contrary herein, (A) the failure of the Carve-Out Reserve
to satisfy in full the allowed Professional Fees shall not affect the priority of the Carve-
Out and (B) in no way shall the Carve-Out, the Post Trigger Date Carve-Out Amount, the

Carve-Out Reserve or Completion Fee Carve-Out Reserve, or any of the foregoing be

20
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 22 of 168

construed as a cap or limitation on the amount of the allowed Professional Fees due and

payable by the Debtors.

(f) Notwithstanding anything to the contrary herein or in the DIP Documents,

the Carve-Out shall be senior to, the DIP Superpriority Claims, the DIP Liens, the 507(b)

Claims, the Adequate Protection Liens, the Prepetition Liens, and all other liens and

claims granted under this Interim Order, the DIP Documents, or otherwise securing or in

respect of the DIP Obligations or the Adequate Protection Obligations.

7. No Direct Obligation to Pay Allowed Professional Fees. Nothing in this Interim
Order or otherwise shall be construed to obligate the Prepetition Secured Parties or the DIP
Secured Parties, in any way, to pay compensation to, or to reimburse expenses of, any
Professional Person or to guarantee that the Debtors have sufficient funds to pay such
compensation or reimbursement.

8. DIP Superpriority Claims. Pursuant to section 364(c)(1) of the Bankruptcy Code,
all of the DIP Obligations shall constitute allowed superpriority administrative expense claims
against the Loan Parties (without the need to file any proof of claim) with priority over any and
all administrative expense claims, priority claims and unsecured claims against the Loan Parties,
now existing or hereafter arising, of any kind whatsoever specified in sections 503(b) and/or
507(b) of the Bankruptcy Code, including, without limitation, all administrative expenses or
other claims arising under section 105, 328, 330, 331, 365, 503(b), 507(a) (other than 507(a)(1)),
507(b), 1113, or 1114 of the Bankruptcy Code (including the Adequate Protection Obligations),
whether or not such expenses or claims may become secured by a judgment lien or other non-
consensual lien, levy, or attachment, which allowed claims (the “DIP Superpriority Claims’)

shall for purposes of section 1129(a)(9)(A) of the Bankruptcy Code be considered administrative

21
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 23 of 168

expenses allowed under section 503(b) of the Bankruptcy Code, and which DIP Superpriority
Claims shall be payable from and have recourse to all prepetition and post-petition property of
the Loan Parties and all proceeds thereof (excluding the Loan Parties’ claims and causes of
action under sections 502(d), 506(c), 544, 545, 547, 548, 550, and 553 of the Bankruptcy Code
and under any applicable state Uniform Voidable Transactions Act, Uniform Fraudulent Transfer
Act, Uniform Fraudulent Conveyance Act and similar statutes or common law (collectively, the
“Avoidance Actions”, which, for the avoidance of doubt, excludes Debtors’ claims and causes
of action under section 549 of the Bankruptcy Code or similar state or other applicable law and
the proceeds of each of the foregoing), but including, subject to and effective upon entry of the
Final Order, any proceeds or property recovered, unencumbered or otherwise from Avoidance
Actions, whether by judgment, settlement, or otherwise (“Avoidance Proceeds’), subject to the
Carve-Out. The DIP Superpriority Claims shall be entitled to the full protection of section
364(e) of the Bankruptcy Code in the event that this Interim Order or any provision hereof is
vacated, reversed, or modified, on appeal or otherwise. The DIP Superpriority Claims shall be
pari passu in right of payment with one another and senior to the Adequate Protection Claims;
provided that the DIP Superpriority Claims in respect of the DIP Roll-Up Loans shall be subject
and subordinate to the DIP Superpriority Claims in respect of the DIP Term Loans.

9. DIP Liens. As security for the DIP Obligations, effective and perfected upon the
date of the Petition Date and without the necessity of the execution, recordation or filing of
mortgages, security agreements, control agreements, pledge agreements, financing statements,
notations on certificates of title for titled goods or other similar documents, or the possession or
control by the DIP Agent of, or over, any and all tangible and intangible prepetition and post-

petition property of the Loan Parties, whether existing on the Petition Date or thereafter acquired

22
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 24 of 168

including, without limitation, any and all cash of the Loan Parties (whether maintained with the
DIP Agent or otherwise, except for the Carve-Out Reserve) and any investment of such cash,
inventory, accounts receivable, other rights to payment whether arising before or after the
Petition Date, contracts, properties, plants, fixtures, machinery, equipment, general intangibles,
documents, instruments, securities, chattel paper, interests in leaseholds, real properties, deposit
accounts, patents, copyrights, trademarks, trade names, the proceeds of any and all commercial
tort claims of the Debtors of any kind or nature, including, but not limited to, proceeds of claims
and commercial tort claims against ETC Northeast Pipeline LLC and its affiliates, any claim or
rights under section 549 of the Bankruptcy Code, rights under license agreements and other
intellectual property, letter-of-credit rights, investment property and support obligations, all
books and records pertaining to the property described in this paragraph, all property of the Loan
Parties held by any DIP Secured Party, all other goods (including but not limited to fixtures) and
personal property of the Loan Parties, whether tangible or intangible and wherever located,
Avoidance Proceeds (subject to and effective upon entry of the Final Order), capital stock of
subsidiaries, wherever located, and, to the extent not covered by the foregoing, all other assets or
property of the Debtors, whether tangible, intangible, real, personal or mixed, and the proceeds,
products, rents, and profits of the foregoing, whether arising under section 552(b) of the
Bankruptcy Code or otherwise, of all the foregoing, in each case other than the Avoidance
Actions, but including, subject to and effective upon entry of the Final Order, any Avoidance
Proceeds (collectively, the “DIP Collateral”), the following security interests and liens are
hereby granted to the DIP Agent for its own benefit and the benefit of the DIP Lenders (all such
liens and security interests granted to the DIP Agent, for its benefit and for the benefit of the DIP

Lenders, pursuant to this Interim Order and the DIP Documents, the “DIP Liens”):

23
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 25 of 168

(a) First Priority Lien on Unencumbered Property. Pursuant to
section 364(c)(2) of the Bankruptcy Code, a valid, binding, continuing, enforceable, fully
perfected first priority senior security interest in and lien upon DIP Collateral, that, on or
as of the Petition Date, is not subject to a valid, perfected, and non-avoidable lien as of
the Petition Date or perfected subsequent to the Petition Date as permitted by Section
546(b) of the Bankruptcy Code (collectively, “Unencumbered Property”), including,
but not limited to Avoidance Proceeds, subject to and effective upon entry of the Final
Order.

(b) Priming Liens. Pursuant to section 364(d)(1) of the Bankruptcy Code, a
valid, binding, continuing, enforceable, fully perfected first priority priming security
interest in and lien upon all DIP Collateral (wherever located and the proceeds, products,
rents and profits thereof), subject and subordinate only to the Permitted Prior Liens, but
senior in all respects to the Prepetition Liens, Adequate Protection Liens and all other
liens that are not Permitted Prior Liens (any such liens primed pursuant to this clause (b),
the “Primed Liens’’);

(c) Liens Junior to Certain Other Liens. Pursuant to section 364(c)(3) of the
Bankruptcy Code, a valid, binding, continuing, enforceable, fully perfected security
interest in and lien upon all DIP Collateral immediately junior to Permitted Prior Liens.

(d) Liens Senior to Certain Other Liens. The DIP Liens shall not be
(i) subject or subordinate to (A) any lien or security interest that is avoided and preserved
for the benefit of the Loan Parties and their estates under section 551 of the Bankruptcy
Code, (B) unless otherwise provided for in the DIP Documents or in this Interim Order,

any liens or security interests arising after the Petition Date, including, without limitation,

24
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 26 of 168

but subject to and effective upon entry of Final Order, any liens or security interests
granted in favor of any federal, state, municipal, or other governmental unit (including
any regulatory body), commission, board, or court for any liability of the Loan Parties, or
(C) any intercompany or affiliate liens or security interests of the Loan Parties or

(ii) subordinated to or made pari passu with any other lien or security interest under
section 363 or 364 of the Bankruptcy Code granted after the date hereof.

(e) Relative Priority of DIP Liens. Notwithstanding anything to the contrary
herein, the DIP Liens in respect of the DIP Roll-Up Loans shall be subject and
subordinate to the DIP Liens in respect of the DIP Term Loans in all respects.

(f) For the avoidance of doubt, any DIP Liens on DIP Collateral relating to
real property of the Debtors granted pursuant to this paragraph 9 shall include, for the
ratable benefit of the related DIP Secured Parties, in each case to the extent constituting
DIP Collateral, all of each Debtor’s right, title and interest now or hereafter acquired in
and to all land, together with the buildings, structure, and other improvements thereon,
now or hereafter owned by any Debtor, including all easements, rights-of-way, and
similar rights relating thereto and all leases, tenancies, and occupancies thereof, and (i) all
goods, accounts, inventory, general intangibles, instruments, documents, contract rights
and chattel paper, (ii) all reserves, escrows or impounds and all deposit accounts
maintained by each Debtor with respect to such real estate, (iii) other than Permitted Prior
Liens, all leases, licenses, concessions, occupancy agreements or other agreements
(written or oral, now or at any time in effect) which grant to any person a possessory
interest in, or the right to use, all or any part of such real estate, together with all related

security and other deposits, (iv) all of the rents, revenues, royalties, income proceeds,

25
Case 19-11104-JTD Doc61-1 Filed 05/16/19 Page 27 of 168

profits, accounts receivable, security and other types of deposits, and other benefits paid
or payable by parties to the leases for using, leasing, licensing possessing, operating
from, residing in, selling or otherwise enjoying such real estate, (v) all other agreements,
such as construction contracts, architects’ agreements, engineers’ contracts, utility
contracts, maintenance agreements, management agreements, service contracts, listing
agreements, guaranties, warranties, permits, licenses, certificates and entitlements in any
way relating to the construction, use, occupancy, operation, maintenance, enjoyment or
ownership of such real estate, (vi) all rights, privileges, tenements, hereditaments, rights-
of-way, easements, appendages, and appurtenances appertaining to the foregoing, (vit) all
property tax refunds payable with respect to such real estate, (viii) all accessions,
replacements and substitutions for any of the foregoing and all proceeds thereof, (ix) all
insurance policies, unearned premiums therefor and proceeds from such policies covering
any of the above property now or hereafter acquired by each Debtor as an insured party,
and (x) all awards, damages, remunerations, rermbursements, settlements or
compensation heretofore made or hereafter to be made to any Debtor by any
governmental authority pertaining to any condemnation or other taking (or any purchase

in lieu thereof) of all or any such real estate.

26
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 28 of 168

10. Maintenance of Letters of Credit. Subject to and effective upon entry of the Final
Order, the Prepetition Letters of Credit shall be deemed to have been cancelled and reissued as
DIP Letters of Credit in their full undrawn amounts and without modification of the terms of the
Prepetition Letters of Credit other than their deemed issuance as DIP Letters of Credit.

11. Automatic Stay.

(a) The automatic stay provisions of section 362 of the Bankruptcy Code are
hereby modified to the extent necessary to permit the DIP Secured Parties to enforce all
of their rights under the DIP Documents and (1) immediately upon the occurrence of an
Event of Default, to declare (A) the termination, reduction, or restriction of any further
DIP Commitment to the extent any such DIP Commitment remains and (B) all applicable
DIP Obligations to be immediately due and payable, without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the Loan
Parties, and (ii) unless the Court orders otherwise during the Remedies Notice Period (as
defined below), upon the occurrence of an Event of Default and the giving by the DIP
Agent of five business days’ prior written notice (which shall run concurrently with any
notice required to be provided under the DIP Documents) (the “Remedies Notice
Period”) delivered by email to the Debtors’ lead restructuring counsel (with a copy by
email to the Committee, if any, and the U.S. Trustee) (the “Remedies Notice’), (A) to
withdraw consent to the Loan Parties’ continued use of any Cash Collateral and/or (B) to
exercise all other rights and remedies provided for in the DIP Documents and under
applicable law; provided that, during the Remedies Notice Period, the Loan Parties shall
be permitted to continue to use Cash Collateral in the ordinary course of business (subject

to the Approved Budget) and may request an expedited hearing before the Court. After

27
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 29 of 168

delivery of the Remedies Notice and during and after the Remedies Notice Period, any
payments proposed to be made by the Debtors in accordance with the Approved Budget
shall be subject to prior review by the DIP Agent and its professionals and the DIP Agent
may object to any proposed payment solely on the grounds that such payment is not in
the ordinary course of business and is not included in the Approved Budget.

(b) No rights, protections, or remedies of the DIP Secured Parties granted by
the provisions of this Interim Order or the DIP Documents shall be limited, modified, or
impaired in any way by (i) any actual or purported withdrawal of the consent of any party
to the Loan Parties’ authority to continue to use Cash Collateral, (ii) any actual or
purported termination of the Loan Parties’ authority to continue to use Cash Collateral, or
(iti) the terms of any other order or stipulation related to the Loan Parties’ continued use
of Cash Collateral or the provision of adequate protection to any party.

12. Payment of DIP Agent Fees and Expenses. The Loan Parties shall make current

cash payments of the reasonable and documented prepetition and post-petition fees and expenses

incurred by the DIP Agent in connection with the Chapter 11 Cases in any manner (limited, in

the case of the advisors to the DIP Agent, to Huron Consulting Group Inc., Hunton Andrews

Kurth LLP, and Connolly Gallagher LLP and including the allocated costs (with no profit

margin) of the DIP Agent’s internal counsel in connection with the Chapter 11 Cases) promptly

upon receipt of invoices therefor, which payments shall be made within 10 days (which time

period may be extended by the applicable professional) after the receipt by the Debtors, the

Committee, if any, and the U.S. Trustee (the “Review Period’) of invoices therefor (the

“Invoiced Fees”) and without the necessity of filing formal fee applications, including such

amounts arising before or after the Petition Date. The invoices for such Invoiced Fees shall

28
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 30 of 168

include a list of professionals who worked on the matter, their hourly rate Gf such professionals
bill at an hourly rate), the number of hours each professional billed (except for financial advisors
compensated on other than an hourly basis) and, with respect to the invoices of law firms, the
year of law school graduation for each attorney, as well as a summary description of services
provided and a list of expenses incurred by the applicable professional firm. Such Invoiced Fees
shall not be required to contain detailed time entries of any professional, provided, however, that
the U.S. Trustee reserves the right to seek copies of invoices containing such detailed time
entries; provided further, however, that any Invoiced Fees may be redacted to protect privileged,
confidential, or proprietary information, provided that the U.S. Trustee reserves his right to seek
to obtain unredacted copies of such invoices . The Debtors, the Committee, if any, and the U.S.
Trustee may object to any portion of the Invoiced Fees (the “Disputed Invoiced Fees”) within
the Review Period by filing with the Court a motion or other pleading setting forth the specific
objections to the Disputed Invoiced Fees in reasonable narrative detail and the bases for such
objections; provided that payment of any undisputed portion of Invoiced Fees shall not be
delayed based on any objections thereto.

13. Limitation on Charging Expenses Against Collateral. Subject only to and
effective upon entry of the Final Order, except to the extent of the Carve-Out, no costs or
expenses of administration of the Chapter 11 Cases or any future proceeding that may result
therefrom, including liquidation in bankruptcy or other proceedings under the Bankruptcy Code,
shall be charged against or recovered from the DIP Collateral (including Cash Collateral) or the
Prepetition Collateral pursuant to section 506(c) of the Bankruptcy Code or any similar principle
of law, without the prior written consent of the DIP Agent or the Prepetition Agent, and no such

consent shall be implied from any other action, inaction, or acquiescence by the DIP Secured

29
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 31 of 168

Parties or the Prepetition Secured Parties, and nothing contained in this Interim Order shall be
deemed to be a consent by the DIP Secured Parties or the Prepetition Secured Parties to any
charge, lien, assessment, or claim against the DIP Collateral or Prepetition Collateral under
section 506(c) of the Bankruptcy Code or otherwise.

14. Payments Free and Clear. Any and all payments or proceeds remitted to the DIP
Agent on behalf of the DIP Secured Parties pursuant to the provisions of this Interim Order or
the DIP Documents shall be received free and clear of any claim, charge, assessment, or other
liability, including, without limitation, and subject to and effective upon entry of the Final Order,
any such claim or charge arising out of or based on, directly or indirectly, section 506(c) of the
Bankruptcy Code (whether asserted or assessed by, through, or on behalf of the Debtors) or
552(b) of the Bankruptcy Code.

15. Use of Cash Collateral. The Debtors are hereby authorized, subject to the
Approved Budget and the terms and conditions of this Interim Order, to use all Cash Collateral.

16. Adequate Protection of Prepetition Secured Parties. Until entry of a Final Order
approving the DIP Roll-Up Loans, the Prepetition Secured Parties are entitled, pursuant to
sections 361, 362, 363(e), 364(d)(1), and 507(b) of the Bankruptcy Code, to adequate protection
of their respective interests in the Prepetition Collateral, for and equal in amount to the aggregate
diminution in the value of the Prepetition Secured Parties’ prepetition security interests in the
Prepetition Collateral from and after the Petition Date, if any, for any reason provided for under
the Bankruptcy Code, including, but not limited to, the Debtors’ use, sale or lease of Cash
Collateral and other Prepetition Collateral, the imposition of the automatic stay and/or the Carve-

Out (the “Adequate Protection Claims”). In consideration of the foregoing, the Prepetition

30
Case 19-11104-JTD Doc61-1 Filed 05/16/19 Page 32 of 168

Secured Parties are hereby granted the following (collectively, the “Adequate Protection
Obligations”):

(a) Adequate Protection Liens. Until entry of a Final Order approving the
DIP Roll-Up Loans, the Prepetition Agent (for itself and for the benefit of the Prepetition
Lenders) is hereby granted (effective and perfected upon the Petition Date and without
the necessity of the execution of any mortgages, security agreements, pledge agreements,
financing statements, or other agreements), in the amount of its respective Adequate
Protection Claim, a valid, perfected replacement security interest in and lien upon (the
“Adequate Protection Liens”) the DIP Collateral (including, without limitation, subject
to and effective upon entry of the Final Order, the Avoidance Proceeds), which Adequate
Protection Liens shall secure the Adequate Protection Claims, and subject and
subordinate only to the Carve-Out, the DIP Liens, and the Permitted Prior Liens.

(b) 507(b) Claims. Until entry of a Final Order approving the DIP Roll-Up
Loans, the Prepetition Agent is hereby granted an allowed superpriority administrative
expense claim as provided for in section 507(b) of the Bankruptcy Code in the amount of
its Adequate Protection Claims with, except as set forth in this Interim Order, priority in
payment over any and all administrative expense claims, priority claims and unsecured
claims against the Debtors and their estates, now existing or hereafter arising, of the kind
specified in section 507(b) of the Bankruptcy Code, including but not limited to claims
specified in sections 105, 328, 330, 331, 365, 503(b), 507(a)(other than section
507(a)(1)), 507(b), 1113 and 1114 (the “507(b) Claims’), which 507(b) Claims (subject
to DIP Liens and DIP Superpriority Claims) shall have recourse to and be payable from

all of the DIP Collateral (including, without limitation, subject to and effective upon

31
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 33 of 168

entry of the Final Order, the Avoidance Proceeds). The 507(b) Claims shall be subject
and subordinate to the Carve-Out, the DIP Superpriority Claims, the DIP Liens, and the
Permitted Prior Liens. Except to the extent expressly set forth in this Interim Order or the
DIP Credit Agreement, the Prepetition Secured Parties shall not receive or retain any
payments, property or other amounts in respect of the 507(b) Claims unless and until the
DIP Obligations (other than contingent indemnification obligations as to which no claim
has been asserted) and the DIP Superpriority Claims have indefeasibly been paid in cash
in full and all DIP Commitments have been terminated.

(c) Adequate Protection Cash Payments. Until entry of a Final Order
approving the DIP Roll-Up Loans, and in each case subject to reallocation or
recharacterization as payment of principal under section 506(a) and (b) of the Bankruptcy
Code as may be ordered by the Court in connection with a timely and successful
Challenge pursuant to paragraph 20 or 21 below, until the indefeasible discharge of the
Prepetition Secured Debt, the Prepetition Agent, for the benefit of the Prepetition Secured
Parties, shall receive current payment in cash on the last business day of each month in an
amount equal to the sum of all post-petition unpaid interest accruing on all outstanding
principal, interest, fees, and other amounts owing under the applicable Prepetition
Secured Debt (as of the Petition Date), in each case at the applicable default rate (the
payments in this subparagraph (c), the “Adequate Protection Payments’).

(d) Prepetition Secured Parties Fees and Expenses. The Loan Parties shall
make current cash payments of the reasonable and documented prepetition and post-
petition fees and expenses incurred by the Prepetition Agent in connection with the

Chapter 11 Cases in any manner (limited, in the case of the advisors to the Prepetition

32
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 34 of 168

Secured Parties, to Huron Consulting Group Inc., Hunton Andrews Kurth LLP, and
Connolly Gallagher LLP, and including the allocated costs (with no profit margin) of the
Prepetition Lenders’ internal counsel in connection with the Chapter 11 Cases) promptly
upon receipt of invoices therefor, which payments shall be made in accordance with the
procedures set forth in paragraph 12 hereof with respect to payment of the fees and
expenses of the DIP Agent.

(e) All Adequate Protection Liens and 507(b) Claims granted by this Interim

Order are subject to any appropriate remedy ordered by the Court, if and to the extent that

the underlying Prepetition Liens or Prepetition Claims of the Prepetition Secured Parties

are successfully challenged pursuant to paragraph 20 of this Interim Order.

17. Reservation of Rights of Prepetition Secured Parties. Under the circumstances
and given that the above-described adequate protection is consistent with the Bankruptcy Code,
including section 506(b) thereof, the Court finds that the adequate protection provided herein is
reasonable and sufficient to protect the interests of the Prepetition Secured Parties; provided that
any of the Prepetition Secured Parties may request further or different adequate protection, and
the Debtors or any other party may contest any such request.

18. Perfection of DIP Liens and Adequate Protection Liens.

(a) The DIP Agent, the DIP Lenders and the Prepetition Secured Parties are
hereby authorized, but not required, to file or record (and to execute in the name of the

Loan Parties, as their true and lawful attorneys, with full power of substitution, to the

maximum extent permitted by law) financing statements, trademark filings, copyright

filings, mortgages, notices of lien or similar instruments in any jurisdiction, or take

possession of or control over cash or securities, or take any other action in order to

33
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 35 of 168

validate and perfect the liens and security interests granted to them hereunder. Whether
or not the DIP Agent, on behalf of the DIP Secured Parties, or the Prepetition Secured
Parties shall, in their sole discretion, choose to file such financing statements, trademark
filings, copyright filings, mortgages, notices of lien or similar instruments, or take
possession of or control over any cash or securities, or otherwise confirm perfection of
the liens and security interests granted to them hereunder, such liens and security interests
shall be deemed valid, perfected, allowed, enforceable, non-avoidable, and not subject to
challenge, dispute, or subordination, at the time and on the date of entry of this Interim
Order. Upon the request of the DIP Agent, each of the Prepetition Secured Parties and
the Loan Parties, without any further consent of any party, is authorized (in the case of
the Loan Parties) and directed (in the case of the Prepetition Secured Parties) to take,
execute, deliver and file such instruments (in each case, without representation or
warranty of any kind) to enable the DIP Agent to further validate, perfect, preserve, and
enforce the DIP Liens. All such documents shall be deemed to have been recorded and
filed as of the Petition Date.

(b) This Interim Order shall be sufficient and conclusive evidence of the
validity, perfection, and priority of all liens granted herein, including the DIP Liens and
the Adequate Protection Liens, without the necessity of filing or recording financing
statements, intellectual property filings, mortgages, notices of lien or similar instruments
in any jurisdiction, taking possession of or control over cash, deposit accounts, securities,
or other assets, or the taking of any other action (including, for the avoidance of doubt,
entering into any deposit account control agreement, customs broker agreement or freight

forwarding agreement) to validate or perfect (in accordance with applicable non-

34
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 36 of 168

bankruptcy law) the DIP Liens and the Adequate Protection Liens, or to entitle the DIP
Secured Parties to the priorities granted herein. Notwithstanding the foregoing, a
certified copy of this Interim Order may, in the discretion of the DIP Agent, be filed with
or recorded in filing or recording offices in addition to or in lieu of such financing
statements, mortgages, notices of lien or similar instruments, and all filing offices are
hereby authorized to accept such certified copy of this Interim Order for filing and/or
recording, as applicable. The automatic stay of section 362(a) of the Bankruptcy Code
shall be modified to the extent necessary to permit the DIP Agent and Prepetition Secured
Parties to take all actions, as applicable, referenced in this subparagraph (b) and the
immediately preceding subparagraph (a).

19. Preservation of Rights Granted Under This Interim Order.

(a) Other than the Carve-Out, Permitted Prior Liens and other claims and liens
expressly granted by this Interim Order, no claim or lien having a priority superior to or
that is pari passu with those granted by this Interim Order to the DIP Secured Parties or
the Prepetition Secured Parties, respectively, shall be permitted while any of the DIP
Obligations or the Adequate Protection Obligations remain outstanding, and, except as
otherwise expressly provided in this Interim Order, the DIP Liens and the Adequate
Protection Liens shall not be (i) subject or junior to any lien or security interest that is
avoided and preserved for the benefit of the Loan Parties’ estates under section 551 of the
Bankruptcy Code, (ii) subordinated to or made pari passu with any other lien or security
interest, whether under section 364(d) of the Bankruptcy Code or otherwise,

(iii) subordinated to or made pari passu with any liens arising after the Petition Date,

including, without limitation, subject to and effective upon entry of the Final Order, any

35
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 37 of 168

liens or security interests granted in favor of any federal, state, municipal, or other
domestic or foreign governmental unit (including any regulatory body), commission,
board, or court for any liability of the Loan Parties, or (iv) subject or junior to any
intercompany or affiliate liens or security interests of the Loan Parties.

(b) Notwithstanding any order that may be entered converting any of the
Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code or dismissing any of
the Chapter 11 Cases under section 1112 of the Bankruptcy Code or that otherwise is at
any time entered, (i) the DIP Superpriority Claims, the 507(b) Claims, the DIP Liens, and
the Adequate Protection Liens shall continue in full force and effect and shall maintain
their priorities as provided in this Interim Order until all DIP Obligations and Adequate
Protection Obligations shall have been indefeasibly paid in full in cash (and such DIP
Superpriority Claims, 507(b) Claims, DIP Liens, and Adequate Protection Liens shall,
notwithstanding such dismissal or conversion, remain binding on all parties in interest),
(ii) the other rights granted by this Interim Order shall not be affected, and (iii) the Court
shall retain jurisdiction, for the purposes of enforcing the claims, liens and security
interests referred to in this paragraph 19 and otherwise in this Interim Order.

(c) If any or all of the provisions of this Interim Order are hereafter reversed,
modified, vacated, or stayed, such reversal, modification, vacatur, or stay shall not affect
(i) the validity, priority or enforceability of any DIP Obligations or Adequate Protection
Obligations incurred prior to the actual receipt of written notice by the DIP Agent or the
Prepetition Agent, as applicable, of the effective date of such reversal, modification,
vacatur, or stay or (ii) the validity, priority, or enforceability of the DIP Liens or the

Adequate Protection Liens. Notwithstanding any such reversal, modification, vacatur, or

36
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 38 of 168

stay of any use of Cash Collateral, any DIP Obligations or any Adequate Protection
Obligations incurred by the Loan Parties to the DIP Secured Parties or the Prepetition
Secured Parties, as the case may be, prior to the actual receipt of written notice by the
DIP Agent or the Prepetition Agent, as applicable, of the effective date of such reversal,
modification, vacatur, or stay shall be governed in all respects by the original provisions
of this Interim Order, and the DIP Secured Parties and the Prepetition Secured Parties
shall be entitled to all the rights, remedies, privileges and benefits granted in section
364(e) of the Bankruptcy Code, this Interim Order and the DIP Documents.

(d) Except as expressly provided in this Interim Order or in the DIP
Documents, the DIP Obligations, the DIP Liens, the DIP Superpriority Claims, the 507(b)
Claims, the Adequate Protection Liens, and the Adequate Protection Obligations and all
other rights and remedies of the DIP Agent, the DIP Lenders and the Prepetition Secured
Parties granted by the provisions of this Interim Order and the DIP Documents shall
survive, and shall not be modified, impaired, or discharged by the entry of an order
(i) converting any of the Chapter 11 Cases to a case under chapter 7 of the Bankruptcy
Code, dismissing any of the Chapter 11 Cases, terminating the joint administration of the
Chapter 11 Cases or by any other act or omission, (ii) approving the sale of any DIP
Collateral pursuant to section 363(b) of the Bankruptcy Code (except to the extent
permitted by the DIP Documents), or (iii) confirming a chapter 11 plan in any of the
Chapter 11 Cases and, pursuant to section 1141(d)(4) of the Bankruptcy Code, the Loan
Parties have waived any discharge as to any remaining DIP Obligations or Adequate
Protection Obligations. The terms and provisions of this Interim Order and the DIP

Documents shall continue in the Chapter 11 Cases, in any successor cases if the Chapter

37
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 39 of 168

11 Cases cease to be jointly administered and in any superseding chapter 7 cases under
the Bankruptcy Code, and the DIP Obligations, the DIP Liens, the DIP Superpriority
Claims, the 507(b) Claims, the Adequate Protection Liens, and the Adequate Protection
Obligations and all other rights and remedies of the DIP Secured Parties and the
Prepetition Secured Parties granted by the provisions of this Interim Order and the DIP
Documents shall continue in full force and effect until the DIP Obligations are
indefeasibly paid in full in cash, as set forth herein and in the DIP Documents, and the
Commitments have been terminated.

20. Effect of Stipulations on Third Parties.

(a) The Debtors’ stipulations, admissions, agreements and releases contained
in this Interim Order (other than releases with respect to the DIP Secured Party
Releasees, which releases are binding upon all parties upon entry of this Interim Order)
shall be binding upon (i) the Debtors and their estates, in all circumstances and for all
purposes and (ii) all other parties in interest, including, without limitation, any statutory
or non-statutory committees appointed or formed in the Chapter 11 Cases (including a
Committee, if any) and any other person or entity acting or seeking to act on behalf of the
Debtors’ estates, including any chapter 7 or chapter 11 trustee or examiner appointed or
elected for any of the Debtors, in all circumstances and for all purposes unless (A) such
committee or any other party in interest (subject in all respects to any agreement or
applicable law that may limit or affect such entity’s right or ability to do so), in each case,
with standing granted by the Court, has timely filed an adversary proceeding (subject to
the limitations contained herein, including, inter alia, in this paragraph 20) (1) objecting

to or challenging the amount, validity, perfection, enforceability, priority, or extent of the

38
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 40 of 168

Prepetition Secured Debt or the Prepetition Liens or (2) otherwise asserting or
prosecuting any action for preferences, fraudulent transfers or conveyances, other
avoidance power claims or any other claims, counterclaims or causes of action,
objections, contests, or defenses (collectively, a “Challenge”) against the Prepetition
Secured Parties or their respective subsidiaries, affiliates, officers, directors, managers,
principals, employees, agents, financial advisors, attorneys, accountants, investment
bankers, consultants, representatives, and other professionals and their respective
successors and assigns thereof, in each case in their respective capacity as such (each, a
“Representative” and, collectively, the “Representatives’”) in connection with matters
related to any claims of the Debtors against the Prepetition Secured Parties, the
Prepetition Loan Documents, the Prepetition Secured Debt, the Prepetition Liens, the
Prepetition Collateral, or otherwise, provided that all pleadings filed in connection with a
Challenge shall set forth the basis for such challenge or claim, (B) such Challenge has
been filed prior to the latest of (1) (Y) with respect to parties in interest (other than a
Committee), 75 calendar days after entry of this Interim Order and (Z) with respect to a
Committee, if any, 60 calendar days after the appointment of the Committee, (2) any such
later date as has been agreed to, in writing, by the Prepetition Agent, and (3) any such
later date as has been ordered by the Court for cause upon a motion filed and served
within any applicable time period set forth in this paragraph 20 (the time period
established by the foregoing clauses (1) through (3), the “Challenge Period”), provided,
however, that if any of the Debtors’ cases convert to a Chapter 7, or if a Chapter 11
trustee is appointed, prior to the expiration of the Challenge Period, the Challenge Period

shall be extended for the Chapter 7 or Chapter 11 trustee to 40 days after their

39
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 41 of 168

appointment; and (C) there is a final non-appealable order sustaining such Challenge in
favor of the plaintiff in such timely filed adversary proceeding or contested matter. Any
Challenge not so specified and filed prior to the expiration of the Challenge Period shall
be deemed forever, waived, released, and barred.

(b) If no such Challenge is filed during the Challenge Period or the Court does
not rule in favor of the plaintiff in any such proceeding, then (i) the Debtors’ stipulations,
admissions, agreements, and releases contained in this Interim Order shall be binding on
all parties in interest, including, without limitation, the Committee, if any, (11) the
obligations of the Loan Parties under the Prepetition Loan Documents, including the
Prepetition Secured Debt, shall constitute allowed claims not subject to defense, claim,
counterclaim, recharacterization, subordination, offset, or avoidance, for all purposes in
the Chapter 11 Cases, and any subsequent chapter 7 case(s), (i11) the Prepetition Liens
shall be deemed to have been, as of the Petition Date, legal, valid, binding, perfected,
security interests and liens, not subject to recharacterization, subordination, avoidance, or
other defense, (iv) the Prepetition Secured Debt and the Prepetition Liens shall not be
subject to any other or further claim or challenge by a Committee, if any, any non-
statutory committees appointed or formed in the Chapter 11 Cases, any trustee or
examiner with enlarged powers appointed or elected in any of the Chapter 11 Cases or
any subsequent chapter 7 case of the Debtors or any other party in interest acting or
seeking to act on behalf of the Debtors’ estates, and (v) any defenses, claims, causes of
action, counterclaims, and offsets by a Committee, if any, any non-statutory committees
appointed or formed in the Chapter 11 Cases, or any other party acting or seeking to act

on behalf of the Debtors’ estates, whether arising under the Bankruptcy Code or

40
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 42 of 168

otherwise, against any of the Prepetition Secured Parties and their Representatives arising
out of or relating to the any claims of the Debtors against the Prepetition Secured Parties,
the Prepetition Loan Documents or otherwise shall be deemed forever waived, released,
and barred. If any such Challenge is filed during the Challenge Period, the stipulations,
admissions, agreements, and releases contained in this Interim Order shall nonetheless
remain binding and preclusive (as provided in this subparagraph (b)) on a Committee, if
any, and on any other person or entity, except to the extent that such stipulations,
admissions, agreements, and releases were expressly and successfully challenged in such
Challenge as set forth in a final, non-appealable order of the Court or any other court of
competent jurisdiction. Nothing in this Interim Order vests or confers on any Person (as
defined in the Bankruptcy Code), including a Committee, if any, or any non-statutory
committees appointed or formed in the Chapter 11 Cases, standing or authority to pursue
any claim or cause of action belonging to the Debtors or their estates, including, without
limitation, Challenges with respect to the Prepetition Loan Documents, the Prepetition
Secured Debt or the Prepetition Liens, or claims, counterclaims or causes of action of the
Debtors against any Prepetition Secured Party.

21. Limitation on Use of DIP Financing Proceeds and Collateral. Notwithstanding

anything herein or in any other order entered by the Court to the contrary, no proceeds of the DIP

Facility, DIP Collateral, Prepetition Collateral (including Cash Collateral), or the Carve-Out may

be used (a) for Professional Fees incurred for (i) any litigation or threatened litigation (whether

by contested matter, adversary proceeding, or otherwise, including any investigation in

connection with litigation or threatened litigation) against any of the DIP Agent, the DIP

Lenders, or the Prepetition Secured Parties or for the purpose of objecting to or challenging the

41
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 43 of 168

validity, perfection, enforceability, extent, amount or priority of any claim, lien, or security
interest held or asserted by any of the DIP Agent, the DIP Lenders, or the Prepetition Secured
Parties or (ii) asserting any defense, claim, cause of action, counterclaim, or offset with respect
to the DIP Obligations, the Prepetition Secured Debt (including, without limitation, for lender
liability or pursuant to section 105, 510, 544, 547, 548, 549, 550, or 552 of the Bankruptcy Code,
applicable non-bankruptcy law or otherwise), the DIP Liens, or the Prepetition Liens or against
any of the Prepetition Secured Parties or their respective Representatives, (b) to prevent, hinder,
or otherwise delay any of the DIP Agent’s or the Prepetition Secured Parties’ assertion,
enforcement, or realization on the Prepetition Collateral or the DIP Collateral in accordance with
the DIP Documents, the Prepetition Loan Documents or this Interim Order other than to seek a
determination that an Event of Default has not occurred or is not continuing, or in connection
with a remedies hearing, (c) to seek to modify any of the rights granted to the DIP Agent, the
DIP Lenders, or the Prepetition Secured Parties under this Interim Order or under the DIP
Documents or the Prepetition Loan Documents, in each of the foregoing cases without such
parties’ prior written consent, which may be given or withheld by such party in the exercise of its
respective sole discretion, or (d) to pay any amount on account of any claims arising prior to the
Petition Date unless such payments are approved by an order of the Court (including, without
limitation, hereunder); provided that notwithstanding anything to the contrary herein, the
Committee, if any, may use the proceeds of the DIP Collateral (including Cash Collateral),
and/or the Carve-Out to investigate (but not prosecute or initiate the prosecution of, including the
preparation of any complaint or motion on account of) prior to (but not after) the delivery ofa
Carve-Out Trigger Notice, (y) the claims and liens of the Prepetition Secured Parties, and (z)

potential claims, counterclaims, causes of action, or defenses against the Prepetition Secured

42
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 44 of 168

Parties; provided further that no more than an aggregate of $50,000 of the proceeds of the DIP
Collateral (including Cash Collateral) and/or the Carve-Out may be used by the Committee, if
any, in respect of the investigations set forth in the preceding proviso (the “Investigation
Budget’).

22. Binding Effect; Successors and Assigns. The DIP Documents and the provisions
of this Interim Order, including all findings herein, shall be binding upon all parties in interest in
the Chapter 11 Cases, including, without limitation, the DIP Agent, the DIP Lenders, the
Prepetition Secured Parties, the Committee, if any, any non-statutory committees appointed or
formed in the Chapter 11 Cases, the Debtors, and their respective successors and assigns
(including any chapter 7 or chapter 11 trustee hereinafter appointed or elected for the estate of
any of the Debtors, an examiner appointed pursuant to section 1104 of the Bankruptcy Code or
any other fiduciary appointed as a legal representative of any of the Debtors or with respect to
the property of the estate of any of the Debtors) and shall inure to the benefit of the DIP Agent,
the DIP Lenders, the Prepetition Secured Parties, the Debtors, and their respective successors and
assigns; provided that the DIP Agent, the DIP Lenders, and the Prepetition Secured Parties shall
have no obligation to permit the use of the DIP Collateral or Prepetition Collateral (including
Cash Collateral) or to extend any financing to any chapter 7 trustee, chapter 11 trustee, or similar
responsible person appointed for the estates of the Debtors.

23. Limitation of Liability. In determining to make any loan or other extension of
credit under the DIP Credit Agreement, to permit the use of Cash Collateral or in exercising any
rights or remedies as and when permitted pursuant to this Interim Order or the DIP Documents,
the DIP Agent and the DIP Lenders (and the Prepetition Secured Parties in respect of the use of

Cash Collateral) shall not (a) be deemed to be in “control” of the operations of the Debtors, (b)

43
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 45 of 168

owe any fiduciary duty to the Debtors, their respective creditors, shareholders, or estates, and (c)
be deemed to be acting as a “Responsible Person,” “Owner,” or “Operator” with respect to the
operation or management of the Debtors, so long as the DIP Agent’s and the DIP Lenders’
actions do not constitute, within the meaning of 42 U.S.C. § 9601(20)(F), actual participation in
the management or operational affairs of a vessel or facility owned or operated by a Debtor, or
otherwise cause liability to arise to the federal or state government or the status of “responsible
person” or “managing agent” to exist under applicable law (as such terms or similar terms are
used in the United States Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. §§ 9601, et seg., as amended, or any similar federal or state statute).

24. Inapplicability of Bar Date; Master Proof of Claim. Any order entered by the
Court establishing a bar date for any claims (including, without limitation, administrative claims)
in any of the Chapter 11 Cases or any subsequent chapter 7 case of any of the Debtors shall not
apply to any DIP Secured Party or any Prepetition Secured Party. The DIP Secured Parties and
the Prepetition Secured Parties shall not be required to file proofs of claim or requests for
allowance and payment of administrative expenses authorized by this Interim Order in any of the
Chapter 11 Cases or any subsequent chapter 7 case of any of the Debtors. The provisions of this
Interim Order, and, upon the entry thereof, the Final Order, relating to the amount and/or priority
of the DIP Loans, the Prepetition Secured Debt, the Adequate Protection Claims, the Adequate
Protection Liens, any Adequate Protection Obligations pursuant to this Interim Order, the
Prepetition Liens, the DIP Liens, the DIP Superpriority Claims and the Adequate Protection
Liens shall constitute a sufficient and timely filed proof of claim and/or administrative expense
request in respect of such obligations and such secured status. However, in order to facilitate the

processing of claims, to ease the burden upon the Court, and to reduce an unnecessary expense to

44
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 46 of 168

the Debtors’ estates, the Prepetition Agent is authorized to, but not required to, file in the
Debtors’ lead Chapter 11 Case In re EdgeMarc Energy Holdings, LLC, et al., Case No. 19-
11104, a single, master proof of claim on behalf of the Prepetition Secured Parties, on account of
any and all of their respective claims arising under the applicable Prepetition Loan Documents
and hereunder (each, a “Master Proof of Claim”) applicable against each of the Debtors. Upon
the filing of a Master Proof of Claim, the Prepetition Agent and the Prepetition Secured Parties,
and each of their respective successors and assigns, shall be deemed to have filed a proof of
claim in the amount set forth opposite its name therein in respect of its claims against each of the
Debtors of any type or nature whatsoever with respect to the applicable Prepetition Loan
Documents, and the claim of each Prepetition Secured Party (and each of its respective
successors and assigns), named in a Master Proof of Claim shall be treated as if such entity had
filed a separate proof of claim in each of the Chapter 11 Cases. The Master Proofs of Claim
shall not be required to identify whether any Prepetition Secured Party acquired its claim from
another party and the identity of any such party or to be amended to reflect a change in the
holders of the claims set forth therein or a reallocation among such holders of the claims asserted
therein resulting from the transfer of all or any portion of such claims. Nothing in this Interim
Order shall waive the right of any DIP Secured Party or any Prepetition Secured Party to file its
own proof of claim against any of the Debtors. The provisions of this paragraph 24 and each
Master Proof of Claim are intended solely for the purpose of administrative convenience and
shall not affect the right of each Prepetition Secured Party (or its successors in interest) to vote
separately on any plan proposed in the Chapter 11 Cases. The Master Proofs of Claim shall not
be required to attach any instruments, agreements, or other documents evidencing the obligations

owing by each of the Debtors to the applicable Prepetition Secured Parties, which instruments,

45
Case 19-11104-JTD Doc61-1 Filed 05/16/19 Page 47 of 168

agreements, or other documents will be provided upon reasonable written request to counsel to
the Prepetition Agent.

25. Insurance. To the extent that the Prepetition Agent or any Prepetition Lender is
listed as loss payee or additional insured under any of the Borrower’s or Guarantors’ insurance
policies, the DIP Agent is also deemed to be the loss payee or additional insured, as applicable,
under such insurance policies and shall act in that capacity and distribute any proceeds recovered
or received in respect of any such insurance policies, first, to the payment in full of the DIP
Obligations (other than contingent indemnification obligations as to which no claim has been
asserted), and second, to the payment of the applicable Prepetition Secured Debt.

26. Effectiveness. This Interim Order shall constitute findings of fact and conclusions
of law and shall take effect and be fully enforceable nunc pro tunc to the Petition Date
immediately upon entry hereof. Notwithstanding Bankruptcy Rule 4001(a)(3), 6004(h), 6006(d),
7062, or 9014, any Local Rule or Rule 62(a) of the Federal Rules of Civil Procedure, this Interim
Order shall be immediately effective and enforceable upon its entry and there shall be no stay of
execution or effectiveness of this Interim Order.

27. Headings. Section headings used herein are for convenience only and are not to
affect the construction of or to be taken into consideration in interpreting this Interim Order.

28. | Payments Held in Trust for the DIP Agent and DIP Lenders. Except as expressly
permitted in this Interim Order or the DIP Documents, in the event that any person or entity
receives any payment on account of a security interest in DIP Collateral, receives any DIP
Collateral or any proceeds of DIP Collateral, or receives any other payment with respect thereto
from any other source prior to indefeasible payment in full in cash of all DIP Obligations under

the DIP Documents, and termination of the Commitments in accordance with the DIP

46
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 48 of 168

Documents, such person, or entity shall be deemed to have received, and shall hold, such
payment or proceeds of DIP Collateral in trust for the benefit of the DIP Agent and the DIP
Lenders and shall immediately turn over such proceeds to the DIP Agent, or as otherwise
instructed by the Court, for application in accordance with the DIP Documents and this Interim
Order.

29. Disposition of DIP Collateral. Unless the DIP Obligations and the Prepetition
Secured Debt are indefeasibly paid in full, in cash, upon the closing of a sale or other disposition
of the DIP Collateral or Prepetition Collateral, the Debtors shall not sell, transfer, lease,
encumber, or otherwise dispose of any portion of the DIP Collateral or any Prepetition Collateral
(or enter into any binding agreement to do so) (other than (x) the sale of crude oil, natural gas, or
other hydrocarbons in the ordinary course of business, (y) other transactions permitted under the
DIP Documents or (z) transactions for an aggregate consideration of less than $500,000) without
the prior written consent of the DIP Agent and, solely with respect to the Prepetition Collateral,
the Prepetition Agent, in each case such consent not to be unreasonably withheld (and no such
consent shall be implied from any other action, inaction, or acquiescence by any DIP Secured
Party or Prepetition Secured Party or any order of this Court), except as permitted in the DIP
Loan Documents and/or the Prepetition Loan Documents, as applicable, and/or this Interim
Order. Except to the extent otherwise expressly provided in the DIP Loan Documents or this
Interim Order and subject to the Carve-Out, all proceeds from the sale, transfer, lease,
encumbrance, or other disposition of any DIP Collateral (other than the sale of crude oil, natural
gas, or other hydrocarbons in the ordinary course of business) shall be remitted to the DIP Agent

for application to the DIP Obligations and then to the Prepetition Secured Debt, in each case, in

47
Case 19-11104-JTD Doc61-1 Filed 05/16/19 Page 49 of 168

accordance with the terms of this Interim Order and the DIP Loan Documents or the Prepetition
Loan Documents, as the case may be.

30. Credit Bidding. The DIP Secured Parties shall have the right to credit bid, in
accordance with the DIP Documents and subject to the Carve-Out, up to the full amount of the
DIP Obligations in any sale of the Prepetition Collateral, in each case pursuant to section 363(k)
of the Bankruptcy Code and subject to any successful Challenge, without the need for further
Court order authorizing the same and whether any such sale is effectuated through section 363(k)
or 1129(b) of the Bankruptcy Code, by a chapter 7 trustee under section 725 of the Bankruptcy
Code or otherwise. Subject to paragraph 20 hereof and section 363(k) of the Bankruptcy Code,
each of the Prepetition Secured Parties shall have the right to credit bid up to the full amount of
the applicable Prepetition Secured Debt. The Debtors shall pay the fees and expenses of the DIP
Secured Parties and Prepetition Secured Parties in connection with any such credit bid, subject to
the procedures set forth in paragraph 12 hereof.

31. = No Marshalling. Subject to and effective upon entry of the Final Order, in no
event shall the DIP Secured Parties or the Prepetition Secured Parties be subject to the equitable
doctrine of “marshaling” or any similar doctrine with respect to the DIP Collateral or Prepetition
Collateral. Upon entry of this Interim Order, the DIP Secured Parties and the Prepetition
Secured Parties are entitled to all of the rights and benefits of section 552(b) of the Bankruptcy
Code, and subject to and effective upon entry of the Final Order, the “equities of the case”
exception shall not apply.

32. Bankruptcy Rules. The requirements of Bankruptcy Rules 4001, 6003, and 6004,

in each case to the extent applicable, are satisfied by the contents of the Motion.

48
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 50 of 168

33. Necessary Action. The Debtors are authorized to take all such actions as are
necessary or appropriate to implement the terms of this Interim Order.

34. Retention of Jurisdiction. The Court shall retain jurisdiction to implement,
interpret and enforce the provisions of this Interim Order, and this retention of jurisdiction shall
survive the confirmation and consummation of any chapter 11 plan for any one or more of the
Debtors.

35. Final Hearing. The Final Hearing is scheduled for June 17, 2019 at 10 a.m.
before the Court.

36. Inconsistency. In the event of any inconsistency between the terms and
conditions of the DIP Loan Documents or the Motion on the one hand, and of this Interim Order
on the other, the provisions of this Interim Order shall govern and control.

37. Objections. Any party in interest objecting to the relief sought at the Final
Hearing shall file and serve written objections, which objections shall be served upon (a) counsel
to the Debtors, (i) Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York, New York
10017, Attention: Darren S. Klein (darren.klein@davispolk.com) and Aryeh Ethan Falk
(aryeh. falk@davispolk.com) and (ii) Landis Rath & Cobb LLP, 919 Market Street, Suite 1800,
Wilmington, Delaware 19801, Attention: Adam G. Landis (landis@Irclaw.com) and Kerri K.
Mumford (mumford@lrclaw.com), (b) counsel to the DIP Agent and DIP Lenders, (i) Hunton
Andrews Kurth LLP, 600 Travis Street, Suite 4200, Houston, TX 77002, Attention: Timothy A.
“Tad” Davidson (TadDavidson@andrewskurth.com) and Joseph Rovira
(JosephRovira@andrewskurth.com) and (ii) Connolly Gallagher LLP, 1201 North Market Street,
20" Floor, Wilmington, DE 19801, Attention: Jeffrey Wisler

(jwisler@connollygallagher.com), (c) the U.S. Trustee, 844 King Street, Suite 2207, Lockbox

49
Case 19-11104-JTD Doc61-1 Filed 05/16/19 Page 51 of 168

35, Wilmington, DE 19801, Attention: Juliet M. Sarkessian (juliet.m.sarkessian@usdoj.gov) and
(d) any other party that has filed a request for notices with the Court, in each case by no later

than June 10, 2019 at 4:00 p.m. (prevailing Eastern Time).

50
Case 19-11104-JTD Doc61-1 Filed 05/16/19 Page 52 of 168

38, The Debtors shall promptly serve copies of this Interim Order, with notice of
entry of the same, and notice of the Final Hearing date and objection deadline (which shall
constitute adequate notice of the Final Hearing, including, without limitation, notice that the
Debtors will seek approval at the Final Hearing of a waiver of rights under sections 506(c) and
552(b) of the Bankruptcy Code) to the parties having been given notice of the Interim Hearing,
including the Debtors’ largest 20 unsecured creditors on a consolidated basis, as well as all
parties known to the Debtors to be asserting liens against or security interest in, any of the
Prepetition Collateral, DIP Collateral or reclamation claims; the Internal Revenue Service; all
state taxing authorities in the states in which the Debtors have any tax liabilities; the
Environmental Protection Agency and state environmental regulatory authorities in the states in
which the Debtors operate, and any other federal or state regulatory authorities governing the
Debtors’ industry; the U.S. Attorney’s Office; the Delaware Attorney General; the United States
Trustee; to any party that has filed a request for notices with the Court; and to the Committee
after the same has been appointed, or such Committee’s counsel, if the same shall have been
appointed.

Dated: , 2019
Wilmington, Delaware

 

JUDGE BRENDAN LINEHAN SHANNON
UNITED STATES BANKRUPTCY JUDGE

5]
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 53 of 168

EXHIBIT A

 
Case 19-11104-JTD Doc61-1 Filed 05/16/19 Page 54 of 168

Execution Version

SENIOR SECURED SUPERPRIORITY
DEBTOR-IN-POSSESSION CREDIT AGREEMENT

Dated as of May 15, 2019
among

EM ENERGY EMPLOYER, LLC
as the Borrower,

The Several Lenders
from Time to Time Parties Hereto,

and

KEYBANK, NATIONAL ASSOCIATION,
as Administrative Agent and Letter of Credit Issuer,

 

{1239.001-W0055960.}
1.1
1.2
1.3
1.4
1.5
1.6
1.7
1.8
1.9
1.10

2.1
2.2
2.3
2.4
2.5
2.6
2.7
2.8
2.9
2.10
2.11
2.12
2.13
2.14
2.15
2.16
2.17
2.18

3.1
3.2
3.3
3.4
3.5
3.6
3.7
3.8
3.9
3.10

Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 55 of 168

TABLE OF CONTENTS

Page

SECTION 1.

DEFINITIONS

Defined Terms .........ccccccescccsseceessceessecessnececensevscneesssaeecesaeeesaeeesaeevsnaceesseeesaeecevensessaeeenneresnaeersneersnts 1
Other Interpretive Provisions .........ccceseecseseceeesecsseeneeenersecnecneeseseseseevetssecsaetaecneeesssssessenssensesaes 31
ACCOUNTING TELM .....ceescescesseeeessteeeseeeeneeseneecnscccecsnecenecsseeeseesacecaeecstecsecsaeecaeeseatestersrereatonieesgs 32
References to Agreements, Laws, Ete... ee ceecccesenereeeneeenneeessseersseeesesseesessesssseeessaeeneseerensesen 32
Times Of Day ...cccccccccccceesescesceesecseeeeecseeenecececaeserestaesaseneessessareseenesieesnesesneesneesiesietenscnetieeterenrsegas 32
Timing of Payment or Performance «00.0... ccescenceeseeeeneeeeeeseraeensessecnsonvesieesieeniesesseeserenreneeenias 33
Intentionally Reserved ........ cc cescceeccsseeeennecnseereee snes eens cn nee eee cence eds ECC SDS cnH CHEESE ES EASE SEES CEOS EES EEE ES 33
Intentionally Reserved ......ccccccccceccseccecceseecseeenerseeeseceeceeeeseceecesecaesenensecnesnaesneesieesnesieeseteaetenesatenetas 33
Intentionally Reserved .......cccccecceeecseeeecseeeeecieesseceeecetesseesessesecenecseeneseaesneespeessesiseseenesneesneeseiss 33
Uniform Commercial Code ......ccscccssessccsseeeseesenesseceeseeeeneenaeceneestesesenseceseseseeeseneseatersecerseseneesaees 33

SECTION 2.

AMOUNT AND TERMS OF CREDIT.

COMMILMENES 00... eeecceeescceseceseneeeesseeeesseeeeesseessineesetenensaeessaeeseneceriaeeesieesnieeeoteeeoneneetiatetenieetetee 33
Minimum Amount of Each Borrowing ......cccccccceeseesscesseenscenseceneecseseaecuaeeeeeeeeeseneceaesnaeesteeeaters 33
Notice of Borrowing .....c..cccccscecesscesnecesssnecesseeecneeeseneeesneeesaeecsnaeeseneeseneeenstaeeseneeesseeensaeesseaeneages 33
Disbursement of FUnS.........cccccsscecssecceeeneeeescenseneserseecenacesnaeesenaseseneseneetnieeetedesnisetieteenesaneenes 34
Repayment of Loans; Evidence of Debt... ieee ccisn reece cree cnscnserernneesnrseresnerearrreneteeseens 34
Intentionally Reserved .....ccccccccsseeccesceecececeenecseecsecesecseceaceessecneseneseenseeaesneesneeenssneessesereneeenesaasss 35
Pro Rata Borrowing ........ceccsccccessscceneeeeseneecenenecsoneeesnaeeesaeeesasesteatesesusessuecessseesseeacneseesseeuesseeananes 35
TCOLeSt oo... cee cccccessneeceeescneeenseeeeeeeeenneeeeseedaeeeeeesaaeeee eee eeeeeneaeeeseetaeeeFnLGeeeFeRITH OE Se HTTE GSE OFAEEAd EC Hra EEE eo 35
Intentionally Reserved oo... eeecceneescecseceeeeeeereeeeesecneeenenne ene eneeneenee nie seeenieneeneseneeassassesneassensngs 36
Increased Costs, Illegality, Ete .......cccceecesseereeccecscececneeenersersscnaevseensoseeeueesaesenessesnneeasenesenesaeeseens 36
Intentionally Reserved .....cccccecccccescescceeeecsceesevsecenesecsaeesecsececenesencneevaeseesneevsecsesneeratensonsesaeensens 36
Change of Lending Offf Ce... ec eceeeeseeneeeneeneeene ene cnteene eee cneertensee tend ceeseeeesu cede reece naae sa eeneeness 37
Notice of Certain Costs ...cccccccsccssecersecssscssnecsaresseesseesieesenecsaeesacesseeseesneceaeesesesseessssenaeeeaeereseages 37
Intentionally Reserved oo... cccececceseeecseeceseecenseneseneceeseseeeeenseneeneeensriesneeneeseedenetsbensenenseesneeseaenes 37
Defaulting Lenders ........cccccceescscsseescecseceeeceneeeecseceseecsecsececneseneceecesessevsnenaeensesaesnesseensonaeenserseraes 37
Priority and Liem ........cccccecsccsssesssecensecsecesseeeesecsnecesaeessecsareestectesseecscesseesstesssconseersecnseeeseeseaeenas 37
Payment of Obligations 00... eeeeesceeneceneeneeeneeneeeneeenesaeeneeeeeeneceyceaeeneepeenHt eect esd CeeeHensanrseraetaes 37
No Discharge; Survival of Claims ..........cccceccesccessesceesersecsecsneensceeessesseseueraeessesneenaesenensoraserseraesats 37

SECTION 3.

LETTERS OF CREDIT

Letters Of Credit... .cccccccccccscscessccessecseeesneeesscecseeceseccsesenerscesieesnarenercneeseneesaeseatestessserneeseatenseseate 38
Notice of Amendment .0......cecccceseseeeesneeccenneeeeneserereeeseneseeneeseneretesesiseseeueessseeseuesessecesneuseeseeenes 38
Intentionally Reserved ........ccccceeseeseeecesscceneceeenecneceeseeeseesesesensesnecnsesteenscneterenerenierietieeretieciee 39
Agreement to Repay Letter of Credit Drawings... cc eeeseeeeneeseneerrerneecnseneesnseseneensnensasseeses 39
Intentionally Reserved .......cceecscccesseeeeneeeeesneeeceneeeteneesnneeeenaeceparessneeeneeetesseeeeseesanseeesseesseeeesesenes 40
Intentionally Reserved ......cccecccccssccesseeeeneesececssecseerseesenerenesteesanecseessscsatessagesssesseecesseeseeaeerseones 41
Role of Letter of Credit ISSuer.......cccecccecescceessecseceseesecesseeseceneseneceneeeecstessseceneesneenaeseseenatenseerags 4]
Cash Collateral ......ccccccccccccccssscscccsensececccssssnecsecssaueeecseueeecenueecesnaetevsaeeersesecaenesseeatestneuaeecseaaees 4l
Applicability of ISP and UCP oo... eeeceseeserceeere ees eneeeecneresiessesesscsessessecsscessessscnssesseesessennens 42
Conflict with Issuer Documents ...........c:cccecccseseseceeennseeeesensccensneeeeecsnereseeneeesesssaeecensnaeeensennesersaas 42

{1239.001-W0055960.} i
Case 19-11104-JTD Doc61-1 Filed 05/16/19 Page 56 of 168

3.11 Letters of Credit Issued for Guarantors .........::cccsccecscceeenceceenseeeseeeeseeeeseneesensneseracerseeessnaterieesags 42
SECTION 4.
FEES; COMMITMENTS.
4.1 FOES... eccccccccccssccsesscccccssseerccenssescseeseecesuaescsensceeecsssueesececseeeessesuaeecescaueaseseseaseceeceaaeeseseuanesseaeeeess 42
4.2 Voluntary Reduction of Commitments... ccc eceecsceececteereteceesecneesneeraeenneraesnaeenecneesarestenetetenas 43
4.3 Mandatory Termination of Commitment .0... 0c ieeneneeeneeneeeteeesesneeescnaeeeessenenseecseenesneeneee 44
SECTION 5.
PAYMENTS
5.1 Voluntary Prepayment .........eceeccescesseeceeceseeeseeeeaeeeeeseeeesaeeeneesneeeeneeeseeenbesrssseneseeueneusceuesssenseees 44
5.2 Mandatory Prepayments... cece seeeneerseeesetecseeesaeceaeeseaeseascnseeraneesaneeseessisereeessessesssasatesaneces 44
5.3. Method and Place of Payment ..........ccceccssccssecesereeneesneecneeersecestecsasenaeseseeseaeesgesenscsasesneesesenteras 45
5.4 — Net Payments........ccccccccsscessccsceceeceencevseeseeevenseceeceneceaeeseeseatesseseatessaesesaecesesevseesneesessseceesseesssueens 45
5.5 Computations of Interest and Fees wo... ieee ee ees eetessscenevsscsesessesssessessessecssessessaesnesnereeeiees 48
5.6 Limit on Rate of Interest... 0... cccccesccesscccesecceseeeessseessaeecessecsseeeecsaeceneaeceseaeensaaeseaeersnatersaeepneges 48
SECTION 6.
CONDITIONS PRECEDENT TO INITIAL CREDIT EVENT.
6.1 Approved Budget... ccceccscsceescetereeseeeene erie ter eens reseed seecs ec GcseenUDEE DEL EIS SEE SEEESRUSDEE SHE eAeRHEsEApEEE 49
6.2 DIP Orders. ...cccceecccecccesscsescsssccsscccssecsssessesereseessesssecenseneeseneeseneseseesseeseaeessaeseaeeeatesseesaeenanerseseneenaee 49
6.3 Credit Document .........ccccccccccccccesssesseesenceeeseeseeeecsesseeecseeaueescesuuaerecsscaaetessseerseeenaaeesesseeeeeaenes 50
6.4 Representations... eccceccseccseese cesses eee cs eesecbeess ees cesecese cE CeHE CRU SEE CEEESEUESEESIES SHC cnAeCHASAeCseseeateee® 50
6.5 Closing Certificates .0.....ccccceccescereesereeesceseeeeseeeecaesaseeceesescssesessssesseessessessesseseesseseessessssesssesesaeees 50
6.6 Authorization of Proceedings of Each Credit Party; Organizational Documents ............c8 50
6.7 Cash Collateral ......c.cccccccccccsssccesseceeseceeseeesenseeessnescsasesenseecssnsessecessaeessaesessaeeesasersuagersnaseensersags 50
6.8 Perfected Security Interest... ccc eeeeseeeeseccseeeeneecseessseseacesseesneessaversesessaeenssesssesseseeeeesaeenseneeenegs 51
6.9 FES. ..cccccccccssescccecesensseeccessseesecsesseeeeeeeseeeeesennaeeeeeseeaeeesssaaeeeesseaeesesesaneceeessnaneeseneaaeeserennaserennateesenags 51
6.10 Reserve Report oc. ce eeeeescsscecsereeseeeneeen senses cent ened etd SeOESSAGSEIESEIEEESES ESOS ED ESEIEO FLEE EEEE EEE ESEEESEEEOEEES 51
6.11 No Default; Representations and Warranties 20.0.0... eeeeseeeseeeeeeeseernrecrnneteernteseeecnneesesnenenees 51
6.12 Notice of Borrowinng......cccccccccssessecsseseeeceneeeenseensecsneceneceeecsreceesesecsaeecsaeesaeesseecaeeseateeanerseseaverats 51
SECTION 7.
CONDITIONS PRECEDENT TO CREDIT EVENTS.
71 Additional New-Monney Loanns .0.......ccceccesceecseeseeseeeeeeeeceseenecreseaeeesessecesecnnessnenaeensvnterseereensersessasnes 52
7.2 No Default; Representations and Warranties ..0.0..... cc ecceseecseeesseeeseeeenscesneceeeneseneeteneesneeneereesas 52
73 Notice Of Borrowing .......cccccccccssscssscessececeessneeeseceseecsaeenaeceseeceaeceaeesieeeeneeseneosseseseseseessusonseesaesaeeens 52
SECTION 8.
REPRESENTATIONS, WARRANTIES AND AGREEMENTS.
8.1 Corporate Status occ cccccccsesesscenecnereeene cee eeeeeeeesenseseeeecnessececsessessecnesseesseriensesseseeneeneseasessnessessigey 53
8.2 Corporate Power and Authority; Enforceability...... cece eeescessesceeereceeeersseeenesssssestessenaeegs 53
8.3 NO Violation ......cccccsccccsssscsesceccssecccesesssesecessceecsseesesseesenneeessecesiecessaeetssaecessusessacecsnarersnessnsersnees 53
8.4 LitiQ ation .......ccceecccessecsecenseeseeseeeeeneeteneeeneeseeeseeeseneesneesseeseateseesneeeeeeenaeeeneO cee ep RUSSO RSESES EEE AoEIEE ES 53
8.5  —- Margin Regulations oo... cccececcesceeceeneesceecnecnereneeseennesneesneecesneeneeeneeeaeeneesieteee ie eneeeadensenesneenstass 53
8.6 Approvals oo .cccceecccesecseceseeneeeneeeeeeneeneeeteesne eee cneene eee eUe ESIC FIP EDIS TEA SLULSACLIEC DPE UESIE SU SEE SUS EAE DREDEOREEEgS 53
8.7 — Investment Company Act... ceceeeernre enn e errr ernt cent erro ennt enero rrr ELE UH SORES Ene Steep tera dese reaeeents 54
8.8 True and Complete Disclosure 0... eccececceeereseeeteereeneeetesnecnnesneesnee snr eeieeetieennesienseneeneesaeens 54
8.9 Financial Condition; Financial Statements ...........cccccscsssecececesensensensnaeseeeceeseseesaaaeeeeseseestnneeeeees 54
8.10 Tax Matters. ....cccccccccccccccssscccestsnteecesennnescrssennereessceetecsenstensesinaaeeseseenauaeesessnasevevsnagecesenasersnaeess 54
8.11 Compliance with ERISA woo. eee cece eerce eens eene ene e recente enna er eeene terre rnis ccs essesesesseesaneatesaeeens 55

{1239.001-W0055960.} ul
8.12
8.13
8.14
8.15
8.16
8.17
8.18
8.19
8.20
8.21
8.22
8.23
8.24
8.25

9.1
9.2
9.3
9.4
9.5
9.6
9.7
9.8
9.9
9.10
9.11
9.12
9.13
9.14
9.15
9.16
9.17
9.18

10.1
10.2
10.3
10.4
10.5
10.6
10.7
10.8
10.9
10.10
10.11
10.12
10.13

Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 57 of 168

SubSidiaries........cccescccscceccescccseecesseesseseesecsscstecsesecsceececeeeeaeenieeceaeeenaeeeeessasestaeseatentesenesnbnetenstes 55
Parent Company Ownership .........ceccceceessscesseceneeeneeeeeeeescnseeeneneseeseeeeneeseneee enn seb s setae Saee eae eneenne Es 55
Environmental Laws ......ccccccccccssccecsseceseceeesneeesaeeceenneeseeesnsseencseueceseusesaeecsensesesseeeceseesaeeesneeeneeen 55
PLOPerties. ......eccecceeceeceeneeneceseeneeceeeeneeneeeeeeeneenedesesheeseeenseesesseeseesaeseaeeageessccsassecasessecenesesseseeeneneeeas 56
TSULATICE oe. ccc cccsccccescceeseeeenseceeseceecenneesenaeeeeneeeesaeeeeeeaeeeeneeeenesesseeesesiassnsaeeesesssesseeessseecesaeseseesenee® 56
Violations Of Law ....cccccccccccccssccsesseccessescesseeceeseesssneeesseeenesenaeerenaeeseeneeeenanecssessesssssecesseseseeessreneeees 57
Gas Imbalances, Prepayment ............:ccccceccecceeceeteeeneceeeneeeneeneonseseeesusneeessensesseeneessasaseeessseeseseens 57
Marketing of Production... ee ecseceneeseeneceneeneeeeessesecnecneensesessaeeesecseesseeeseseensesseeraeeneseesenneegs 57
Hedge Agreement 20... cececcessecnneererercsseeseesscsesssessesneeseseasessccsaceesseesssesssceenseseeessesseseneenneees 57
Use of Proceeds .....ccccccccccccccsssccsenseecessecesnseeecsnsesnaneceenecsneesececessaeeeseeeseraeeesssaeeesagesseaseseanssseeaees 57
Primary Business .........ccccceccsesceecseeneeseeeneenseeneenesseessueneeseseeesnessaecneesaeesaeseeeesecseeesessecaeeneesseeeeniees 57
Patriot ACte...ccccccccccccssccesccesesecessseeecseneeeesnecesseeeesaeeesnaeeseneseaeeessaeeueseseneseeeeseneecssseecsnetesseseatessaees 57
Sanctions Laws and Regulations .........cccccececeeseesceeteeneerneeeeeneeeesseeenecseenssseneesseensesnesasneeeneeesenens 57
EEA Financial Institutions ....0.....ccccccccccccsscccenececseeeesneeceneeenaeerenaresseneeennaeeeeseessseseueseseeseeesneesensues 58
SECTION 9.
AFFIRMATIVE COVENANTS.
Information Covenants .......cccccccccccsecessccnneesseesseesseeceseestaesieessneseneseneeseneesnaeseseensnsesneseneerieeenicseesases 58
Books, Records and Inspections ........cccccecseeesccesseeeseeeeeesseseseesaeerseesensesneeeesesssnecessesesessereneeseesays 63
Maintenance of Insurance.........ccccccescessseencecsceeeneeeeeceneceneseaeecaeessneesasessareesseeecersessssseeeseesseesees 63
Payment Of Taxes .......ccccecceescseeceeeeneesneeeneceeeeeessensenseecseeeeseeenesaseseesaeesecseeenscesesesesensacseenesgaeegs 63
Consolidated Corporate Franchises .....0.. cc cccecesceecseseesessesessecessessessessesesessesesaseaseasnesnessesseneenees 64
Compliance with Statutes, Regulations, Etc... cc csc ccssssesssenseensceneeneecsseseneesescsseseessessessensenses 64
ERISA voccccccsccscccssecssccsceecessecsacsssenecsnescsecseeseeeneeeaeesseeeceresseneeenesseenaeeeeesieeeneevaetdeneessecsueseesseneeaes 64
Maintenance of Propertics ........cccecceesceeeneeeesetenetesseeneennecreeeeeeeseeeeseseseeesssecesessneeenseseaeeeesssenseeegs 64
Intentionally Reserved .........cccecceececceeeecneeseeeeceeeeeneeeeeeneeneeneesbesesassesesseneeseesseeneesseentensecsscsesssenes 65
End of Fiscal Years; Fiscal Quarters ........:cccecsscssesesecseneereeseecneersesessessseseassueneessessessessessessesees 65
Additional Guarantors, Grantors and Collateral ...........ccceccccctseesencesenereensasecsneeecesarerneseseesentens 65
Use of Proceeds ......cccccccccecssccesssseceessasesenneeecsnecsesneeeesaeeeeeseeaeersseeeeeneeenaeeesenadseseusesensecenaessaseeneess 66
Further ASSUrances ......cccccccessccsscceeseecesesseesceceneeenaeeeneceieceeeseesneeseeeeeessaeernaesenisesserseesneessenenecses 66
Reserve Reports... cccecececsceeeeneeeeeeeneeeneerseseenseseeesneeseesseseceeesnessaesssessaseesessessecagessasesegenseneengeggs 67
Title Information .....0.cccccccsccessccsseccecsesseeceneeeneesssceseseteceeeestaeseaeessaeesaeseresensteceesratonseeeeeterseces 68
Commodity Exchange Act Keepwell Provisions... ccc cccceseeseceeenessessesessescsessesserasereeserenees 68
Intentionally Reserved .......cecceeeeecceeeecenseeeneeeee eens cent e bed Cnn csSE SSE SSEEECEEESEEUSELEE SOT ESEG AEDES CREE CES EEE OES 69
Minimum Hedge Agreements ........ccceceeseeeessesecessecsecnseeeeeesneerseeesssesesecsanecseesssesetesnereneesieeneeens 69
SECTION 10.
NEGATIVE COVENANTS.
Limitation on Indebtedness ...........cccccccecscceesseeesseeecsnecesseeesseeeeseeeeenaneesenaeeeseseseesseaeesesseseaersueneeges 69
Limitation On Lies .........cccccccsssccccessecceeneecssccesseeeesneeeneesenaeeceneeesnedestesseuenssescnsseuesseresseessieesnaess 71
Limitation on Fundamental Changes.........cccccecceseceseneseneereeeseeeneeesesesseceseeersesenssesneersscenesetenssesgs 72
Limitation on Sale of Assets.......cccscccesscessecseeceneceececeneceneeseeesseeeseeeseseeesnaeecneeesieesneessuesescesecsesens 72
Limitation on Investments ...........:ccccsesecsssececnscessaeeesceseieeveraeecsneeeennectesssasesesscsseesesseeesaeensegenanes 73
Limitation on Dividends...........ccccccccssscsecensececnceesenceceteceseneetsneeenaeeesnecsesaeecnsesscessesersceeseesnsseesanes 74
Transaction with Affiliates ........ccccccsccecesscccesssecenteceesscesneeessceesiseessnececenneeesssererseserseesnsesensaseaies 74
Case Matters ......ccccccccccccsssssceeecssensnneeeeeeesnsneeeeeseneeeeesenaeeeenneGdeSbASHASCCSSEEIESSEE ESRI O GEE ESSAAEECDEEGEOREEEEEOS 75
Changes in Business .......cccecceceeesecsceeneeene cence cece en te cne ee nd SSE SEU ESSEC CUES USEC SEES Ae cee eseebes essen tenbenieneeniee 76
Negative Pledge Agreements... ieee cscestecescereeteecnesnessseeeecsseessessesseessesesnsesseesesseessesseseeeaes 76
Hedge Agreement oo... eee ceccccneeeereeeesseenessecneccnseseessesessecesssesssecsescsseseessesssesesssensesessesatenes 76
Financial Covenant .0....ccccccccccccccessceeenneceeeneeeeneeeseneeeenneeeeaeeesnaeeeehegessseeesesseessseuccesueesieesesseenseenegs 77
Intentionally Deleted ........ececccceeseeenecene eens eneeeee sneer ne ent one e net DEE FEE ESE ELE ES EUS SE OLE E EES E EEE SESE CHE CEE ena 78

{1239.001-W0055960.} il
10.14
10.15
10.16
10.17

11.1
11.2

12.1
12.2
12.3
12.4
12.5
12.6
12.7
12.8
12.9
12.10
12.11
12.12
12.13
12.14

13.1
13.2
13.3
13.4
13.5
13.6
13.7
13.8
13.9
13.10
13.11
13.12
13.13
13.14
13.15
13.16
13.17
13.18
13.19
13.20
13.21
13.22

Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 58 of 168

Amendment to LLC Agreement ........ceccceeseeeeerseeceneeeennesesssecesesesseesseaeeeesssscnssecsssaerecssesenseseages 78
Sanctions; Use of Proceed .....cccccecccccssccseseceeesceesseseeeesneceseessscecseseecennesscteeessaeessaeeesenaeesnessneeenas 78
Superpriority Claims oo... ce ccceeseseesesseeeessecsecsecssessesecsscsecsessesecsecnscscesessesesssssesasesesnesasesenesnesgens 78
Cash Collateral .ccccccccccccccccsccccssssccccsssseceesesseeeeeccssuseeccssaeeseseaaesersnsaeeeesesnaaeesenenerereesineeeeesiaeersens 78
SECTION 11.
EVENTS OF DEFAULT.
Events of Default... ccc cccccccccssnececcsssssesecssesensceccssscesessneeeeecenaetecesauaeecessuaeerersneneesersnaeesenaeees 78
ReEMeIES ooo cccccceccscessccssscceceessueesccesseescsecacuaesessesaeecseesaeeccsuaueessensuaneesesnagerersnsaaesessnaeetenaaees 81

SECTION 12.
THE ADMINISTRATIVE AGENT.

APPOINtMe nt 0... cece eccesecteenecneeeneeeeeseeeseeseeessecesuessessenseessesseesaecsasseeesssesscssecseeseessecgeeneeeetaeeaeeges 83
Delegation Of Duties .......ccccccescsssceseeserserseeneessesecseesscsesssssesssseessessesessesesecsecnssnseesesseasasesesseaeegs 83
Exculpatory ProviSions.........:cscccsscessseesseceserree cen eeeeeeeeeeeeeesedecbee cnet cbES co EE SP DEEEDEEDEEE FEES EOHA EEA EERE ASA EES 83
Reliance by the Administrative Agent... ccc cssesessecnecnecenecrseneeteeeriseessessessessusssuessesnessessesnes 84
Notice of Default ......cccccccccccsesssssssecseesseecsseecessecseeevseevsceseeesneecseceaeesneessaeessseeaesensessusesaeeeeeensesss 84
Non-Reliance on Administrative Agent and Other Lenders... cece eeceeceeeeereeneeeseraeenseenses 85
Trndemni fication. ......ccccccceccccscccsercssccssscesssesssecsseescsscsecssedeeceaeeseeseaeeeaeesiaesensesnseseaeserseesatenasenteraes 85
The Administrative Agent in Its Individual Capacity... cic eeeceseeseeeeessesseesnereeneseaseensensetaes 86
Successor Administrative Agent 0.0.0. ceecceesceeerereneererereseeseeeensonseesneernneeeeersreteeerssesssecnsesseeeneess 86
Withholding Tax.....cccccccccsccssseceesccsseceeesecesseecenesesceeesnecescneeseeeesesneeneesisevaetrensteessenseseessessesaes 87
Security Documents and Administrative Agent under Security Documents and Guarantee...... 87
Right to Realize on Collateral and Enforce Guarantee... ci cecccecssceencneecnseeeeeneseetaeeeeseeaes 87
Administrative Agent May File Proofs of Claim oo... cee cecee reece eeseeseeseecssensesneeneeseenseneens 88
Certain ERISA Matters... cccccccccccccsseceeeeennneeeeceenneeeeeeneeeeeennne eee een gee e ere DnT EE oHEEEEE EEE E EET OSE r EMO H EEG 88
SECTION 13.
MISCELLANEOUS.
Amendments, Waivers and Releases.........cccccccsssesssccscestesseeetecsieesneesteeeseeeseneteneesitersietsaeeanenatens 90
NOtiCes ......cecccecssscesesceesseeceeseeeseneeceeeseesssneeeeeneeeeenaeeceaeeeeeeenneeeenaeetehadsusssueseseeeseeeecssesessnesecesensess 92
No Waiver; Cumulative Remedies ...........cccccscccesccescecsaececeseneconeereeeeaesneeesenecnecesasersreseaeenaeeraetaeers 93
Survival of Representations and Warranties... cece ese cnee ene cee ceneeeeneteeeeeneteenesenesenarsnneanes 93
Payment of Expenses; Indemnification 00.0... eceeeeeeenereessessensereeeneesiesssecneerecnesssesereieeeeeeeey 93
Successors and Assigns; Participations and Assignments... cccecssessccesereeeneeneeseerneeneeeeaes 95
Replacements of Lenders under Certain Circumstances .0.....cccccscceescerseneeeecneeeecneeneetecneenseneey 99
Adjustments; Set-off. oc cccccceceseeneceeeereeeneene ents ene eeneeeepeee rd SSA0 Cbs cnUS EU cEUOLEUE DIESER OIE CEE SHE tEAtba tae es 100
Counterparts... ees eeseeeeeneeeceneeeeseeaeeeeseeeensseeecssseeesssescsenessseeescseseeseeeteeestseecenteseseasestaeeenseesas 100
Severability... ccccescccsscessecssecsecetsnsecsntessecesseeesseeceaeesstesssceseenseecnseesneeeneeesteseeesssseessesssscssesenenseted 101
D6 os 0-10 0) 0 ee vO SO SPE OTESSSOSSOSOOOSEOSSSOSSSSESOSSOOSOOSSOOSOOSSSSSOOSOOSSOTSSSS 101
GOVERNING LAW uuu. cccccccccccccssccsssensenseseceeenecnecsecnscenecaeeceeceecsesseceecearevaesereaeenesensenesenesnesnesas 101
Submission to Jurisdiction; Waivers ........ccccccccssscceessccesssessseceesecesseeessaeceseseessesecsneeesneeseneesenees 101
Acknowledgment ........cccccccscccscesecsecenecneecerecseesrenserecnesenerteceeesievntennesiee rivera siesneeenienienneniiniea 102
WAIVERS OF JURY TRIAL .o..ccccceccccccceceeeeecneeesececneeerecaecncesaeeeessansasessnensesecuaessesenerneseesagens 102
Confidentiality ....0..cccccccccssesnscetssccssccsseeesececeneecsaceseesseersecseeeseesseeeeeesaesessecsaeessreesesenasesseeneeegs 102
Release of Collateral and Guarantee Obligations .....0....eceeeceeseeseeteneecneeeeteeensetereveneeneeseseneens 103
USA PATRIOT Act ooocccccccccccssccssscesseeenesecteeecceeecersneecneccaeesseessaeseneeseesentecitessatseatecnteserenseesates 104
Payments Set Aside 0.0... cee ceeseencceeeeeceeeeeeneeenee eens ecentenneerne EE nee Eee TEES EDIE ELE EF EUSSEUEOEE ESOS See Ena e ota Ea 104
Reinstatement .......ccccccceecscceescceeneeeesneeeeseeeeeseneeeeveeeeeneeecieeeeenaeeeneeeenaeeesebigeeneeetenetesebeetaniieeaeee 105
Disposition of Proceeds... ececeeesereeeseeereeensenecsecsesesscssessessseesnesieseeseesnestesieseseessessenseseney 105
Collateral Matters; Hedge Agreements .0..... ce eeeeceneeeeeteeeceeeeeseteaeesseseenseneseeeseneeteretneeeneens 105

{1239.001-W0055960.} Iv
Case 19-11104-JTD Doc61-1 Filed 05/16/19 Page 59 of 168

13.23 Limitation of RECOUPSC.........ccccccccceessecesteeesseceesnneessteeeesteeeessneernaeeenseeenieeessesusesusenssecesseserseeesness
13.24 Interest Rate Limitation... ccccecceeeeeeecececseeneeeeeneeeeneeeeeeeseesesessesecsseecesseecssesessaeeneeeeeeseasenees
13.25 Incorporation of DIP Orders by Reference........cccccccseseesssesessenseeneeseseneeneesenesenetseneeseneenenegs
13.26 Flood Insurance Provisions .........ccccccceessccceneeceseneecesneeeenaeeesneeseneecnnessessssssssesssesessesesssuersesesensage
13.27 Acknowledgement and Consent to Bail-In of EEA Financial Institutions ........c ccs

Schedules and Exhibits

Schedule 1.1(a) Closing Date Guarantors

Schedule 1.1(b) Existing Cash Management Agreements
Schedule 1.1(c) Existing Hedge Agreements
Schedule 1.1(d) Existing Letters of Credit

Schedule 2.1 New-Money Commitments
Schedule 8.4 = Litigation

Schedule 8.12 Subsidiaries

Schedule 8.13 Parent Company Ownership
Schedule 8.15 Title Exceptions

Schedule 8.19 Closing Date Gas Imbalances
Schedule 8.20 Closing Date Marketing Agreements
Schedule 8.21 Closing Date Hedge Agreements
Schedule 10.2 Closing Date Liens

Schedule 10.5 Closing Date Investments

Schedule 13.2 Notice Addresses

Exhibit A Form of Reserve Report Certificate

Exhibit B Form of Notice of Borrowing

Exhibit C Intentionally Reserved

Exhibit D Form of Assignment and Acceptance Agreement
Exhibit E Form of Promissory Note

Exhibit F Approved Budget

Exhibit G Intentionally Reserved

Exhibit H Form of Guarantee

Exhibit I Form of Interim DIP Order

Exhibit J Form of Security Agreement

Exhibits K-1 — K-4 Forms of U.S. Tax Compliance Certificates

{1239.001-W0055960.} Vv
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 60 of 168

THIS SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT
AGREEMENT, dated as of May 15, 2019, among EM Energy Employer, LLC, a Delaware limited
liability company (the “Borrower”) (such terms and each other capitalized term used but not defined in
this preamble having the meaning provided in Section 1), the financial institutions and other lending
institutions from time to time parties as lenders hereto (each a “Lender” and, collectively, the “Lenders”),
KeyBank, National Association, as Administrative Agent.

WHEREAS, the Borrower, KeyBank, National Association, as arranger and administrative agent
(the “Existing Administrative Agent”) and the lenders party thereto have heretofore entered into that
certain Amended and Restated Credit Agreement dated as of December 19, 2017 (as amended from time

to time, the “Existing Credit Agreement”);

 

WHEREAS, on May _, 2019 (the “Petition Date”), the Borrower and the Guarantors
commenced Chapter 11 case numbers [__] through [__], as jointly administered for procedural
purposes at Chapter 11 case number [__] (each a “Case” and collectively, the “Cases”) by filing with the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) voluntary petitions
for relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C.§§ 101 et seq., and have
continued to operate their business as debtors-in-possession pursuant to Sections 1107 and 1108 thereof’;

WHEREAS, the Borrower has requested and the Lenders have agreed to make secured term loans
to the Borrower consisting of a priming, super-priority debtor-in-possession secured delayed draw credit
facility in the aggregate principal amount not to exceed $107,793,041 which shall consist of (x)
$30,000,000 of New-Money Loans and (y) subject to entry of the Final DIP Order, $77,793,041 of Roll-
Up Loans, subject to this Agreement and, when entered, the Interim DIP Order, or the Final DIP Order
(each as defined herein), as applicable; and

WHEREAS, the Lenders are willing to extend such credit to the Borrower under this Agreement
upon the terms and subject to the conditions set forth in this Agreement and the Interim DIP Order or the
Final DIP Order, as applicable.

NOW, THEREFORE, in consideration of the premises and the covenants and agreements
contained herein, the parties hereto hereby agree as follows:

SECTION 1.
DEFINITIONS
1.1 Defined Terms.
(a) As used herein, the following terms shall have the meanings specified in this

Section 1.1 unless the context otherwise requires (it being understood that defined terms in this
Agreement shall include in the singular number the plural and in the plural the singular):

“ABR” shall mean for any day a fluctuating rate per annum equal to the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent as its “prime rate”.
The “prime rate” is a rate set by the Administrative Agent based upon various factors, including the
Administrative Agent’s costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in the ABR due to a change in such rate announced by the Administrative Agent in the

 

' Case numbers to be confirmed.

{1239.001-W0055960.}
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 61 of 168

Federal Funds Effective Rate shall take effect at the opening of business on the day specified in the public
announcement of such change.

“ABR Loan” shall mean each Loan bearing interest based on the ABR.

“Acceptable Bid Procedures” means bid procedures consistent with the Milestones and otherwise
in form and substance reasonably satisfactory to the Administrative Agent, it being understood and agreed
that the form of bid procedures attached to the “stalking horse” asset purchase agreement and provided to
the Administrative Agent prior to the date hereof are Acceptable Bid Procedures.

“Acceptable Bid Procedures Order” means an order of the Bankruptcy Court approving the
Acceptable Bid Procedures in form and substance reasonably satisfactory to the Administrative Agent,
including the designation of a stalking horse bidder (or a designee thereof) as the “stalking horse”
purchaser with a cash bid sufficient to satisfy the Minimum Repayment Condition, it being understood
and agreed that the form of bid procedures order attached to the “stalking horse” asset purchase
agreement and provided to the Administrative Agent prior to the date hereof is an Acceptable Bid
Procedures Order.

 

“Acceptable Plan” means a Chapter 11 Plan in form and substance satisfactory to the
Administrative Agent as to the treatment of claims arising under this Agreement and under the Existing
Credit Agreement, and otherwise in form and substance satisfactory to the Administrative Agent, it being
understood and agreed that to the extent Chapter 11 Plan proposes to indefeasibly pay in full, in cash the
Existing Obligations and the Obligations, the consent rights of Administrative Agent shall be limited to
reasonable satisfaction with customary release provisions.

“Acceptable Sale Order” means an order approving the Sale Transaction in form and substance
reasonably satisfactory to the Administrative Agent, it being understood and agreed that (x) any such Sale
Transaction (including, if assets are to be sold in multiple packages, all proposed sales consistent with the
Bidding Procedures) must provide for the payment to the Administrative Agent at closing of the Sale
Transaction in cash in an amount that satisfies the Minimum Repayment Condition to be an “Acceptable
Sale Order” and (y) the form of sale order attached to the “stalking horse” asset purchase agreement and
provided to the Administrative Agent prior to the date hereof is an Acceptable Sale Order.

“Additional New-Money Loans” means the total amount remaining of the New-Money
Commitment less the amount of the Initial New-Money Loan prior to the Availability Period

“Adequate Protection Liens” means the Liens granted to the Existing Administrative Agent, and
the Existing Lenders, as further set forth in the DIP Orders.

“Adequate Protection Payments” means (i) payment or reimbursement on a monthly basis of the
Professional Fees (including legal and financial adviser (if any) fees and expenses) of the Existing
Administrative Agent, the Existing Lenders, the Administrative Agent and the Lenders to the extent set
forth in this Agreement and in the Existing Credit Agreement, as applicable, including any unpaid
amounts incurred prior to the Petition Date and (ii) any amounts paid to the Existing Administrative
Agent and the Existing Lenders as adequate protection, including any periodic cash payments consistent
with the Approved Budget.

“Administrative Agent” shall mean KeyBank, National Association, as the administrative agent

for the Lenders under this Agreement and the other Credit Documents, or any successor administrative
agent appointed in accordance with the provisions of Section 12.9.

£1239.001-W0055960.} 2
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 62 of 168

“Administrative Agent’s Office” shall mean the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 13.2, or such other address or account as the Administrative
Agent may from time to time notify to the Borrower and the Lenders.

 

“Administrative Questionnaire” shall mean, for each Lender, an administrative questionnaire in a
form approved by the Administrative Agent.

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with such Person. A Person shall
be deemed to control another Person if such Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of such other Person, whether through the ownership
of voting securities, by contract or otherwise. “Controlling” (“controlling”) and “controlled” shall have
meanings correlative thereto.

“Agreement” shall mean this Senior Secured Superpriority Debtor In Possession Credit
Agreement, as the same may be amended, amended and restated, supplemented or modified from time to
time.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any jurisdiction applicable
to the Credit Parties from time to time concerning or relating to bribery or corruption.

“Applicable Margin” shall mean, for any day, with respect to any Loan, the rate per annum equal
to (a) five and three-quarters percent (5.75%) prior to the Availability Period, and (b) five and one-quarter
of one percent (5.25%) during the Availability Period.

“Approved Budget” means, initially, the 13 week rolling cash flow forecast attached hereto as
Exhibit F and, subsequently, each budget delivered and approved in accordance with Section 9.1(n)
hereof. The Approved Budget shall have been certified by a Financial Officer of the Borrower, which
certifications, shall among other things, certify that the projections contained therein have been prepared
in good faith based upon assumptions believed by the Credit Parties to be reasonable at the time made,
and that such projections contain no statements or conclusions which are based upon or include
information known to the Credit Parties to be misleading in any material respect or which fail to take into
account material information known to the Credit Parties regarding the matters reported therein.

“Approved Counterparty” means (a) any Hedge Bank and (b) any other Person that engages in
the ordinary course of its operations in the business of offering Hedge Agreements if, at the time such
Person enters into a Hedge Agreement with any Credit Party, such Person or its credit support provider
has a long term senior unsecured debt rating of at least “BBB-” by S&P, and at least “Baa3” by Moody’s.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that administers or manages a Lender.

“Approved Petroleum Engineers” shall mean (a) Netherland, Sewell & Associates, Inc., (6) Ryder
Scott Company Petroleum Consultants, L.P., and (c) at the Borrower’s option, any other independent
petroleum engineers selected by the Borrower and reasonably acceptable to the Administrative Agent.

 

“Approved Purposes” shall have the meaning provided in Section 9.12.

“Assignment and Acceptance” shall mean an assignment and acceptance substantially in the form
of Exhibit D or such other form as may be approved by the Administrative Agent.

 

{1239.001-W0055960.} 3
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 63 of 168

“Auction” means an auction in connection with the Sale Transaction if there is more than one
qualified bidder in accordance with the Acceptable Bid Procedures.

“Authorized Officer” shall mean as to the Borrower or any other Credit Party, the Chairman of
the Board, the President, the Chief Executive Officer, the Chief Financial Officer, the Chief Operations
Officer, the Treasurer, any manager, managing member or general partner of such Person and, solely for
purposes of notices given pursuant to Section 2, Section 3, Section 4 and Section 5, any other officer of
the applicable Person so designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the applicable Person designated in or pursuant to an agreement
between the applicable Person and the Administrative Agent. Any document delivered hereunder that is
signed by an Authorized Officer shall be conclusively presumed to have been authorized by all necessary
corporate, limited liability company, partnership and/or other action on the part of the Borrower or any
other Credit Party and such Authorized Officer shall be conclusively presumed to have acted on behalf of
such Person.

ce

Availability Period” means the period from and including initial date on which the conditions
specified in Section 7 are satisfied or waived in accordance with Section 7 to the earlier of the
Termination Date and the draw schedule set forth under the Approved Budget.

“Avoidance Action” shall have the meaning provided in Section 6.2(b).

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council of the European
Union, the implementing law for such EEA Member Country from time to time that is described in the
EU Bail-In Legislation Schedule.

“Bank Price Deck” shall mean the Administrative Agent’s forward curve for each of oil, natural
gas and other Hydrocarbons, as applicable, furnished to the Borrower by the Administrative Agent from
time to time in accordance with the terms of this Agreement.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as previously and hereafter
amended, and codified as 11 U.S.C. Section 101, et seq.

ce

Bankruptcy Court” has the meaning set forth in the Recitals.

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and local rules of the
Bankruptcy Court, each as amended, and applicable to the Cases.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA) that is subject
to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the Code, or (c) any Person whose assets
include (for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

“Benefited Lender” shall have the meaning provided in Section 13.8.

“Board” shall mean the Board of Governors of the Federal Reserve System of the United States
(or any successor).

{1239.001-W0055960.} 4
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 64 of 168

“Board of Directors” shall mean, with respect to any Credit Party, its board of directors or similar
governing body.

“Borrower” shall have the meaning provided in the introductory paragraph hereto.
“Borrowing” shall mean the incurrence of one Class of Loan on a given date.

“Business Day” shall mean any day excluding Saturday, Sunday and any other day on which
banking institutions in New York City are authorized by law or other governmental actions to close.

“Capital Expenditures” shall mean, for any period, the aggregate of all expenditures (whether
paid in cash or accrued as liabilities and including in all events all amounts expended or capitalized under
Capital Leases) by the Borrower and the Guarantors during such period that, in conformity with GAAP,
are or are required to be included as capital expenditures on a consolidated statement of cash flows of the
Borrower and its Subsidiaries.

“Capital Lease” shall mean, as applied to any Person, any lease of any property (whether real,
personal or mixed) by that Person as lessee that, in conformity with GAAP, is, or is required to be,
accounted for as a capital lease on the balance sheet of that Person; provided that leases that are re-
characterized as Capital Leases due to a change in GAAP after the Closing Date shall not be treated as
Capital Leases for any purpose under this Agreement but shall instead be treated as they would have been
in accordance with GAAP in effect on the Closing Date.

“Capitalized Lease Obligations” shall mean, as applied to any Person, all obligations under
Capital Leases of such Person or any of its Subsidiaries, in each case taken at the amount thereof
accounted for as liabilities in accordance with GAAP; provided that obligations that are re-characterized
as Capital Lease Obligations due to a change in GAAP after the Closing Date shall not be treated as
Capital Lease Obligations for any purpose under this Agreement but shall instead be treated as they would
have been in accordance with GAAP as in effect on the Closing Date.

 

“Carve-Out” has the meaning assigned to such term in the DIP Orders.

“Carve-Out Reserve” has the meaning assigned to such term in the DIP Orders.
“Carve-Out Trigger Notice” has the meaning assigned to such term in the DIP Orders.
“Cases” has the meaning set forth in the Recitals.

“Cash Collateral” means all cash and cash equivalents of the Credit Parties, including, but not
limited to, all cash and cash equivalents in the Cash Collateral Account and all other “cash collateral” as
defined in Section 363(a) of the Bankruptcy Code, but excluding any cash in the Carve-Out Reserve (as
set forth in the DIP Orders).

“Cash Collateral Account” means, in respect of the Credit Parties one or more deposit accounts
maintained with KeyBank National Association in accordance with this Agreement (including, for the
avoidance of doubt, any lockboxes or similar accounts, any related securities accounts and any accounts
holding cash equivalents), and with respect to which the Secured Parties shall have a perfected DIP Lien
as security for the payment and performance of the Obligations by virtue of, and having priority set forth
in, the DIP Orders.

“Cash Collateralize” shall have the meaning provided in Section 3.8(c).

{1239.001-W0055960.} 5
Case 19-11104-JTD Doc61-1 Filed 05/16/19 Page 65 of 168

“Cash Management Agreement” shall mean the Existing Cash Management Agreements and any
other agreement entered into from time to time by the Borrower or any of the Borrower’s Subsidiaries in
connection with Cash Management Services for collections, other Cash Management Services and for
operating, payroll and trust accounts of such Person, including automatic clearing house services,
controlled disbursement services, electronic funds transfer services, lockbox services, stop payment
services and wire transfer services.

 

“Cash Management Bank” shall mean any Person that either (a) at the time it provides Cash
Management Services, (b) on the Closing Date or (c) at any time after it has provided any Cash
Management Services, is the Administrative Agent, a Lender or an Affiliate of a the Administrative
Agent or Lender.

“Cash Management Obligations” shall mean obligations owed by a Credit Party to any Cash
Management Bank in connection with, or in respect of, any Cash Management Services.

 

“Cash Management Services” shall mean (a) commercial credit cards, merchant card services,
purchase or debit cards, including non-card e-payables services, (b) treasury management services
(including controlled disbursement, overdraft, automated clearing house fund transfer services, return
items and interstate depository network services) and (c) any other demand deposit or operating account
relationships or other cash management services, including any Cash Management Agreement.

 

“Casualty Event” shall mean, with respect to any Collateral, (a) any damage to, destruction of, or
other casualty or loss involving, any property or asset or (b) any seizure, condemnation, confiscation or
taking under the power of eminent domain of, or any requisition of title or use of, or relating to, or any
similar event in respect of, any property or asset.

“CFC” shall mean a “controlled foreign corporation” within the meaning of Section 957 of the
Code.

“Change in Law” shall mean the occurrence after the date of this Agreement of any of the
following: (a) the adoption of any law, treaty, order, policy, rule or regulation after the Closing Date,
(b) any change in any law, treaty, order, policy, rule or regulation or in the interpretation or application
thereof by any Governmental Authority after the Closing Date or (c) compliance by any Lender or a
Letter of Credit Issuer (or, for purposes of Section 2.10, by any lending office of such Lender or by such
Lender’s or the Letter of Credit Issuer’s holding company, if any) with any guideline, request, directive or
order enacted or promulgated after the Closing Date by any central bank or other Governmental Authority
(whether or not having the force of law); provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests, rules, guidelines
or directives thereunder or issued in connection therewith and (y) all requests, rules, guidelines,
directives, orders, rules and regulations adopted, enacted or promulgated by the Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority) or the United States or foreign regulatory authorities, in each case pursuant to Basel II,
shall be deemed to have gone into effect after the Closing Date regardless of the date adopted, enacted or
promulgated and shall be included as a Change in Law only to the extent a Lender is imposing applicable
increased costs or costs in connection with capital adequacy and liquidity requirements similar to those
described in Section 2.10(c) generally on other borrowers of loans under United States reserve-based
credit facilities.

“Change of Control” shall mean that any one or more of the following has occurred: (a) the

Permitted Investors cease to (i) own or control, directly or indirectly, more than 50% of aggregate issued
and outstanding Voting Stock or limited liability company membership interests in the Borrower and (ii)

{1239.001-W0055960.} 6
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 66 of 168

control, directly or indirectly, at least a majority of the voting power on the Board of Directors of the
Borrower, or (b) the Borrower ceases to be directly or indirectly wholly-owned by EdgeMarc Energy
Holdings, LLC and EM Energy Manager, LLC.

“Chapter 11 Plan” means a plan of reorganization or liquidation with respect to any of the Credit
Parties.

“Class” refers to whether such Loan, or the Loans comprising such Borrowing are New-Money
Loans or Roll-Up Loans and when used in reference to any Commitment, refers to whether such
Commitment is a New-Money Commitment or a Roll-Up Loan Commitment, and when used in reference
to any Lender, refers to whether such Lender has a Loan or Commitment of such Class.

oe

Closing Date” shall mean May __, 2019.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to time, and the
regulations promulgated thereunder. Section references to the Code are to the Code, as in effect at the
Closing Date.

“Collateral” shall mean all property pledged or purported to be pledged pursuant to this
Agreement, the other Credit Documents, the Existing Credit Documents and the DIP Orders. The term
“Collateral” shall include, but not be limited to, Oil and Gas Properties and any other property or asset of
any kind whether real, personal or mixed, tangible or intangible.

“Commitment” means, with respect to each Lender (to the extent applicable), such Lender’s
New-Money Commitment, Roll-Up Loan Commitment or any combination thereof (as the context
requires). As of the Closing Date, the aggregate amount of the Commitments is $107,793,041.

“Commitment Percentage” shall mean, at any time, for each Lender, the percentage obtained by
dividing (a) such Lender’s Commitment at such time by (b) the amount of the Total Commitment at such
time; provided that at any time when the Total Commitment shall have been terminated, each Lender’s
Commitment Percentage shall be the percentage obtained by dividing (i) such Lender’s Total Exposure at
such time by (ii) the aggregate Total Exposures of all Lenders at such time.

“Committee” means an official creditors’ committee of creditors holding unsecured claims
appointed by the Office of the United States Trustee for the District of Delaware in respect of the Cases
pursuant to Section 1102(a) of the Bankruptcy Code.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute. .

 

“Confidential Information” shall have the meaning provided in Section 13.16.

“Confirmation Order” means an order of the Bankruptcy Court, in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders, confirming an Acceptable Plan.

“Contractual Requirement” shall have the meaning provided in Section 8.3.
“Credit Documents” shall mean this Agreement, the Guarantee, the Security Documents and any

promissory notes issued by the Borrower under this Agreement and, on and after the Final Order Entry
Date, each Letter of Credit.

{1239.001-W0055960.} 7
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 67 of 168

“Credit Event” shall mean and include the making of a Loan and the issuance of a Letter of
Credit.

“Credit Party” shall mean each of the Borrower and each Guarantor.

“Default” shall mean any event, act or condition that with notice or lapse of time, or both, would
constitute an Event of Default.

‘Default Rate” shall have the meaning provided in Section 2.8(b).

‘“Defaulting Lender” shall mean any Lender whose acts or failure to act, whether directly or
indirectly, causes it to meet any part of the definition of “Lender Default”.

‘Deposit Account” shall have the meaning ascribed thereto in the UCC.
“DIP Default Notice Period” shall have the meaning provided in Section 11.2.

“DIP Liens” means all Liens on and security interests in the Collateral granted to the
Administrative Agent and each of the Lenders pursuant to this Agreement, the other Credit Documents
and the DIP Orders.

“DIP Orders” means the Final DIP Order and/or the Interim DIP Order, as the context requires.

29

“Disposition” shall have the meaning provided in Section 10.4. “Dispose” shall have a

correlative meaning.

“Disqualified Institution” shall mean (i) those Persons that have been specified in writing by the
Borrower to the Administrative Agent prior to the Closing Date and (ii) any competitor of the Borrower
and its Subsidiaries and any Affiliates of such competitor subsequently identified after the Closing Date
in writing to the Administrative Agent by the Borrower, in each case other than any such Affiliate that is a
bona fide debt fund that extends credit or buys loans in the ordinary course of business, which
designations shall not apply retroactively to disqualify any Persons that have previously acquired an
assignment or participation interest in the Loans.

“Disqualified Stock” shall mean, with respect to any Person, any Stock or Stock Equivalents of
such Person which, by its terms, or by the terms of any security into which it is convertible or for which it
is putable or exchangeable, or upon the happening of any event, matures or is mandatorily redeemable
(other than solely for Stock or Stock Equivalents that is not Disqualified Stock), pursuant to a sinking
fund obligation or otherwise, or is redeemable at the option of the holder thereof (other than as a result of
a change of control or asset sale to the extent the terms of such Stock or Stock Equivalents provide that
such Stock or Stock Equivalents shall not be required to be repurchased or redeemed until the Maturity
Date has occurred or such repurchase or redemption is otherwise permitted by this Agreement (including
as a result of a waiver hereunder)), in whole or in part, in each case prior to the date that is 91 days after
the Maturity Date hereunder; provided that, if such Stock or Stock Equivalents are issued to any plan for
the benefit of employees of a Credit Party or by any such plan to such employees, such Stock or Stock
Equivalents shall not constitute Disqualified Stock solely because it may be required to be repurchased by
a Credit Party in order to satisfy applicable statutory or regulatory obligations; provided, further, that any
Stock or Stock Equivalents held by any future, present or former employee, director, manager or
consultant of the Borrower, any of its Subsidiaries or any of its direct or indirect parent companies or any
other entity in which the Borrower or a Guarantor has an Investment and is designated in good faith as an
“affiliate” by the Board of Directors of the Borrower, in each case pursuant to any equity holders’

 

£1239.001-W0055960.} 8
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 68 of 168

agreement, management equity plan or stock incentive plan or any other management or employee benefit
plan or agreement shall not constitute Disqualified Stock solely because it may be required to be
repurchased by a Credit Party.

“Distressed Person” shall have the meaning provided in the definition of the term “Lender-
Related Distress Event” below.

“Dividends” shall have the meaning provided in Section 10.6.
“Dollars” and “$” shall mean dollars in lawful currency of the United States of America.

‘Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is organized under the
laws of the United States or any state thereof or the District of Columbia.

“Drawing” shall have the meaning provided in Section 3.4.

“BEA Financial Institution” shall mean (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority, (b) any entity established in
an EEA Member Country which is a parent of an institution described in clause (a) of this definition, or
(c) any institution established in an EEA Member Country which is a Subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“REA Resolution Authority” shall mean any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country (including any delegee)
having responsibility for the resolution of any EEA Financial Institution.

 

66

EM Pennsylvania” shall mean EM Energy Pennsylvania, LLC.

“Environmental Claims” shall mean any and all actions, suits, orders, decrees, demands, demand
letters, claims, Liens, notices of noncompliance, violation or potential responsibility or investigation
(other than internal reports prepared by or on behalf of the Borrower or any of the Subsidiaries (a) in the
ordinary course of such Person’s business or (b) as required in connection with a financing transaction or
an acquisition, lease or disposition of real estate) or proceedings arising under or based upon any
Environmental Law or any permit issued, or any approval given, under any such Environmental Law
(hereinafter, “Claims”), including, without limitation, (i) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or injunctive relief relating to the
presence, release or threatened release of Hazardous Materials or arising from alleged injury or threat of
injury to health or safety (to the extent relating to human exposure to Hazardous Materials), or the
environment including, without limitation, ambient air, surface water, groundwater, land surface and
subsurface strata and natural resources such as wetlands.

“Environmental Law” shall mean any applicable Federal, state or local statute, law, rule,
regulation, ordinance, code and rule of common law now or hereafter in effect and in each case as
amended, and any binding judicial or administrative interpretation thereof, including any binding judicial
or administrative order, consent decree or judgment, relating to the protection of the environment,
including, without limitation, ambient air, surface water, groundwater, land surface and subsurface strata

{1239.001-W0055960.} 9
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 69 of 168

and natural resources such as wetlands, or human health or safety (to the extent relating to human
exposure to Hazardous Materials), or relating to the emission, release, discharge, management, handling,
presence, disposal or human exposure to Hazardous Materials.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as amended from
time to time. Section references to ERISA are to ERISA as in effect on the Closing Date and any
subsequent provisions of ERISA amendatory thereof, supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA) that together
with the Borrower would be deemed to be a “single employer” within the meaning of Section 414(b) or
(c) of the Code or, solely for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as
a single employer under Section 414 of the Code.

“ERISA Event” shall have the meaning provided in Section 8.11 (a).
“ETC” shall mean ETC Northeast Pipeline, LLC.

“ETC Agreements” shall mean, collectively, (i) that certain Amended and Restated Gathering and
Processing Agreement dated as of November 13, 2017, by and between EM Pennsylvania and ETC,
(ii) that certain Amended and Restated Individual Transaction Confirmation (Gatherer’s Contract No.
9532-101) dated as of November 13, 2017 (as supplemented by the Memorandum of Individual
Transaction Confirmation to Gathering and Processing Agreement dated as of November 13, 2017), by
and between EM Pennsylvania and ETC and (iii) that certain Amended and Restated Individual
Transaction Confirmation (Gatherer’s Contract No. 9532-102) dated as of November 13, 2017 (as
supplemented by the Memorandum of Individual Transaction Confirmation to Gathering and Processing
Agreement dated as of November 13, 2017), by and between EM Pennsylvania and ETC, in each case
whether or not such agreement has been terminated and as the same may be amended, restated,
supplemented or otherwise modified from time to time in a manner not materially adverse to the Lenders
(for the avoidance of doubt, any amendment (a) further restricting the amount of indebtedness (as such
term is used therein) or liens (as such term is used therein) permitted to be incurred under any such ETC
Agreement as in effect on the date hereof or (b) increasing the amount of Indebtedness or Liens incurred
pursuant to the ETC Agreements as in effect on the date hereof would be materially adverse to the
Lenders).

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule published by
the Loan Market Association (or any successor Person), as in effect from time to time.

“Event of Default” shall have the meaning provided in Section 11.

“Excluded Stock” shall mean (a) any Stock or Stock Equivalents that is Voting Stock of any
Foreign Subsidiary that is a CFC in excess of 66% of the outstanding Voting Stock of such Foreign
Subsidiary, (b) Stock or Stock Equivalents that is Voting Stock of a FSHCO in excess of 66% of the
outstanding Voting Stock of such FSHCO, (c) any Stock or Stock Equivalents of a CFC that is not a first-
tier CFC of the Borrower, (d) Stock or Stock Equivalents that is Voting Stock of a Domestic Subsidiary
that is disregarded as separate from a CFC for U.S. federal income tax purposes in excess of 66% of the
outstanding Voting Stock of such Domestic Subsidiary or (e) any Stock or Stock Equivalents to the extent
the pledge thereof would be prohibited by any Requirement of Law.

“Excluded Swap Obligation” means, with respect to a Credit Party, any Swap Obligation, if and
to the extent that, all or a portion of the guarantee of such Credit Party of, or the grant by such Credit
Party of a security interest to secure, such Swap Obligation (or any guarantee thereof) is or becomes

 

" £1239.001-W0055960.} 10
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 70 of 168

illegal under the Commodity Exchange Act, or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any thereof) by virtue of such Credit
Party’s failure for any reason to constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to Section 9.16 and any other “keepwell, support or other
agreement for the benefit of such Credit Party and any and all guarantees of such Credit Party’s Swap
Obligations by other Credit Parties) at the time such Credit Party’s guarantee or such Credit Party’s grant
of such security interest becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such guarantee or security interest
is or becomes illegal.

“Excluded Taxes” shall mean, with respect to the Administrative Agent or any Lender, (a) net
income Taxes and franchise and excise Taxes (imposed in lieu of net income Taxes) imposed on the
Administrative Agent or Lender as a result of any current or former connection between the
Administrative Agent or Lender and the jurisdiction of the Governmental Authority imposing such tax
(other than any such connection arising from the Administrative Agent or Lender having executed,
delivered or performed its obligations or received a payment under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or having been a party to or having enforced,
this Agreement or any other Credit Document, or sold or assigned an interest in any Loan or Credit
Document), (b) any U.S. federal withholding Tax that is imposed on amounts payable to any Lender
under the law in effect at the time (i) such Lender becomes a party to this Agreement (or, in the case of a
Participant, on the date such Participant became a Participant hereunder) (other than pursuant to an
assignment (participation or other transfer) request by the Borrower under Section 13.7)) or (ii) such
Lender changes its lending office, except in each case to the extent that, pursuant to Section 5.4, amounts
with respect to such Taxes were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its lending office, (c) any Tax to
the extent attributable to such Lender’s failure to comply with Section 5.4(d), Section 5.4(e) and Section
5.4(f), as applicable (in the case of any Non-U.S. Lender) or Section 5.4(g) (in the case of a U.S. Lender),
(d) any USS. federal withholding Taxes imposed pursuant to FATCA.

“Existing Administrative Agent” has the meaning set forth in the Recitals.
“Fisting Cash Management Agreements” means the Cash Management Agreements described

on Schedule 1.1(b) which, on and after entry of the Final DIP Order, shall be secured pursuant to this
Agreement and the DIP Orders.

 

“Existing Credit Agreement” shall have the meaning provided in the Recitals.

“Rxisting Credit Documents” means the “Credit Documents” as defined in the Existing Credit
Agreement.

 

“Fisting Hedge Agreements” means the Hedge Agreements described on Schedule 1.1(c) which,
on and after the Final DIP Order Entry Date, shall be secured pursuant to this Agreement and the DIP
Orders.

“Existing Lenders” means the lenders under the Existing Credit Agreement.
“Existing Letters of Credit” means the letters of credit described on Schedule 1.1(d) that were

issued under the Existing Credit Agreement and that shall be deemed refunded, refinanced, replaced and
issued under this Agreement upon entry of the Interim DIP Order.

{1239.001-W0055960.} 11
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 71 of 168

“Existing Liens” means the Liens securing the Existing Obligations for the benefit of the Existing
Secured Parties.

“Existing Loans” means the Loans under, and as defined in, the Existing Credit Agreement that
shall be deemed refunded, refinanced, replaced and made under this Agreement and pursuant to the terms
of the Interim DIP Order.

“Existing Obligations” means the “Obligations” as defined in the Existing Credit Agreement.

“Existing Secured Parties” means the “Secured Parties” as defined in the Existing Credit
Agreement.

“Exit Fee” means the fee payable pursuant to Section 4.1(f). For the avoidance of any doubt, the
Exit Fee shall not be assessed on the portion of Loans which constitute the Roll-Up Loans.

“Extraordinary Proceeds” means any cash or cash equivalents received by a Credit Party (a) not
in the ordinary course of business, and/or (b) from or in respect of (ii) pension plan reversions, (iii) any
insurance provider, (iv) judgments, proceeds of settlements or other consideration of any kind in
connection with any cause of action, and (v) a Casualty Event.

“Fair Market Value” shall mean, with respect to any asset or group of assets on any date of
determination, the value of the consideration obtainable in a Disposition of such asset at such date of
determination assuming a Disposition by a willing seller to a willing purchaser dealing at arm’s length
and arranged in an orderly manner over a reasonable period of time having regard to the nature and
characteristics of such asset, as reasonably determined by the Borrower.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not materially more onerous to
comply with), any current or future Treasury regulations promulgated thereunder or official
administrative interpretations thereof, any agreement entered into pursuant to Section 1471(b)(1) of the
Code, any intergovernmental agreement entered into in connection with the implementation of such
sections of the Code, and any fiscal or regulatory legislation, rules or practices adopted pursuant to any
such intergovernmental agreement.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of the per annum
rates on overnight federal funds transactions with members of the Federal Reserve System arranged by
federal funds brokers on such day, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York or, if such rate is not so published for any date that is a Business Day, the
Federal Funds Effective Rate for such day shall be the average rate (rounded upward, if necessary, to a
whole multiple of 1/100 of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing selected by it; provided
that if the Federal Funds Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.

 

“Final DIP Order” means the order of the Bankruptcy Court in form and substance acceptable to
the Administrative Agent and the Lenders in their sole discretion and as may otherwise be agreed in
writing or on the record by the Administrative Agent and the Lenders at the final hearing with respect to
such order in the Cases, entered in the Cases after notice and final hearing pursuant to the Bankruptcy
Rules or such other procedures as approved by the Bankruptcy Court which, among other matters (but not
by way of limitation), authorizes the Borrower to obtain credit and the Credit Parties to incur (or
guaranty) the Obligations and grant DIP Liens under the Credit Documents, as the case may be, and

{1239.001-W0055960.} 12
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 72 of 168

provides for the superpriority of the Administrative Agent’s and the Lenders’ claims, grants adequate
protection to the Secured Parties and authorizes the use of Cash Collateral, as the same may be modified
or supplemented from time to time after the Final Order Entry Date with the written consent of the
Required Lenders.

“Final Order Entry Date” means the date on which the Final DIP Order was entered on the docket
of the Bankruptcy Court.

“Financial Officer” means the chief financial officer or treasurer of the Borrower, or any other
officer having substantially the same authority and responsibility.

“Financial Performance Covenants” shall mean the covenants of the Borrower set forth in Section

 

10.12.

“First Variance Report” shall have the meaning provided in Section 9.1(n)(ii).

“Flood Insurance Laws” shall mean the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994, the Biggert-Waters
Flood Insurance Reform Act of 2012 and the regulations issued in connection therewith by the Office of
the Controller of the Currency, the Federal Reserve Board and other Governmental Authorities, each as it
may be amended, reformed or otherwise modified from time to time.

“Foreign Corporate Subsidiary” shall mean a Foreign Subsidiary that is treated as a corporation
for U.S. federal income tax purposes.

“Foreign Plan” shall mean any employee benefit plan, program, policy, arrangement or
agreement providing pension or retirement benefits that is maintained or contributed to by the Credit
Parties with respect to employees employed outside the United States that is required to be funded
through a trust or other funding vehicle other than a trust or funding vehicle maintained exclusively by a
Governmental Authority.

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Fronting Fee” shall have the meaning provided in Section 4.1(c).

“FSHCO” shall mean any direct or indirect Subsidiary (including a disregarded entity for U.S.
federal income tax purposes) substantially all of whose assets consist of Stock or Stock Equivalents of
one or more direct or indirect Foreign Corporate Subsidiaries.

“Fund” shall mean any Person (other than a natural person) that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar extensions of credit in the
ordinary course.

“G&A Expenses” means, for any period, the aggregate of all general and administrative expenses
of the Credit Parties paid in cash, determined on a consolidated basis in accordance with GAAP,
excluding legal fees and other non-recurring items acceptable to the Administrative Agent.

“GAAP” shall mean generally accepted accounting principles in the United States of America, as

in effect from time to time; provided, however, that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the effect of any change

{1239,001-W0055960.} 13
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 73 of 168

occurring after the Closing Date in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance herewith.

“Goldman Sachs” shall mean Goldman Sachs Lending Partners LLC and its Affiliates (other than
GS Private Equity).

“Governmental Authority” shall mean any nation, sovereign or government, any state, province,
territory or other political subdivision thereof, and any entity or authority exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government, including a central bank or
stock exchange.

“Granting Lender” shall have the meaning provided in Section 13.6(g).

“GS Private Equity” shall mean Goldman Sachs Merchant Banking Division (including its
affiliated entities and funds, investments, Persons, vehicles or accounts that are managed or sponsored by
Goldman, Sachs & Co. or its Affiliates (other than Goldman Sachs) or for which Goldman, Sachs & Co.
or its Affiliates (other than Goldman Sachs) acts as investment advisor), and their respective successors,
in each case to the extent Goldman Sachs Merchant Banking Division has voting discretion with respect
to the direct or indirect investment in the Parent Company by such entities, funds, investments, Persons,
vehicles or accounts.

“Guarantee” shall mean the Guarantee made by any Guarantor in favor of the Administrative
Agent for the benefit of the Secured Parties substantially in the form of Exhibit H.

“Guarantee Obligations” shall mean, as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness of any other Person (the “primary obligor”) in
any manner, whether directly or indirectly, including any obligation of such Person, whether or not
contingent, (a) to purchase any such Indebtedness or any property constituting direct or indirect security
therefor, (b) to advance or supply funds (i) for the purchase or payment of any such Indebtedness or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or services primarily for the purpose
of assuring the owner of any such Indebtedness of the ability of the primary obligor to make payment of
such Indebtedness or (d) otherwise to assure or hold harmless the owner of such Indebtedness against loss
in respect thereof; provided, however, that the term “Guarantee Obligations” shall not include
endorsements of instruments for deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into in connection with any
acquisition or Disposition of assets permitted under this Agreement (other than such obligations with
respect to Indebtedness). The amount of any Guarantee Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as determined by such Person in
good faith.

“Guarantors” shall mean (a) EM Energy Manager, LLC, (b) Parent Company, and (c) each

Subsidiary of the Borrower listed on Schedule 1.1(a) and each other Subsidiary that becomes a party to
the Guarantee after the Closing Date pursuant to Section 9.11 or otherwise.

{1239.001-W0055960.} 14
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 74 of 168

“Hazardous Materials” shall mean (a) any petroleum or petroleum products, radioactive
materials, friable asbestos, urea formaldehyde foam insulation, transformers or other equipment that
contain dielectric fluid containing regulated levels of polychlorinated biphenyls, and radon gas, (b) any
chemicals, materials or substances defined as or included in the definition of “hazardous substances”,

99 66 92 66.

“hazardous waste”, “hazardous materials”, “extremely hazardous waste”, “restricted hazardous waste”,
“toxic substances”, “toxic pollutants”, “contaminants”, or “pollutants”, or words of similar import, under
any applicable Environmental Law and (c) any other chemical, material or substance, which is prohibited,

limited or regulated by any Environmental Law.

“Hedge Agreements” shall mean (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity options, forward
commodity contracts, equity or equity index swaps or options, bond or bond price or bond index swaps or
options or forward bond or forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions, put transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions, currency options, spot
contracts, fixed-price physical delivery contracts, whether or not exchange traded, or any other similar
transactions or any combination of any of the foregoing (including any options to enter into any of the
foregoing), whether or not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master Agreement or any other master
agreement (any such master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement. Notwithstanding the foregoing,
agreements or obligations to physically sell any commodity at any index-based price shall not be
considered Hedge Agreements.

“Hedge Bank” shall mean (a) any Person (other than the Borrower or any of its Subsidiaries) that
(x) at the time it enters into a Hedge Agreement with the Borrower or a Guarantor is the Administrative
Agent or a Lender or an Affiliate of the Administrative Agent or a Lender, or (y) at any time after it enters
into a Hedge Agreement with the Borrower or a Guarantor it becomes the Administrative Agent or a
Lender or an Affiliate of the Administrative Agent or a Lender or (b) with respect to any Hedge
Agreement with the Borrower or a Guarantor that is in effect on the Closing Date, any Person (other a
Credit Party) that is the Administrative Agent or a Lender or an Affiliate of the Administrative Agent or a
Lender.

“Hedge Liquidation” means, with respect to any Hedge Agreement, the sale, assignment,
novation, unwind or termination of all or any part of such Hedge Agreement or the creation of any off-
setting positions in respect thereof; provided that for purposes of this definition, a Hedge Agreement shall
not be deemed to have been liquidated if, (a) such Hedge Agreement is novated from the existing
counterparty to an Approved Counterparty, with the Borrower or a Guarantor being the “remaining party”
for purposes of such novation, or (b) upon its termination, it is replaced, in a substantially
contemporaneous transaction, with one or more Hedge Agreements with approximately the same mark-
to-market value and without cash payments to a Credit Party in connection therewith.

“Hedge PV” shall mean, with respect to any commodity Hedge Agreement, the present value,
discounted at 9% per annum, of the future receipts expected to be paid to the Borrower or the Guarantors
under such Hedge Agreement netted against the most recent Bank Price Deck provided to the Borrower
by the Administrative Agent; provided, however, that the “Hedge PV” shall never be less than $0.00.

“Hedging Obligations” shall mean, with respect to any Person, the obligations of such Person
under Hedge Agreements and the Existing Hedge Agreements.

{1239.001-W0055960.} 15
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 75 of 168

“Highest Lawful Rate” shall mean, with respect to each Lender, the maximum nonusurious
interest rate, if any, that at any time or from time to time may be contracted for, taken, reserved, charged
or received on the Loans under laws applicable to such Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in effect and which allow a
higher maximum nonusurious interest rate than applicable laws allow as of the date hereof.

“Historical Financial Statements” shall mean the unaudited consolidated financial statements of
the Borrower as of December 31, 2018, and the unaudited consolidated financial statements of the
Borrower as of March 31, 2019.

 

“Hydrocarbon Interests” shall mean all rights, titles, interests and estates now or hereafter
acquired in and to oil and gas leases, oil, gas and mineral leases, or other liquid or gaseous hydrocarbon
leases, mineral fee interests, overriding royalty and royalty interests, net profit interests and production
payment interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” shall mean oil, gas, casinghead gas, drip gasoline, natural gasoline, condensate,
distillate, liquid hydrocarbons, gaseous hydrocarbons and all products refined or separated therefrom.

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for borrowed
money, (b) all obligations of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (c) the deferred purchase price of assets or services that in accordance with GAAP
would be included as a liability on the balance sheet of such Person (other than (i) any earn-out obligation
until such obligation becomes a liability on the balance sheet of such Person in accordance with GAAP
and (ii) obligations resulting under firm transportation contracts or take or pay contracts entered into in
the ordinary course of business), (d) the face amount of all letters of credit issued and outstanding for the
account of such Person and, without duplication, all drafts drawn thereunder, (e) all indebtedness
(excluding prepaid interest thereon) of any other Person secured by any Lien on any property owned by
such Person, whether or not such Indebtedness has been assumed by such Person, (f) the principal
component of all Capitalized Lease Obligations of such Person, (g) net Hedging Obligations of such
Person, (h) all obligations of such Person in respect of Disqualified Stock, (i) the undischarged balance of
any Production Payment and Reserve Sales created by such Person or for the creation of which such
Person directly or indirectly received payment, and (j) without duplication, all Guarantee Obligations of
such Person; provided that Indebtedness shall not include (i) trade and other ordinary course payables and
accrued expenses arising in the ordinary course of business, (ii) deferred or prepaid revenue, and
(iii) purchase price holdbacks in respect of a portion of the purchase price of an asset to satisfy warranty
or other unperformed obligations of the respective seller.

For all purposes hereof, the Indebtedness of any Person shall include the Indebtedness of any
partnership or joint venture (other than a joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or a joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person. For purposes hereof, the amount of any net Hedging
Obligations on any date shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of Indebtedness of any Person for purposes of clause (e) above shall be deemed to be equal to the
least of (i) the aggregate unpaid amount of such Indebtedness, (ii) the Fair Market Value of the property
encumbered thereby as determined by such Person in good faith and (iii) the maximum amount for which
such Person may be liable in respect of such Indebtedness.

“Indemnified Liabilities” shall have the meaning provided in Section 13.5.

{1239.001-W0055960.} 16
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 76 of 168

“Indemnified Taxes” shall mean all Taxes (including Other Taxes) other than (a) Excluded Taxes
and (b) any interest, penalties, or expenses caused by an Agent’s or Lender’s gross negligence or willful
misconduct.

“Initial New-Money Loan” shall mean an amount up to $15,000,000.

“Jnitial Reserve Report” shall mean that certain report prepared by Netherland Sewell &
Associates and received by the Administrative Agent on April 15, 2019.

“Interim DIP Order” means the order of the Bankruptcy Court substantially in the form of Exhibit
I (except as may otherwise be agreed in writing or on the record by the Administrative Agent and the
Lenders at the interim hearing with respect to such order in the Cases) entered in the Cases after an
interim hearing pursuant to the Bankruptcy Rules, which, among other matters (but not by way of
limitation), authorizes, on an interim basis, the Borrower to obtain credit and the Credit Parties to incur
(or guaranty) the Obligations and grant DIP Liens under the Credit Documents, as the case may be, and
provides for the superpriority of the Administrative Agent’s and the Lenders’ claims, grants adequate
protection to the Secured Parties and authorizes the use of Cash Collateral, as the same may be modified
or supplemented from time to time after the Interim Order Entry Date, and before the Final Order Entry
Date, with the written consent of the Required Lenders.

“Interim Order Entry Date” means the date on which the Interim DIP Order is entered on the
docket of the Bankruptcy Court.

“Investment” shall mean, for any Person: (a) the acquisition (whether for cash, property, services
or securities or otherwise) of Stock, Stock Equivalents, bonds, notes, debentures, partnership or other
ownership interests or other securities of any other Person (including any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering into such sale), (b) the
making of any deposit with, or advance, loan or capital contribution to, assumption of Indebtedness of,
purchase or other acquisition of any other Indebtedness or equity participation or interest in, or other
extension of credit to, any other Person (including the purchase of property from another Person subject
to an understanding or agreement, contingent or otherwise, to resell such property to such Person)
(including any partnership or joint venture), (c) the entering into of any guarantee of, or other contingent
obligation with respect to, Indebtedness or (d) the purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such Person.

“TSP” shall mean, with respect to any Letter of Credit, the “International Standby Practices 1998”
published by the Institute of International Banking Law & Practice (or such later version thereof as may
be in effect at the time of issuance).

“Issuer Documents” shall mean, with respect to any Letter of Credit and any other document,
agreement and instrument entered into by the Letter of Credit Issuer and the Borrower (or any Guarantor)
or in favor of the Letter of Credit Issuer and relating to such Letter of Credit.

“L/C Maturity Date” shall mean the date that is three Business Days prior to the Maturity Date.

“L/C Obligations” shall mean, as at any date of determination, the aggregate amount available to
be drawn under all outstanding Letters of Credit plus the aggregate of all Unpaid Drawings. For all
purposes of this Agreement, if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter
of Credit shall be deemed to be “outstanding” in the amount so remaining available to be drawn.

{1239.001-W0055960.} 17
Case 19-11104-JTD Doc61-1 Filed 05/16/19 Page 77 of 168

“Lender” shall have the meaning provided in the preamble to this Agreement.

“Lender Default” shall mean (i) the refusal or failure of any Lender to make available its portion
of any incurrence of Loans or participations in Letters of Credit, which refusal or failure is not cured
within two Business Day after the date of such refusal or failure, unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such writing) has not been
satisfied; (ii) any Lender notifying the Borrower, the Administrative Agent or the Letter of Credit Issuer
in writing that it does not intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to such Lender’s obligation to fund
a Loan hereunder and states that such position is based on such Lender’s determination that a condition
precedent to funding (which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be satisfied, (iii) the failure of any
Lender to pay over to the Administrative Agent, any Letter of Credit Issuer or any other Lender any other
amount required to be paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute; (iv) a Lender has notified the Borrower or the Administrative Agent that it
does not intend or expect to comply with any of its funding obligations or has made a public statement to
that effect with respect to its funding obligations under this Agreement; (v) the failure by a Lender to
confirm in a manner reasonably satisfactory to the Administrative Agent that it will comply with its
obligations under this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (vi) upon receipt of such written confirmation by the Administrative Agent and the
Borrower; (vii) a Distressed Person has admitted in writing that it is insolvent or such Distressed Person
becomes subject to a Lender-Related Distress Event; or (viii) a Lender or any Person that directly or
indirectly controls such Lender, as the case may be, is or becomes the subject of a Bail-In Action.

“Lender-Related Distress Event” shall mean, with respect to any Lender, that such Lender or any
Person that directly or indirectly controls such Lender (each, a “Distressed Person”), as the case may be,
is or becomes subject to a voluntary or involuntary case with respect to such Distressed Person under any
debt relief law, or a custodian, conservator, receiver or similar official (including the Federal Deposit
Insurance Corporation or any. other state or federal regulatory authority acting in such capacity) is
appointed for such Distressed Person or any substantial part of such Distressed Person’s assets, or such
Distressed Person or any Person that directly or indirectly controls such Distressed Person is subject to a
forced liquidation, or such Distressed Person makes a general assignment for the benefit of creditors or is
otherwise adjudicated as, or determined by any Governmental Authority having regulatory authority over
such Distressed Person or its assets to be, insolvent or bankrupt; provided that a Lender-Related Distress
Event shall not be deemed to have occurred solely by virtue of the ownership or acquisition of any equity
interests in any Lender or any Person that directly or indirectly controls such Lender by a Governmental
Authority or an instrumentality thereof so long as such ownership interest does not result in or provide
such Lender with immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts or agreements made
with such Lender.

 

“Letter of Credit” shall have the meaning provided in Section 3.1.
“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time, the sum of
(a) the principal amount of any Unpaid Drawings in respect of which such Lender has made (or is
required to have made) payments to the Letter of Credit Issuer pursuant to Section 3.4(a) at such time and
(b) such Lender’s Commitment Percentage of the Letters of Credit Outstanding at such time (excluding
the portion thereof consisting of Unpaid Drawings in respect of which the Lenders have made (or are

{1239.001-W0055960.} 18
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 78 of 168

required to have made) payments to the Letter of Credit Issuer pursuant to Section 3.4(a)) minus the
amount of cash or deposit account balances held by the Administrative Agent to Cash Collateralize
outstanding Letters of Credit and Unpaid Drawings under Section 3.8.

“Letter_of Credit Issuer” shall mean the Administrative Agent, any of its Affiliates or any
replacement or successor appointed pursuant to Section 3.6.

“Letters of Credit Outstanding” shall mean, at any time, the sum of, without duplication, (a) the
aggregate Stated Amount of all outstanding Letters of Credit and (b) the aggregate principal amount of all
Unpaid Drawings in respect of all Letters of Credit.

 

“Lien” shall mean any interest in property securing an obligation owed to, or a claim by, a Person
other than the owner of the property, whether such interest is based on the common law, statute or
contract, and whether such obligation or claim is fixed or contingent, and including (a) the lien or security
interest arising from a mortgage, encumbrance, pledge, security agreement or a financing lease,
consignment or bailment for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties; provided that in no event shall an operating lease be deemed to be a Lien.

“Liquidity” shall mean, as of any date, the sum, without duplication of the aggregate Dollar
equivalent of all unrestricted cash and Permitted Investments held by the Credit Parties at such time. As
used herein, the term “unrestricted” as it relates to such cash or Permitted Investments would exclude any
such amounts representing deposits, escrows, sinking fund payments or other amounts that are otherwise
encumbered (other than pursuant to the Credit Documents) or dedicated for a particular use and/or which
would not be characterized as “unrestricted cash” on the financial statements of such entities in
accordance with GAAP, and in any event, shall not include the unfunded New-Money Commitments.

“LLC Agreement” shall mean the Limited Liability Company Agreement of the Borrower dated
as of July 25, 2012, as amended from time to time.

“Loans” means each New-Money Loan and each Roll-Up Loan.

“Material Adverse Effect” shall mean a material adverse effect on (a) the business, assets,
operations or condition, financial or otherwise, of the Borrower and the other Credit Parties, taken as a
whole (excluding the filing of the Cases, the events and conditions related and/or leading up thereto and
the effects thereof and any action required to be taken under the Credit Documents or under the DIP
Orders), (b) the ability of any Credit Party to perform any of its obligations under the Credit Documents
to which it is a party, (c) the Collateral, or the Administrative Agent’s Liens (on behalf of itself and the
other Secured Parties) on the Collateral or other validity or priority of any such Lien, or (d) the rights of
or benefits available to the Administrative Agent or the Lenders under any of the Credit Documents.

“Maturity Date” means 180 days after the Final Order Entry Date.

“Milestone” means the following milestones to be completed in each case in accordance with the
applicable timing referred to below (or such later dates as may be approved by the Administrative Agent
in its sole discretion):

(a) the approval by the Bankruptcy Court of this Agreement and the facility described herein, in
form and substance satisfactory to the Administrative Agent and the Lenders on an interim basis, pursuant
to the Interim DIP Order as entered by the Bankruptcy Court in the Cases within fifteen (15) days of the
Petition Date and/or on a final basis pursuant to the Final DIP Order within thirty (30) days of the Petition
Date,

{1239.001-W0055960.} 19
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 79 of 168

(b) within 15 days after the Petition Date, the Credit Parties shall file a motion with the
Bankruptcy Court seeking approval of the Acceptable Bid Procedures and the Sale Transaction.

(c) within 45 days after the Petition Date, the Acceptable Bid Procedures Order shall have been
entered in the Cases;

(d) within 70 days after the Petition Date, the Credit Parties shall have executed an asset purchase
agreement that satisfies the Minimum Repayment Condition, on terms and conditions acceptable to the
Administrative Agent and the Existing Administrative Agent in their sole discretion;

(e) within 85 days after the Petition Date, the Bankruptcy Court shall have entered an order
approving a stalking horse bidder that satisfies the Minimum Repayment Condition and is otherwise on
terms and conditions acceptable to the Administrative Agent and the Existing Administrative Agent in
their sole discretion;

(f) within 100 days after the Petition Date, an Auction shall have commenced if there is more than
one qualified bidder in accordance with the Acceptable Bid Procedures;

(gz) within 110 days after the Petition Date, the Acceptable Sale Order shall have been entered in
the Cases.

(h) within 15 days following the events set forth in clause (h) above, the Sale Transaction shall
have been closed or otherwise consummated and all of the Obligations and Existing Obligations shall
have been indefeasibly paid in full, in cash.

“Minimum Borrowing Amount” shall mean $500,000 (or, if less, the entire remaining New-
Money Commitment at the time of such Borrowing).

“Minimum Repayment Condition” means with respect to a Sale Transaction, the purchase
agreement and sale order provide that on the Closing Date all of the outstanding Obligations and Existing
Obligations in respect of this Agreement and the Existing Credit Agreement shall be indefeasibly paid in
full in cash, and all L/C Obligations and Hedging Obligations shall be cash collateralized in accordance
with the terms of Section 3.8(a).

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger or
consolidation to its business.

“Mortgage” shall mean a mortgage or a deed of trust, deed to secure debt, trust deed, assignment
of as-extracted collateral, fixture filing or other security document entered into by the owner of a
Mortgaged Property and the Administrative Agent for the benefit of the Secured Parties in respect of that
Mortgaged Property, in such form as agreed between the Borrower and the Administrative Agent.

“Mortgaged Property” shall mean, initially, each parcel of real property and improvements
thereto owned by the Borrower or a Guarantor and identified on Schedule 1.1(e), and each other parcel of
real property and improvements thereto with respect to which a Mortgage is required to be granted
pursuant to Section 9.11.

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

£1239.001-W0055960.} 20
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 80 of 168

“New-Money Commitment” means as to each Lender, its obligation to make a Loan to the
Borrower pursuant to Section 2.1 in an aggregate principal amount not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.1 under the caption “New-Money Commitment” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.

“New-Money Loan” shall mean a Loan pursuant to Section 2.1(a).
“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).
“Non-Defaulting Lender” shall mean and include each Lender other than a Defaulting Lender.

“Non-Professional Fee Carry Forward Amount” means, the amount (if any) by which the
budgeted total disbursements (excluding debt service and Professional Fees) as stated in the Approved
Budget for the immediately preceding week exceeded the actual total disbursements (excluding debt
service and Professional Fees) for such immediately preceding week. The Non-Professional Fee Carry
Forward Amounts shall be offset or accrue a negative balance by the amount (if any) by which the actual
total disbursements (excluding debt service and Professional Fees) exceeded the budgeted total
disbursements (excluding debt service and Professional Fees) as stated in the Approved Budget for the
immediately preceding week. The Non-Professional Fee Carry Forward Amounts shall accrue on a
cumulative basis from the four week period then ending or until a new proposed DIP Budget is approved
(which proposed DIP Budget, for the avoidance of doubt, will incorporate in the current line item the
amount of remaining Non-Professional Fee Carry Forward Amounts, if any), from which point such Non-
Professional Fee Carry Forward Amounts from periods preceding the new Approved Budget shall be
disregarded.

“Non-U,S. Lender” shall mean any Lender that is not a U.S. Lender.

“Notice of Borrowing” shall mean a written request of the Borrower in accordance with the terms
of Section 2.3 and substantially in the form of Exhibit B or such other form as shall be approved by the
Administrative Agent (acting reasonably) , including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent.

“Obligations” shall mean all advances to, and debts, liabilities, obligations, covenants and duties
of, any Credit Party arising under any Credit Document, the DIP Orders or otherwise with respect to any
Loan or Letter of Credit or under any Secured Cash Management Agreement or Secured Hedge
Agreement, in each case, entered into with the Credit Parties, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees (including, without limitation, the Exit Fee) that accrue after the
commencement by or against any Credit Party or any Affiliate thereof (other than Goldman Sachs) in any
proceeding under any bankruptcy or insolvency law naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such proceeding. Without limiting the
generality of the foregoing, the Obligations of the Credit Parties under the Credit Documents (and any of
their Subsidiaries to the extent they have obligations under the Credit Documents) include the obligation
(including Guarantee Obligations) to pay principal, interest, charges, expenses, fees, attorney costs,
indemnities and other amounts payable by any Credit Party under any Credit Document. Notwithstanding
the foregoing, (a) the obligations of a Credit Party under any Secured Hedge Agreement and under any
Secured Cash Management Agreement shall be secured and guaranteed pursuant to the Security
Documents and the Guarantee only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and (b) any release of Collateral or Guarantors effected in the manner permitted
by this Agreement and the other Credit Documents shall not require the consent of the holders of Hedging

£1239,001-W0055960.} 21
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 81 of 168

Obligations under Secured Hedge Agreements or of the holders of Cash Management Obligations under
Secured Cash Management Agreements. Notwithstanding the foregoing, Excluded Swap Obligations
shall not be an Obligation of any Guarantor that is not a Qualified ECP Guarantor.

“Oil and_Gas Properties” shall mean (a) Hydrocarbon Interests, (b) the properties now or
hereafter pooled or unitized with Hydrocarbon Interests, (c) all presently existing or future unitization,
pooling agreements and declarations of pooled units and the units created thereby (including all units
created under orders, regulations and rules of any Governmental Authority) which may affect all or any
portion of the Hydrocarbon Interests, (d) all operating agreements, contracts and other agreements,
including production sharing contracts and agreements, which relate to any of the Hydrocarbon Interests
or the production, sale, purchase, exchange or processing of Hydrocarbons from or attributable to such
Hydrocarbon Interests, (e) all Hydrocarbons in and under and which may be produced and saved or
attributable to the Hydrocarbon Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon Interests, (f) all tenements,
hereditaments, appurtenances and properties in any manner appertaining, belonging, affixed or incidental
to the Hydrocarbon Interests and (g) all properties, rights, titles, interests and estates described or referred
to above, including any and all property, real or personal, now owned or hereafter acquired and situated
upon, used, held for use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or property (excluding drilling rigs, automotive equipment, rental equipment
or other personal property which may be on such premises for the purpose of drilling a well or for other
similar temporary uses) and including any and all oil wells, gas wells, injection wells or other wells,
structures, fuel separators, liquid extraction plants, plant compressors, pumps, pumping units, field
gathering systems, gas processing plants and pipeline systems and any related infrastructure to any
thereof, tanks and tank batteries, fixtures, valves, fittings, machinery and parts, engines, boilers, meters,
apparatus, equipment, appliances, tools, implements, cables, wires, towers, casing, tubing and rods,
surface leases, rights-of-way, easements and servitudes together with all additions, substitutions,
replacements, accessions and attachments to any and all of the foregoing; provided that the Oil and Gas
Properties shall not include any “building” or “mobile home” (each as defined in Regulation H as
promulgated by the Federal Reserve Board under the Flood Insurance Laws).

“Ongoing Hedges” shall have the meaning assigned to such term in Section 10.11(a)

“Other Taxes” shall mean any and all present or future stamp, registration, court or documentary,
intangible, recording, or any other excise, property or similar Taxes (including interest, fines, penalties,
additions to Tax and related expenses with regard thereto) arising from any payment made or required to
be made under this Agreement or any other Credit Document or from the execution or delivery of,
registration or enforcement of, consummation or administration of, or otherwise with respect to, this
Agreement or any other Credit Document.

“OQTPP” shall mean Ontario Teachers’ Pension Plan Board and its controlled Affiliates and
associated funds, and their related successors.

“Overnight Rate” shall mean, for any day, the greater of (a) the Federal Funds Effective Rate and
(b) an overnight rate determined by the Administrative Agent or the Letter of Credit Issuer, as the case
may be, in accordance with banking industry rules on interbank compensation.

“Parent Company” shall mean EdgeMare Energy Holdings, LLC.

“Participant” shall have the meaning provided in Section 13.6(c).

“Participant Register” shall have the meaning provided in Section 13.6(c).

{1239,001-W0055960.} 22
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 82 of 168

“Patriot Act” shall have the meaning provided in Section 13.18.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant to Section
4002 of ERISA, or any successor thereto.

“Permitted Investments” shall mean:
(a) United States dollars;

(b) securities issued or unconditionally guaranteed by the United States government or any
agency or instrumentality thereof, in each case having maturities and/or reset dates of not more than 24
months from the date of acquisition thereof;

(c) securities or readily marketable direct obligations issued or fully guaranteed by any state
of the United States of America or any political subdivision of any such state or any public
instrumentality thereof or any political subdivision of such state or any public instrumentality thereof
having maturities of not more than 24 months from the date of acquisition thereof and, at the time of
acquisition, having an investment grade rating generally obtainable from either S&P or Moody’s (or, if at
any time neither S&P nor Moody’s shall be rating such obligations, then from another nationally
recognized rating service);

(d) commercial paper maturing no more than 12 months after the date of creation thereof
and, at the time of acquisition, having a rating of at least A-2 or P-2 from either S&P or Moody’s (or, if at
any time neither S&P nor Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service) and corporate notes or bonds maturing no more than 12 months after
the date of acquisition thereof and, at the time of acquisition, having a rating of at least A- or A3 from
either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such obligations, an
equivalent rating from another nationally recognized rating service);

(e) certificates of deposit, time deposits with, or domestic and LIBOR certificates of deposit
or bankers’ acceptances maturing no more than two years after the date of acquisition thereof issued by
any Lender or any other bank having combined capital and surplus of not less than $250,000,000 in the
case of domestic banks and $100,000,000 (or the Dollar equivalent thereof) in the case of foreign banks;

(f) repurchase agreements with a term of not more than 90 days for underlying securities of
the type described in clauses (b), (c), (e) and (g) entered into with any bank meeting the qualifications
specified in clause (e) above or securities dealers of recognized national standing;

(g) marketable short-term money market and similar funds (i) either having assets in excess
of $500,000,000 or (ii) having a rating of at least A-2 or P-2 from either S&P or Moody’s (or, if at any
time neither S&P nor Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service);

(h) Investments with average maturities of 36 months or less from the date of acquisition in
money market funds rated AAA- (or the equivalent thereof) or better by S&P or Aaa3 (or the equivalent
thereof) or better by Moody’s (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another nationally recognized statistical rating agency selected by
the Borrower); and

(i) investment funds investing substantially all their assets in securities of one or more of the
types of securities described in clauses (a) through (h) above.

{1239.001-W0055960.} 23
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 83 of 168

“Permitted Investors” shall mean (a) GS Private Equity, and (b) OTPP, provided however,
notwithstanding anything herein to the contrary, neither the Parent Company, the Borrower nor any of
their respective Subsidiaries shall be a “Permitted Investor”.

“Permitted Liens” shall mean:

(a) Liens for Taxes, assessments or governmental charges or claims not yet overdue for a
period of more than 30 days or that are being contested in good faith and by appropriate proceedings for
which appropriate reserves have been established to the extent required by and in accordance with GAAP;

(b) Liens in respect of property or assets of the Borrower or any of the Guarantors imposed
by law, such as landlords’, vendors’, suppliers’, carriers’, warehousemen’s, repairmens’, construction
contractors’, workers’ and mechanics’ Liens and other similar Liens arising in the ordinary course of
business or incident to the exploration, development, operation or maintenance of Oil and Gas Properties,
in each case so long as such Liens arise in the ordinary course of business and do not individually or in
the aggregate have a Material Adverse Effect;

(c) Liens incurred or pledges or deposits made in connection with workers’ compensation,
unemployment insurance and other types of social security, old age pension, public liability obligations or
similar legislation and deposits securing liabilities to insurance carriers under insurance or self-insurance
arrangements in respect of such obligations, or incurred to secure the performance of tenders, statutory
obligations, plugging and abandonment obligations, surety, stay, customs and appeal bonds, bids, leases,
government contracts, trade contracts, performance and return-of-money bonds and other similar
obligations (including letters of credit issued in lieu of such bonds or to support the issuance thereof)
incurred in the ordinary course of business or otherwise constituting Investments permitted by Section
10.5;

(d) ground leases, subleases, licenses or sublicenses in respect of real property on which
facilities owned or leased by the Credit Parties are located;

(e) easements, rights-of-way, restrictive covenants, licenses, restrictions (including zoning
restrictions), title defects, exceptions, deficiencies or irregularities in title, encroachments, protrusions,
servitudes, permits, conditions and covenants (including, for the avoidance of doubt, the dedication of
committed reserves under the ETC Agreements) and other similar charges or encumbrances (including in
any rights of way or other property of a Credit Party for the purpose of roads, pipelines, transmission
lines, transportation lines, distribution lines for the removal of gas, oil or other minerals or timber, and
other like purposes, or for joint or common use of real estate, rights of way, facilities and equipment) not
interfering in any material respect with the business of the Borrower and its Subsidiaries, taken as a whole
and, to the extent reasonably agreed by the Administrative Agent, any exception on the title reports issued
in connection with any Oil and Gas Property;

(f) any interest or title of a lessor, sublessor, licensor or sublicensor or secured by a lessor’s,
sublessor’s, licensor’s or sublicensor’s interest under any lease, sublease, license or sublicense permitted

by this Agreement and covering only the assets so leased or licensed;

(g) Liens in favor of customs and revenue authorities arising as a matter of law to secure
payment of customs duties in connection with the importation of goods;

(hb) Liens on goods or inventory the purchase, shipment or storage price of which is financed
by a documentary letter of credit issued for the account of the Credit Parties; provided that such Lien

{1239.001-W0055960.} 24
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 84 of 168

secures only the obligations of the Borrower or such Guarantors in respect of such letter of credit to the
extent permitted under Section 10.1;

(i) leases, licenses, subleases or sublicenses granted to others not interfering in any material
respect with the business of the Borrower and its Subsidiaries, taken as a whole;

(i) Liens arising from precautionary Uniform Commercial Code financing statement or
similar filings made in respect of operating leases entered into by the Credit Parties;

(k) Liens created in the ordinary course of business in favor of banks and other financial
institutions over credit balances of any bank accounts commodity trading accounts or other brokerage
accounts of the Borrower and the Guarantors held at such banks or financial institutions, as the case may
be;

(1) Liens which arise in the ordinary course of business under operating agreements, joint
venture agreements, oil and gas partnership agreements, oil and gas leases, farm-out agreements, farm-in
agreements, division orders, contracts for the sale, transportation or exchange of oil and natural gas,
unitization and pooling declarations and agreements, area of mutual interest agreements, overriding
royalty agreements, marketing agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection, repressuring and recycling
agreements, salt water or other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements that are usual and customary in the oil and gas business and are for claims which
are not delinquent or that are being contested in good faith and by appropriate proceedings for which
appropriate reserves have been established to the extent required by and in accordance with GAAP;
provided (i) that any such Lien referred to in this clause is limited to the assets that are the subject of the
relevant agreement and does not materially impair the use of the property covered by such Lien for the
purposes for which such property is held by a Credit Party or materially impair the value of such property
subject thereto, (ii) no such Lien secures Indebtedness and (iii) such Liens are taken into account in
computing the net revenue interests and working interests of the Credit Parties;

(m) Existing Liens; and

(n) any zoning, building, entitlement or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that does not materially
interfere with the ordinary conduct of the business of the Borrower and its Subsidiaries, taken as a whole.

The parties acknowledge and agree that no intention to subordinate the priority afforded the Liens
granted in favor of the Administrative Agent, for the benefit of the Secured Parties, under the Security
Documents is to be hereby implied or expressed by the permitted existence of such Permitted Liens.

“Person” shall mean any individual, partnership, joint venture, firm, corporation, limited liability
company, association, trust or other enterprise or any Governmental Authority.

“Petition Date” has the meaning set forth in the Recitals.

“Petroleum Industry Standards” shall mean the Definitions for Oil and Gas Reserves promulgated
by the Society of Petroleum Engineers (or any generally recognized successor) as in effect at the time in
question.

 

“Plan” shall mean any multiemployer or single-employer plan, as defined in Section 4001 of
ERISA and subject to Title IV of ERISA, that is or was within any of the preceding six plan years

{1239,001-W0055960.} 25
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 85 of 168

maintained or contributed to by (or to which there is or was an obligation to contribute or to make
payments to) the Borrower or an ERISA Affiliate.

“Pledge Agreements” shall mean, collectively, (i) the Pledge Agreement entered into by the
Borrower, the other pledgors party thereto and the Administrative Agent, for the benefit of the Secured
Parties in such form as agreed between the Borrower and the Administrative Agent, and (ii) the Pledge
Agreement entered into by EM Energy Manager, LLC, EdgeMare Energy Holdings, LLC and the
Administrative Agent, for the benefit of the Secured Parties in such form as agreed between the Borrower
and the Administrative Agent.

“Pledgors” shall mean the Borrower and each other Person party to a Pledge Agreement, other
than the Administrative Agent.

“Prepetition Payment” means a payment on account of any (a) “critical vendor payments” or (b)
trade payables (including, without limitation, in respect of reclamation claims) or any other claim that
would constitute a prepetition claim against a Credit Party.

“Production Payments and Reserve Sales” shall mean the grant or transfer by a Credit Party to
any Person of the right to receive all or a portion of the production or the proceeds from the sale of
production attributable to such properties where the holder of such interest has recourse solely to such
production or proceeds of production.

 

“Professional Fee Carry Forward Amount” means, the amount (if any) by which the budgeted
total Professional Fees of the Credit Parties as stated in the Approved Budget for the immediately
preceding week exceeded the actual total Professional Fees of the Credit Parties for such immediately
preceding week. The Professional Fee Carry Forward Amounts shall be offset or accrue a negative
balance the amount (if any) by which the actual total Professional Fees of the Credit Parties exceeded the
budgeted total Professional Fees of the Credit Parties as stated in the Approved Budget for the
immediately preceding week. The Professional Fee Carry Forward Amounts shall accrue on a cumulative
basis until a new Proposed DIP Budget is approved (which proposed DIP Budget, for the avoidance of
doubt, will incorporate in the current line item the amount of remaining Professional Fee Carry Forward
Amounts, if any), from which point such Professional Fee Carry Forward Amounts from periods
preceding the new Approved Budget shall be disregarded.

“Professional Fees” means attorneys’ fees and the fees of any other professionals.

“Proposed DIP Budget” shall have the meaning provided in Section 9.1(n)(i).

“Proved Developed Non-Producing Reserves” shall mean oil and gas reserves that, in accordance
with Petroleum Industry Standards, are classified as both “Proved Reserves” and “Developed Non-
Producing Reserves”.

 

“Proved Developed Producing Reserves” shall mean oil and gas reserves that, in accordance with
Petroleum Industry Standards, are classified as both “Proved Reserves” and “Developed Producing
Reserves”.

 

“Proved Reserves” shall mean oil and gas reserves that, in accordance with Petroleum Industry
Standards, are classified as both “Proved Reserves” and one of the following: (a) “Developed Producing
Reserves”, (b) “Developed Non-Producing Reserves” or (c) “Undeveloped Reserves”.

“PTEs” shall have the meaning provided in Section 12.14.

{1239.001-W0055960.} 26
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 86 of 168

“PV-9” shall mean, with respect to any Proved Reserves expected to be produced from any Oil
and Gas Properties, the net present value, discounted at 9% per annum, of the future net revenues
expected to accrue to the Borrower’s and the Guarantors’ collective interests in such reserves during the
remaining expected economic lives of such reserves, calculated in accordance with the most recent Bank
Price Deck provided to the Borrower by the Administrative Agent.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, (i) each Credit Party that
has total assets exceeding $10,000,000 at the time the relevant guarantee of obligations under, or grant of
a security interest to secure, such Swap Obligation or (ii) such other Person that constitutes an “eligible
contract participant” under the Commodity Exchange Act, or any regulation promulgated thereunder, and
can cause another Person to qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(ID of the Commodity Exchange Act.

“Register” shall have the meaning provided in Section 13.6(b)(iv).

“Regulation T” shall mean Regulation T of the Board as from time to time in effect and any
successor to all or a portion thereof establishing margin requirements.

“Regulation U” shall mean Regulation U of the Board as from time to time in effect and any
successor to all or a portion thereof establishing margin requirements.

“Regulation X” shall mean Regulation X of the Board as from time to time in effect and any
successor to all or a portion thereof establishing margin requirements.

“Reimbursement Date” shall have the meaning provided in Section 3.4(a).

“Related Parties” shall mean, with respect to any specified Person, such Person’s Affiliates and
the directors, officers, managers, employees, agents, trustees and advisors of such Person or such Person’s
Affiliates and any Person that possesses, directly or indirectly, the power to direct or cause the direction
of the management or policies of such Person, whether through the ability to exercise voting power, by
contract or otherwise.

“Reportable Event” shall mean an event described in Section 4043 of ERISA and the regulations
thereunder, other than any event as to which the 30-day notice period has been waived.

“Required Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or holding at
least 50% of the Total Commitment at such date or (b) if the Total Commitment has been terminated,
Non-Defaulting Lenders having or holding at least 50% of the outstanding principal amount of the Loans
and Letter of Credit Exposure (excluding the Loans and Letter of Credit Exposure of Defaulting Lenders)
in the aggregate at such date.

“Requirement of Law” shall mean, as to any Person, any law, treaty, rule, regulation statute,
order, ordinance, decree, judgment, consent decree, writ, injunction, settlement agreement or
governmental requirement enacted, promulgated or imposed or entered into or agreed by any
Governmental Authority, in each case applicable to or binding upon such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.

“Reserve Report” shall mean the Initial Reserve Report and any other subsequent report, in form
and substance reasonably satisfactory to the Administrative Agent, setting forth, as of each June 30th or
December 31st, in reasonable detail for each Oil and Gas Property or interest of a Credit Party located
within the geographic boundaries of the United States of America that the Borrower desires to have

{1239.001-W0055960.} 27
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 87 of 168

included in the calculation of the Borrowing Base the reserves attributable to such property or interest
(and presented for each such property or interest by separate category (in accordance with Petroleum
Industry Standards) as Proved Developed Producing Reserves, Proved Developed Non-Producing
Reserves, Proved Developed Behind Pipe Reserves, Proved Developed Shut-in Reserves, and
Undeveloped Reserves), which report shall (i) contain a projection of the rate of production and future net
revenues, operating expenses (including production Taxes and ad valorem expenses) and Capital
Expenditures with respect thereto as of such date, based upon the PV-9, (ii) take into account any “over-
produced” status under gas balancing arrangements and (iii) otherwise contain information and analysis
comparable in scope to that contained in the Initial Reserve Report, and (iv) contain any other engineering
data reasonably requested by the Administrative Agent.

“Reserve Report Certificate” shall mean a certificate of an Authorized Officer in substantially the
form of Exhibit A certifying as to the matters set forth in Section 9.14(c).

“Roll-Up Loan Commitment” shall mean, (i) as to all Lenders, the aggregate amount of the Roll-
Up Loan Commitments of each Lender, which, as of the date the Final DIP Order is entered shall be
$77,793,041, which amount shall be comprised of a roll-up and refinancing of the Existing Loans and
reissuance of the Existing Letters of Credit and shall be deemed fully funded and reissued by the Lenders
upon entry of the Final DIP Order, and (ii) as to each Lender, such Lender’s Commitment Percentage of
the aggregate Roll-Up Loan Commitment.

 

“Roll-Up Loans” shall mean any Loans pursuant to Section 2.1(b) and Unpaid Drawings pursuant
to Section 3.4(a).

“Rolling Variance Report” shall have the meaning provided in Section 9.1(n)(v).

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger or
consolidation to its business.

“Sale Transaction” means the sale of all or substantially all of the assets of the Credit Parties
pursuant to Section 363 or Section 1129 of the Bankruptcy Code pursuant to the Acceptable Bid
Procedures and the Acceptable Sale Order.

“Sanctioned Country” shall mean, at any time, a country, region or territory that is itself the
subject or target of any Sanctions (at the time of the Closing Date, Crimea, Cuba, Iran, North Korea and
Syria).

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any Sanctions-related list
maintained by the Office of Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, the United Nations Security Council, the European Union or Her Majesty’s Treasury
of the United Kingdom, (b) any Person located, organized or resident in a Sanctioned Country or (c) any
Person owned 50 percent or more or controlled by any such Person or Persons described in the foregoing
clauses (a) or (b).

“Sanctions” shall mean all economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including those administered by
the Office of Foreign Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or (b) the United Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC” shall mean the Securities and Exchange Commission or any successor thereto.

£1239.001-W0055960.} 28
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 88 of 168

“Second Variance Report” shall have the meaning provided in Section 9.1(n)(ii).

“Secured Cash Management Agreement” means (a) any Existing Cash Management Agreement
that as of the Final DIP Order Entry Date has not expired or been terminated in accordance with its terms
and (b) any Cash Management Agreement by and between the Borrower or any of its Subsidiaries and
any Cash Management Bank.

“Secured Hedge Agreement” shall mean (a) any Existing Hedge Agreement that as of the Final
DIP Order has not expired or been terminated in accordance with its terms and (b) any Hedge Agreement
by and between the Credit Parties and any Hedge Bank.

 

“Secured Parties” shall mean, collectively, the Administrative Agent, the Letter of Credit Issuer,
each Lender, each Hedge Bank that is party to any Secured Hedge Agreement, each Cash Management
Bank that is a party to any Secured Cash Management Agreement and each sub-agent pursuant to Section
12 appointed by the Administrative Agent with respect to matters relating to the Credit Documents or by
the Administrative Agent with respect to matters relating to any Security Document.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder.

“Security Agreement” shall mean the Security Agreement entered into by the Borrower, the other
grantors party thereto and the Administrative Agent, for the benefit of the Secured Parties, substantially in
the form of Exhibit J.

“Security Documents” shall mean, collectively, the Security Agreement, the Pledge Agreements,
the Mortgages and each other security agreement or other instrument or document executed and delivered
pursuant to Section 9.11 or 9.13 or pursuant to any other such Security Documents or otherwise to secure
or perfect the security interest in any or all of the Obligations.

“SPV” shall have the meaning provided in Section 13.6(g).

“Stated Amount” of any Letter of Credit shall mean the maximum amount from time to time
available to be drawn thereunder, determined without regard to whether any conditions to drawing could
then be met.

“Stock” shall mean any and all shares of capital stock or shares in the capital, as the case may be
(whether denominated as common stock or preferred stock or ordinary shares or preferred shares, as the
case may be), beneficial, partnership or membership interests, participations or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited liability company or equivalent
entity, whether voting or non-voting.

“Stock Equivalents” shall mean all securities convertible into or exchangeable for Stock and all
warrants, options or other rights to purchase or subscribe for any Stock, whether or not presently
convertible, exchangeable or exercisable.

“Subsidiary” of any Person shall mean and include (a) any corporation more than 50% of whose
Stock of any class or classes having by the terms thereof ordinary voting power to elect a majority of the
directors of such corporation (irrespective of whether or not at the time Stock of any class or classes of
such corporation shall have or might have voting power by reason of the happening of any contingency)
is at the time owned by such Person directly or indirectly through Subsidiaries and (b) any limited
liability company, partnership, association, joint venture or other entity of which such Person directly or

{1239.001-W0055960.} 29
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 89 of 168

indirectly through Subsidiaries has more than a 50% equity interest at the time. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a Subsidiary of the Borrower.

“Superpriority Claim” means a claim against a Credit Party in any of the Cases that is a
superpriority administrative expense claim having priority over any or all administrative expenses and
other claims of the kind specified in, or otherwise arising or ordered under, any sections of the
Bankruptcy Code (including, without limitation, sections 105, 326, 328, 330, 331, 503(b), 507(a), 507(b),
546(c) and/or 726 thereof (to the extent permitted by law)), whether or not such claim or expenses may
become secured by a judgment Lien or other non-consensual Lien, levy or attachment.

“Swap Obligation” means, with respect to any Credit Party, any obligation to pay or perform
under any agreement, contract or transaction that constitutes a “swap” within the meaning of Section
1a(47) of the Commodity Exchange Act.

“Swap Termination Value” shall mean, in respect of any one or more Hedge Agreements, (a) for
any date on or after the date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market value(s) for such Hedge
Agreements, as determined based upon one or more mid-market or other readily available quotations
provided by any recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

“Syndication Agent” shall have the meaning provided in the preamble to this Agreement.

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts, assessments,
deductions, withholdings (including backup withholding) or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary, combined or other basis
and any interest, fines, penalties or additions to Tax with respect to the foregoing.

“Termination Date” means the earliest to occur of (a) the Maturity Date, (b) a determination by
the Bankruptcy Court not to enter the Interim DIP Order or the Final DIP Order in form and substance
satisfactory to the Lenders in their sole discretion by the applicable time periods set forth in clause (a) of
the definition of “Milestone”, (c) acceleration of the Obligations by the Lenders after the occurrence of
any Event of Default, (d) if a plan of reorganization or liquidation has been confirmed by order of the
Bankruptcy Court, the effective date of such plan of reorganization or liquidation, which provides for
(i) the indefeasible payment in full, in cash of all of the Obligations owing under this Agreement and the
Existing Credit Documents or (ii) is otherwise acceptable to the Administrative Agent and Lenders in
their sole discretion, (e) the effective date of the Sale Transaction, (f) the appointment of a Chapter 11
trustee or other disinterested person with expanded powers pursuant to Section 1104(c) of the Bankruptcy
Code or the dismissal of any of the Cases, (g) the conversion of any of the Cases under Chapter 11 of the
Bankruptcy Code to cases under Chapter 7 of the Bankruptcy Code, and (h) the filing or support by any
Credit Party of a plan of reorganization that is not an Acceptable Plan.

“Test Date” shall have the meaning provided in Section 10.12(b).

“Third Variance Report” shall have the meaning provided in Section 9.1(n)Gv).

“Total Commitment” shall mean the sum of the New-Money Commitments and Roll-Up
Commitments of the Lenders.

{1239.001-W0055960.} 30
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 90 of 168

“Total Exposure” shall mean, with respect to any Lender at any time, the sum of (a) the aggregate
principal amount of the Loans of such Lender then outstanding and (b) such Lender’s Letter of Credit
Exposure at such time.

“Transactions” shall mean, collectively, the entering into of the Credit Documents and the
funding of the Loans under this Agreement on the Closing Date, the payment of transaction expenses on
the Closing Date and the other transactions contemplated by this Agreement and the Credit Documents.

“Transferee” shall have the meaning provided in Section 13.6(e).

“UCC” shall mean the Uniform Commercial Code of the State of New York or of any other state
the laws of which are required to be applied in connection with the perfection of security interests in any
Collateral.

“Unfunded Current Liability” shall mean, with respect to any Plan at any time, the amount of any
of its unfunded benefit liabilities as defined in Section 4001(a)(18) of ERISA, determined in accordance
with the assumptions used for funding the Plan pursuant to Section 412 of the Code for its most recent
fiscal year.

 

“United States Trustee” means the trustee appointed by the Bankruptcy Court to supervise the
administration of the Cases.

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).
“U.S. Lender” shall have the meaning provided in Section 5.4(g).
“U.S. Tax Compliance Certificate” shall have the meaning provided in Section 5.4(e€)().

“Variance Report” shall mean, collectively, the First Variance Report, Second Variance Report,
Third Variance Report and the Rolling Variance Reports.

“Voting Stock” shall mean, with respect to any Person, such Person’s Stock or Stock Equivalents
having the right to vote for the election of directors of such Person under ordinary circumstances.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority from time to time
under the Bail-In Legislation for the applicable EEA Member Country, which write-down and conversion
powers are described in the EU Bail-In Legislation Schedule.

 

1.2 Other Interpretive Provisions. With reference to this Agreement and each other Credit
Document, unless otherwise specified herein or in such other Credit Document:

(a) The meanings of defined terms are equally applicable to the singular and plural
forms of the defined terms.

(b) The words “herein”, “hereto”, “hereof” and “hereunder” and words of similar
import when used in any Credit Document shall refer to such Credit Document as a whole and not to any
particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Credit Document in
which such reference appears.

{1239.001-W0055960.} 31
Case 19-11104-JTD Doc61-1 Filed 05/16/19 Page 91 of 168

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however evidenced, whether in
physical or electronic form.

(f) In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until” each mean “to but
excluding”; and the word “through” means “to and including”.

(g) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this Agreement or any other Credit
Document.

(h) Any reference to any Person shall be constructed to include such Person’s
successors or assigns (subject to any restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have succeeded to any or all of the
functions thereof.

(i) Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.

rp) The word “will” shall be construed to have the same meaning as the word
“shall”.

(k) The words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

() No provision of any Credit Document shall be interpreted or construed against
any Person solely because such Person or its legal counsel drafted such provision.

1.3 Accounting Terms. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be prepared in conformity with,
GAAP, applied in a manner consistent with that used in preparing the Historical Financial Statements,
except as otherwise specifically prescribed herein.

1.4 References to Agreements, Laws, Etc. Unless otherwise expressly provided herein,
(a) references to organizational documents, agreements (including the Credit Documents) and other
Contractual Requirements shall be deemed to include all subsequent amendments, restatements,
amendment and restatements, extensions, supplements and other modifications thereto, but only to the
extent that such amendments, restatements, amendment and restatements, extensions, supplements and
other modifications are permitted by any Credit Document and (b) references to any Requirement of Law
shall include all statutory and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Requirement of Law.

1.5 Times of Day. Unless otherwise specified, all references herein to times of day shall be
references to New York City (daylight or standard, as applicable).

{1239.001-W0055960.} 32
Case 19-11104-JTD Doc61-1 Filed 05/16/19 Page 92 of 168

1.6 Timing of Payment or Performance. When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or performance required on a day
which is not a Business Day, the date of such payment or performance shall extend to the immediately
succeeding Business Day.

1.7 Intentionally Reserved.
1.8 Intentionally Reserved.

1.9 Intentionally Reserved.

1.10 Uniform Commercial Code. Terms not otherwise defined in this Agreement and defined
in the UCC shall have the meanings attributed to such terms in the UCC.

 

SECTION 2.
AMOUNT AND TERMS OF CREDIT.

2.1 Commitments.

(a) Subject to the terms and conditions set forth herein and in the DIP Orders, each
Lender severally, not jointly, agrees to make to the Borrower, on and after the Closing Date (and in each
case, subject to the conditions set forth in Article 7), New-Money Loans in an aggregate amount not to
exceed such Lender’s Commitment Percentage of the New-Money Commitment and the sum of all
outstanding New-Money Loans not to exceed the New-Money Commitment.

(b) The Administrative Agent, the Lenders and the Credit Parties each acknowledges
and agrees that the Roll-Up Loans shall be deemed fully funded and the Existing Letters of Credit shall be
deemed reissued hereunder concurrently with the entry of the Final DIP Order (without any notice of
request by the Borrower) in accordance with the terms of the DIP Orders, and the Roll-Up Loan
Commitment of each Existing Lender shall expire upon the deemed funding of the Roll-Up Loans and the
reissuance of the Existing Letters of Credit hereunder on such date.

(c) Each Lender’s New-Money Commitment shall be automatically reduced by such
Lender’s Commitment Percentage of the funded amount of each Borrowing and shall expire and
automatically terminate on the Termination Date (if not earlier terminated), and all Loans and all other
Obligations owed under the Credit Documents or with respect to the Loans shall be paid in full not later
than the Termination Date. Amounts borrowed under this Section 2.1(a) and repaid or prepaid may not
be reborrowed.

2.2 Minimum Amount of Each Borrowing. The aggregate principal amount of each
Borrowing requested after the Initial New-Money Loan shall be in a minimum amount of at least the
Minimum Borrowing Amount for such Loans and in a multiple of $100,000 in excess thereof.

2.3 Notice of Borrowing. Whenever the Borrower desires to incur New-Money Loans, the
Borrower shall give the Administrative Agent at the Administrative Agent’s Office, prior to 5:00 p.m. on
the Business Day prior to the requested date of each such Borrowing (a “Notice of Borrowing”) which
shall specify (i) the aggregate principal amount of the New-Money Loans to be made, (ii) the date of the
Borrowing (which shall be a Business Day), and (iii) the current aggregate Total Exposures (without
regard to the requested Borrowing) of all Lenders and the pro forma aggregate Total Exposures (giving
effect to the requested Borrowing) of all Lenders. The Administrative Agent shall promptly give each
Lender written notice (or telephonic notice promptly confirmed in writing) of each proposed Borrowing

{1239.001-W0055960.} 33
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 93 of 168

of New-Money Loans, of such Lender’s Commitment Percentage thereof and of the other matters covered
by the related Notice of Borrowing. Notwithstanding anything to the contrary hereunder, with respect to
the New-Money Commitment, (x) the Borrower shall only be entitled to make one Borrowing from the
Lenders prior to the Availability Period in an amount up to the Initial New-Money Loan upon entry of the
Interim DIP Order and (x) up to one (1) Borrowing per calendar week from the Lenders from time to time
during the Availability Period in the aggregate amount up to the Additional New-Money Loans.

2.4 Disbursement of Funds.

(a) No later than 2:00 p.m. on the date specified in each Notice of Borrowing, each
Lender will make available its Commitment Percentage of each Borrowing requested to be made on such
date in the manner provided below.

(b) Each Lender shall make available all amounts it is to fund to the Borrower under
any Borrowing in immediately available funds to the Administrative Agent at the Administrative Agent’s
Office in Dollars, and the Administrative Agent will make available to the Borrower, by depositing to a
Cash Collateral Account the aggregate of the amounts so made available in Dollars. Unless the
Administrative Agent shall have been notified by any Lender prior to the 2:00 p.m. on the date of any
such Borrowing that such Lender does not intend to make available to the Administrative Agent its
portion of the Borrowing or Borrowings to be made on such date, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on such date of Borrowing,
and the Administrative Agent, in reliance upon such assumption, may (in its sole discretion and without
any obligation to do so) make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender and the Administrative
Agent has made available such amount to the Borrower, the Administrative Agent shall be entitled to
recover such corresponding amount from such Lender. If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor the Administrative Agent shall
promptly notify the Borrower and the Borrower shall pay such corresponding amount to the
Administrative Agent in Dollars with one (1) Business Day of such demand. The Administrative Agent
shall also be entitled to recover from such Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrower to the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to (i) if paid by such Lender, the
Overnight Rate or (ii) if paid by the Borrower, the then-applicable rate of interest or fees, calculated in
accordance with Section 2.8, for the respective Loans.

(c) Nothing in this Section 2.4 shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that the Borrower may have
against any Lender as a result of any default by such Lender hereunder (it being understood, however,
that no Lender shall be responsible for the failure of any other Lender to fulfill its commitments
hereunder).

2.5 Repayment of Loans; Evidence of Debt.

 

(a) The Borrower promises and agrees to repay to the Administrative Agent, for the
benefit of the applicable Lenders, on the Maturity Date, all Loans outstanding on such date together with
all other amounts due under this Agreement or the other Credit Documents, including the Exit Fee.

(b) Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the Indebtedness of the Borrower to the appropriate lending office of such Lender

{1239,001-W0055960.} 34
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 94 of 168

resulting from each Loan made by such lending office from time to time, including the amounts of
principal and interest payable and paid to such lending office from time to time under this Agreement.

(c) The Administrative Agent, on behalf of the Borrower, shall maintain the Register
pursuant to Section 13.5(b), and a subaccount for each Lender, in which Register and subaccounts (taken
together) shall be recorded (i) the amount of each Loan made hereunder, (ii) the amount of any principal
or interest due and payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder from the Borrower and
each Lender’s share thereof.

(d) The entries made in the Register and accounts and subaccounts maintained
pursuant to clauses _(b) and (c) of this Section 2.5 shall, to the extent permitted by applicable
Requirements of Law, be prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or the Administrative Agent
to maintain such account, such Register or such subaccount, as applicable, or any error therein, shall not
in any manner affect the obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note substantially in the form of Exhibit E. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if requested by such Lender, to
such Lender and its permitted assigns). Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to Section 13.6(c)) be represented
by one or more promissory notes in such form payable to the order of the payee named therein (or, if
applicable, to such payee and its permitted assigns).

2.6 Intentionally Reserved.

2.7 Pro Rata Borrowings. Each Borrowing of Loans under this Agreement shall be made by
each Lender on the basis of its Commitment Percentage of the New-Money Commitment. It is
understood that (a) no Lender shall be responsible for any default by any other Lender in its obligation to
make Loans hereunder and that each Lender severally but not jointly shall be obligated to make the Loans
provided to be made by it hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder and (b) failure by a Lender to perform any of its obligations under any of the
Credit Documents shall not release any Person from performance of its obligation under any Credit
Document.

2.8 Interest.

(a) The unpaid principal amount of each Loan shall bear interest from the date of the
Borrowing thereof until maturity (whether by acceleration or otherwise) at a rate per annum that shall at
all times be the Applicable Margin plus the ABR, in each case, in effect from time to time; provided that
if the interest rate so determined from time to time is less than (x) eleven percent (11%) prior to the
Availability Period, the interest rate shall be deemed to be eleven percent (11%), and (y) ten and one-half
percent (10.5%) during the Availability Period, the interest rate shall be deemed to be ten and one-half
percent (10.5%).

(b) If all or a portion of (i) the principal amount of any Loan or (1i) any amounts
(including interest) payable hereunder with respect thereto shall not be paid when due (whether at stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest at a rate per annum that is
(the “Default Rate”) to the extent permitted by applicable Requirements of Law, the rate described in

{1239,001-W0055960.} 35
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 95 of 168

Section 2.8(a) plus (x) three percent (3%) prior to the Availability Period, and (y) two and one-half
percent (2.5%) during the Availability Period, in each case, from the date of such non-payment to the
date on which such amount is paid in full (after as well as before judgment).

(c) Interest on each Loan shall accrue from and including the date of any Borrowing
to but excluding the date of any repayment thereof and shall be payable in Dollars; provided that any
Loan that is repaid on the same date on which it is made shall bear interest for one day. Except as
provided below, interest shall be payable in respect of each Loan, (i) monthly in arrears on the last
Business Day of each calendar month, and (ii) (A) on any prepayment (on the amount prepaid), (B) at
maturity (whether by acceleration or otherwise) and (C) after such maturity, on demand.

(d) All computations of interest hereunder shall be made in accordance with Section
5.5.

2.9 Intentionally Reserved.

2.10 Increased Costs, [legality, Etc.
(a) Intentionally Reserved.
(b) Intentionally Reserved.

(c) If, after the Closing Date, any Change in Law relating to capital adequacy or
liquidity of any Lender or compliance by any Lender or its parent with any Change in Law relating to
capital adequacy or liquidity occurring after the Closing Date, has or would have the effect of reducing
the rate of return on such Lender’s or its parent’s capital or assets as a consequence of such Lender’s
commitments or obligations hereunder to a level below that which such Lender or its parent could have
achieved but for such Change in Law (taking into consideration such Lender’s or its parent’s policies with
respect to capital adequacy or liquidity), then from time to time, promptly (but in any event no later than
fifteen days) after written demand by such Lender (with a copy to the Administrative Agent), the
Borrower shall pay to such Lender such additional amount or amounts as will compensate such Lender or
its parent for such reduction, it being understood and agreed, however, that a Lender shall not be entitled
to such compensation as a result of such Lender’s compliance with, or pursuant to any request or directive
to comply with, any applicable Requirement of Law as in effect on the Closing Date (except as otherwise
set forth in the definition of Change in Law). Each Lender, upon determining in good faith that any
additional amounts will be payable pursuant to this Section 2.10(c), will give prompt written notice
thereof to the Borrower, which notice shall set forth in reasonable detail the basis of the calculation of
such additional amounts, although the failure to give any such notice shall not, subject to Section 2.13,
release or diminish the Borrower’s obligations to pay additional amounts pursuant to this Section 2.10(c)
upon receipt of such notice.

(d) Notwithstanding the foregoing, it is understood that this Section 2.10 shall not
apply to (i) Taxes indemnifiable under Section 5.4, (ii) net income, franchise, branch profits and excise
Taxes (imposed in lieu of net income Taxes) imposed on the Administrative Agent or Lender as a result
of a present or former connection between the Administrative Agent or Lender and the jurisdiction
imposing such Tax, and (iii) Taxes included under clauses (b), (c) or (d) of the definition of Excluded
Taxes.

2.11 Intentionally Reserved.

{1239.001-W0055960.} 36
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 96 of 168

2.12 Change of Lending Office. Each Lender agrees that, upon the occurrence of any event
giving rise to the operation of Section 2.10(c), or Section 5.4 with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy considerations of such
Lender) to designate another lending office for any Loans affected by such event; provided that such
designation is made on such terms that such Lender and its lending office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the event giving rise to the
operation of any such Section. Nothing in this Section 2.12 shall affect or postpone any of the obligations
of the Borrower or the right of any Lender provided in Section 2.10.

 

2.13 Notice of Certain Costs. Notwithstanding anything in this Agreement to the contrary, to
the extent any notice required by Section 2.10 or Section 5.4 is given by any Lender more than 180 days
after such Lender has knowledge (or should have had knowledge) of the occurrence of the event giving
rise to the additional cost, reduction in amounts, loss, tax or other additional amounts described in such
Sections, such Lender shall not be entitled to compensation under Section 2.10 or Section 5.4, as the case
may be, for any such amounts incurred or accruing prior to the 181st day prior to the giving of such notice
to the Borrower; provided that if the circumstance giving rise to such claim is retroactive, then such 180-
day period referred to above shall be extended to include the period of retroactive effect thereof.

 

 

2.14 Intentionally Reserved.

2.15 Defaulting Lenders. Notwithstanding any provision of this Agreement to the contrary, if
any Lender becomes a Defaulting Lender, then the following provisions shall apply for so long as such
Lender is a Defaulting Lender:

(a) Unused Fees shall cease to accrue on the unfunded portion of the New-Money
Commitment of such Defaulting Lender pursuant to Section 4.1(b); and

(b) the Commitment and Total Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to Section 13.1); provided that
any waiver, amendment or modification requiring the consent of all Lenders pursuant to Section 13.1
(other than Section 13.1(b)(vii)) or requiring the consent of each affected Lender pursuant to Section
13.1(a)(i), shall require the consent of such Defaulting Lender (which for the avoidance of doubt would
include any change to the Maturity Date applicable to such Defaulting Lender, decreasing or forgiving
any principal or interest due to such Defaulting Lender, any decrease of any interest rate applicable to
Loans made by such Defaulting Lender (other than the waiving of the Default Rate) and any increase in
such Defaulting Lender’s Commitment).

 

2.16 Priority and Liens. The Credit Parties hereby covenant, represent and warrant, upon
entry of the DIP Order, the Obligations of the Credit Parties hereunder and under the other Credit
Documents and under the Secured Hedge Agreements and the Secured Cash Management Agreements
shall have the priority and Liens set forth in the DIP Order, in each case, subject to the Carve-Out and as
further described in the DIP Order.

2.17  Payment_of Obligations. Subject to the DIP Orders, upon the occurrence of the
Termination Date (whether at maturity, by acceleration or otherwise), the Lenders shall be entitled to
immediate payment of the Obligations without further application to or order of the Bankruptcy Court.

2.18 No Discharge; Survival of Claims. Each Credit Party agrees that (a) any Chapter 11 Plan

or any related Confirmation Order entered in the Cases shall not discharge or otherwise affect in any way
any of the Obligations of the Credit Parties to the Secured Parties under this Agreement and the related

{1239,001-W0055960.} 37
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 97 of 168

Credit Documents, other than after the payment in full in cash to the Secured Parties of all of the
Obligations under this Agreement, the Related Credit Documents, and the Existing Credit Documents
(and the Cash Collateralization of all outstanding Letters of Credit in the amount required hereunder and
subject to documentation reasonably satisfactory to the Letter of Credit Issuer and the related Credit
Documents on or before the effective date of a Chapter 11 Plan and termination of the Commitments and
(B) to the extent its Obligations under this Agreement, the other Credit Documents, and the Existing
Credit documents are not satisfied in full, unless otherwise agreed to the Administrative Agent and the
Existing Administrative Agent, (i) its Obligations arising under this Agreement, the related Credit
Documents, and the Existing Credit Documents shall not be discharged by the entry of such Confirmation
Order (and each Credit Party pursuant to Section 1141(d)(4) of the Bankruptcy Code, hereby waives any
such discharge) and (ii) the Superpriority Claim granted to the Administrative Agent, the Lenders, the
Letter of Credit Issuer, the Hedge Bank, and the Cash Management Bank pursuant to the DIP Orders and
the Liens granted to the Administrative Agent pursuant to the DIP Orders shall not be affected in any
manner by the entry of such confirmation order.

SECTION 3.
LETTERS OF CREDIT

3.1 Letters of Credit. Subject to the terms and conditions set forth herein, including entry of
the Final DIP Order, the Existing Letters of Credit under the Existing Credit Agreement shall be deemed
to have been issued and to be outstanding hereunder and, on and after the date of entry of the Final DIP
Order, shall constitute Letters of Credit for all purposes hereunder and under the Credit Documents and
shall no longer be deemed to be outstanding under the Existing Credit Agreement. All Unpaid Drawings
occurring after entry of the Interim DIP Order and prior to entry of the Final DIP Order approving the
Roll-Up Loans shall automatically and irrevocably be deemed converted into Roll-Up Loans upon the
entry of the Final Order. Any Unpaid Drawing occurring after the entry of the Final DIP Order approving
the Roll-Up Loans shall immediately, automatically and irrevocably be deemed to constitute a Roll-Up
Loan.

3.2 Notice of Amendment.

(a) To request the amendment of a Letter of Credit the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing so have been approved
by the Letter of Credit Issuer requested date of amendment, renewal or extension) a notice:

(i) identifying the Letter of Credit to be amended;

(ii) specifying the date of amendment (which shall be a Business Day);

(iii) specifying the date on which such Letter of Credit shall be amended or
extended to expire; provided that no Letter of Credit shall be renewed or extended except for
automatic renewals as described in paragraph (b) below;

(iv) specifying the outstanding amount of such Letter of Credit;

(v) specifying the name and address of the beneficiary thereof and such
other information as shall be necessary to amend, renew or extend such Letter of Credit; and

(vi) specifying the current total Letter of Credit Exposures (without regard to

the requested amendment) and the pro forma total Letter of Credit Exposures (after giving effect
the requested amendment).

{1239.001-W0055960.} 38
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 98 of 168

(b) In no event shall the Borrower be permitted to request an increase in the Stated
Amount, or a renewal or extension, of any Letter of Credit pursuant to this Section 3.2 except pursuant to
the automatic renewal provisions of any such Letter of Credit.

(c) For all purposes of this Agreement, the amount of a Letter of Credit that, by its
terms or the terms of any document related thereto, provides for one or more automatic increases in the
Stated Amount thereof shall be deemed to be the maximum Stated Amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum Stated Amount is in effect at the time of
determination; provided, however, that this provision does not constitute Letter of Credit Issuer’s
acceptance of such automatic increases.

3.3 Intentionally Reserved.

3.4 Agreement to Repay Letter of Credit Drawings.

(a) The Borrower hereby agrees to reimburse the Letter of Credit Issuer, by making
payment in Dollars to the Administrative Agent in immediately available funds, for any payment or
disbursement made by the Letter of Credit Issuer under any Letter of Credit (each such amount so paid
until reimbursed, an “Unpaid Drawing”), within one Business Day after the date on which such payment
or disbursement is made, if the Letter of Credit Issuer provides notice to the Borrower of such payment or
disbursement prior to 11:00 a.m. on the next succeeding Business Day of such payment or disbursement
(such date for reimbursement, the “Reimbursement Date”), with interest on the amount so paid or
disbursed by the Letter of Credit Issuer, to the extent not reimbursed prior to 5:00 p.m. on the
Reimbursement Date, from the Reimbursement Date to the date the Letter of Credit Issuer is reimbursed
therefor at a rate per annum that shall at all times be the Default Rate plus the ABR as in effect from time
to time; provided that, notwithstanding anything contained in this Agreement to the contrary, unless the
Borrower shall have notified the Administrative Agent and the relevant Letter of Credit Issuer prior to
10:00 a.m. on the Reimbursement Date that the Borrower intends to reimburse the relevant Letter of
Credit Issuer for the amount of such drawing with funds other than the proceeds of Loans, the Borrower
shall be deemed to have given a Notice of Borrowing requesting that, with respect to Letters of Credit, the
Lenders make Loans (which shall be Roll-Up Loans) on the Reimbursement Date in the amount of such
drawing. Such Loans shall be made without regard to the Minimum Borrowing Amount. The
Administrative Agent shall use the proceeds of such Loans solely for purpose of reimbursing the Letter of
Credit Issuer for the related Unpaid Drawing. In the event that the Borrower fails to Cash Collateralize
any Letter of Credit that is outstanding on the Maturity Date, the full amount of the Letters of Credit
Outstanding in respect of such Letter of Credit shall be deemed to be an Unpaid Drawing subject to the
provisions of this Section 3.4 except that the Letter of Credit Issuer shall hold the proceeds received from
the Lenders as contemplated above as cash collateral for such Letter of Credit to reimburse any Drawing
under such Letter of Credit and shall use such proceeds first, to reimburse itself for any Drawings made in
respect of such Letter of Credit following the L/C Maturity Date, second, to the extent such Letter of
Credit expires or is returned undrawn while any such cash collateral remains, to the repayment of
obligations in respect of any Loans that have not paid at such time and third, to the Borrower or as
otherwise directed by a court of competent jurisdiction. Nothing in this Section 3.4(a) shall affect the
Borrower’s obligation to repay all outstanding Loans when due in accordance with the terms of this
Agreement.

 

 

(b) The obligations of the Borrower under this Section 3.4 to reimburse the Letter of
Credit Issuer with respect to Unpaid Drawings (including, in each case, interest thereon) shall be absolute
and unconditional under any and all circumstances and irrespective of any set-off, counterclaim or
defense to payment that the Borrower or any other Person may have or have had against the Letter of
Credit Issuer, the Administrative Agent or any Lender, including, without limitation, the following:

{1239,001-W0055960.} 39
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 99 of 168

(i) any defense based upon the failure of any drawing under a Letter of
Credit (each a “Drawing”) to conform to the terms of the Letter of Credit or any non-application
or misapplication by the beneficiary of the proceeds of such Drawing;

(ii) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Credit Document;

(iii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the Letter of Credit Issuer or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

(iv) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing under such Letter
of Credit;

(v) waiver by the Letter of Credit Issuer of any requirement that exists for
the Letter of Credit Issuer’s protection and not the protection of the Borrower or any waiver by
the Letter of Credit Issuer which does not in fact materially prejudice the Borrower;

(vi) honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

(vii) any payment made by the Letter of Credit Issuer in respect of an
otherwise complying item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation after such date
is authorized by the UCC, the ISP or the UCP, as applicable;

(viii) any payment by the Letter of Credit Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by the Letter of Credit Issuer under such Letter of Credit
to any Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection with any
proceeding under any debtor relief law; or

(ix) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise constitute a
defense available to, or a discharge of, the Borrower or any Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each amendment
thereto that is delivered to it and, in the event of any claim of noncompliance with the Borrower’s
instructions or other irregularity, the Borrower will immediately notify the Letter of Credit Issuer. The
Borrower shall be conclusively deemed to have waived any such claim against the Letter of Credit Issuer
and its correspondents unless such notice is given as aforesaid.

3.5 Intentionally Reserved.

{1239,001-W0055960.} 40
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 100 of 168

3.6 Intentionally Reserved.

3.7 Role of Letter of Credit Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the Letter of Credit Issuer shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Letter of Credit Issuer, the
Administrative Agent, any of their respective Affiliates nor any correspondent, participant or assignee of
the Letter of Credit Issuer shall be liable to any Lender for (a) any action taken or omitted in connection
herewith at the request or with the approval of the Required Lenders, (b) any action taken or omitted in
the absence of gross negligence or willful misconduct or (c) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or Issuer Document. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided that this assumption is not intended to, and shall not, preclude the
Borrower’s pursuing such rights and remedies as it may have against the beneficiary or transferee at law
or under any other agreement. None of the Letter of Credit Issuer, the Administrative Agent, any of their
respective Affiliates nor any correspondent, participant or assignee of the Letter of Credit Issuer shall be
liable or responsible for any of the matters described in this Section 3; provided that anything in such
Section to the contrary notwithstanding, the Borrower may have a claim against the Letter of Credit
Issuer, and the Letter of Credit Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the Borrower which the
Borrower proves were caused by the Letter of Credit Issuer’s willful misconduct or gross negligence or
the Letter of Credit Issuer’s willful failure to pay under any Letter of Credit after the presentation to it by
the beneficiary of a sight draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the Letter of Credit Issuer may
accept documents that appear on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Letter of Credit Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason.

 

3.8 Cash Collateral.

(a) Upon the request of the Requiréd Lenders if, as of the L/C Maturity Date, there
are any Letters of Credit Outstanding, the Borrower shall immediately Cash Collateralize the then Letters
of Credit Outstanding. Concurrently with the closing of the Sale Transaction, the Credit Parties shall pay
to the Administrative Agent cash in an amount equal to (i) one hundred five percent (105%) of any
Letters of Credit Outstanding and (ii) the total amount of all Hedging Obligations, and the cash so paid to
the Administrative Agent shall be used either to reimburse (x) the Letter of Credit Issuer for any Drawing
on the Letters of Credit Outstanding or (y) the Hedge Banks on the Hedging Obligations, and any
amounts in excess of the amounts reimbursed to the Letter of Credit Issuer and/or Hedge Banks shall be
returned to the Credit Parties after there are no longer any Letters of Credit Outstanding or Hedging
Obligations outstanding.

(b) Intentionally Reserved.

(c) For purposes of this Agreement, “Cash Collateralize” shall mean to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the Letter of Credit Issuer and the
Lenders, as collateral for the L/C Obligations, cash or deposit account balances in an amount equal to the
amount of the Letters of Credit Outstanding required to be Cash Collateralized pursuant to documentation
in form and substance reasonably satisfactory to the Administrative Agent and the Letter of Credit Issuer

{1239,001-W0055960.} 41
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 101 of 168

(which documents are hereby consented to by the Lenders). Derivatives of such term have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the benefit of the Letter of Credit
Issuer, a security interest in all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Such cash Collateral shall be maintained in blocked, interest bearing deposit accounts
established by and in the name of the Borrower, but under the “control” (as defined in Section 9-104 of
the UCC) of the Administrative Agent.

3.9 Applicability of ISP and UCP. Unless otherwise expressly agreed by the Letter of Credit
Issuer and the Borrower when a Letter of Credit is issued, (a) the rules of the ISP shall apply to each
standby Letter of Credit and (b) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time of issuance, shall apply
to each commercial Letter of Credit. Notwithstanding the foregoing, the Letter of Credit Issuer shall not
be responsible to the Borrower for, and the Letter of Credit Issuer’s rights and remedies against the
Borrower shall not be impaired by, any action or inaction of the Letter of Credit Issuer required or
permitted under any law, order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including any Requirement of Law or any order of a jurisdiction where the
Letter of Credit Issuer or the beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the ICC Banking Commission,
the Bankers Association for Finance and Trade - International Financial Services Association (BAFT-
IFSA), or the Institute of International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

3.10 Conflict with Issuer Documents. In the event of any conflict between the terms hereof
and the terms of any Issuer Document, the terms hereof shall control.

3.11 Letters of Credit Issued for Guarantors. Notwithstanding that a Letter of Credit issued or
outstanding hereunder is in support of any obligations of, or is for the account of, a Guarantor, the
Borrower shall be obligated to reimburse the Letter of Credit Issuer hereunder for any and all Drawings
under such Letter of Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit for
the account of Guarantors inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Guarantors.

SECTION 4.
FEES; COMMITMENTS.
4.1 Fees.
(a) Intentionally Reserved.

(b) The Borrower shall pay to the Administrative Agent for the account of each
Lender in accordance with its Commitment Percentage, a commitment fee (the “Unused Fee”) for each
day from the Closing Date until the Termination Date. Each Unused Fee shall be payable by the
Borrower (i) quarterly in arrears on the last Business Day of each March, June, September and December
(for the three-month period (or portion thereof) ended on such day for which no payment has been
received) and (ii) on the Termination Date (for the period ended on such date for which no payment has
been received pursuant to clause (i) above), and shall be computed for each day during such period at a
rate per annum equal to (x) 3.0% prior to the Availability Period, and (y) 2.5% during the Availability
Period, in each case, on the New-Money Commitments.

(c) The Borrower agrees to pay to each Letter of Credit Issuer a fee in respect of
each Letter of Credit issued by it (the “Fronting Fee”), for the period from the date of issuance of such

{1239.001-W0055960.} 42
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 102 of 168

Letter of Credit to the termination or expiration date of such Letter of Credit, computed at the rate for
each day equal to 0.125% per annum on the daily Stated Amount of such Letter of Credit (or at such other
rate per annum as agreed in writing between the Borrower and the Letter of Credit Issuer). Such Fronting
Fees shall be due and payable by the Borrower (i) quarterly in arrears on the last Business Day of each
March, June, September and December and (ii) on the Termination Date (for the period for which no
payment has been received pursuant to clause (i) above).

(d) The Borrower agrees to pay directly to the Letter of Credit Issuer upon each
issuance of, drawing under, and/or amendment of, a Letter of Credit issued by it such amount as the
Letters of Credit Issuer and the Borrower shall have agreed upon for issuances of, drawings under or
amendments of, letters of credit issued by it.

(e) The Borrower shall pay to the Administrative Agent for the account of each
Lender in accordance with its Commitment Percentage an upfront fee (the “Upfront Fee”) equal to 3.0%
of the aggregate principal amount of the New-Money Commitments provided hereunder (such may take
the form of original issue discount at the election of the Required Lenders), which such Upfront Fee shall
be earned, due and payable on the Closing Date. Notwithstanding the foregoing, no applicable original
issue discount shall reduce the amount of Obligations.

(f) The Borrower shall pay to the Administrative Agent for the account of each
Lender in accordance with its Commitment Percentage an exit fee (the "Exit Fee’) in an amount equal to
(x) 3.0 % prior to the Availability Period, and (y) 2.5% during the Availability Period, in each case, of (i)
the amount of the reduction in New-Money Commitments (other than by reason of a Borrowing, but
including any reduction resulting from a termination of the New-Money Commitment as contemplated in
the definition of “Termination Date”) and (ii) the principal amount of the New-Money Commitments
prepaid or repaid, including, for the avoidance of doubt, any repayment following the Maturity Date or
following any acceleration thereof. The Exit Fee shall be payable on the date of each such reduction of
New-Money Commitments and/or payment or prepayment of New-Money Commitments, as applicable.

4.2 Voluntary Reduction of Commitments.

 

(a) Upon at least two Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent at the Administrative Agent’s Office (which
notice the Administrative Agent shall promptly transmit to each of the Lenders), the Borrower shall have
the right, without premium or penalty, on any day, permanently to terminate or reduce the Commitments,
as determined by the Borrower, in whole or in part; provided that (i) any such termination or reduction
shall apply proportionately and permanently to reduce the Commitments of each of the Lenders, (ii) any
partial reduction pursuant to this Section 4.2 shall be in the amount of at least $500,000 and in multiples
of $100,000 in excess thereof, and (iii) after giving effect to such termination or reduction and to any
prepayments of the Loans made on the date thereof in accordance with this Agreement (including
pursuant to Section 5.2(a)), the aggregate amount of all Lenders’ Total Exposures shall not exceed the
Total Commitment.

(b) The Borrower may at any time terminate the Total Commitment upon (i) the
payment in full of all outstanding Loans, together with accrued and unpaid interest thereon, (i1) the
payment in full of the accrued and unpaid fees, and (iii) the payment in full of all reimbursable expenses
and other Obligations (other than Hedge Obligations under Secured Hedge Agreements, Cash
Management Obligations under Secured Cash Management Agreements and contingent indemnification
obligations not then due and payable) together with accrued and unpaid interest thereon, as applicable.

{1239.001-W0055960.} 43
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 103 of 168

4.3 Mandatory Termination of Commitments. The Total Commitment shall terminate at 5:00
p.m. on the Termination Date.

 

SECTION 5.
PAYMENTS

5.1 Voluntary Prepayments. The Borrower shall have the right to prepay Loans, without
premium or penalty, in whole or in part from time to time on the following terms and conditions:

(a) the Borrower shall give the Administrative Agent at the Administrative Agent’s
Office at least three (3) Business Days’ written notice (or telephonic notice promptly confirmed in
writing) of its intent to make such prepayment, the amount of such prepayment and the specific
Borrowing(s) being prepaid, which notice shall be given by the Borrower no later than 1:00 p.m. on the
date of such prepayment and shall promptly be transmitted by the Administrative Agent to each of the
Lenders; and

(b) each partial prepayment shall be in a minimum amount of $500,000 and in
multiples of $100,000 in excess thereof.

Each such notice shall specify the date and amount of such prepayment. At the Borrower’s
election in connection with any prepayment pursuant to this Section 5.1, such prepayment shall not be
applied to any Loans of a Defaulting Lender.

5.2 Mandatory Prepayments.

(a) Repayment Following Optional Reduction of Commitments. If, after giving
effect to any termination or reduction of the Commitments pursuant to Section 4.2(a), the aggregate Total
Exposures of all Lenders exceeds the Total Commitment (as reduced), then the Borrower shall on the
same Business Day (i) prepay the Loans on the date of such termination or reduction in an aggregate
principal amount equal to such excess and (ii) if any excess remains after prepaying all of the Loans as a
result of any Letter of Credit Exposure, pay to the Administrative Agent on behalf of the Letter of Credit
Issuer an amount in cash equal to such excess to be held as Cash Collateral as provided in Section 3.8.

 

(b) Dispositions; Net Cash Proceeds and Extraordinary Proceeds. Subject to the
Carve-Out, and the funding in full of the Carve-Out Reserve in accordance with the DIP Orders, unless
waived by the Administrative Agent in its sole discretion (i) immediately upon any Disposition (other
than a Disposition permitted by Section 10.4(a)) by the Credit Parties of any property, the Borrower shall
immediately prepay the outstanding Loans in accordance with Section 5.2(c) in an amount equal to 100%
of the net cash proceeds received by such Person in connection with such Disposition; provided, the
Borrower shall only be required to prepay the outstanding Loans for net cash proceeds received in excess
of $100,000 individually and $200,000 in the aggregate; provided, further, nothing contained in this
Section 5.2(b) shall permit a Credit Party to sell or otherwise Dispose of any property other than in
accordance with this Agreement, and (ii) immediately upon the receipt by a Credit Party of any
Extraordinary Proceeds in any one or series of related events, the Borrower shall immediately prepay the
outstanding Loans in accordance with Section 5.2(c) in an amount equal to 100% of such Extraordinary
Proceeds, net of any reasonable expenses incurred in collecting such Extraordinary Proceeds; provided,
the Borrower shall only be required to prepay the outstanding Loans for Extraordinary Proceeds received
in excess of $100,000 individually and $200,000 in the aggregate.

 

(c) Application to Loans. With respect to each prepayment of Loans elected under
Section 5.1 or required by Section 5.2, the Borrower may designate the Loans to be prepaid; provided that

£1239.001-W0055960.} 44
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 104 of 168

(A) each prepayment of any Loans made pursuant to a Borrowing shall be first applied pro rata among
the New-Money Loans, and second to the Roll-Up Loans and (B) notwithstanding the provisions of the
preceding clause (A), no prepayment of Loans shall be applied to the Loans of any Defaulting Lender
unless otherwise agreed in writing by the Borrower. In the absence of a designation by the Borrower as
described in the preceding sentence, the Administrative Agent shall, subject to the above, make such
designation in its reasonable discretion.

(d) Application of Proceeds. The application of proceeds pursuant to this Section 5.2
shall reduce the aggregate amount of Lenders’ New-Money Commitments hereunder and amounts
prepaid may be reborrowed subject to the New-Money Commitment. Each prepayment under this
Section 5.2 shall include a portion of the Exit Fee payable to each Lender in accordance with such
Lender’s Commitment Percentage of the New-Money Commitments.

5.3 Method and Place of Payment.

 

(a) All payments under this Agreement shall be made by the Borrower without
condition, set-off, counterclaim, recoupment or deduction of any kind, to the Administrative Agent for the
ratable account of the Lenders entitled thereto not later than 2:00 p.m., in each case, on the date when due
and shall be made in immediately available funds at the Administrative Agent’s Office or at such other
office as the Administrative Agent shall specify for such purpose by notice to the Borrower; it being
understood that written or facsimile notice by the Borrower to the Administrative Agent to make a
payment from the funds in the Borrower’s account at the Administrative Agent’s Office shall constitute
the making of such payment to the extent of such funds held in such account. All repayments or
prepayments of any Loans (whether of principal, interest or otherwise) hereunder and all other payments
under each Credit Document shall be made in Dollars. The Administrative Agent will thereafter cause to
be distributed on the same day (if payment was actually received by the Administrative Agent prior to
2:00 p.m. or, otherwise, on the next Business Day in the sole discretion of the Administrative Agent) like
funds relating to the payment of principal or interest or fees ratably to the Lenders entitled thereto.

(b) For purposes of computing interest or fees, any payments under this Agreement
that are made later than 2:00 p.m. shall be deemed to have been made on the next succeeding Business
Day in the sole discretion of the Administrative Agent. Whenever any payment to be made hereunder
shall be stated to be due on a day that is not a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and, with respect to payments of principal, interest shall be payable during
such extension at the applicable rate in effect immediately prior to such extension.

(c) Unless the Administrative Agent shall have received notice from the Borrower
by 2:00 p.m. on the day prior to the date on which any payment is due to the Administrative Agent for the
account of the Lenders hereunder that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such Lender in immediately
available funds with interest thereon, for each day from and including the date such amount is distributed
to it to but excluding the date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation. A notice of the Administrative Agent to any Lender or the Borrower
with respect to any amount owing under this subsection (c) shall be conclusive, absent manifest error.

5.4 Net Payments.

{1239.001-W0055960.} 45
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 105 of 168

(a) Any and all payments made by or on behalf of any Credit Party shall be made
free and clear of, and without deduction or withholding for or on account of, any Taxes; provided that if
any withholding agent shall be required by applicable Requirements of Law to deduct or withhold any
Taxes from such payments, then (i) if the amounts so withheld are Indemnified Taxes, the sum payable by
the applicable Credit Party shall be increased as necessary so that after making all required deductions
and withholdings (including deductions or withholdings applicable to additional sums payable under this
Section 5.4) the Administrative Agent or any Lender, as the case may be, receives an amount equal to the
sum it would have received had no such deductions or withholdings been made, (11) the withholding agent
shall make such deductions or withholdings and (iii) the withholding agent shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority within the time allowed and in
accordance with applicable Requirements of Law. Whenever any Indemnified Taxes are payable by any
Credit Party, as promptly as possible thereafter, such Credit Party shall send to the Administrative Agent
for its own account or for the account of the Letter of Credit Issuer or Lender, as the case may be, a
certified copy of an original official receipt (or other evidence acceptable to such Lender, acting
reasonably) received by such Credit Party showing payment thereof.

(b) The Credit Parties shall jointly and severally timely pay and shall indemnify and
hold harmless the Administrative Agent and each Lender (whether or not such Other Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority) with regard to any Other Taxes.

(c) The Credit Parties shall indemnify and hold harmless the Administrative Agent
and each Lender within 15 Business Days after written demand therefor, for the full amount of any
Indemnified Taxes imposed on the Administrative Agent or such Lender as the case may be, on or with
respect to any payment by or on account of any obligation of any Credit Party (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this Section 5.4) and any
reasonable expenses arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental Authority. A certificate
setting forth reasonable detail as to the amount of such payment or liability delivered to the Borrower by a
Lender or the Administrative Agent on its own behalf or on behalf of a Lender shall be conclusive absent
manifest error.

(d) Any Lender that is entitled to an exemption from or reduction of any applicable
withholding Tax with respect to payments under this Agreement or any other Credit Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to backup withholding or
information reporting requirements.

(e) Without limiting the generality of the foregoing, each Non-U.S. Lender with
respect to any Loan made to the Borrower shall, to the extent it is legally entitled to do so:

(i) deliver to the Borrower and the Administrative Agent, prior to the date
on which the first payment to the Non-U.S. Lender is due hereunder, two copies of (A) in the case
of a Non-U.S. Lender claiming exemption from U.S. federal withholding Tax under Section
871(h) or 881(c) of the Code with respect to payments of “portfolio interest”, United States
Internal Revenue Service Form W-8BEN or Form W-8BEN-E (or any applicable successor form)
(together with a certificate representing that such Non-U.S. Lender is not a bank for purposes of

{1239,001-W0055960.} 46
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 106 of 168

Section 881(c)(3)(A) of the Code, is not a 10% shareholder (within the meaning of Section
881(c)(3)(B) of the Code) of the Borrower, is not a controlled foreign corporation related to the
Borrower (within the meaning of Section 881(c)(3)(C) of the Code) and the interest payments in
question are not effectively connected with the United States trade or business conducted by such
Lender (a “U.S. Tax Compliance Certificate”) substantially in the form of Exhibit K-1), (B)
Internal Revenue Service Form W-8BEN, Form W-8BEN-E or Form W-8ECI (or any applicable
successor form), as applicable, in each case properly completed and duly executed by such Non-
U.S. Lender claiming complete exemption from, or reduced rate of, U.S. Federal withholding Tax
on payments by the Borrower under this Agreement, (C) to the extent a non-U.S. Lender is not
the beneficial owner, Internal Revenue Service Form W-8IMY (or any applicable successor
form), a U.S. Tax Compliance Certificate substantially in the form of Exhibit K-2 or Exhibit K-3
(provided that if the non-U.S. Lender is a partnership and one or more direct or indirect partners
of such non-U.S. Lender are claiming the portfolio interest exemption, such non-U.S. Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit K-4 on behalf of
each direct and indirect partner) and all necessary attachments (including the forms described in
clauses (A) and (B) above, as required) or (D) any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by applicable
law to permit the Borrower to determine the withholding or deduction required to be made; and

 

 

(ii) deliver to the Borrower and the Administrative Agent two further copies
of any such form or certification (or any applicable successor form) on or before the date that any
such form or certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the Borrower;

(f) unless in any such case any Change in Law has occurred prior to the date on
which any such delivery would otherwise be required that renders any such form inapplicable or would
prevent such Non-U.S. Lender from duly completing and delivering any such form with respect to it and
such Non-U.S. Lender promptly so advises the Borrower and the Administrative Agent. Each Person that
shall become a Participant pursuant to Section 13.6 or a Lender pursuant to Section 13.6 shall, upon the
effectiveness of the related transfer, be required to provide all the forms and statements required pursuant
to Section 5.4; provided that in the case of a Participant such Participant shall furnish all such required
forms and statements to the Lender from which the related participation shall have been purchased. If any
Lender or the Administrative Agent determines, in its sole discretion, exercised in good faith, that it has
received a refund of an Indemnified Tax (including an Other Tax) for which a payment has been made by
a Credit Party pursuant to this Agreement, then the Lender or the Administrative Agent shall reimburse
such Credit Party for such amount (net of all out-of-pocket expenses of such Lender or the Administrative
Agent, and without interest other than any interest received thereon from the relevant Governmental
Authority with respect to such refund. Such Credit Party, upon the request of the Lender or the
Administrative Agent, agrees to repay the amount paid over to such Credit Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the Lender or the
Administrative Agent in the event the Lender or the Administrative Agent is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary in this paragraph (f),
in no event will the indemnified party be required to pay any amount to an indemnifying party pursuant to
this paragraph (f) the payment of which would place the indemnified party in a less favorable net after-
Tax position than the indemnified party would have heen in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid. Neither the Lenders nor
the Administrative Agent shall be obliged to disclose any information regarding its tax returns or tax
affairs to any Credit Party in connection with this clause (f) or any other provision of this Section 5.4.

{1239,001-W0055960.} 47
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 107 of 168

(g) Each Lender and Agent with respect to the Loan and any other Loan made to the
Borrower that is a United States person under Section 7701(a)(30) of the Code (each, a “U.S. Lender’)
shall deliver to the Borrower and the Administrative Agent two United States Internal Revenue Service
Forms W-9 (or substitute or successor form), properly completed and duly executed, certifying that such
Lender or Agent is exempt from United States backup withholding (i) on or prior to the Closing Date (or
on or prior to the date it becomes a party to this Agreement), (ii) on or before the date that such form
expires or becomes obsolete, (iii) after the occurrence of a change in the Agent’s or Lender’s
circumstances requiring a change in the most recent form previously delivered by it to the Borrower and
the Administrative Agent, and (iv) from time to time thereafter if reasonably requested by the Borrower
or the Administrative Agent.

(h) If a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section 1471(b) or 1472(b) of
the Code, as applicable), such Lender shall deliver to the Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)() of the Code) and such additional documentation reasonably requested by the
Borrower or the Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (h), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

Gi) The agreements in this Section 5.4 shall survive the termination of this
Agreement, the resignation or replacement of the Administrative Agent or any assignment of rights by, or
the replacement of, a Lender, and the payment, satisfaction, or discharge of the Loans and all other
amounts payable hereunder.

5.5 Computations of Interest and Fees. Except as provided in the next succeeding sentence,
Interest on the outstanding principal amount of Loans shall be calculated on the basis of a 360-day year
for the actual days elapsed. Interest on ABR Loans in respect of which the rate of interest is calculated on
the basis of the Administrative Agent’s prime rate and interest on overdue interest shall be calculated on
the basis of a 365- (or 366-, as the case may be) day year for the actual days elapsed.

 

5.6 Limit on Rate of Interest.

(a) No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of this
Agreement, the Borrower shall not be obligated to pay any interest or other amounts under or in
connection with this Agreement or otherwise in respect to any of the Obligations in excess of the amount
or rate permitted under or consistent with any applicable law, rule or regulation.

(b) Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment that it would otherwise be required to make, as a result of Section 5.6(a), the Borrower shall
make such payment to the maximum extent permitted by or consistent with applicable laws, rules and
regulations.

(c) Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate any Credit Party to make any payment
of interest or other amount payable to the Administrative Agent or-any Lender in an amount or calculated
at a rate that would be prohibited by any applicable Requirement of Law, then notwithstanding such

{1239.001-W0055960.} 48
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 108 of 168

provision, such amount or rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so prohibited by applicable
Requirements of Law, such adjustment to be effected, to the extent necessary, by reducing the amount or
rate of interest required to be paid by the Borrower to the affected Lender under Section 2.8.

(d) Rebate of Excess Interest. Notwithstanding the foregoing, and after giving effect
to all adjustments contemplated thereby, if the Administrative Agent or any Lender shall have received
from any Credit Party an amount in excess of the maximum permitted by any applicable Requirement of
Law, then such Credit Party shall be entitled, by notice in writing to the Administrative Agent to obtain
reimbursement from the Administrative Agent, such Lender, as the case may be, in an amount equal to
such excess, and pending such reimbursement, such amount shall be deemed to be an amount payable by
the Administrative Agent or such Lender to the Borrower.

SECTION 6.
CONDITIONS PRECEDENT TO INITIAL CREDIT EVENT.

The effectiveness of this Agreement, and the obligations of the Lenders to make the Initial New-
Money Loan, is subject to the satisfaction of the following conditions precedent, except as otherwise
agreed or waived pursuant to Section 13.1.

6.1 Approved Budget. The Lenders shall have received the certified Approved Budget,
which shall be in form and substance satisfactory to the Lenders.

6.2 DIP Orders. The Administrative Agent (with copy to the Lenders) shall have received a
certified copy of the Interim DIP Order, which Interim DIP Order (i) shall have been entered on the
docket of the Bankruptcy Court on or before the Closing Date and within the time period set forth in
clause (a) of the definition of “Milestone”, and (ii) shall be in full force and effect and shall not have been
reversed, modified, amended, stayed or vacated (in the case of a modification or amendment, in a manner
that is adverse to the interests of the Administrative Agent or the Lenders in any respect). Additionally,
(a) the Interim DIP Order shall include provisions that create Liens upon the Collateral in favor of the
Administrative Agent and the Lenders securing all of the Obligations, which shall be deemed valid and
perfected as of the Petition Date by entry of the Interim DIP Order with respect to each Credit Party and
which shall constitute continuing Liens on the Collateral in favor of the Administrative Agent. The
Administrative Agent and the Lenders shall not be required to file or record (but shall have the option and
each of the Credit Parties hereby grants the Administrative Agent the authority to file or record) any
financing statements, mortgages, notices of Lien or similar instruments, in any jurisdiction or filing office
or to take any other action in order to validate, perfect or establish the priority of the Liens and security
interest granted by or pursuant to this Agreement, the DIP Orders or any other Credit Document.

(b) Pursuant to Section 364(c)(1) of the Bankruptcy Code, the Obligations of the
Credit Parties shall at all times constitute allowed Superpriority Claims against each of the Credit Parties
in the Cases (without the need to file any proof of claim), with priority over any and all claims against the
Credit Parties, now existing or hereafter arising, of any kind whatsoever, including, without limitation, all
administrative expenses or other claims arising under Sections 105, 326, 328, 330, 331, 365, 503(b),
507(a), 507(b), 726, 1113 or 1114 of the Bankruptcy Code (including Adequate Protection Payments),
whether or not such expenses or claims may become secured by a judgment Lien or other non-consensual
Lien, levy or attachment, which Superpriority Claims shall for purposes of Section 1129(a)(9)(A) of the
Bankruptcy Code be considered administrative expenses allowed under Section 503(b) of the Bankruptcy
Code, and which Superpriority Claims shall be payable from and have recourse to all pre- and post-
petition property of the Credit Parties and all proceeds thereof (excluding the Credit Parties’ claims and
causes of:action under Sections 502(d), 506(c), 544, 545, 547, 550 and 553 of the Bankruptcy Code and

{1239.001-W0055960.} 49
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 109 of 168

under any applicable state Uniform Voidable Transactions Act, Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act and similar statutes or common law, and any commercial tort claims
(collectively, the “Avoidance Actions”), which for the avoidance of doubt, excludes each Credit Party’s
claims and causes of action under Section 549 of the Bankruptcy Code or similar state or other applicable
law and the proceeds of each of the foregoing), but including, upon entry of the Final DIP Order, any
proceeds or property recovered, unencumbered or otherwise from Avoidance Actions, whether by
judgment, settlement or otherwise (the “Avoidance Proceeds”), subject to the Carve-Out. The
Superpriority Claims shall be entitled to the full protection of Section 364(e) of the Bankruptcy Code in
the event that the Interim DIP Order or any provision thereof is vacated, reversed or modified, on appeal
or otherwise. The Superpriority Claims shall be pari passu in right of payment with one another and
senior to the Adequate Protection Payments; provided, that the Superpriority Claims in respect of the
Roll-Up Loans shall be subject and subordinate to the Superpriority Claims in respect of the New-Money
Loans.

6.3 Credit Documents. The Administrative Agent shall have received:

(a) this Agreement, executed and delivered by a duly Authorized Officer of each of
the Borrower, the Administrative Agent and each Lender;

(b) the Guarantee, executed and delivered by a duly Authorized Officer of each
Person that is a Guarantor as of the Closing Date;

(c) the Security Agreement, executed and delivered by a duly Authorized Officer of
the Borrower, all other grantors party thereto, the Administrative Agent and each Person that is a
Guarantor as of the Closing Date; and

(d) the Pledge Agreements, each executed and delivered by a duly Authorized
Officer of the Administrative Agent and each Pledgor party thereto as of the Closing Date.

6.4 Representations. On the Closing Date, the representations and warranties of the Credit
Parties in the Credit Documents shall be true and correct in all material respects.

6.5 Closing Certificates. The Administrative Agent shall have received a certificate of the
Credit Parties, dated the Closing Date, in form and substance reasonably satisfactory to the
Administrative Agent, with appropriate insertions, executed by the Chief Operations Officer or Chief
Financial Officer of each Credit Party, and attaching the documents referred to in Section 6.6 and such
other closing certificates as it may reasonably request.

6.6 Authorization of Proceedings of Each Credit Party; Organizational Documents. The
Administrative Agent shall have received (a) a copy of the resolutions, in form and substance reasonably
satisfactory to the Administrative Agent, of the Board of Directors of each Credit Party (or a duly
authorized committee thereof) authorizing (i) the execution, delivery and performance of the Credit
Documents (and any agreements relating thereto) to which it is a party and (ii) in the case of the
Borrower, the extensions of credit contemplated hereunder, (b) true and complete copies of each of the
organizational documents of each Person that is a Credit Party as of the Closing Date and (c) a copy ofa
good standing certificate of each Person that is a Credit Party as of the Closing Date, dated a date
reasonably close to the Closing Date.

6.7 Cash Collateral. The Credit Parties shall have expended all available Cash Collateral of
the Lenders in excess of $5,000,000 prior to (or contemporaneously with) making any requests for Loans
hereunder.

{1239.001-W0055960.} 50
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 110 of 168

6.8 Perfected Security Interest. The Administrative Agent for the benefit of the Secured
Parties shall be satisfied in their sole discretion that the Interim DIP Order or Security Documents
required to be executed on the Closing Date create (or will create, upon proper filing, recording or
registration thereof, or upon entry of, the Interim DIP Order) a valid and perfected security interest in the
Collateral.

 

6.9 Fees. The Existing Agent, the Administrative Agent, the Existing Lenders, and the
Lenders shall have received the reasonable and documented prepetition and post-petition fees and
expenses incurred by them in connection with the Chapter 11 Cases as required by the Interim DIP Order,
including, without limitation, the Professional Fees of the Existing Agent, the Administrative Agent, the
Existing Lenders, and the Lenders and the reasonable fees, disbursements and other charges of counsel to
the Arranger, Administrative Agent and Lenders) payable by the Credit Parties.

6.10 Reserve Report. The Lenders shall have received the Initial Reserve Report, and any
supplementary information reasonably requested by the Administrative Agent necessary to determine the
existence and location of all Proved Reserves of the Borrower and the Guarantors included in the Initial
Reserve Report as of the Closing Date.

6.11 No Default; Representations and Warranties. At the time of the Initial New-Money
Loan, and also after giving effect thereto (i) no material adverse change has occurred in the Credit Parties’
operations, performance or properties (in each case, with respect to the financial condition, environmental
matters, or otherwise) since April 12, 2019 that in the reasonable judgment of the Administrative Agent
and the Lenders, has or can reasonably be expected to have a Material Adverse Effect on the (A) rights
and remedies of the Administrative Agent or the Lenders or (B) the ability of the Credit Parties to perform
their obligations under this Agreement, (ii) satisfaction of all conditions precedent set forth in Section 6
and (iii) all representations and warranties made by any Credit Party contained herein or in the other
Credit Documents shall be true and correct in all material respects (or, to the extent that a particular
representation or warranty is qualified as to materiality, such representation or warranty shall be true and
correct) with the same effect as though such representations and warranties had been made on and as of
the date of such Credit Event (except where such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been true and correct in all
material respects (or, to the extent that a particular representation or warranty is qualified as to
materiality, such representation or warranty shall be true and correct) as of such earlier date).

 

6.12 Notice of Borrowing.

(a) Prior to the making of the Initial New-Money Loan, the Administrative Agent
shall have received a written Notice of Borrowing meeting the requirements of Section 2.3.

(b) The acceptance of the benefits of the Initial New-Money Loan shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all the applicable conditions
specified in Section 7 have been satisfied as of that time.

Without limiting the generality of the provisions of Section 12.3, for purposes of determining compliance
with the conditions specified in this Section 6, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

{1239.001-W0055960.} 51
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 111 of 168

SECTION 7.
CONDITIONS PRECEDENT TO CREDIT EVENTS.

The agreement of each Lender to make the Additional New-Money Loans requested to be made
by it from time to time on any date during the Availability Period is subject to the satisfaction of the
following conditions precedent, except as otherwise agreed or waived pursuant to Section 13.1:

71 Additional New-Money Loans. The Administrative Agent (with copy to the Lenders)
shall have received (a) a certified copy of the Final DIP Order, which Final DIP Order (i) shall have been
entered on the docket of the Bankruptcy Court on or before the date any Additional New-Money Loans
are requested and within the time period set forth in clause (a) of the definition of “Milestone”, and (ii)
shall be in full force and effect and shall not have been reversed, modified, amended, stayed, vacated or
subject to a stay pending appeal, in the case of any modification, amendment or stay pending appeal, in a
manner, or relating to a matter, that is adverse to the interests of the Administrative Agent or the Lenders,
and (b) an order approving the stalking horse bidder shall have been entered on the docket of the
Bankruptcy Court on or before the date set forth in clause (f) of the definition of “Milestone”, which shall
provide for, among other things, the satisfaction of the Minimum Repayment Condition, on terms and
conditions acceptable to the Administrative Agent and the Existing Administrative Agent in their sole
discretion.

 

7.2 No Default; Representations and Warranties. At the time of each Credit Event and also
after giving effect thereto (i) no material adverse change has occurred in the Credit Parties’ operations,
performance or properties (in each case, with respect to the financial condition, environmental matters, or
otherwise) since April 12, 2019 that in the reasonable judgment of the Administrative Agent and the
Lenders, has or can reasonably be expected to have a Material Adverse Effect on the (A) rights and
remedies of the Administrative Agent or the Lenders or (B) the ability of the Credit Parties to perform
their obligations under this Agreement, (ii) satisfaction of all conditions precedent set forth in Section 6
and (iii) all representations and warranties made by any Credit Party contained herein or in the other
Credit Documents shall be true and correct in all material respects (or, to the extent that a particular
representation or warranty is qualified as to materiality, such representation or warranty shall be true and
correct) with the same effect as though such representations and warranties had been made on and as of
the date of such Credit Event (except where such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been true and correct in all
material respects (or, to the extent that a particular representation or warranty is qualified as to
materiality, such representation or warranty shall be true and correct) as of such earlier date).

73 Notice of Borrowing.

(a) Prior to the making of each Loan, the Administrative Agent shall have received a
written Notice of Borrowing meeting the requirements of Section 2.3.

(b) The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all the applicable conditions
specified in Section 7 have been satisfied as of that time.

SECTION 8.
REPRESENTATIONS, WARRANTIES AND AGREEMENTS.

In order to induce the Lenders to enter into this Agreement, to make the Loans and issue or

participate in Letters of Credit as provided for herein, the Borrower makes (on the Closing Date and on
each other date as required or otherwise set forth in this Agreement) the following representations and

{1239.001-W0055960.} 52
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 112 of 168

watranties to, and agreements with, the Lenders, all of which shall survive the execution and delivery of
this Agreement and the making of the Loans and the issuance of the Letters of Credit:

8.1 Corporate Status. Each Credit Party (a) is a duly organized and validly existing
corporation or other entity in good standing under the laws of the jurisdiction of its organization and has
the corporate or other organizational power and authority to own its property and assets and to transact
the business in which it is engaged and (b) has duly qualified and is authorized to do business and is in
good standing (if applicable) in all jurisdictions where it is required to be so qualified, except where the
failure to have such power and authority or to be so qualified would not reasonably be expected to result
in a Material Adverse Effect.

8.2 Corporate Power and Authority; Enforceability. Each Credit Party has the corporate or
other organizational power and authority to execute, deliver and carry out the terms and provisions of the
Credit Documents to which it is a party and has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of the Credit Documents to which it is a
party. Each Credit Party has duly executed and delivered each Credit Document to which it is a party and
each such Credit Document constitutes the legal, valid and binding obligation of such Credit Party
enforceable in accordance with its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization and other similar laws relating to or affecting creditors’ rights generally and
general principles of equity whether considered in a proceeding in equity or law).

8.3 No Violation. None of the execution, delivery or performance by any Credit Party of the
Credit Documents to which it is a party, the compliance with the terms and provisions thereof or the
consummation of the transactions contemplated hereby or thereby will (a) contravene any applicable
provision of any material Requirement of Law, (b) result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of such Credit Party (other
than DIP Liens created under the Credit Documents) pursuant to the terms of any material indenture, loan
agreement, lease agreement, mortgage, deed of trust, agreement or other material instrument to which
such Credit Party is a party or by which it or any of its property or assets is bound (any such term,
covenant, condition or provision, a “Contractual Requirement”) except to the extent such contravention
breach, default or Lien that would not reasonably be expected to result in a Material Adverse Effect or (c)
violate any provision of the certificate of incorporation, by-laws or other organizational documents of
such Credit Party.

8.4 Litigation. Except as set forth on Schedule 8.4, there are no actions, suits or proceedings
(including Environmental Claims) pending or, to the knowledge of the Borrower, threatened with respect
to the Credit Parties that would reasonably be expected to result in a Material Adverse Effect.

8.5 Margin Regulations. Neither the making of any Loan hereunder nor the use of the
proceeds thereof will violate the provisions of Regulation T, Regulation U or Regulation X of the Board.
No part of the proceeds of any Borrowing will be used for purchasing or carrying directly or indirectly
“margin stock” (as such term is defined or used, directly or indirectly, in Regulation U of the Board).

8.6 Approvals. The execution, delivery and performance of each Credit Document do not
require any consent or approval of, registration or filing with, or other action by, any Governmental
Authority or any other Person, except for (a) such as have been obtained or made and are in full force and
effect, (b) filings and recordings in respect of the Liens created pursuant to the Security Documents and
(c) such licenses, approvals, authorizations or consents the failure of which to obtain or make would not
reasonably be expected to have a Material Adverse Effect.

{1239.001-W0055960.} 53
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 113 of 168

8.7 Investment Company Act. No Credit Party is an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

8.8 True and Complete Disclosure.

 

(a) None of the written factual information and written data (taken as a whole)
furnished by or on behalf of the Borrower, any of the Subsidiaries or any of their respective authorized
representatives to the Administrative Agent and/or any Lender heretofore or hereafter (including all such
information and data contained in the Credit Documents) for purposes of or in connection with this
Agreement or any transaction contemplated herein contained any untrue statement of any material fact or
omitted to state any material fact necessary to make such information and data (taken as a whole) not
materially misleading at such time (after giving effect to all supplements so furnished prior to such time)
in light of the circumstances under which such information or data was furnished; it being understood and
agreed that for purposes of this Section 8.8(a), except for the Approved Budget, such factual information
and data shall not include pro forma financial information, projections or estimates (including financial
estimates, forecasts and other forward-looking information) and information of a general economic or
general industry nature (collectively, “Pro Forma Projections’).

(b) The projections (including financial estimates, forecasts and other forward-
looking information) contained in the information and data referred to in Section 8.8(a) were based on
good faith estimates and assumptions believed by the Borrower to be reasonable at the time made; it
being recognized by the Administrative Agent and the Lenders that such projections are as to future
events and are not to be viewed as facts, the projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Borrower and the Subsidiaries, that no
assurance can be given that any particular projections will be realized and that actual results during the
period or periods covered by any such projections may differ from the projected results and such
differences may be material.

8.9 Financial Condition; Financial Statements.

(a) The Historical Financial Statements present fairly in all material respects the
consolidated financial position of the Borrower and its consolidated Subsidiaries at the date of such
information and for the period covered thereby and have been prepared in accordance with GAAP
consistently applied except to the extent provided in the notes thereto, if any. The Borrower has
heretofore furnished to the Lenders a pro forma unaudited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as of the Closing Date, after giving effect to the making of the initial
extensions of credit hereunder, the application of the proceeds thereof and to the Transactions
contemplated to occur on the Closing Date, certified by an Authorized Officer of the Borrower. The pro
forma financial statement described above presents fairly, in all material respects, the financial position of
the Borrower and its consolidated Subsidiaries as of the Closing Date. After the Closing Date, there has
been no Material Adverse Effect.

(b) As of the Closing Date, neither the Borrower nor any Guarantor has any material
Indebtedness (including Disqualified Stock) or any material contingent liabilities, off balance sheet
liabilities or partnerships, liabilities for Taxes or unusual forward or long-term commitments that, in each
such case, are not reflected or provided for in the Historical Financial Statements.

8.10 Tax Matters. Except where the failure of which would not be reasonably expected to
have a Material Adverse Effect, (a) each of the Borrower and the Subsidiaries has filed all federal income
Tax returns and all other Tax returns, domestic and foreign, required to be filed by it and has paid all
material Taxes payable by it that have become due, other than those (i) not yet delinquent or (ii) contested

{1239.001-W0055960.} 54
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 114 of 168

in good faith as to which adequate reserves have been provided to the extent required by law and in
accordance with GAAP and (b) the Borrower and each of the Subsidiaries have paid, or have provided
adequate reserves in accordance with GAAP for the payment of, all federal, state, provincial and foreign
Taxes applicable for the current fiscal year.

8.11 Compliance with ERISA.

(a) An “ERISA Event” means any of the following: (1) the failure of any Plan (other
than a Multiemployer Plan) or any Multiemployer Plan to comply with ERISA, the Code, and any
applicable Requirement of Law; (ii) a Reportable Event has occurred (or is reasonably likely to occur)
with respect to any Plan; (iii) a determination that a Multiemployer Plan is “insolvent” (within the
meaning of Section 4245 of ERISA) or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA), or a written notice of any such insolvency or status
has been given to the Borrower or any ERISA Affiliate; (iv) the failure of any Plan (other than a
Multiemployer Plan) to satisfy the minimum funding standards (within the meaning of Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan (or the filing of an application for a waiver of the
minimum funding standards with respect to any Plan pursuant to Section 412(c) of the Code or Section
302(c) of ERISA), or a determination that any such Plan is, or is expected to be, in “at risk” status (within
the meaning of Section 430 of the Code or Section 303 of ERISA); (v) the Borrower or any ERISA
Affiliate has incurred (or is reasonably likely to incur) any liability to or on account of a Plan pursuant to
Section 409, 502(i), 5021), 515, 4062, 4063, 4064, 4069, 4201, 4203, 4204, or 4205 of ERISA or Section
4971 or 4975 of the Code or receipt by the Borrower or any ERISA Affiliate of notice in writing that it
will incur any liability under any of the foregoing Sections with respect to any Plan; (vi) a proceeding has
been instituted (or is reasonably likely to be instituted) to terminate any Plan or to appoint a trustee to
administer any Plan, or written notice of any such proceedings has been given to the Borrower or any
ERISA Affiliate; and (vii) a Lien has been imposed under Section 430(k) of the Code or Section 303(k) or
Section 4068 of ERISA on the assets of the Borrower or any ERISA Affiliate (or is reasonably likely to
be imposed), or the Borrower or any ERISA Affiliate has been notified in writing that such a Lien will be
imposed on the assets of the Borrower or any ERISA Affiliate on account of any Plan. Except as would
not result, individually or in the aggregate, in a Material Adverse Effect, no ERISA Event has occurred or
is reasonably likely to occur. No Plan (other than a Multiemployer Plan) has an Unfunded Current
Liability that would, individually or when taken together with any other liabilities referenced in this
Section 8.11(a), be reasonably likely to have a Material Adverse Effect.

(b) There are no Foreign Plans.

8.12 Subsidiaries. Schedule 8.12 lists each Subsidiary of the Borrower (and the direct and
indirect ownership interest of the Borrower therein), in each case existing on the Closing Date.

 

8.13 Parent Company Ownership. Schedule 8.13 lists each direct ownership interest in the
Parent Company existing on the Closing Date, including the percentage of ownership.

8.14 Environmental Laws.

(a) Except as would not reasonably be expected to have a Material Adverse Effect:
(i) the Borrower and each of the Subsidiaries and all Oil and Gas Properties, are in compliance with all
Environmental Laws; (ii) neither the Borrower nor any Subsidiary has received written notice of any
Environmental Claim or any other liability under any Environmental Law; (iii) neither the Borrower nor
any Subsidiary is conducting any investigation, removal, remedial or other corrective action pursuant to
any Environmental Law at any location; and (iv) no underground storage tank or related piping, or any
impoundment or disposal area containing Hazardous Materials has been used by the Credit Parties or, to

{1239,001-W0055960.} 55
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 115 of 168

the knowledge of the Borrower, is located at, on or under any Oil and Gas Properties currently owned or
leased by the Credit Parties.

(b) Except as would not reasonably be expected to have a Material Adverse Effect,
neither the Borrower nor any of the Subsidiaries has treated, stored, transported, released or disposed or
arranged for disposal or transport for disposal of Hazardous Materials at, on, under or from any currently
or formerly owned or leased Oil and Gas Properties or facility in a manner that could reasonably be
expected to give rise to liability of the Borrower or any Subsidiary under Environmental Law.

8.15 Properties.

(a) Except as set forth on Schedule 8.15, the Borrower and each Guarantor has good
and defensible title to the Oil and Gas Properties evaluated in the most recently delivered Reserve Report
(other than those (i) disposed of in compliance with Section 10.4 since delivery of such Reserve Report,
(ii) leases that have expired in accordance with their terms and (iii) with title defects disclosed in writing
to the Administrative Agent), and good title to all its material personal properties, in each case, free and
clear of all Liens other than Liens permitted by Section 10.2. After giving full effect to the Liens
permitted by Section 10.2, the Borrower or the Guarantor specified as the owner owns the working
interests and net revenue interests in production attributable to the Hydrocarbon Interests as reflected in
the most recently delivered Reserve Report, and the ownership of such properties shall not in any material
respect obligate the Borrower or such Guarantor to bear the costs and expenses relating to the
maintenance, development and operations of each such property in an amount in excess of the working
interest of each property set forth in the most recently delivered Reserve Report that is not offset by a
corresponding proportionate increase in the Borrower’s or such Guarantor’s net revenue interest in such

property.

(b) All material leases and agreements necessary for the conduct of the business of
the Borrower and the Guarantors are valid and subsisting, in full force and effect, except to the extent that
any such failure to be valid or subsisting would not reasonably be expected to have a Material Adverse
Effect.

(c) The rights and properties presently owned, leased or licensed by the Borrower
and the Guarantors including all easements and rights of way, include all rights and properties necessary
to permit such Credit Parties to conduct their respective businesses as currently conducted, except to the
extent any failure to have any such rights or properties would not reasonably be expected to have a
Material Adverse Effect.

(d) All of the properties of the Borrower and the Guarantors that are reasonably
necessary for the operation of their businesses are in good working condition and are maintained in
accordance with prudent business standards, except to the extent any failure to satisfy the foregoing
would reasonably be expected to have a Material Adverse Effect.

(e) Except for those as could not be reasonably expected to have a Material Adverse
Effect, the wells comprising a part of the Oil and Gas Properties (or properties unitized therewith) of a
Credit Party are bottomed under and are producing from, and the well bores are wholly within, the »
relevant Oil and Gas Properties or appropriate zones (or in the case of wells located on properties unitized
therewith, such unitized properties) of a Credit Party.

8.16 Insurance. The properties of the Borrower and the Guarantors are insured in the manner
contemplated by Section 9.3.

£1239.001-W0055960.} 56
Case 19-11104-JTD Doc61-1 Filed 05/16/19 Page 116 of 168

8.17 Violations of Law. No Credit Party is in violation of any applicable Requirement of Law
except for such violations that could not reasonably be expected to have a Material Adverse Effect.

8.18 Gas Imbalances, Prepayments. On the Closing Date, except as set forth on Schedule
8.19, on a net basis, there are no gas imbalances, take or pay or other prepayments exceeding 5% of
Hydrocarbon volumes (stated on a gas equivalent basis) in the aggregate, with respect to the Oil and Gas
Properties of Borrower and the Guarantors that would require any such Credit Party to deliver
Hydrocarbons either generally or produced from their Oil and Gas Properties at some future time without
then or thereafter receiving full payment therefor.

 

8.19 Marketing of Production. On the Closing Date, except as set forth on Schedule 8.20, no
agreements exist (which are not cancelable on 60 days’ notice or less without penalty or detriment) for the
sale of production of Hydrocarbons of the Borrower and the Guarantors at a fixed price (including calls
on, or other rights to purchase, production, whether or not the same are currently being exercised) that
have (a) represent in respect of such agreements 2.5% or more of the Credit Parties’ average monthly
production of Hydrocarbon volumes or (b) have a maturity or expiry date of longer than six (6) months
from the Closing Date.

820 Hedge Agreements. Schedule 8.21 sets forth, as of the Closing Date, a true and complete
list of all commodity Hedge Agreements of Borrower and each Guarantor, the material terms thereof
(including the type, term, effective date, termination date and notional amounts or volumes), the net mark
to market value thereof (as of the last Business Day of the most recent fiscal quarter preceding the
Closing Date and for which a mark to market value is reasonably available), all credit support agreements
relating thereto (including any margin required or supplied) and the counterparty to each such agreement.

 

8.21 Use of Proceeds. The Borrower’s uses of the proceeds of the Loans and of Letters of
Credit are consistent with Section 9.12.

8.22 Primary Business. The Borrower and its Subsidiaries are engaged primarily in the
business of acquiring, Disposing, owning, exploring, developing and operating Oil and Gas Properties
and the gathering, marketing, processing and transporting of Hydrocarbons produced therefrom and
businesses incidental or related thereto.

8.23 Patriot Act. On the Closing Date, each Credit Party is in compliance in all material
respects with the material provisions of the Patriot Act, and the Borrower has provided to the
Administrative Agent all information related to the Credit Parties (including but not limited to names,
addresses and tax identification numbers (if applicable)) reasonably requested in writing by the
Administrative Agent and mutually agreed to be required by the Patriot Act to be obtained by the
Administrative Agent or any Lender.

8.24 Sanctions Laws and Regulations. The Borrower has implemented and maintains in effect
policies and procedures reasonably designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, members, officers, managers, employees and agents with Anti-Corruption Laws
and Sanctions applicable to the Borrower and its Subsidiaries, and the Borrower, its Subsidiaries and their
respective officers and directors, and to the knowledge of the Borrower, their respective employees and
agents are in compliance with Anti-Corruption Laws and Sanctions applicable to the Borrower and its
Subsidiaries in all material respects. None of (a) the Borrower, any Subsidiary or, to the knowledge of
the Borrower or such Subsidiary, any of their respective directors, members, officers, managers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility established hereby is a
Sanctioned Person.

 

{1239.001-W0055960.} 57
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 117 of 168

8.25 EEA Financial Institutions. No Credit Party is an EEA Financial Institution.

SECTION 9,
AFFIRMATIVE COVENANTS.

The Borrower hereby covenants and agrees that on the Closing Date and thereafter, until the
Termination Date:

9.1 Information Covenants. The Borrower will furnish to the Administrative Agent (which
shall promptly make such information available to the Lenders in accordance with its customary practice):

 

(a) Annual Financial Statements. As soon as available and in any event within five
(5) days after the date on which such financial statements are required to be filed with the SEC (after
giving effect to any permitted extensions) (or, if such financial statements are not required to be filed with
the SEC, on or before the date that is 120 days after the end of each such fiscal year), beginning with the
financial statements for the fiscal year ending December 31, 2018, the audited consolidated balance sheets
of the Parent Company and the Subsidiaries and the related consolidated statements of operations,
shareholders’ equity and cash flows for such fiscal year, setting forth comparative consolidated figures for
the preceding fiscal years, all in reasonable detail and prepared in accordance with GAAP.

(b) Quarterly Financial Statements. As soon as available and in any event within
five (5) days after the date on which such financial statements are required to be filed with the SEC (after
giving effect to any permitted extensions) with respect to each of the first three quarterly accounting
periods in each fiscal year of the Parent Company (or, if such financial statements are not required to be
filed with the SEC, on or before the date that is 60 days after the end of each such quarterly accounting
period), beginning with the financial statements for the fiscal quarter ending March 31, 2019, the
consolidated balance sheets of the Parent Company and the its Subsidiaries as at the end of such quarterly
period and the related consolidated statements of operations for such quarterly accounting period and for
the elapsed portion of the fiscal year ended with the last day of such quarterly period, shareholders’ equity
and the related consolidated statement of cash flows for such quarterly accounting period and for the
elapsed portion of the fiscal year ended with the last day of such quarterly period, and setting forth
comparative consolidated figures for the related periods in the prior fiscal year or, in the case of such
consolidated balance sheet, for the last day of the prior fiscal year, all of which shall be certified by an
Authorized Officer of the Parent Company as fairly presenting in all material respects the financial
condition, results of operations, equity holders’ equity and cash flows, of the Parent Company and its
consolidated Subsidiaries in accordance with GAAP.

(c) Officer’s Certificates. At the time of the delivery of the financial statements
provided for in Section 9.1(a) and 9.1(b), a certificate of a Financial Officer of the Borrower to the effect
that no Default or Event of Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof, which certificate shall set forth beginning with the fiscal period ending
March 31, 2019, the calculations required to establish whether the Borrower and its Subsidiaries were in
compliance with the Financial Performance Covenants as at the end of such fiscal year or period, as the
case may be.

(d) Monthly Operating Reports. Substantially concurrently with the filing thereof
with the Bankruptcy Court, the monthly operating report of the Credit Parties required to be filed with the
Bankruptcy Court and (i) a financial forecast model including an income statement, balance sheet and
statement of cash flows, in each case in form and substance acceptable to the Administrative Agent, (1i)
all required Reserve Reports prepared and delivered in accordance with this Agreement, and (iii) a
Variance Report on a weekly roll forward basis on the days set forth under Section 9.1(n).

 

{1239.001-W0055960.} 58
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 118 of 168

(e) Weekly Cash Balance Report. On the first Business Day of each week, a report
detailing the amount of, without duplication, unrestricted cash available to the Borrower, in form and
substance acceptable to the Administrative Agent in its sole discretion.

(f) Motions, etc. As soon as reasonably practicable in advance of filing or
distribution, copies of all pleadings and motions to be filed by or on behalf of the Credit Parties with the
Bankruptcy Court in the Cases relating to this Agreement, the Existing Credit Agreement, the Sale
Transaction or a Chapter 11 Plan, or otherwise seeking any form of relief that impacts or affects any of
the rights of the Administrative Agent, the Lenders the Existing Administrative Agent or the Existing
Lenders.

 

(g) Notice of Default; Litigation. Promptly after an Authorized Officer of the
Borrower or any of the Guarantors obtains actual knowledge thereof, notice of:

 

(i) the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence thereof and what
action the Borrower proposes to take with respect thereto;

(ii) any litigation or governmental proceeding pending against the Borrower
or any of the Guarantors that could reasonably be expected to be determined adversely and, if so
determined, to result in a Material Adverse Effect; and

(ii1) any other event that could reasonably be expected to result in a Material
Adverse Effect.

(h) Environmental Matters. Promptly after obtaining actual knowledge of any one or
more of the following environmental matters, unless such environmental matters would not, individually,
or when aggregated with all other such matters, be reasonably expected to result in a Material Adverse
Effect, notice of:

(i) any pending or threatened Environmental Claim against any Credit Party
or any Oil and Gas Properties;

(ii) any condition or occurrence on any Oil and Gas Properties that (A) could
reasonably be expected to result in noncompliance by any Credit Party with any applicable
Environmental Law or (B) could reasonably be anticipated to form the basis of an Environmental
Claim against any Credit Party or any Oil and Gas Properties;

(iii) any condition or occurrence on any Oil and Gas Properties that
(A) would reasonably be expected to result in material noncompliance by any Credit Party with
any applicable Environmental Law or (B) would reasonably be anticipated to cause such Oil and
Gas Properties to be subject to any restrictions on the ownership, occupancy, use or transferability
of such Oil and Gas Properties under any Environmental Law; and

(iv) the conduct of any investigation, or any removal, remedial or other
corrective action in response to the actual or alleged presence, release or threatened release of any

Hazardous Material on, at, under or from any Oil and Gas Properties.

All such notices shall describe in reasonable detail the nature of the claim, investigation, condition,
occurrence or removal or remedial action and the response thereto.

{1239.001-W0055960.} 59
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 119 of 168

(i) Other Information. Promptly upon filing thereof, copies of any filings (including
on Form 10-K, 10-Q or 8-K) or registration statements with, and reports to, the SEC or any analogous
Governmental Authority in any relevant jurisdiction by the Borrower or any of the Subsidiaries (other
than amendments to any registration statement (to the extent such registration statement, in the form it
becomes effective, is delivered to the Administrative Agent), exhibits to any registration statement and, if
applicable, any registration statements on Form S-8) and copies of all financial statements, proxy
statements, notices and reports that the Borrower or any of the Subsidiaries shall send to the holders of
any publicly issued debt of the Borrower and/or any of the Subsidiaries, in each case in their capacity as
such holders, lenders or agents (in each case to the extent not theretofore delivered to the Administrative
Agent pursuant to this Agreement) and, with reasonable promptness, such other information (financial or
otherwise) as the Administrative Agent on its own behalf or on behalf of any Lender (acting through the
Administrative Agent) may reasonably request in writing from time to time.

Gj) Certificate of Authorized Officer - Hedge Agreements. Concurrently with the
delivery of each Reserve Report (including the Initial Reserve Report), a certificate of an Authorized
Officer of the Borrower, setting forth as of the last Business Day of the most recently ended fiscal year or
period, as applicable, a true and complete list of all commodity Hedge Agreements of the Borrower and
each Guarantor, the material terms thereof (including the type, term, effective date, termination date and
notional amounts or volumes), the net mark-to-market value thereof (as of the last Business Day of such
fiscal year or period, as applicable and for which a mark to-market value is reasonably available), any
new credit support agreements relating thereto not listed on Schedule 8.21 or on any previously delivered
certificate delivered pursuant to this Section 9.1(j), any margin required or supplied under any credit
support document and the counterparty to each such agreement, and supporting calculations to confirm
compliance with Section 9.18.

(Ix) Certificate of Authorized Officer - Gas Imbalances. Concurrently with the
delivery of each Reserve Report, a certificate of an Authorized Officer of the Borrower, certifying that as
of the last Business Day of the most recently ended fiscal year or period, as applicable, except as specified
in such certificate, on a net basis, there are no gas imbalances, take or pay obligations or other
prepayment obligations exceeding 5% of Hydrocarbon volumes (stated on a gas equivalent basis) in the
aggregate, with respect to the Oil and Gas Properties of the Borrower and Guarantors that would require
any such Credit Party to deliver Hydrocarbons either generally or produced from their Oil and Gas
Properties at some future time without then or thereafter receiving full payment therefor.

(i) Certificate of Authorized Officer - Production Report and Lease Operating
Statement. Concurrently with the delivery of each Reserve Report, a certificate of an Authorized Officer
of the Borrower, setting forth, for each calendar month during the then current fiscal year to date, the
volume of production of Hydrocarbons and sales attributable to production of Hydrocarbons (and the
prices at which such sales were made and the revenues derived from such sales) for each such calendar
month from the Oil and Gas Properties, and setting forth the related ad valorem, severance and production
Taxes and lease operating expenses attributable thereto for each such calendar month.

(m) Lists of Purchasers. At the time of the delivery of the financial statements
provided for in Section 9.1(a), a certificate of an Authorized Officer of the Borrower setting forth a list of
Persons purchasing Hydrocarbons from a Credit Party who collectively account for at least 85% of the
revenues resulting from the sale of all Hydrocarbons from the Borrower and such Guarantors during the
fiscal year for which such financial statements relate.

(n) Budget; Variance Reports.

£1239.001-W0055960.} 60
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 120 of 168

(i) Budget. No later than 12:00 a.m. on Wednesday of each week starting
with the first full calendar week following the Petition Date, the Borrower may propose an
updated budget (the “Proposed DIP Budget”) to the Administrative Agent, (i) which such report,
certified in accordance with Section 10.12, shall set forth in comparative form the projected cash
receipts and disbursements of the Credit Parties for the succeeding thirteen-week period, for all
collections and disbursements, consistent in form and substance (other than Dollar amounts) with
the Approved Budget delivered pursuant to Section 6.1. Each Proposed DIP Budget and the
Approved Budget delivered pursuant to Section 6.1 shall be accompanied by a certificate from a
Financial Officer of the Borrower certifying that such projections were prepared in good faith on
the basis of the assumptions stated herein, which assumptions were believed by the preparer
thereof to be reasonable at the time prepared. The Administrative Agent and the Required
Lenders may approve such Proposed DIP Budget, which will then become the “Approved
Budget” then in effect in their sole and absolute discretion; provided that if the Proposed DIP
Budget is not approved by the Administrative Agent and the Lenders, the Approved Budget that
was last approved by the Administrative Agent and the Lenders shall continue to be in effect.
Notwithstanding the foregoing, the Borrower may not modify allocations between line items
within the Approved Budget without the prior written authorization of the Administrative Agent
and the Lenders. The budget shall report Professional Fees of the Credit Parties on an accrual
basis without regard to allowance by the Bankruptcy Court or any required holdback.

(ii) First Variance Report. No later than 12:00 a.m. on the first Tuesday
following the Closing Date, including on an interim basis, the Credit Parties shall deliver to the
Administrative Agent an initial variance report (the “First Variance Report”). The First Variance
Report shall measure performance against the first week of the Approved Budget and shall
include calculations that demonstrate that the Credit Parties are in compliance with Section
10.12(b) for the preceding week.

(iii) Second Variance Report. No later than 12:00 a.m. on the second
Tuesday following the Closing Date, the Credit Parties shall deliver to the Administrative Agent a
second variance report (the “Second Variance Report”). The Second Variance Report shall
measure performance against the first and second week of the Approved Budget (provided,
however, that the second week may be revised relative to the Approved Budget as provided
hereunder and as approved by the Administrative Agent and the Required Lenders in their sole
discretion) and shall include calculations that demonstrate that the Credit Parties are in
compliance with Section 10.12(b) in aggregate for the prior two weeks.

(iv) Third Variance Report. No later than 12:00 a.m. on the third Tuesday
following the Closing Date, the Credit Parties shall deliver to the Administrative Agent a third
variance report (the “Third Variance Report”). The Third Variance Report shall measure
performance against the first, second and third week of the Approved Budget (provided, however,
that the second and third weeks may be revised relative to the Approved Budget as provided
hereunder and as approved by the Administrative Agent and the Required Lenders in their sole
discretion) and shall include calculations that demonstrate that the Credit Parties are in
compliance with Section 10.12(b) in aggregate for the prior three weeks.

(v) Rolling Variance Reports. Following the delivery of the Third Variance
Report, and in any event no later than each successive Tuesday of each week thereof, the Credit
Parties shall deliver to the Administrative Agent a variance report (the “Rolling Variance
Report”). The Rolling Variance Report shall include calculations that demonstrate that the Credit
Parties are in compliance with Section 10.12(b).

{1239,001-W0055960.} 61
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 121 of 168

(o) Certificate of Authorized Officer - Marketing Agreements. Concurrently with
any delivery of each Reserve Report, a certificate of an Authorized Officer of the Borrower, setting forth
as of the last Business Day of the most recently ended fiscal year or period, as applicable, a true and
complete list of all material marketing agreements (which are not cancellable on 60 days’ notice or less
without penalty or detriment) for the sale of production of the Hydrocarbons of the Borrower and the
Guarantors at a fixed price (including calls on, or other parties rights to purchase, production, whether or
not the same are currently being exercised) that have a maturity date or expiry date of longer than six
months from the last day of such fiscal year or period, as applicable.

(p) Notice of Waiver, Default, Amendment, Modification or Termination of LLC
Agreement. Promptly after an Authorized Officer of the Borrower or any of the Guarantors obtains actual
knowledge thereof, notice of any waiver, amendment, default, modification or termination of the LLC
Agreement.

(q) Notice of Hedge Liquidations. In the event that the Borrower or any Subsidiary
receives any notice of early termination of any Hedging Agreement to which it is a party from any of its
counterparties, or any Hedging Agreement to which a Credit Party is a party is subject to a Hedge
Liquidation, prompt written notice of the receipt of such early termination notice or such Hedge
Liquidation (and in the case of a voluntary Hedge Liquidation of any Hedging Agreement, prompt written
notice thereof), as the case may be, setting forth in reasonable detail, (i) the effect of such Hedge
Liquidation on the aggregate notional volume of crude oil, natural gas and natural gas liquids, subject to
the Borrower’s and its Subsidiaries’ Hedge Agreements and (ii) the amount of net cash proceeds received
by such Credit Party as a result of such Hedge Liquidation.

(r) Intentionally Reserved.

(s) Notice of Hedge Agreement Modifications. Prompt written notice of any
amendment to or other modification of any Hedge Agreement or the terms thereof since the delivery of
the last certificate pursuant to Section 9.1(j) (including a summary of the terms of such amendment or
modification and the net mark-to-market value therefor).

(t) Update Calls. Host regular conference calls (which shall occur no less than once
during each week, and more frequently as requested by the advisors to the Administrative Agent and the
Lenders), for the Credit Parties to provide updates as to the Credit Parties’ liquidity and other
developments and information regarding the Cases, business, operations, business affairs and financial
condition,

It is understood that documents required to be delivered pursuant to Sections 9.1(a)
through (1) may be delivered electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link thereto to the Administrative
Agent and the Lenders on the Borrower’s website on the Internet at the website address listed on
Schedule 13.2, (ii) on which such documents are posted on the Borrower’s behalf on IntraLinks,
Debtdomain or another relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the Administrative Agent)
and on which the Administrative Agent and the Lenders have been notified of such or (ii1) on which such
documents are transmitted by electronic mail to the Administrative Agent; provided that: (A) upon written
request by the Administrative Agent, the Borrower shall deliver paper copies of such documents delivered
pursuant to Section 9.1 to the Administrative Agent for further distribution to each Lender until a written
request to cease delivering paper copies is given by the Administrative Agent and (B) the Borrower shall,
contemporaneously with the posting and/or delivery of such documents set forth in this paragraph, notify
(which may be by facsimile or electronic mail) the Administrative Agent of the posting of any such

{1239.001-W0055960.} 62.
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 122 of 168

documents and provide to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Each Lender shall be solely responsible for timely accessing posted
documents or requesting delivery of paper copies of such documents from the Administrative Agent and
maintaining its copies of such documents.

9.2 Books, Records and Inspections.

 

(a) The Borrower will, and will cause each Guarantor to, permit officers and
designated representatives of the Administrative Agent or the Required Lenders (as accompanied by the
Administrative Agent), in each case who agree to be subject to the customary safety policies and
procedures of the Borrower, to visit and inspect any of the properties or assets of the Borrower or such
Guarantor in whomsoever’ s possession to the extent that it is within such party’s control to permit such
inspection (and shall use commercially reasonable efforts to cause such inspection to be permitted to the
extent that it is not within such party’s control to permit such inspection), and to examine the books and
records of the Borrower and any such Guarantor and discuss the affairs, finances and accounts of the
Borrower and of any such Guarantor with, and be advised as to the same by, its and their officers and
independent accountants, upon reasonable advance notice to the Borrower, all at such reasonable times
and intervals during normal business hours and to such reasonable extent as the Administrative Agent or
the Required Lenders may desire (and subject, in the case of any such meetings or advice from such
independent accountants, to such accountants’ customary policies and procedures). The Administrative
Agent and the Required Lenders shall give the Borrower the opportunity to participate in any discussions
with the Borrower’s independent public accountants. Notwithstanding anything to the contrary in this
Section 9.2(a), none of the Borrower nor any Subsidiary shall be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any document, information or
other matter that (i) constitutes non-financial trade secrets or non-financial proprietary information, (i1) in
respect of which disclosure to the Administrative Agent or any Lender (or their respective representatives
or contractors) is prohibited by any Requirement of Law or (iii) is subject to attorney-client or similar
privilege or constitutes attorney work-product.

(b) The Borrower will, and will cause each of the Subsidiaries to, maintain proper
books of record and account, in which entries that are full, true and correct in all material respects and in
conformity with GAAP consistently applied.

9.3 Maintenance of Insurance. The Borrower will, and will cause each Guarantor to, at all
times maintain in full force and effect, pursuant to self-insurance arrangements or with insurance
companies that the Borrower believes (in the good faith judgment of the management of the Borrower)
are financially sound and responsible at the time the relevant coverage is placed or renewed, insurance in
at least such amounts (after giving effect to any self-insurance which the Borrower believes (in the good
faith judgment of management of the Borrower) is reasonable and prudent in light of the size and nature
of its business) and against at least such risks (and with such risk retentions) as the Borrower believes (in
the good faith judgment of management of the Borrower) is reasonable and prudent in light of the size
and nature of its business; and will furnish to the Administrative Agent, upon written request from the
Administrative Agent, information presented in reasonable detail as to the insurance so carried. The
Secured Parties shall be the additional insureds on any such liability insurance as their interests may
appear and, if property insurance is obtained, the Administrative Agent shall be the loss payee under any
such property insurance; provided that, so long as no Event of Default has occurred and is then
continuing, the Secured Parties will provide any proceeds of such property insurance to the Borrower.

9.4 Payment of Taxes. The Borrower will pay and discharge, and will cause each of the

Subsidiaries to pay and discharge, all material Taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits, or upon any properties belonging to it, prior to the date on

{1239.001-W0055960.} 63
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 123 of 168

which material penalties attach thereto, and all lawful material claims in respect of any Taxes imposed,
assessed or levied that, if unpaid, could reasonably be expected to become a Lien upon any properties of
the Borrower or any of the Subsidiaries; provided that neither the Borrower nor any of the Subsidiaries
shall be required to pay any such Tax, assessment, charge, levy or claim that is being contested in good
faith and by proper proceedings if it has maintained adequate reserves with respect thereto in accordance
with, GAAP and the failure to pay would not reasonably be expected to result in a Material Adverse
Effect.

9.5 Consolidated Corporate Franchises. The Borrower will do, and will cause each
Guarantor to do, or cause to be done, all things necessary to preserve and keep in full force and effect its
existence, corporate rights and authority, except to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect; provided, however, that the Borrower and its
Subsidiaries may consummate any transaction permitted under Section 10.3, Section 10.4 or Section 10.5.

9.6 Compliance with Statutes, Regulations, Etc. The Borrower will, and will cause each
Guarantor to, comply with all Requirements of Law applicable to it or its property, including all
governmental approvals or authorizations required to conduct its business, and to maintain all such
governmental approvals or authorizations in full force and effect, in each case except where the failure to
do so would not reasonably be expected to have a Material Adverse Effect. The Borrower will maintain
in effect policies and procedures reasonably designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with Anti-Corruption Laws and
Sanctions applicable to the Borrower and its Subsidiaries.

9.7 ERISA.

(a) Promptly after the Borrower or any ERISA Affiliate knows or has reason to
know of the occurrence of any ERISA Event that, individually or in the aggregate (including in the
aggregate such events previously disclosed or exempt from disclosure hereunder, to the extent the liability
therefor remains outstanding), would be reasonably likely to have a Material Adverse Effect, the
Borrower will deliver to the Administrative Agent a certificate of an Authorized Officer or any other
senior officer of the Borrower setting forth details as to such occurrence and the action, if any, that the
Borrower or such ERISA Affiliate is required or proposes to take, together with any notices (required,
proposed or otherwise) given to or filed with or by the Borrower or such ERISA Affiliate the PBGC, a
Plan participant (other than notices relating to an individual participant’s benefits) or the Plan
administrator with respect thereto.

(b) Promptly following any request therefor, the Borrower will deliver to the
Administrative Agent copies of (i) any documents described in Section 101(k) of ERISA that the
Borrower and any of its Subsidiaries or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(1) of ERISA that the Borrower and any
of its Subsidiaries or any ERISA Affiliate may request with respect to any Multiemployer Plan; provided,
that if the Borrower, any of its Subsidiaries or any ERISA Affiliate has not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan, the Borrower, the
applicable Subsidiary(ies) or the ERISA Affiliate(s) shall promptly make a request for such documents or
notices from such administrator or sponsor and shall provide copies of such documents and notices to the
Administrative Agent promptly after receipt thereof.

9.8 Maintenance of Properties. The Borrower will, and will cause each of the Guarantors to:

(a) operate its Oil and Gas Properties and other material properties or cause such Oil
and Gas Properties and other material properties to be operated in accordance with the practices of the

{1239.001-W0055960.} 64
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 124 of 168

industry and in compliance with all applicable Contractual Requirements and all applicable Requirements
of Law, including applicable proration requirements and Environmental Laws, and all applicable
Requirements of Law of every other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and sale of Hydrocarbons and
other minerals therefrom, except, in each case, where the failure to so comply would not reasonably be
expected to result in a Material Adverse Effect;

(b) keep and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and preserve, maintain and keep in good
repair, working order and efficiency (ordinary wear and tear excepted) all of its material Oil and Gas
Properties and other material properties, including all equipment, machinery and facilities; and

(c) to the extent a Credit Party is not the operator of any property, the Borrower shall
use reasonable efforts to cause the operator to comply with this Section 9.8.

9.9 Intentionally Reserved.

9.10 End of Fiscal Years; Fiscal Quarters. The Borrower will, for financial reporting
purposes, cause (a) each of its, and each of its Subsidiaries’, fiscal years to end on December 31 of each
year and (b) each of its, and each of its Subsidiaries’, fiscal quarters to end on dates consistent with such
fiscal year-end; provided, however, that the Borrower may, upon written notice to the Administrative
Agent, change the financial reporting convention specified above to any other financial reporting
convention reasonably acceptable to the Administrative Agent, in which case the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial reporting.

9.11 Additional Guarantors, Grantors and Collateral.

(a) Subject to any applicable limitations set forth in the Guarantee or the Security
Documents, the Borrower will cause any direct or indirect Subsidiary formed or otherwise purchased or
acquired after the Closing Date, in each case, within 10 Business Days from the date of such formation,
acquisition or cessation, as applicable (or such longer period as the Administrative Agent may agree in its
sole discretion), to execute a supplement to each of the Guarantee, the Security Agreement and the Pledge
Agreement, substantially in the form of Annex A or Exhibit H, as applicable to the respective agreement
in order to become a Guarantor under the Guarantee, a grantor under the Security Agreement, and/or a
pledgor under such Pledge Agreement, as applicable.

(b) Subject to any applicable limitations set forth in the Pledge Agreement to which
it is a party, the Borrower will pledge, and, if applicable, will cause each other Guarantor (or Person
required to become a Guarantor pursuant to Section 9.11(a)) to pledge, to the Administrative Agent, for
the benefit of the Secured Parties, (i) all of the Stock (other than any Excluded Stock) of each Subsidiary
directly owned by a Credit Party (or Person required to become a Guarantor pursuant to Section 9.11(a)),
in each case, formed or otherwise purchased or acquired after the Closing Date, pursuant to a supplement
to such Pledge Agreement substantially in the form of Annex A thereto and, (ii) all evidences of
Indebtedness for borrowed money (other than intercompany Indebtedness of a Credit Party) in a principal
amount in excess of $5,000,000 (individually) that is owing to a Credit Party (or Person required to
become a Guarantor pursuant to Section 9.11(a)) (which shall be evidenced by a promissory note), in each
case pursuant to a supplement to such Pledge Agreement substantially in the form of Annex A thereto.

(c) The Borrower agrees that all Indebtedness of the Borrower and each of its
Subsidiaries that is owing to any Credit Party (or a Person required to become a Guarantor pursuant to

{1239.001-W0055960.} 65
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 125 of 168

Section 9.11(a)) shall be evidenced by an intercompany promissory note, which promissory note shall be
required to be pledged to the Administrative Agent, for the benefit of the Secured Parties, pursuant to the
Pledge Agreements.

(d) Intentionally Reserved.

(ce) Concurrently with delivery of the documents described in Section 9.11(a) above
(or such longer period of time as the Administrative Agent may agree in its sole discretion), the Borrower
agrees to deliver, if requested by the Administrative Agent, favorable opinions from legal counsel
reasonably acceptable to the Administrative Agent with respect to (i) any new Guarantor covering the
matters covered by the opinions on the Closing Date with respect to the original Guarantors and (41) any
mortgages filed in jurisdictions other than jurisdictions in which opinions have been delivered with
respect to such Person’s Oil and Gas Properties, confirming that such Collateral is subject to Mortgages
securing Obligations that constitute and create legal, valid and duly perfected Liens in such properties,
and covering such other matters as the Administrative Agent may reasonably request.

(f) The Borrower will at all times cause the other material tangible and intangible
assets of the Borrower and each Subsidiary, including all Oil and Gas Properties to be subject to a DIP
Lien pursuant to the Security Documents and the DIP Orders.

9.12 Use of Proceeds. On and after the Closing Date, the Borrower will use the Loans solely
for the following, in each case subject to the terms, conditions and amounts herein and the agreed
Approved Budget (collectively, the “Approved Purposes”):

(a) Adequate Protection Payments;
(b) working capital and general corporate purposes approved in the Approved Budget;

provided that up to $50,000 shall be made available to the Committee for investigation costs in respect of
any Existing Obligations and Liens in accordance with the DIP Orders;

(c) Bankruptcy Court approved administrative expenses for estate professionals; and
(d) such other expenses to which all the Lenders may consent in writing in their sole
discretion.

As between Loans hereunder and the Cash Collateral, the Cash Collateral shall be used first for
Approved Purposes unless otherwise agreed by all of the Lenders in writing in their sole discretion. As
set forth in the DIP Orders, no portion of the Loans or the Collateral (including any Cash Collateral) shall
be used (i) to challenge the amount, validity, perfection, priority, extent or enforceability of the
Obligations or the Existing Obligations, (ii) to investigate or assert any other claims or causes of action
against the any Lender, any Existing Lender or their respective agents, Affiliates, Subsidiaries, directors,
officers, representatives, attorneys or advisors or (iii) fund acquisitions, Capital Expenditures or any other
expenditure other than as set forth in the Approved Budget. The Borrower and its Subsidiaries are not
engaged principally, or as one of its or their important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying margin stock (within the
meaning of Regulation T, U or X of the Board). No part of the proceeds of any Loan or Letter of Credit
will be used for any purpose which violates the provisions of Regulations T, U or X of the Board.

9.13 Further Assurances. Subject to the applicable limitations set forth in the Security

Documents, the Borrower will, and will cause each other Credit Party to, execute any and all further
documents, financing statements, agreements and instruments, and take all such further actions (including

{1239.001-W0055960.} 66
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 126 of 168

the filing and recording of financing statements, fixture, filings, assignments of as-extracted collateral,
mortgages, deeds of trust and other documents) that may be required under any applicable Requirements
of Law, or that the Administrative Agent or the Required Lenders may reasonably request, in order to
grant, preserve, protect and perfect the validity and priority of the DIP Liens and security interests created
or intended to be created by the applicable Security Documents, all at the expense of the Borrower and
the Guarantors.

9.14 Reserve Reports.

(a) On or before March 15th and September 15th of each year, commencing March
15, 2018, the Borrower shall furnish to the Administrative Agent a Reserve Report, as of the immediately
preceding December 31st and June 30th. The Reserve Report as of December 31 of each year shall be
prepared by one or more Approved Petroleum Engineers, and the Reserve Report as of June 30 of each
year shall be prepared, at the option of the Borrower, (i) by the Borrower, any Subsidiary of the Borrower
or the Parent Company and, in each case, under the supervision of the chief engineer of the Parent
Company and an Authorized Officer of the Borrower shall certify such Reserve Report to be true and
accurate in all material respects and, except as otherwise specified therein, to have been prepared in all
material respects in accordance with the procedures used in the immediately preceding December 31
Reserve Report or the Initial Reserve Report, if no December 31 Reserve Report has been delivered or (ii)
by one or more Approved Petroleum Engineers.

(b) The Borrower shall furnish to the Administrative Agent a Reserve Report
prepared by or under the supervision of the chief engineer of the Parent Company and an Authorized
Officer of the Borrower shall certify such Reserve Report to be true and accurate in all material respects
and to have been prepared, except as otherwise specified therein, in all material respects in accordance
with the procedures used in the immediately preceding December 31 Reserve Report or the Initial
Reserve Report, if no December 31 Reserve Report has been delivered.

(c) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent a Reserve Report Certificate from an Authorized Officer of the Borrower certifying
that in all material respects:

(i) in the case of Reserve Reports prepared by or under the supervision of
the chief engineer of the Parent Company, such Reserve Report has been prepared, except as
otherwise specified therein, in accordance with the procedures used in the immediately preceding
December 31 Reserve Report or the Initial Reserve Report, if no December 31 Reserve Report
has been delivered;

(ii) other than with respect to Pro Forma Projections, the information
contained in the Reserve Report and any other information delivered in connection therewith is
true and correct in all material respects; with respect to Pro Forma Projections, such Pro Forma
Projections were based on good faith estimates and assumptions believed by the Borrower or any
Approved Petroleum Engineer, as applicable, to be reasonable at the time made; it being
recognized by the Administrative Agent and the Lenders that such projections are as to future
events and are not to be viewed as facts, the projections are subject to significant uncertainties
and contingencies, many of which are beyond the control of the Borrower and the Subsidiaries,
that no assurance can be given that any particular projections will be realized and that actual
results during the period or periods covered by any such projections may differ from the projected
results and such differences may be material;

{1239.001-W0055960.} 67
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 127 of 168

(iii) except as set forth in an exhibit to such certificate, the Borrower or
another Credit Party has good and defensible title to the Oil and Gas Properties evaluated in such
Reserve Report (other than those (A) Disposed of in compliance with Section 10.4 since the date
of such Reserve Report, (B) leases that have expired in accordance with their terms and (C) with
title defects disclosed in writing to the Administrative Agent) and such Oil and Gas Properties are
free of all Liens except for Liens permitted by Section 10.2;

(iv) except as set forth on an exhibit to such certificate or previously
disclosed to the Administrative Agent in writing, as of the date of such Reserve Report, on a net
basis there are no gas imbalances, take or pay or other prepayments in excess of the volume
specified in Section 8.18 with respect to the Credit Parties’ Oil and Gas Properties evaluated in
such Reserve Report that would require the Borrower or any other Credit Party to deliver
Hydrocarbons either generally or produced from such Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor;

(v) none of the Oil and Gas Properties have been Disposed since the date of
the immediately preceding Reserve Report to the date of the Reserve Report being delivered,
except those Oil and Gas Properties listed on such certificate as having been Disposed; and

(vi) the certificate shall also attach, as schedules thereto, a list of as of the last
Business Day of the most recently ended fiscal year or period, as applicable, all material
marketing agreements entered into subsequent to the later of the Closing Date and the most
recently delivered Reserve Report for the sale of production of the Credit Parties’ Hydrocarbons
at a fixed non-index price (including calls on, or other parties rights to purchase, production,
whether or not the same are currently being exercised) that (1) represent in respect of such
agreements 2.5% or more of the Credit Parties’ average monthly production of Hydrocarbon
volumes and (2) have a maturity date or expiry date of longer than six (6) months from the last
day of such fiscal year or period, as applicable, and are not cancellable on 60 days’ notice or less
without penalty or detriment.

9.15 Title Information.

(a) On or before the delivery to the Administrative Agent of each Reserve Report
required by Section 9.14(a), the Borrower will use commercially reasonably effort to deliver title
information in form and substance reasonably acceptable to the Administrative Agent and consistent with
usual and customary standards for the geographic regions in which the Oil and Gas Properties are located
covering enough of the Oil and Gas Properties evaluated by such Reserve Report that were not included
in the immediately preceding Reserve Report, so that the Administrative Agent shall have received
together with title information previously delivered to the Administrative Agent, reasonably satisfactory
title information on 85% of the total value of the Oil and Gas Properties evaluated by such Reserve
Report.

(b) If title information for additional properties has been provided under Section
9.15(a) and the Administrative Agent shall provide written notice to the Borrower that title defects or
exceptions exist with respect to such additional properties (to the extent that such title defects or
exceptions are not otherwise permitted under this agreement), then the Borrower shall, within 60 days of
its receipt of such notice (or such longer period as the Administrative Agent may agree in its sole
discretion) cure any such title defects or exceptions raised by such information.

9.16 Commodity Exchange Act Keepwell Provisions. Each Qualified ECP Guarantor hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to provide such funds or

{1239.001-W0055960.} 68
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 128 of 168

other support as may be needed from time to time by each other Credit Party to honor all of its obligations
under the Credit Documents in respect of Swap Obligations (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under any Guarantee voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The obligations and undertakings of
each Qualified ECP Guarantor under this Section 9.16 shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full and the Commitments are terminated.
Each Credit Party intends this Section 9.16 to constitute, and this Section 9.16 shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each other Credit Party for all purposes of the Commodity Exchange Act.

9.17 Intentionally Reserved.

9.18 Minimum Hedge Agreements. Within thirty (30) days after the Closing Date (or such
later date as may be reasonably agreed by the Administrative Agent) the Borrower shall enter into and
maintain at all times thereafter Hedge Agreements (other than for speculative purposes) in respect of
commodities the net notional volumes for which (when aggregated with other commodity Hedge
Agreements then in effect, other than puts, floors and basis differential swaps on volumes already hedged
pursuant to other Hedge Agreements) equal at least as of the date of the date of the latest hedging
transaction is entered into under a Hedge Agreement, 75% of the reasonably anticipated Hydrocarbon
production for oil from the Credit Parties’ total Proved Developed Producing Reserves as forecast based
upon the most recent Reserve Report delivered pursuant to Section 9.14 for each month during the 24
month period from the date such Hedging Agreement is entered into.

SECTION 10.
NEGATIVE COVENANTS.

The Borrower hereby covenants and agrees that on the Closing Date and thereafter, until the
Termination Date:

10.1 Limitation on Indebtedness. The Borrower will not, and will not permit any of the
Guarantors to, create, incur, assume or suffer to exist any Indebtedness other than the following:

(a) Indebtedness arising under the Credit Documents and the Existing Credit
Documents;

(b) Indebtedness of a Credit Party owing to a Credit Party;

(c) Indebtedness in respect of any bankers’ acceptance, bank guarantees, letter of
credit, warehouse receipt or similar facilities entered into in the ordinary course of business or consistent
with past practice or industry practice (including (i) in respect of workers’ compensation claims, health,
disability or other employee benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers compensation claims and
(ii) letters of credit provided as Credit Support under, and as defined in, the ETC Agreements);

(d) Intentionally Reserved;
(e) Guarantee Obligations G) incurred in the ordinary course of business or
consistent with past practice or industry practice in respect of obligations (excluding Indebtedness) of (or

to) suppliers, customers, franchisees, lessors, licensees or sublicensees, or (ii) any guarantee by an
Affiliate of the Borrower required by the ETC Agreements;

{1239.001-W0055960.} 69
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 129 of 168

(f) Indebtedness (including Indebtedness arising under Capital Leases) incurred to
finance the acquisition, construction, lease, repair, replacement expansion, or improvement of such fixed
or capital assets; provided that the aggregate amount of Indebtedness incurred at any time outstanding
shall not exceed $1,000,000;

(g) Indebtedness outstanding on the date hereof listed on Schedule 10.1;

(h) Indebtedness in respect of Hedge Agreements, subject to the limitations set forth
in Section 10.11;

(i) Indebtedness in respect of performance bonds, bid bonds, appeal bonds, surety
bonds and completion guarantees and similar obligations not in connection with money borrowed
(including, for the avoidance of doubt, any Credit Support required by, and as defined in, the ETC
Agreements), in each case provided in the ordinary course of business or consistent with past practice or
industry practice, including those incurred to secure health, safety and environmental (including plugging
and abandonment) obligations in the ordinary course of business or consistent with past practice or
industry practice;

) Cash Management Services and other Indebtedness in respect of netting services,
automatic clearing house arrangements, employees’ credit or purchase cards, overdraft protections and
similar arrangements, in each case incurred in the ordinary course of business or consistent with past
practice or industry practice;

(k) Indebtedness incurred in the ordinary course of business or consistent with past
practice or industry practice in respect of obligations of a Credit Party to pay the deferred purchase price
of goods or services or progress payments in connection with such goods and services;

(1) Indebtedness of a Credit Party consisting of (i) obligations to pay insurance
premiums or (ii) obligations contained in firm transportation or supply agreements, in each case arising in
the ordinary course of business or consistent with past practice or industry practice;

(m) Indebtedness representing deferred compensation to employees, consultants or
independent contractors of the Borrower (or, to the extent such work is done for a Credit Party, any direct
or indirect parent thereof) and the Guarantors incurred in the ordinary course of business or consistent
with past practice or industry practice;

(n) Indebtedness associated with bonds or surety obligations required by
Requirements of Law or by Governmental Authorities in connection with the operation of Oil and Gas
Properties in the ordinary course of business or consistent with past practice or industry practice;

(o) Indebtedness of a Credit Party to any joint venture (regardless of the form of
legal entity) that is not a Subsidiary arising in the ordinary course of business or consistent with past
practice or industry practice in connection with the Cash Management Services (including with respect to
intercompany self-insurance arrangements) of the Borrower and its Subsidiaries;

(p) Indebtedness consisting of the undischarged balance of any Production Payments
and Reserve Sales; and

(q) all premiums (if any), interest (including post-petition interest), fees, expenses,
charges, and additional or contingent interest on obligations described in clauses (a) through (p) above

{1239.001-W0055960.} 70
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 130 of 168

10.2 Limitation on Liens. The Borrower will not, and will not permit any of the Guarantors
to, create, incur, assume or suffer to exist any Lien upon any property or assets of any kind (real or
personal, tangible or intangible) of a Credit Party, whether now owned or hereafter acquired, except:

(a) DIP Liens arising under the Credit Documents to secure the Obligations
(including Liens contemplated by Section 3.8);

(b) Permitted Liens;

(c) Liens securing Indebtedness permitted pursuant to Section 10.1(f); provided that
(A) such Liens attach concurrently with or within 270 days after completion of the acquisition,
construction, repair, replacement, expansion or improvement (as applicable) of the property subject to
such Liens and (B) such Liens attach at all times only to the assets so financed except (1) for accessions to
the property financed with the proceeds of such Indebtedness and the proceeds and the products thereof
and (2) that individual financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender;

(d) Liens existing on the date hereof to the extent such Lien is listed on Schedule
10.2; provided that (i) such Lien shall not apply to any property or asset of a Credit Party other than the
property subject to such Lien on the date hereof and (ii) such Lien shall secure only those obligations of a
Credit Party which it secures on the date hereof and extensions, renewals and replacements of such
obligations that do not increase the outstanding principal amount thereof,

(e) Liens (i) of a collecting bank arising under Section 4-210 of the UCC on items in
the course of collection, (ii) attaching to commodity trading accounts or other commodity brokerage
accounts incurred in the ordinary course of business or consistent with past practice or industry practice
and (iii) in favor of a banking institution arising as a matter of law encumbering deposits (including the
right of set-off);

(f) Liens arising out of conditional sale, title retention, consignment or similar
arrangements for sale or purchase of goods entered into by the Borrower or any of the Guarantors in the
ordinary course of business or consistent with past practice or industry practice permitted by this
Agreement;

(g) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to brokerage accounts incurred in the ordinary course of business or consistent
with past practice or industry practice and not for speculative purposes;

(h) Liens on insurance policies and the proceeds thereof securing the financing of the
premiums with respect thereto;

(i) the prior right of consignees and their lenders under consignment arrangements
entered into in the ordinary course of business;

q) Liens securing Indebtedness or other obligations of the Borrower or a Guarantor
in favor of a Credit Party;
(ix) agreements to subordinate any interest of a Credit Party in any accounts

receivable or other proceeds arising from inventory consigned by a Credit Party pursuant to an agreement
entered into in the ordinary course of business;

£1239.001-W0055960.} 71
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 131 of 168

qd) Liens securing any Indebtedness permitted by Section 10.1(j) (as long as such
Liens attach only to cash and securities and securities held by the relevant Cash Management Bank); and

(m) Liens on Stock in a joint venture securing obligations of such joint venture so
long as the assets of such joint venture do not constitute Collateral.

10.3 Limitation on Fundamental Changes. Except as permitted by Section 10.4 or Section
10.5, the Borrower will not, and will not permit any of the Guarantors to, enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, in one transaction or a series of related transactions, all or substantially all its
business units, assets or other properties, except that:

 

 

(a) Intentionally Reserved;
(b) Intentionally Reserved;
(c) Intentionally Reserved;

(d) Subject to the approval of the Bankruptcy Court, the Credit Parties may enter into
the Sale Transactions;

(e) any Guarantor may liquidate or dissolve if (i) the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders and (ii) any assets or business of such Guarantor not otherwise Disposed
of or transferred in accordance with Section 10.4 or 10.5, in the case of any such business, discontinued,
shall be transferred to, or otherwise owned or conducted by, the Borrower or a Guarantor after giving
effect to such liquidation or dissolution; and

(f) the Borrower and the Guarantors may consummate a merger, dissolution,
liquidation, amalgamation, consolidation or Disposition, the purpose of which is to effect a Disposition
permitted pursuant to Section 10.4 or an Investment permitted by Section 10.5.

10.4 Limitation on Sale of Assets. The Borrower will not, and will not permit any of the
Guarantors to, (w) convey, sell, lease, sell and leaseback, assign, farm-out, transfer or otherwise dispose
(each of the foregoing a “Disposition”) of any of its property, business or assets (including receivables
and leasehold interests), whether now owned or hereafter acquired or (x) sell to any Person (other than the
Borrower or a Guarantor) any shares owned by it of any Guarantor’s Stock and Stock Equivalents, or
(y) in the case of any Guarantor, issue any Stock or Stock Equivalents (excluding Disqualified Stock
issued pursuant to Section 10.1, other than preferred securities) of such Guarantor to any other Person
(other than to the Borrower or a Guarantor) or (z) enter into or permit to exist any Hedge Liquidation
except that:

(a) the Borrower and the Guarantors may Dispose of (i) equipment that is obsolete,
worn out, used or surplus, in the ordinary course of business or consistent with past practice or industry
practice, that is no longer necessary for the business of the Borrower or such Guarantor and is replaced by
equipment of at least comparable value and use) and (ii) sales of Hydrocarbons inventory and other goods
for sale in the ordinary course of business;

(b) the Borrower and the Guarantors may make Dispositions to the Borrower or any
other Guarantor;

{1239.001-W0055960.} 72
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 132 of 168

(c) to the extent constituting a Disposition, the Borrower and any Guarantor may
effect any transaction permitted by Sections 10.3, 10.4, 10.5, or 10.6; and

(d) Dispositions of accounts receivable in connection with the collection or
compromise thereof in the ordinary course of business.

Notwithstanding anything to the contrary herein contained, 100% of the consideration received in respect
of such Disposition shall be cash or Permitted Investments. Neither the Borrower nor any Guarantor will
discount, sell, pledge or assign any notes payable to it, accounts receivable or future income except for
Dispositions permitted by Section 10.4(d).

10.5 Limitation on Investments. The Borrower will not, and will not permit any of the
Guarantors, to make any Investment except:

 

(a) extensions of trade credit and purchases of assets and services (including
purchases of inventory, supplies and materials) in the ordinary course of business or consistent with past
practice or industry practice;

(b) Investments that were Permitted Investments when such Investments were made;

(c) loans and advances to officers, directors, managers, employees and consultants of
the Borrower (or any direct or indirect parent thereof) or any of its Subsidiaries (4) for reasonable and
customary business-related travel, entertainment, relocation and analogous ordinary business purposes
(including employee payroll advances), (ii) in connection with such Person’s purchase of Stock or Stock
Equivalents of the Borrower (or any direct or indirect parent thereof; provided that, to the extent such
loans and advances are made in cash, the amount of such loans and advances used to acquire such Stock
or Stock Equivalents shall be contributed to the Borrower in cash) and (iii) for purposes not described in
the foregoing subclauses (i) and (ii); provided that the aggregate principal amount outstanding pursuant to
subclause (iii) shall not exceed $20,000;

(d) Investments existing on the date hereof as set forth on Schedule 10.5;
(ce) Intentionally Reserved;
(f) Investments received in connection with the bankruptcy or reorganization of

suppliers or customers and in settlement of delinquent obligations of, and other disputes with, customers
arising in the ordinary course of business or upon foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;

(g) Investments by the Borrower in any Guarantor or by any Guarantor in the
Borrower or any other Guarantor;

(h) Investments constituting non-cash proceeds of Dispositions of assets to the extent
permitted by Section 10.4;

(i) Investments made to repurchase or retire Stock or Stock Equivalents of the
Borrower or any direct or indirect parent thereof owned by any current or former employee, officer,
director, member, manager or consultant or any stock ownership plan or employee stock ownership plan
of the Borrower (or any direct or indirect parent thereof) permitted by Section 10.6;

G) Investments consisting of Dividends permitted under Section 10.6;

{1239.001-W0055960.} 73
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 133 of 168

(kK) Investments in the ordinary course of business consisting of endorsements for
collection or deposit and customary trade arrangements with customers consistent with past practices;

() guarantee obligations of a Credit Party of leases (other than Capital Leases) or of
other obligations that do not constitute Indebtedness, in each case entered into in the ordinary course of
business or consistent with past practice or industry practice;

(m) Investments (in whole or in part) in direct ownership interests in additional Oil
and Gas Properties of the Borrower and the Guarantors and gas gathering systems related thereto or
Investments related to farm-out, farm-in, joint operating, joint development, or other area of mutual
interest agreements, gathering systems, pipelines or other similar arrangements to be owned or leased by a
Credit Party, in each case located in the United States of America;

(n) Investments in Hedge Agreements permitted by Section 10.1 and Section 10.11;
(o) Intentionally Reserved;
(p) Investments consisting of fundamental changes under Section 10.3; and

(q) Investments resulting from pledges and deposits under clause (d) of the definition
of “Permitted Liens”.

10.6 Limitation on Dividends. The Borrower will not pay any dividends (other than
Dividends payable solely in its Stock that is not Disqualified Stock) or return any capital to its equity
holders or make any other distribution, payment or delivery of property or cash to its equity holders as
such, or redeem, retire, purchase or otherwise acquire, directly or indirectly, for consideration, any shares
of any class of its Stock or Stock Equivalents or the Stock or Stock Equivalents of any direct or indirect
parent now or hereafter outstanding, or set aside any funds for any of the foregoing purposes, or permit
any of the Guarantors to purchase or otherwise acquire for consideration any Stock or Stock Equivalents
of the Borrower (or any direct or indirect parent thereof), now or hereafter outstanding (all of the
foregoing, “Dividends”); except that the Borrower may (or may pay Dividends to permit any direct or
indirect parent thereof to) redeem, acquire, retire or repurchase shares of its (or such parent’s) Stock or
Stock Equivalents held by any present or former officer, manager, consultant, director or employee (or
their respective Affiliates, estates, spouses, former spouses, successors, executors, administrators, heirs,
legatees, distributees or immediate family members) of the Borrower and its Subsidiaries or any parent
thereof, in accordance with any equity option or equity appreciation rights plan, any management,
director, consultant and/or employee equity ownership, benefit or incentive plan or agreement, equity
subscription plan, employment termination agreement or any other employment or consultancy
agreements or equity holders’ agreement.

10.7 Transaction with Affiliates. The Borrower will not, and will not permit any Subsidiary
to, enter into any transaction, including, without limitation, any purchase, sale, lease or exchange of
Property or the rendering of any service, with any Affiliate; provided, however, that the foregoing
restrictions will not apply to (a) transactions that are not otherwise prohibited under this Agreement and
are upon fair and reasonable terms no less favorable to it than it would obtain in a comparable arm’s
length transaction with a Person not an Affiliate, (b) reasonable and customary fees paid to members of
the board of directors (or similar governing body) of the Borrower and its Subsidiaries, (c) reasonable and
customary indemnification, benefit, compensation and other employment arrangements and agreements
for directors, officers and other employees of the Borrower and its Subsidiaries entered into in the
ordinary course of business and (d) transactions between or among Credit Parties.

 

{1239.001-W0055960.} 74
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 134 of 168

10.8 Case Matters. (a) All Professional Fees at any time paid by the Credit Parties, or any of
them, shall be paid by the Credit Parties pursuant to procedures established by an order of the Bankruptcy
Court and pursuant to the Approved Budget.

(b) Unless all Obligations have been indefeasibly paid in full in cash on terms and
conditions acceptable to the Administrative Agent and the Lenders, no Credit Party shall assert, file or
seek, or consent to the filing or the assertion of or joinder in, or use any portion of the proceeds of the
Loans, Obligations, the Collateral, the Carve-Out or Cash Collateral to compensate services rendered or
expenses incurred in connection with, any claim, counterclaim, action, proceeding, order, application,
pleading, motion, objection, any other papers or documents, defense (including offsets and counterclaims
of any nature or kind), or other contested matter (including any of the foregoing the purpose of which is to
seek or the result of which would be to obtain any order, judgment, determination, declaration, or similar
relief):

(i) avoiding, re-characterizing, recovering, reducing, subordinating,
disallowing, impairing or otherwise challenging (under Sections 105, 506(c), 542, 543, 544, 545,
547, 548, 549, 550, 551, 552(b), or 553 of the Bankruptcy Code or applicable nonbankruptcy
law), in each case, in whole or in part, of the Obligations, the Liens, the Existing Credit
Agreement, the Existing Credit Documents, or the Existing Liens;

(ii) reversing, modifying, amending, staying or vacating the DIP Orders,
without the prior written consent of the Administrative Agent and the Lenders;

(iii) granting priority for any administrative expense, secured claim or
unsecured claim against the Credit Parties (now existing or hereafter arising of any kind or nature
whatsoever, including without limitation any administrative expenses of the kind specified in, or
arising or ordered under, Sections 105, 326, 327, 328, 330, 331, 503(b), 506(c), 507(a), 507(b),
546, 726, 1113 and 1114 of the Bankruptcy Code) equal or superior to the priority of the
Administrative Agent and the Lenders’ claims, Superpriority Claims, Adequate Protection Liens
and DIP Liens in respect of the Obligations and the Existing Obligations, except as provided
under the Carve-Out;

(iv) granting or imposing under Sections 364(c) or 364(d) of the Bankruptcy
Code or otherwise, any additional financing under such sections or any Lien equal or superior to
the priority of the Adequate Protection Liens or DIP Liens, as permitted to have priority under
Section 10.2 (to the extent, and only to the extent, set forth in the Final DIP Order);

(v) permitting the use of Cash Collateral, except as expressly permitted by
the DIP Orders or this Agreement; or

(vi) modifying, altering, or impairing in any manner any of the DIP Liens or
any of the Administrative Agent’s, the Existing Agent’s, the Lenders’, the Existing Lenders’ or
the Secured Parties’ rights or remedies under the DIP Orders, this Agreement, or any of the Credit
Documents or any documents related thereto (including the right to demand payment of all
Obligations and to enforce their respective Liens and security interests in the Collateral), whether
by a Chapter 11 Plan, order of confirmation, or any financings of, extensions of credit to, or
incurring of debt by any Credit Party or otherwise, whether pursuant to Section 364 of the
Bankruptcy Code or otherwise

(c) Without the prior written consent of the Lenders, no Credit Party shall seek or
consent to any order (i) dismissing any of the Cases under Sections 105, 305 or 1112 of the Bankruptcy

{1239.001-W0055960.} 75
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 135 of 168

Code or otherwise; (ii) converting any of the Cases to cases under Chapter 7 of the Bankruptcy Code;
(iii) appointing a Chapter 11 trustee in any of the Cases; (iv) appointing an examiner with enlarged
powers beyond those set forth in Sections 1104(d) and 1106(a)(3) and (4) of the Bankruptcy Code in any
of the Cases; or (v) granting a change of venue with respect to any of the Cases or any related, contested
matter or adversary proceeding.

(d) The Credit Parties will not make any payments or transfer any property on
account of claims asserted by any vendors of any Credit Parties for reclamation in accordance with
Section 2-702 of any applicable UCC and Section 546(c) of the Bankruptcy Code, unless otherwise
ordered by the Bankruptcy Court upon prior notice to the Administrative Agent or unless otherwise
consented to by the Lenders.

(e) The Credit Parties will not return any inventory or other property to any vendor
pursuant to Section 546(g) of the Bankruptcy Code, unless otherwise ordered by the Bankruptcy Court in
accordance with Section 546(g) of the Bankruptcy Code upon prior notice to the Administrative Agent or
unless otherwise consented to by the Lenders.

No Credit Party shall submit a Chapter 11 Plan to the Bankruptcy Court (other than an
Acceptable Plan), without the prior written consent of the Lenders.

10.9 Changes in Business. The Borrower and the Subsidiaries will not materially alter the
character of their business from the business of oil and gas exploration and production and other business
activities incidental or reasonably related to any of the foregoing. The Borrower and its Subsidiaries will
not acquire or make any other expenditures (whether such expenditure is capital, operating or otherwise)
in or related to, any Oil and Gas Properties not located within the geographical boundaries of the United
States, nor create, acquire or permit to exist any Foreign Subsidiary.

10.10 Negative Pledge Agreements. The Borrower will not, and will not permit any of the
Guarantors to, enter into or permit to exist any Contractual Requirement (other than this Agreement or
any other Credit Document) that limits the ability of a Credit Party to create, incur, assume or suffer to
exist DIP Liens on property of such Person for the benefit of the Secured Parties with respect to the
Obligations or under the Credit Documents or restricts any Guarantor from paying Dividends to a Credit
Party, or restricts any Guarantor from repaying loans or advances to a Credit Party, or to Guarantee the
Obligations, or to transfer any of its property to any Credit Party, or the ability to amend or otherwise
modify this Agreement or any other Credit Document, or which requires the consent of or notice to other
Persons in connection therewith.

 

10.11 Hedge Agreements. The Borrower will not, and will not permit any Guarantor to, enter
into any Hedge Agreements with any Person other than:

(a) Hedge Agreements specifically permitted by Sections 8.21 and 9.18.

(b) Hedge Agreements in respect of commodities entered into not for speculative
purposes the net notional volumes for which (when aggregated with other commodity Hedge Agreements
then in effect, other than puts, floors and basis differential swaps on volumes already hedged pursuant to
other Hedge Agreements) do not exceed, as of the date the latest hedging transaction is entered into under
a Hedge Agreement, 75% of the reasonably anticipated Hydrocarbon production from the total Proved
Reserves of the Borrower and the Guarantors as forecast based upon the most recent Reserve Report
delivered pursuant to Section 9.14(a) for the 60-month period from the date such hedging arrangement is

created (the “Ongoing Hedges”).

{1239.001-W0055960.} 76
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 136 of 168

(c) Intentionally Reserved.

(d) If, after the end of any calendar month, commencing with the calendar month
ending May 31, 2019, the Borrower determines that the aggregate volume of all commodity hedging
transactions for which settlement payments were calculated in such calendar month (other than puts,
floors and basis differential swaps on volumes already hedged pursuant to other Hedge Agreements)
exceeded 100% of actual production of Hydrocarbons in such calendar month, then the Borrower shall
terminate, create off-setting positions, allocate volumes to other production for which a Credit Party is
marketing, or otherwise unwind existing Hedge Agreements such that, at such time, future hedging
volumes will not exceed 100% of reasonably anticipated projected production for the then-current and
any succeeding calendar months.

(e) In addition to the foregoing, all permitted Hedge Agreements that may require a
payment be made to a Credit Party must be entered into with an Approved Counterparty.

(f) It is understood that for purposes of this Section 10.11, the following Hedge
Agreements shall not be deemed speculative or entered into for speculative purposes: (i) any commodity
Hedging Agreement intended, at inception of execution, to hedge or manage any of the risks related to
existing and or forecasted Hydrocarbon production (based upon the most recently delivered Reserve
Report) of a Credit Party (whether or not contracted) and (ii) any Hedge Agreement intended, at inception
of execution, (A) to hedge or manage the interest rate exposure associated with any debt securities, debt
facilities or leases (existing or forecasted) of a Credit Party, (B) for foreign exchange or currency
exchange management, (C) to manage commodity portfolio exposure associated with changes in interest
rates or (D) to hedge any exposure that a Credit Party may have to counterparties under other Hedge
Agreements such that the combination of such Hedge Agreements is not speculative taken as a whole.

(g) For purposes of entering into or maintaining Ongoing Hedges, forecasts of
reasonably anticipated Hydrocarbon production from the total Proved Reserves of the Borrower and the
Guarantors based upon the most recent Reserve Report delivered pursuant to Section 9.14(a) shall be
revised to account for any increase or decrease therein anticipated because of information obtained by
Borrower or any Guarantor subsequent to the publication of such Reserve Report including the
Borrower’s or any Guarantor’s internal forecasts of production decline rates for existing wells and
additions to or deletions from anticipated future production from new wells and acquisitions coming on
stream or failing to come on stream.

10.12 Financial Covenants.

(a) Minimum Liquidity. The Credit Parties shall, at all times during the term of this
Agreement, maintain liquidity of not less than $3,000,000 (of which, $2,000,000 may be held in the
Carve-Out Reserve), as determined at the close of each Business Day.

(b) Budget and Permitted Variance. On the delivery of each Variance Report
following the Petition Date (each a “Test Date”), the Credit Parties shall demonstrate in each such
Variance Report that, in the period covered by such Variance Report, the aggregate actual disbursements,
excluding debt service and non-Credit Party Professional Fees, shall not exceed the sum of the aggregate
amount budgeted therefor in the Approved Budget for such period plus the aggregate of the Professional
Fee Carry Forward Amounts and the Non-Professional Fee Carry Forward Amounts, by more than ten
percent (10%) of the budgeted amount. Certification of compliance with this Section 10.12(b) shall be
provided on such Test Date, concurrently with delivery of each Variance Report and shall have been
certified by a Financial Officer of the Borrower and be in a form satisfactory to the Administrative Agent
in its sole discretion.

 

{1239.001-W0055960.} 77
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 137 of 168

10.13 Intentionally Deleted

10.14 Amendment to LLC Agreement. The Borrower will not, without the consent of the
Administrative Agent waive, amend, modify or terminate the LLC Agreement.

10.15 Sanctions; Use of Proceeds. The Borrower will not request any Borrowing or
amendment to any Letter of Credit, and the Borrower shall not directly or knowingly indirectly use, and
shall not permit any Subsidiary to directly or knowingly indirectly use, the proceeds of any Borrowing or
Letter of Credit (a) in furtherance of an offer, payment, promise to pay, or authorization of the payment or
giving of money, or anything else of value, to any Person in violation of any Anti-Corruption Laws
applicable to the Borrower and its Subsidiaries, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, business or transaction would be prohibited by Sanctions applicable to the
Borrower and its Subsidiaries or any other party hereto if conducted by a corporation incorporated in the
United States or in a European Union member state, or (c) in any manner that would result in the violation
of any Sanctions applicable to the Borrower and its Subsidiaries or any other party hereto.

 

10.16 Superpriority Claims. The Borrower will not, and will not permit any Subsidiary to,
incur, create, assume, suffer to exist or permit any other Superpriority Claim pari passu with or senior to
the claims of the Secured Parties against the Credit Parties except with respect to the Carve-Out.

10.17 Cash Collateral. The Borrower will not, and will not permit any Subsidiary to, fail to
deposit and/or maintain with the Administrative Agent the Cash Collateral in the Cash Collateral Account
from and after entry of the Final DIP Order and the approval of the deemed issuance of the Existing
Letters of Credit pursuant to this Agreement.

SECTION 11.
EVENTS OF DEFAULT.

11.1 Events of Default. Upon the occurrence of any of the following specified events (each an
“Kvent of Default”):

(a) Any Credit Party fails timely and fully to perform its payment obligations under
this Agreement, the Credit Documents or the DIP Orders, including, without limitation the failure of the
Borrower to indefeasibly repay in full in cash on the Termination Date all Obligations or any Credit Party
to pay or make any payment of principal, interest, or fees under this Agreement, the Credit Documents or
the DIP Orders or make any Adequate Protection Payment, as and when due.

(b) (i) The breach of any of the representations and warranties in this Agreement or
any other Credit Documents or (ii) the breach of any of the stipulations in the DIP Orders in any material
respect.

(c) Any noncompliance by a Credit Party of any other covenant in this Agreement,
the Credit Documents or in the DIP Orders, including, without limitation failure of the Credit Parties to
achieve any Milestone on the dates as required.

(d) Any default shall occur with respect to any post-petition Indebtedness of any
Credit Party (in each case, other than the Obligations), or under any agreement or instrument under or
pursuant to which any such Indebtedness may have been issued, created, assumed or guaranteed by any
Credit Party.

{1239.001-W0055960.} 78
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 138 of 168

(e) Any Credit Document, including any guaranty of the Obligations, shall be
(i) terminated other than in accordance with its terms, (ii) revoked by a Credit Party, (iii) declared void,
invalid, or unenforceable, or (iv) challenged in writing by any Credit Party.

(f) An ERISA Event shall occur with respect to a Plan or Multiemployer Plan which,
together with all other ERISA Events, has resulted or could reasonably be expected to result in a Material
Adverse Effect.

(g) Any Lien with respect to any material portion of the Collateral intended to be
secured thereby ceases to be, or is not, valid, perfected and prior to all other Liens (other than the Carve-
Out) or is terminated, revoked or declared void (other than in accordance with its terms).

(h) The termination of the exclusivity period of Section 1121(b) of the Bankruptcy
Code for any Credit Party.

(i) The Credit Parties or the Committee commence, or support any person, in any
litigation challenging or seeking to challenge the DIP Liens of the Lenders, or file a proposed Chapter 11
Plan that contemplates the commencement of any such litigation after confirmation of such plan.

G) Any Credit Party files, or any person other than any of the Credit Parties solicits,
acceptances of, a Chapter 11 Plan that does not propose to indefeasibly repay the Obligations and
Existing Obligations in full, in cash as a condition to the confirmation of such plan, unless the Lenders
consent to such plan in their sole discretion.

(k) There is a filing of any motion by any Credit Party requesting, or entry of an
order granting, any new Lien or new Superpriority Claim which is senior or pari passu with the
Superpriority Claims or DIP Liens of the Secured Parties.

() An order with respect to any of the Cases shall be entered appointing, or any
Credit Party shall file an application for an order with respect to any of the Cases seeking the appointment
of, in either case without the prior written consent of the Lenders (i) a trustee under Section 1104 of the
Bankruptcy Code, or (ii) an examiner or any other Person with enlarged powers relating to the operation
of the business (i.e., powers beyond those set forth in Sections 1104(d) and 1106(a)(3) and (4) of the
Bankruptcy Code) under Section 1106(b) of the Bankruptcy Code.

(m) An order shall be entered dismissing any of the Cases or converting any of the
Cases to a case under Chapter 7 of the Bankruptcy Code.

(n) Any Credit Party or any Person with the support of any Credit Party, shall file
any pleading, or any order is entered with respect to the Cases, without the prior written consent of the
Lenders and the Existing Secured Parties, (i) to permit any administrative expense or any claim (now
existing or hereafter arising, or of any kind of nature whatsoever) to have administrative priority equal or
superior to the priority of the Superpriority Claims or the Administrative Agent and the Lenders in respect
of the Obligations other than the Carve-Out, (ii) to grant or permit the grant of a Lien on any of the
Collateral other than the DIP Liens and the Adequate Protection Liens, (iii) to permit any Credit Party to
use proceeds of Collateral other than in accordance with the terms of the Credit Documents and the DIP
Orders, (iv) to invalidate or otherwise challenge any of the DIP Liens of the Existing Liens, or otherwise
object to, or raise defenses to, the extent, amount, validity, perfection priority or enforceability of any of
the Existing Obligations, the Obligations, the Existing Liens or the DIP Liens, (v) to surcharge under
Section 506(c) or 552 of the Bankruptcy Code any Collateral, or (vi) permit the use of Cash Collateral
except as permitted by this Agreement and the DIP Orders.

{1239.001-W0055960,} 79
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 139 of 168

(o) An order shall be entered that is not stayed pending appeal granting relief from
the automatic stay to any creditor of a Credit Party, with respect to any claim against any property that,
when taken together with all other orders entered on the docket of the Bankruptcy Court that are not
stayed pending appeal granting relief from the automatic stay with respect to the Collateral, could
reasonably be expected to have a Material Adverse Effect.

(p) The violation by any Credit Party of any of the provisions of the DIP Orders.

(q) The bringing of a motion by any Credit Party, or the entry of an order or ruling:
(i) to obtain additional financing under Sections 364(c) or (d) of the Bankruptcy Code not otherwise
permitted pursuant to this Agreement that is senior or pari passu with the Obligations hereunder or in the
DIP Orders, (ii) to grant any Lien other than Permitted Liens and the Carve-Out upon or affecting any
Collateral without the prior written consent of the Administrative Agent and the Lenders; (iii) except as
provided in the DIP Orders, to use the Cash Collateral of the Existing Secured Parties under Section
363(c) of the Bankruptcy Code without the prior written consent of the Administrative Agent and the
Lenders, or (iv) any other action or actions adverse to the Administrative Agent or the Lenders, or their
rights and remedies hereunder of the interests in the Collateral.

(r) As of any date during the terms of this Agreement, the absence of an Approved
Budget agreed between the Lenders and the Borrower that covers at least four full weeks immediately
following such date.

(s) Any change or alteration that is adverse in any material respect to the Lenders to
(i) the cash management system of the Credit Parties, as such system existed on the Petition Date, or (ii)
any order entered by the Bankruptcy Court in the Cases approving such management system.

(t) (i) The Bankruptcy Court shall grant relief that is inconsistent with the Sale
Transaction or the Acceptable Bid Procedures and that is adverse to the Administrative Agent’s or the
Secured Parties’ interests or inconsistent with the Credit Documents and (ii) any of the Credit Parties or
any Affiliate thereof controlled by the Credit Parties shall file any motion or pleading with the
Bankruptcy Court that is inconsistent in any material respect with the Sale Transaction or the Acceptable
Bid Procedures and such motion or pleading has not been withdrawn prior to the earlier of (A) three (3)
Business Days of the Borrower receiving notice from the Administrative Agent and (B) entry of an order
of the Bankruptcy Court approving such motion or pleading.

(u) The entry of an order requiring the inclusion in the Carve-Out of any
Professional Fees for any professionals for any official or ad hoc committee other than the Committee.

(v) The entry of an order without the prior written consent of the Administrative
Agent, amended or supplementing or otherwise modifying (each in the sole judgment of the
Administrative Agent) either the Interim DIP Order or Final DIP Order.

(w) The entry of an order seeking to reduce, set-off or subordinate the Adequate
Protection Liens, the Obligations or related DIP Liens.

(x) There is a reversal, vacation or stay of the effectiveness of either the Interim DIP
Order or Final DIP Order.

(y) A Change of Control.

{1239.001-W0055960.} 80
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 140 of 168

(z) Any Credit Party shall make any Prepetition Payment or Capital Expenditure, as
the case may be, other than (a) in connection with the assumption of executory contracts and unexpired
leases in connection with the Sale Transaction approved by the Bankruptcy Court; (b) in respect of
accrued payroll and related expenses and employee benefits as of the Petition Date approved by the
Bankruptcy Court and provided for in the Approved Budget; (c) as otherwise set forth in the Approved
Budget and expressly agreed to in writing by the Administrative Agent before such Prepetition Payment
or Capital Expenditure is made or (d) as otherwise ordered by the Bankruptcy Court and agreed to in
writing by the Administrative Agent before such Prepetition Payment or Capital Expenditure is made.

(aa) The entry of an order granting relief from the automatic stay to allow a third
party to proceed against assets of any Credit Party.

11.2 Remedies. (a) Then, and in any such event, and at any time thereafter, if any Event of
Default shall then be continuing, the Administrative Agent shall, upon the written request of the Required
Lenders, by written notice to the Borrower, take any or all of the following actions, without prejudice to
the rights of the Administrative Agent or any Lender to enforce its claims against the Borrower or any
other Credit Party, except as otherwise specifically provided for in this Agreement: (a) declare the Total
Commitment terminated, whereupon the Commitments of each Lender shall forthwith terminate
immediately and any fees theretofore accrued shall forthwith become due and payable without any other
notice of any kind; (b) declare the principal of and any accrued interest and fees in respect of any or all
Loans and any or all Obligations owing hereunder and thereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrower; (c) terminate any Letter of Credit that may be terminated in
accordance with its terms; (d) direct the Borrower to pay to the Administrative Agent at the
Administrative Agent’s Office such additional amounts of cash, to be held as security for the Borrower’s
respective reimbursement obligations for Drawings that may subsequently occur thereunder, equal to the
aggregate Stated Amount of all Letters of Credit issued and then outstanding, (e) exercise the right (after
providing five (5) Business Days’ notice to the Credit Parties, the United States Trustee, and the
Committee and any other official committee (but this shall not serve as a consent to the use of Cash
Collateral or the Loans hereunder to pay Professional Fees incurred by any other such official
committee)) to realize on all Collateral without necessity of obtaining any further relief or order from the
Bankruptcy Court, subject to the right of the Credit Parties to seek relief from the Bankruptcy Court
during such five (5) Business Days’ period (such period referred to in this Section 11.2 as the “DIP
Default Notice Period”) solely on the basis that no Event of Default has occurred; and (f) pursue its rights
and remedies under the Credit Documents, the DIP Orders and/or applicable law. Except as otherwise
provided in the DIP Orders, the foregoing remedies may be exercised without demand and without further
application to or order of the Bankruptcy Court. In any hearing regarding any exercise of remedies under
this Section 11.2 (which hearing must take place within the DIP Default Notice Period), the only issue
that may be raised by any party in opposition thereto shall be whether, in face, an Event of Default has
occurred and is continuing, and the Credit Parties, the Committee and all other parties in interest shall not
be entitled to seek relief, including, without limitation, under Section 105 of the Bankruptcy Code, to the
extent such relief would in any way impair or restrict the rights and remedies of the Administrative Agent
or the Lenders set forth in the DIP Orders, this Agreement or the Credit Documents, as applicable. If no
such order is entered during the DIP Default Notice Period, all use of the Collateral (including Cash
Collateral) shall cease immediately and automatically and the Administrative Agent and the Lenders shall
be entitled to enforce the remedies hereunder. In addition, after the occurrence and during the
continuance of an Event of Default, the Administrative Agent and the Lenders will have all other rights
and remedies available at law and equity.

(b) Each Credit Party recognizes that the Administrative Agent may be unable to
effect a public sale of any or all of the Collateral that constitutes securities to be sold by reason of certain

{1239.001-W0055960.} 81
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 141 of 168

prohibitions contained in the laws of any jurisdiction outside the United States or in applicable federal or
state securities laws but may be compelled to resort to one or more private sales thereof to a restricted
group of purchasers who will be obliged to agree, among other things, to acquire such Collateral to be
sold for their own account for investment and not with a view to the distribution or resale thereof. Each
Credit Party acknowledges and agrees that any such private sale may result in prices and other terms less
favorable to the seller than if such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall, to the extent permitted by law, be deemed to have been made in a
commercially reasonable manner. Unless required by a Requirement of Law, the Administrative Agent
shall not be under any obligation to delay a sale of any of such Collateral to be sold for the period of time
necessary to permit the issuer of such securities to register such securities under the laws of any
jurisdiction outside the United States or under any applicable federal or state securities laws, even if such
issuer would agree to do so. Each Credit Party further agrees to do or cause to be done, to the extent that
such Credit Party may do so under a Requirement of Law, all such other acts and things as may be
necessary to make such sales or resales of any portion or all of such Collateral or other property to be sold
valid and binding and in compliance with any and all requirements of law at the Credit Parties’ expense.
Each Credit Party further agrees that a breach of any of the covenants contained in this Section 11.2(b)
will cause irreparable injury to the Administrative Agent and the other Secured Parties for which there is
no adequate remedy at law and, as a consequence, agrees that each covenant contained in this
Section 11.2(b) shall be specifically enforceable against such Credit Party, and each Credit Party hereby
waives and agrees, to the fullest extent permitted by law, not to assert as a defense against an action for
specific performance of such covenants that (i) such Credit Party’s failure to perform such covenants will
not cause irreparable injury to the Administrative Agent and the Secured Parties or (ii) the Administrative
Agent or the Secured Parties have an adequate remedy at law in respect of such breach. Each Credit Party
further acknowledges the impossibility of ascertaining the amount of damages which would be suffered
by the Administrative Agent and the Secured Parties by reason of a breach of any of the covenants
contained in this Section 11.2(b) and, consequently, agrees that, if such Credit Party shall breach any of
such covenants and the Administrative Agent or the Secured Parties shall sue for damages for such
breach, such Credit Party shall pay to the Administrative Agent, for the benefit of the Administrative
Agent and the Secured Parties, as liquidated damages and not as a penalty, an aggregate amount equal to
the value of the Collateral or other property to be sold on the date the Administrative Agent shall demand

compliance with this Section 11.2(b).

(c) Any amount received by the Administrative Agent from any Credit Party (or
from proceeds of any Collateral) following any acceleration of the Obligations under this Agreement or
any Event of Default with respect to the Credit Parties shall be applied:

(i) first, to payment or reimbursement of that portion of the Obligations
constituting fees, expenses and indemnities payable to the Administrative Agent its capacity as
such, or to the Lenders;

(ii) second, to the Secured Parties, an amount equal to all Obligations due
and owing to them on the date of distribution and, if such moneys shall be insufficient to pay such
amounts in full, then ratably (without priority of any one over any other) to such Secured Parties
in proportion to the unpaid amount thereof; provided that such monies will first be applied to the
interest and principal relating to the New-Money Loans until paid in full, and then be applied to
the interest and principal relating to Roll-Up Loans;

(iii) third, pro rata to any other Obligations then due and owing; and

(iv) fourth, any surplus then remaining, after all of the Obligations then due
shall have been indefeasibly paid in full in cash, shall be paid to the Borrower or its successors or

{1239.001-W0055960.} 82
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 142 of 168

assigns or to whomever may be lawfully entitled to receive the same or as a court of competent
jurisdiction may award.

Notwithstanding the foregoing, no amounts received from any Credit Party shall be applied to any
Excluded Swap Obligation of such Credit Party.

SECTION 12.
THE ADMINISTRATIVE AGENT.

12.1 Appointment.

(a) Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Credit Documents and irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on its behalf under the
provisions of this Agreement and the other Credit Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms of this Agreement and the
other Credit Documents, together with such other powers as are reasonably incidental thereto. The
provisions of this Section 12 (other than Section 12.9 with respect to the Borrower) are solely for the
benefit of the Administrative Agent and the Lenders, and the Borrower shall not have rights as third party
beneficiary of any such provision. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or responsibilities, except those expressly
set forth herein, or any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this Agreement or any other Credit
Document or otherwise exist against the Administrative Agent.

(b) Each Lender and the Letter of Credit Issuer hereby irrevocably designate and
appoint the Administrative Agent as the agent with respect to the Collateral, and each Lender and the
Letter of Credit Issuer irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Credit Documents and to
exercise such powers and perform such duties as are expressly delegated to the Administrative Agent by
the terms of this Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or responsibilities except those expressly
set forth herein, or any fiduciary relationship with any of the Lenders or the Letter of Credit Issuers, and
no implied covenants, functions, responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the Administrative Agent.

12.2 Delegation of Duties. The Administrative Agent may execute any of its duties under this
Agreement and the other Credit Documents by or through agents, sub-agents, employees or attorneys-in-
fact and shall be entitled to advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct of any agents, sub-agents
or attorneys-in-fact selected by it in the absence of gross negligence or willful misconduct (as determined
in the final judgment of a court of competent jurisdiction).

12.3. Exculpatory Provisions. Neither the Administrative Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall be (a) liable for any action lawfully taken
or omitted to be taken by any of them under or in connection with this Agreement or any other Credit
Document (except for its or such Person’s own gross negligence or willful misconduct, as determined in
the final judgment of a court of competent jurisdiction, in connection with its duties expressly set forth
herein) or (b) responsible in any manner to any of the Lenders or any participant for any recitals,
statements, representations or warranties made by any of the Borrower, any other Credit Party or any

{1239,001-W0055960.} 83
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 143 of 168

officer thereof contained in this Agreement or any other Credit Document or in any certificate, report,
statement or other document referred to or provided for in, or received by the Administrative Agent under
or in connection with, this Agreement or any other Credit Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or any other Credit Document,
or the perfection or priority of any Lien or security interest created or purported to be created under the
Security Documents, or for any failure of the Borrower or any other Credit Party to perform its
obligations hereunder or thereunder. No Agent shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements contained in, or conditions of,
this Agreement or any other Credit Document, or to inspect the properties, books or records of any Credit
Party or any Affiliate thereof. The Administrative Agent shall not be under any obligation to any Lender
or Letter of Credit Issuer to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit Document, or to inspect the
properties, books or records of any Credit Party.

12.4 Reliance by the Administrative Agent. The Administrative Agent shall be entitled to
rely, and shall be fully protected in relying, upon any writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy, telex, electronic mail message or teletype message, statement, order or other
document or instruction believed by it to be genuine and correct and to have been signed, sent or made by
the proper Person or Persons and upon advice and statements of legal counsel (including counsel to the
Borrower), independent accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the Lender specified in the Register with respect to any amount
owing hereunder as the owner thereof for all purposes unless a written notice of assignment, negotiation
or transfer thereof shall have been filed with the Administrative Agent. The Administrative Agent shall
be fully justified in failing or refusing to take any action under this Agreement or any other Credit
Document unless it shall first receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders against any and all liability
and expense that may be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Credit Documents in accordance with a request of the Required Lenders, and
such request and any action taken or failure to act pursuant thereto shall be binding upon all the Lenders
and all future holders of the Loans; provided that the Administrative Agent shall not be required to take
any action that, in its opinion or in the opinion of its counsel, may expose it to liability or that is contrary
to any Credit Document or applicable Requirements of Law. For purposes of determining compliance
with the conditions specified in Section 6 and Section 7.2 on the Closing Date, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received notice from such Lender
prior to the proposed Closing Date specifying its objection thereto.

 

12.5 Notice of Default. The Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless the Administrative Agent
has received written or electronic notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, it shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

{1239.001-W0055960.} 84
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 144 of 168

12.6  Non-Reliance on Administrative Agent and Other Lenders. Each Lender expressly
acknowledges that neither the Administrative Agent nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations or warranties to it and that
no act by the Administrative Agent hereinafter taken, including any review of the affairs of the Borrower
or any other Credit Party, shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender or Letter of Credit Issuer. Each Lender and Letter of Credit Issuer
represents to the Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of, and investigation into, the business, operations, property,
financial and other condition and creditworthiness of the Borrower and each other Credit Party and made
its own decision to make its Loans hereunder and enter into this Agreement. Each Lender also represents
that it will, independently and without reliance upon the Administrative Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action under this Agreement and the
other Credit Documents, and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and creditworthiness of the Borrower and any
other Credit Party. Except for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of the Borrower or any other
Credit Party that may come into the possession of the Administrative Agent any of its respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

12.7 Indemnification. The Lenders agree to indemnify the Administrative Agent, in its
capacity as such (to the extent not reimbursed by the Credit Parties and without limiting the obligation of
the Credit Parties to do so), ratably according to their respective Commitment Percentage of Loans, as
applicable, outstanding in effect on the date on which indemnification is sought (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the Loans shall have been
paid in full, ratably in accordance with their respective Commitment Percentage of the Total Exposure in
effect immediately prior to such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements of any kind whatsoever
that may at any time occur (including at any time following the payment of the Loans) be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to or arising out of the
Commitments, this Agreement, any of the other Credit Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby or any action taken or
omitted by the Administrative Agent under or in connection with any of the foregoing in all cases,
whether or not caused by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Administrative Agent; provided that no Lender shall be liable to the Administrative
Agent for the payment of any portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Administrative Agent’s gross
negligence or willful misconduct as determined by a final judgment of a court of competent jurisdiction;
provided, further, that no action taken in accordance with the directions of the Required Lenders (or such
other number or percentage of the Lenders as shall be required by the Credit Documents) shall be deemed
to constitute gross negligence or willful misconduct for purposes of this Section 12.7. In the case of any
investigation, litigation or proceeding giving rise to any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind whatsoever that may at any time
occur (including at any time following the payment of the Loans), this Section 12.7 applies whether any
such investigation, litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative Agent upon demand for its
ratable share of any costs or out-of-pocket expenses (including attorneys’ fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery, administration,

{1239.001-W0055960.} 85
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 145 of 168

modification, amendment or enforcement (whether through negotiations, legal proceedings or otherwise)
of, or legal advice rendered in respect of rights or responsibilities under, this Agreement, any other Credit
Document, or any document contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower; provided that such
reimbursement by the Lenders shall not affect the Borrower’s continuing reimbursement obligations with
respect thereto. If any indemnity furnished to the Administrative Agent for any purpose shall, in the
opinion of the Administrative Agent, be insufficient or become impaired, the Administrative Agent may
call for additional indemnity and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished; provided, in no event shall this sentence require any Lender to
indemnify the Administrative Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement in excess of such Lender’s pro rata portion thereof; and
provided further, this sentence shall not be deemed to require any Lender to indemnify the Administrative
Agent against any liability, obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement resulting from the Administrative Agent’s gross negligence or willful misconduct. The
agreements in this Section 12.7 shall survive the payment of the Loans and all other amounts payable
hereunder.

12.8 The Administrative Agent in Its Individual Capacity. The Administrative Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any kind of business with the
Borrower and any other Credit Party as though the Administrative Agent was not the Administrative
Agent hereunder and under the other Credit Documents. With respect to the Loans made by it, the
Administrative Agent shall have the same rights and powers under this Agreement and the other Credit
Documents as any Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

12.9 Successor Administrative Agent. The Administrative Agent may at any time give notice
of its resignation to the Lenders, the Letter of Credit Issuer and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, subject to the consent of the Borrower
(not to be unreasonably withheld or delayed) so long as no Event of Default is continuing, to appoint a
successor, which shall be a bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of the Lenders and the Letter of Credit Issuer, appoint a
successor Agent meeting the qualifications set forth above. Upon the acceptance of a successor’s
appointment as the Administrative Agent, hereunder, and upon the execution and filing or recording of
such financing statements, or amendments thereto, and such other instruments or notices, as may be
necessary or desirable, or as the Required Lenders may request, in order to continue the perfection of the
Liens granted or purported to be granted by the Security Documents, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this Section). The fees
payable by the Borrower (following the effectiveness of such appointment) to the Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed between the Borrower and
such successor. After the retiring Agent’s resignation hereunder and under the other Credit Documents,
the provisions of this Section 12 (including Section 12.7) and Section 13.5 shall continue in effect for the
benefit of such retiring Agent, its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting as an Agent.

 

Any resignation of any Person as Administrative Agent pursuant to this Section shall also
constitute its resignation as Letter of Credit Issuer. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become vested with all of the

{1239.001-W0055960.} 86
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 146 of 168

rights, powers, privileges and duties of the retiring Letter of Credit Issuer, (b) the retiring Letter of Credit
Issuer shall be discharged from all of their respective duties and obligations hereunder or under the other
Credit Documents, and (c) the successor Letter of Credit Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Letter of Credit Issuer to effectively assume the obligations of the retiring
Letter of Credit Issuer with respect to such Letters of Credit.

12.10 Withholding Tax. To the extent required by any applicable Requirements of Law, the
Administrative Agent may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax. If the Internal Revenue Service or any authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly withhold Tax from amounts
paid to or for the account of any Lender (because the appropriate form was not delivered, was not
properly executed, or because such Lender failed to notify the Administrative Agent of a change in
circumstances that rendered the exemption from, or reduction of, withholding Tax ineffective, or for any
other reason) or if the Administrative Agent reasonably determines that a payment was made to a Lender
pursuant to this Agreement without deduction of applicable withholding Tax from such payment, such
Lender shall indemnify the Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Borrower and without limiting the obligation of the Borrower to do so)
fully for all amounts paid, directly or indirectly, by the Administrative Agent as Tax or otherwise,
including penalties and interest, together with all expenses incurred, including legal expenses, allocated
staff costs and any out of pocket expenses. A certificate as to the amount of any such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent manifest error. Each
Lender hereby authorizes the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender under this Agreement or any other Credit Document against any amount due to the
Administrative Agent under this Section 12.10. The agreements in Section 12.10 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Agreement and the repayment, satisfaction or discharge
of all the Loans. For the avoidance of doubt, for purposes of this Section 12.10, the term Lender includes
the Letter of Credit Issuer. Each Lender and Letter of Credit Issuer hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender or Letter of Credit
Issuer, as applicable, under this Agreement or any other Credit Document against any amounts due to the
Administrative Agent under this Section 12.10.

12.11 Security Documents and Administrative Agent under Security Documents and Guarantee.
Each Secured Party hereby further authorizes the Administrative Agent, on behalf of and for the benefit
of Secured Parties, to be the agent for and representative of the Secured Parties with respect to Security
Documents and the Guarantee. Subject to Section 13.1, without further written consent or authorization
from any Secured Party, the Administrative Agent, may (a) execute any documents or instruments
necessary in connection with a Disposition of assets permitted by this Agreement, (b) release any Lien
encumbering any item of Collateral that is the subject of such Disposition of assets or with respect to
which Required Lenders (or such other Lenders as may be required to give such consent under Section
13.1) have otherwise consented or (c) release any Guarantor from the Guarantee or with respect to which
Required Lenders (or such other Lenders as may be required to give such consent under Section 13.1)
have otherwise consented.

12.12 Right to Realize on Collateral and Enforce Guarantee. Anything contained in any of the
Credit Documents to the contrary notwithstanding, the Borrower, the Administrative Agent and each
other Secured Party hereby agree that (a) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guarantee; it being understood and agreed that all powers,
rights and remedies hereunder may be exercised solely by the Administrative Agent, on behalf of the
Secured Parties in accordance with the terms hereof and all powers, rights and remedies under the

{1239.001-W0055960.} 87
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 147 of 168

Security Documents may be exercised solely by the Administrative Agent, and (b) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a public or private sale or
other disposition, the Administrative Agent or any Lender may be the purchaser or licensor of any or all
of such Collateral at any such sale or other disposition and the Administrative Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or their respective individual
capacities unless Required Lenders shall otherwise agree in writing) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any portion of the Collateral
sold at any such public sale, to use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Administrative Agent at such sale or other disposition.

12.13 Administrative Agent May File Proofs of Claim. In connection with the cases or the
pendency of any receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding involving any of the Credit Parties, the
Administrative Agent (irrespective of whether the principal of any Loan shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by intervention in the
Cases or any such other proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans and all other Indebtedness that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation, expenses, disbursements and
advances of the Lenders and the Administrative Agent and their respective agents and counsel, to the
extent due under Section 13.5) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable on any
such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or other similar official in any such
judicial proceeding is hereby authorized by each Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent and its agents and
counsel, to the extent due under Section 13.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of reorganization, arrangement, adjustment
or composition affecting the Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

12.14 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the Administrative Agent and their
respective Affiliates, and not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Credit Party, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR

§2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans in connection
with the Loans, the Letters of Credit or the Commitments,

{1239.001-W0055960.} 88
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 148 of 168

(ii) the transaction exemption set forth in one or more prohibited transaction
class exemptions (“PTEs”), such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate accounts), PTE
91-38 (a class exemption for certain transactions involving bank collective investment funds) or
PTE 96-23 (a class exemption for certain transactions determined by in-house asset managers), is
applicable with respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender to enter into,
participate in, administer and perform the Loans, the Letters of Credit, the Commitments and this
Agreement, (C) the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Commitments and this Agreement satisfy the requirements of
subsections (b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such Lender.

(b) In addition, unless subclause (i) in the immediately preceding clause (a) is true
with respect to a Lender or such Lender has not provided another representation, warranty and covenant
as provided in subclause (iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and its respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Credit Party, that:

(i) none of the Administrative Agent or any of its respective Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any Credit
Document or any documents related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement is independent (within the meaning of 29
CFR § 2510.3-21) and is a bank, an insurance carrier, an investment adviser, a broker-dealer or
other person that holds, or has under management or control, total assets of at least $50 million, in
each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(B),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and investment strategies
(including in respect of the obligations),

{1239.001-W0055960.} 89
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 149 of 168

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement is a fiduciary under ERISA or the Code,
or both, with respect to the Loans, the Letters of Credit, the Commitments and this Agreement
and is responsible for exercising independent judgment in evaluating the transactions hereunder,
and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or any its respective Affiliates for investment advice (as opposed to other services) in
connection with the Loans, the Letters of Credit, the Commitments or this Agreement.

(c) The Administrative Agent hereby informs the Lenders that such Person is not
undertaking to provide impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the Commitments and this Agreement, (11)
may recognize a gain if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the transactions contemplated
hereby, the Credit Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums, banker’s acceptance fees,
breakage or other early termination fees or fees similar to the foregoing.

SECTION 13.
MISCELLANEOUS.

13.1 Amendments, Waivers and Releases. Except as expressly set forth in this Agreement
(including for the avoidance of doubt Sections 13.6(b) and 13.6(c)), neither this Agreement nor any other
Credit Document, nor any terms hereof or thereof, may be amended, supplemented or modified except in
accordance with the provisions of this Section 13.1.

 

(a) The Required Lenders may, or, with the written consent of the Required Lenders,
the Administrative Agent shall, from time to time:

(i) enter into with the relevant Credit Party or Credit Parties written
amendments, supplements or modifications hereto and to the other Credit Documents for the
purpose of adding any provisions to this Agreement or the other Credit Documents or changing in
any manner the rights of the Lenders or of the Credit Parties hereunder or thereunder or

(ii) waive in writing, on such terms and conditions as the Required Lenders
or the Administrative Agent, may specify in such instrument, any of the requirements of this
Agreement or the other Credit Documents or any Default or Event of Default and its
consequences;

provided, however, that each such waiver and each such amendment, supplement or modification shall be
effective only in the specific instance and for the specific purpose for which given;

(b) provided, further, that no such waiver and no such amendment, supplement or
modification shall:

{1239.001-W0055960.} 90
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 150 of 168

(i) forgive or reduce any portion of any Loan or reduce the stated rate (it
being understood that any change to the definition of Commitment or in the component
definitions thereof shall not constitute a reduction in the rate and only the consent of the Required
Lenders shall be necessary to waive any obligation of the Borrower to pay interest at the Default
Rate or amend Section 2.8(d)), or forgive any portion, or extend the date for the payment, of any
principal (including but not limited to the Maturity Date), interest or fee payable hereunder (other
than as a result of waiving the applicability of any post-default increase in interest rates), or
extend the final expiration date of any Lender’s Commitment (provided that any Lender, upon the
request of the Borrower, may extend the final expiration date of its Commitment without the
consent of any other Lender, including the Required Lenders) or extend the final expiration date
of any Letter of Credit beyond the L/C Maturity Date, or increase the amount of the Commitment
of any Lender (provided that, any Lender, upon the request of the Borrower, may increase the
amount of its Commitment without the consent of any other Lender, including the Required
Lenders), or make any Loan, interest, fee or other amount payable in any currency other than
Dollars, in each case without the written consent of each Lender directly and adversely affected
thereby,

(ii) amend, modify or waive any provision of Section 6, this Section 13.1, or
amend or modify any of the provisions of Section 13.8(a) to the extent it would alter the ratable
allocation of payments thereunder, or reduce the percentages specified in the definitions of the
terms “Required Lenders”, or “Required Lenders”, consent to the assignment or transfer by the
Borrower of its rights and obligations under any Credit Document to which it is a party (except as
permitted pursuant to Section 10.3) or alter the order of application set forth Section 7 or modify
any definition used in such final paragraph if the effect thereof would be to alter the order of
payment specified therein, in each case without the written consent of each Lender,

 

(iii) amend, modify or waive any provision of Section 11.2(c)(iv) without the
written consent of the then-current Administrative Agent, or any other former or current Agent to
whom Section 12 then applies in a manner that directly and adversely affects such Person,

(iv) amend, modify or waive any provision of Section 3 with respect to any
Letter of Credit without the written consent of each Letter of Credit Issuer to whom Section 3
then applies in a manner that directly and adversely affects such Person,

(v) release all or substantially all of the Guarantors under the Guarantee
(except as expressly permitted by the Guarantee or this Agreement) without the prior written
consent of each Lender,

(vi) release all or substantially all of the Collateral under the Security
Documents (except as expressly permitted by the Security Documents or this Agreement) without
the prior written consent of each Lender, and

(vii) affect the rights or duties of, or any fees or other amounts payable to, the
Administrative Agent under this Agreement or any other Credit Document without the prior
written consent of the Administrative Agent;

(c) provided, further, that any provision of this Agreement or any other Credit
Document may be amended by an agreement in writing entered into by the Borrower and the
Administrative Agent to (i) cure any ambiguity, omission, defect, typographical error, inconsistency or
other manifest error, (ii) make administrative or operational changes not adverse to any Lender or make
changes favorable to the Lenders, or (iii) adhere to any local Requirement of Law or advice of local

{1239.001-W0055960.} 91
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 151 of 168

counsel so long as, in each case, the Lenders shall have received at least five Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five Business Days of the date
of such notice to the Lenders, a written notice from the Required Lenders stating that the Required
Lenders object to such amendment. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the affected Lenders and shall be binding upon the Borrower,
such Lenders, the Administrative Agent and all future holders of the affected Loans. In the case of any
waiver, the Borrower, the Lenders and the Administrative Agent shall be restored to their former
positions and rights hereunder after giving effect to such waiver, and under the other Credit Documents,
and any Default or Event of Default waived shall be deemed to be cured and not continuing; it being
understood that no such waiver shall extend to any subsequent or other Default or Event of Default or
impair any right consequent thereon. In connection with the foregoing provisions, the Administrative
Agent may, but shall have no obligations to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.

(d) Notwithstanding anything to the contrary herein, no Lender consent is required to
affect any subordination agreement or other intercreditor agreement or arrangement permitted under this
Agreement or in any document pertaining to any Indebtedness permitted hereby that is permitted to be
secured by the Collateral (i) that is for the purpose of adding the holders of such secured or subordinated
Indebtedness permitted to be incurred under this Agreement (or, in each case, a representative with
respect thereto), as parties thereto, as expressly contemplated by the terms of such intercreditor
agreement, such subordination agreement or such other intercreditor agreement or arrangement permitted
under this Agreement, as applicable (it being understood that any such amendment or supplement may
make such other changes to the applicable intercreditor agreement as, in the good faith determination of
the Administrative Agent, are required to effectuate the foregoing and provided that such other changes
are not adverse, in any material respect (taken as a whole), to the interests of the Lenders) or (ii) that is
expressly contemplated by any intercreditor agreement, any subordination agreement or other
intercreditor agreement or arrangement permitted under this Agreement or in any document pertaining to
any Indebtedness permitted hereby that is permitted to be secured by the Collateral or (iii) otherwise, with
respect to any material amendments, modifications or supplements, to the extent such amendment,
modification or supplement is reasonably satisfactory to the Administrative Agent; provided, further, that
no such agreement shall amend, modify or otherwise affect the rights or duties of the Administrative
Agent hereunder or under any other Credit Document without the prior written consent of the
Administrative Agent.

(e) Notwithstanding anything to the contrary contained in the Credit Documents, the
Administrative Agent and the Borrower may enter into any amendment, modification or waiver of this
Agreement or any other Credit Document or enter into any agreement or instrument to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any Collateral or property to
become Collateral for the benefit of the Secured Parties or as required by any Requirement of Law to give
effect to, protect or otherwise enhance the rights or benefits of any Secured Party under the Credit
Documents without the consent of the Letter of Credit Issuer or any Lender.

(f) Notwithstanding anything to the contrary contained herein, in connection with
any Required Lender or all Lender, votes, Goldman Sachs shall not be permitted, in the aggregate, to
account for more than 32% of the amounts includable in determining whether the Required Lenders or all
Lenders have consented to any amendment, modification, waiver, consent or other action that is subject to
such vote. The voting power of Goldman Sachs shall be reduced, pro rata, to the extent necessary in
order to comply with the immediately preceding sentence.

13.2 Notices. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Credit Document shall be in writing

{1239.001-W0055960.} 92
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 152 of 168

(including by facsimile transmission). All such written notices shall be mailed, faxed or delivered to the
applicable address, facsimile number or electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the applicable telephone number,
as follows:

(a) if to the Borrower, the Administrative Agent or the Letter of Credit Issuer, to the
address, facsimile number, electronic mail address or telephone number specified for such Person on
Schedule 13.2 or to such other address, facsimile number, electronic mail address or telephone number as
shall be designated by such party in a notice to the other parties; and

(b) if to any other Lender, to the address, facsimile number, electronic mail address
or telephone number specified in its Administrative Questionnaire or to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by such party in a notice to
the Borrower, the Administrative Agent and the Letter of Credit Issuer.

All such notices and other communications shall be deemed to be given or made upon the earlier
to occur of (i) actual receipt by the relevant party hereto and (ii) (A) if delivered by hand or by courier,
when signed for by or on behalf of the relevant party hereto; (B) if delivered by mail, three Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent and receipt has been
confirmed by telephone; and (D) if delivered by electronic mail, when delivered; provided that notices
and other communications to the Administrative Agent or the Lenders pursuant to Sections 2.3, 4.2 and
5.1 shall not be effective until received.

13.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in exercising, on
the part of the Administrative Agent or any Lender, any right, remedy, power or privilege hereunder or
under the other Credit Documents shall operate as a waiver thereof, nor shall any single or partial exercise
of any right, remedy, power or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers and privileges provided
by Requirements of Law.

13.4 Survival of Representations and Warranties. All representations and warranties made
hereunder, in the other Credit Documents and in any document, certificate or statement delivered pursuant
hereto or in connection herewith shall survive the execution and delivery of this Agreement and the
making of the Loans hereunder.

13.5 Payment of Expenses; Indemnification.

(a) The Borrower agrees (i) to pay or reimburse the Administrative Agent and the
Lenders for all reasonable and documented out of pocket costs and expenses incurred in connection with
the preparation, negotiation, syndication and execution of this Agreement, and the other Credit
Documents, and any amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated thereby are consummated), and the consummation
and administration of the transactions contemplated hereby and thereby, or otherwise incurred with
respect to the Cases in any manner or for any reason, including all reasonable and documented fees,
expenses and disbursements of legal counsel (which amount shall include the allocated cost of the
Administrative Agent’s internal legal counsel incurred with respect to the Cases in any manner or for any
reason), which shall be limited to Hunton Andrews Kurth LLP and one local counsel as reasonably
necessary in any relevant jurisdiction material to the interests of the Lenders taken as a whole (and solely
in the case of a conflict of interest, one additional counsel and (if reasonably necessary) one local counsel
in each relevant jurisdiction to the affected Indemnitees similarly situated) and financial advisors and (ii)

{1239.001-W0055960.} 93
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 153 of 168

to pay or reimburse the Administrative Agent for all reasonable and documented out of pocket costs and
expenses incurred in connection with the enforcement of any rights or remedies under this Agreement or
the other Credit Documents (including all such costs and expenses incurred during any legal proceeding,
including any bankruptcy or insolvency proceeding, and including all respective all reasonable and
documented fees, expenses and disbursements of legal counsel (which amount shall include the allocated
cost of the Administrative Agent’s internal legal counsel), which shall be limited to one counsel to the
Administrative Agent and the Lenders, taken as a whole and one local counsel as reasonably necessary in
any relevant jurisdiction material to the interests of the Lenders taken as a whole and solely in the case of
a conflict of interest, one additional counsel and (if reasonably necessary) one local counsel in each
relevant jurisdiction to the affected Indemnitees similarly situated). The agreements in this Section 13.5
shall survive the repayment of all other Obligations. All amounts due under this Section 13.5 shall be
paid in accordance with the terms of the DIP Orders. If any Credit Party fails to pay when due any costs,
expenses or other amounts payable by it hereunder or under any Credit Document, such amount may be
paid on behalf of such Credit Party by the Administrative Agent in its discretion.

(b) THE BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE
ADMINISTRATIVE AGENT, THE LENDER, RELATED PERSON AND THEIR AFFILIATES, AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, PARTNERS, AGENTS, ADVISORS AND OTHER
REPRESENTATIVES OF THE FOREGOING (COLLECTIVELY THE “INDEMNITEES”) FROM AND AGAINST
ANY AND ALL LIABILITIES, LOSSES, DAMAGES, CLAIMS, OR OUT-OF-POCKET EXPENSES (INCLUDING
ALL REASONABLE AND DOCUMENTED FEES, EXPENSES AND DISBURSEMENTS OF LEGAL COUNSEL
(WHICH AMOUNT SHALL INCLUDE THE ALLOCATED COST OF THE ADMINISTRATIVE AGENT’S
INTERNAL LEGAL COUNSEL) BUT LIMITED IN THE CASE OF LEGAL FEES AND EXPENSES TO THE
REASONABLE AND DOCUMENTED OUT-OF-POCKET FEES, DISBURSEMENTS AND OTHER CHARGES OF
ONE COUNSEL TO ALL INDEMNITEES TAKEN AS A WHOLE AND, IF REASONABLY NECESSARY, ONE
LOCAL COUNSEL FOR ALL INDEMNITEES TAKEN AS A WHOLE IN EACH RELEVANT JURISDICTION, AND
SOLELY IN THE CASE OF A CONFLICT OF INTEREST, ONE ADDITIONAL COUNSEL AND (IF REASONABLY
NECESSARY) ONE LOCAL COUNSEL IN EACH RELEVANT JURISDICTION TO THE AFFECTED
INDEMNITEES SIMILARLY SITUATED) OF ANY KIND OR NATURE WHATSOEVER WHICH MAY AT ANY
TIME BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST ANY SUCH INDEMNITEE IN ANY WAY
RELATING TO OR ARISING OUT OF OR IN CONNECTION WITH (J) THE EXECUTION, DELIVERY,
ENFORCEMENT, PERFORMANCE OR ADMINISTRATION OF ANY CREDIT DOCUMENT OR ANY OTHER
AGREEMENT, LETTER OR INSTRUMENT DELIVERED IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED THEREBY OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
THEREBY, (11) ANY COMMITMENT OR LOAN OR THE USE OR PROPOSED USE OF THE PROCEEDS
THEREFROM, (III) ANY ACTUAL OR ALLEGED ENVIRONMENTAL CLAIM REGARDING, OR LIABILITY
OR OBLIGATION UNDER ENVIRONMENTAL LAW OF, THE CREDIT PARTIES OR ANY SUBSIDIARY OR
(IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING
TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY
(INCLUDING ANY INVESTIGATION OF, PREPARATION FOR, OR DEFENSE OF ANY PENDING OR
THREATENED CLAIM, INVESTIGATION, LITIGATION OR PROCEEDING) (A “PROCEEDING”) AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO OR WHETHER OR NOT SUCH
PROCEEDING IS BROUGHT BY THE BORROWER OR ANY OTHER PERSON AND, IN EACH CASE,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE NEGLIGENCE OF THE
INDEMNITEE (ALL OF THE FOREGOING, COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”);
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE
EXTENT THAT SUCH LIABILITIES, LOSSES, DAMAGES, CLAIMS OR OUT-OF-POCKET EXPENSES
RESULTED FROM (X) THE GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF SUCH
INDEMNITEE OR OF ANY OF ITS RELATED PARTIES, AS DETERMINED BY A FINAL NON-APPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION, (Y) A MATERIAL BREACH OF ANY
OBLIGATIONS UNDER ANY CREDIT DOCUMENT BY SUCH INDEMNITEE OR OF ANY OF ITS RELATED

£1239.001-W0055960.} 94
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 154 of 168

PARTIES, AS DETERMINED BY A FINAL NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT
JURISDICTION OR (Z) ANY DISPUTE SOLELY AMONG INDEMNITEES OTHER THAN ANY CLAIMS
AGAINST AN INDEMNITEE IN ITS CAPACITY OR IN FULFILLING ITS ROLE AS AN ADMINISTRATIVE
AGENT OR ANY SIMILAR ROLE UNDER THIS AGREEMENT AND OTHER THAN ANY CLAIMS ARISING OUT
OF ANY ACT OR OMISSION OF THE BORROWER OR ANY OF ITS AFFILIATES. NO INDEMNITEE SHALL
BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF ANY INFORMATION OR OTHER
MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR INFORMATION TRANSMISSION
SYSTEMS IN CONNECTION WITH THIS AGREEMENT (EXCEPT FOR DIRECT (AS OPPOSED TO INDIRECT,
SPECIAL, PUNITIVE OR CONSEQUENTIAL) DAMAGES RESULTING FROM THE GROSS NEGLIGENCE, BAD
FAITH OR WILLFUL MISCONDUCT, AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A
FINAL AND NON-APPEALABLE JUDGMENT, OF SUCH INDEMNITEE), NOR SHALL ANY INDEMNITEE,
RELATED PARTIES, CREDIT PARTY OR ANY SUBSIDIARY HAVE ANY LIABILITY FOR ANY SPECIAL,
PUNITIVE, INDIRECT OR CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH
(WHETHER BEFORE OR AFTER THE CLOSING DATE) (OTHER THAN, IN THE CASE OF ANY CREDIT
PARTY, IN RESPECT OF ANY SUCH DAMAGES INCURRED OR PAID BY AN INDEMNITEE TO A THIRD
PARTY, OR WHICH ARE INCLUDED IN A THIRD-PARTY CLAIM). IN THE CASE OF AN INVESTIGATION,
LITIGATION OR OTHER PROCEEDING TO WHICH THE INDEMNITY IN THIS SECTION 13.5 APPLIES,
SUCH INDEMNITY SHALL BE EFFECTIVE WHETHER OR NOT SUCH INVESTIGATION, LITIGATION OR
PROCEEDING IS BROUGHT BY ANY CREDIT PARTY, ANY SUBSIDIARY OF ANY CREDIT PARTY, ITS
DIRECTORS, STOCKHOLDERS OR CREDITORS OR AN INDEMNITEE OR ANY OTHER PERSON, WHETHER
OR NOT ANY INDEMNITEE IS OTHERWISE A PARTY THERETO AND WHETHER OR NOT ANY OF THE
TRANSACTIONS CONTEMPLATED HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS
ARE CONSUMMATED. ALL AMOUNTS DUE UNDER THIS SECTION 13.5 SHALL BE PAID WITHIN THIRTY
(30) DAYS AFTER WRITTEN DEMAND THEREFOR (TOGETHER WITH BACKUP DOCUMENTATION
SUPPORTING SUCH REIMBURSEMENT REQUEST); PROVIDED, HOWEVER, THAT SUCH INDEMNITEE
SHALL PROMPTLY REFUND SUCH AMOUNT TO THE EXTENT THAT THERE IS A FINAL JUDICIAL OR
ARBITRAL DETERMINATION THAT SUCH INDEMNITEE WAS NOT ENTITLED TO INDEMNIFICATION
RIGHTS WITH RESPECT TO SUCH PAYMENT PURSUANT TO THE EXPRESS TERMS OF THIS SECTION
13.5. THE AGREEMENTS IN THIS SECTION 13.5 SHALL SURVIVE THE RESIGNATION OF THE
ADMINISTRATIVE AGENT, THE REPLACEMENT OF ANY LENDER AND THE REPAYMENT, SATISFACTION
OR DISCHARGE OF ALL THE OTHER OBLIGATIONS. FOR THE AVOIDANCE OF DOUBT, THIS SECTION
13.5(8) SHALL NOT APPLY TO TAXES, EXCEPT ANY TAXES THAT REPRESENT LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, CLAIMS, DEMANDS, ACTIONS, PREPAYMENTS, SUITS,
COSTS, EXPENSES AND DISBURSEMENTS ARISING FROM ANY NON-TAX CLAIMS.

13.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted hereby (including any Affiliate
of the Letter of Credit Issuer that issues any Letter of Credit), except that (i) except as expressly permitted
by Section 10.3, the Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be null and void) and (ii) no
Lender may assign or otherwise transfer its rights or obligations hereunder except in accordance with this
Section 13.6. Nothing in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns permitted hereby (including
any Affiliate of the Letter of Credit Issuer that issues any Letter of Credit), Participants (to the extent
provided in this Section 13.6(b)(v)) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Letter of Credit Issuer and the Lenders and each other Person

{1239.001-W0055960.} 95
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 155 of 168

entitled to indemnification under Section 13.5) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) (i) Subject to the conditions set forth in Section 13.6(b)(ii) below, any Lender
may at any time assign to one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans (including participations in L/C
Obligations) at the time owing to it) with the prior written consent of the Administrative Agent or the
applicable Letter of Credit Issuer.

(it) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative Agent) shall not be
less than $250,000 and increments of $50,000 in excess thereof, or, each Letter of Credit Issuer
and the Administrative Agent otherwise consents (which consents shall not be unreasonably
withheld or delayed); provided, that contemporaneous assignments to a single assignee made by
Affiliates of Lenders and related Approved Funds shall be aggregated for purposes of meeting the
minimum assignment amount requirements stated above;

(B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing and recordation
fee in the amount of $3,500; provided that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any assignment; and

, (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(iii) Subject to acceptance and recording thereof pursuant to Section
13.6(b)(iv), from and after the effective date specified in each Assignment and Acceptance, the
assignee thereunder shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 2.10, Section 5.4 and Section 13.5). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not comply with this
Section 13.6 shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 13.6(c).

 

(iv) ‘lhe Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amount (and stated interest) of the Loans and
L/C Obligations and any payment made by the Letter of Credit Issuer under any Letter of Credit

{1239.001-W0055960.} 96
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 156 of 168

owing to, each Lender pursuant to the terms hereof from time to time (the “Register”), Further,
the Register shall contain the name and address of the Administrative Agent and the lending
office through which each such Person acts under this Agreement. The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent, the Letter of Credit Issuer and
the Lenders shall treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the Letter of Credit
Issuer and any Lender, at any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in this Section 13.6(b) (unless waived) and any written consent to such
assignment required by this Section 13.6(b), the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the Register.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Letter of Credit Issuer, sell participations to one or more banks or other entities other than to
a natural person, the Borrower or any Affiliate of the Borrower (other than Goldman Sachs, provided that
if such participant is Goldman Sachs it shall not be entitled to vote on any matter), any Defaulting Lender,
or any Disqualified Institution (to the extent that the list of Disqualified Institutions has been made
available to all Lenders, it being agreed that as of the date hereof, the Administrative Agent has made the
list of Disqualified Institutions available to all Lenders), (each, a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion of its Commitments and
the Loans owing to it); provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent, the Letter of Credit
Issuer and the other Lenders shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement. Any agreement or instrument pursuant
to which a Lender sells such a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of any provision of this
Agreement or any other Credit Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any amendment, modification or
waiver described in Section 13.6(b), Section 13.1(b)(ii) or Section 13.1(b)(y) that affects such Participant.
Subject to Section 13.6(b)(i1), the Borrower agrees that each Participant shall be entitled to the benefits of
(and the limitations of) Section 2.10 and Section 5.4 to the same extent as if it were a Lender; provided
that such Participant agrees to be subject to the requirements of those Sections as though it were a Lender
and had acquired its interest by assignment pursuant to Section 13.6(b). To the extent permitted by
Requirements of Law, each Participant also shall be entitled to the benefits of Section 13.8(b) as though it
were a Lender; provided such Participant agrees to be subject to Section 13.8(a) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the Loans or other obligations
under the Credit Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any commitments, loans, letters of
credit or its other obligations under any Credit Document) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such participation for all purposes of

 

 

{1239,001-W0055960.} 97
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 157 of 168

this Agreement notwithstanding any notice to the contrary. For the avoidance of doubt, the Administrative
Agent (in its capacity as Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(ii) A Participant shall not be entitled to receive any greater payment under Section
2.10 or Section 5.4 than the applicable Lender would have been entitled to receive with respect
to the participation sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent; provided that the Participant shall
be subject to the provisions in Section 2.12 as if it were an assignee under Section 13.6(a) and

Section 13.6(b).

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or assignment to secure obligations
to a Federal Reserve Bank or any other central bank having jurisdiction over such Lender, and this
Section 13.6 shall not apply to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. In order to facilitate such
pledge or assignment or for any other reason, the Borrower hereby agrees that, upon request of any
Lender at any time and from time to time after the Borrower has made its initial borrowing hereunder, the
Borrower shall provide to such Lender, at the Borrower’s own expense, a promissory note, substantially
in the form of Exhibit E, evidencing the Loans owing to such Lender.

(e) Subject to Section 13.16, the Borrower authorizes each Lender to disclose to any
Participant, secured creditor of such Lender or permitted assignee (each, a “Transferee”) and any
prospective Transferee any and all financial information in such Lender’s possession concerning the
Borrower and its Affiliates that has been delivered to such Lender by or on behalf of the Borrower and its
Affiliates pursuant to this Agreement or that has been delivered to such Lender by or on behalf of the
Borrower and its Affiliates in connection with such Lender’s credit evaluation of the Borrower and its
Affiliates prior to becoming a party to this Agreement.

39 66 99 66

(f) The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this Agreement and the transactions
contemplated hereby (including without limitation Assignment and Acceptances, amendments or other
modifications, Notice of Borrowing, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic form, each of which shall
be of the same legal effect, validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic signatures in any form or in any
format unless expressly agreed to by the Administrative Agent pursuant to procedures approved by it.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (a “SPV”), identified as such in
writing from time to time by the Granting Lender to the Administrative Agent and the Borrower, the
option to provide to the Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make the Borrower pursuant to this Agreement; provided that (4) nothing herein shall
constitute a commitment by any SPV to make any Loan and (ii) if an SPV elects not to exercise such

{1239.001-W0055960,} 98
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 158 of 168

option or otherwise fails to provide all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall utilize
the Commitment of the Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that no SPV shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall remain with the Granting ©
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and one day after the payment in
full of all outstanding commercial paper or other senior Indebtedness of any SPV, it shall not institute
against, or join any other person in instituting against, such SPV any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United States or any State
thereof. In addition, notwithstanding anything to the contrary contained in this Section 13.6, any SPV
may (A) with notice to, but without the prior written consent of, the Borrower and the Administrative
Agent and without paying any processing fee therefore, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity and/or credit support to or for the account of such SPV to support the funding
or maintenance of Loans and (B) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPV. This Section 13.6(g) may not be amended without the written
consent of the SPV. Notwithstanding anything to the contrary in this Agreement, (I) no SPV shall be
entitled to any greater rights under Section 2.10 and Section 5.4 than its Granting Lender would have
been entitled to absent the use of such SPV and (II) each SPV agrees to be subject to the requirements of
Section 2.10 and Section 5.4 as though it were a Lender and has acquired its interest by assignment

pursuant to Section 13.6(b).

13.7. Replacements of Lenders under Certain Circumstances.

 

(a) In the event that any Lender (i) requests reimbursement for amounts owing
pursuant to Section 2.10 or Section 5.4, or Gi) becomes a Defaulting Lender, the Borrower shall be
entitled to replace such Lender with a bank, lending institution or other financial institution or terminate
the Commitment of such Lender; provided that (x) in the case of a replacement, (A) such replacement
does not conflict with any Requirement of Law, (B) the replacement bank or institution shall purchase, at
par, all Loans and the Borrower shall pay all other amounts (other than any disputed amounts), pursuant
to Section 2.10 or Section 5.4, as the case may be) owing to such replaced Lender prior to the date of
replacement, (C) the replacement bank or institution, if not already a Lender, and the terms and conditions
of such replacement, shall be reasonably satisfactory to the Administrative Agent, (D) the replaced
Lender shall be obligated to make such replacement in accordance with the provisions of Section 13.6(b)
(provided that the Borrower shall be obligated to pay the registration and processing fee referred to
therein) and (E) any such replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced Lender and (y) in the case of
a termination, repay all Obligations Gncluding amounts (other than any disputed amounts), owing
pursuant to Section 2.10 or Section 5.4, as the case may be) owing to such Lender as of such termination
date (and in the case of a Letter of Credit Issuer, Cash Collateralize, cancel or backstop on terms
satisfactorily to such Letter of Credit Issuer any Letters of Credit issued by it).

 

 

(b) If any Lender (such Lender, a ““Non-Consenting Lender’) has failed to consent to
a proposed amendment, waiver, discharge or termination that, pursuant to the terms of Section 13.1,
requires the consent of all of the Lenders affected or the Required Lenders and with respect to which the
Required Lenders shall have granted their consent, then the Borrower shall have the right (unless such
Non-Consenting Lender grants such consent) to replace such Non-Consenting Lender by requiring such
Non-Consenting Lender to assign its Loans and its Commitments hereunder to one or more assignees
reasonably acceptable to the Administrative Agent; provided that: (4) all Obligations of the Borrower

{1239.001-W0055960.} 99
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 159 of 168

owing to such Non-Consenting Lender being replaced (other than principal and interest) shall be paid in
full to such Non-Consenting Lender concurrently with such assignment, and (11) the replacement Lender
shall purchase the foregoing by paying to such Non-Consenting Lender a price equal to the principal
amount thereof plus accrued and unpaid interest thereon. In connection with any such assignment, the
Borrower, Administrative Agent, such Non-Consenting Lender and the replacement Lender shall
otherwise comply with Section 13.6.

13.8 Adjustments; Set-off.

(a) If any Lender (a “Benefited Lender’) shall at any time receive any payment in
respect of any principal of or interest on all or part of the Loans made by it, or the participations in Letter
of Credit Obligations held by it, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, in a greater proportion than any such payment to or collateral received by any
other Lender, if any, in respect of such other Lender’s Loans, or interest thereon, such Benefited Lender
shall (i) notify the Administrative Agent of such fact, and (4i) purchase for cash at face value from the
other Lenders a participating interest in such portion of each such other Lender’s Loans, or shall provide
such other Lenders with the benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such collateral or proceeds
ratably in accordance with the aggregate principal of and accrued interest on their respective Loans and
other amounts owing them; provided, however, that, (A) if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but without interest and (B) the
provisions of this paragraph shall not be construed to apply to (1) any payment made by the Borrower or
any other Credit Party pursuant to and in accordance with the express terms of this Agreement and the
other Credit Documents, (2) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans, Commitments or participations in Drawings to any assignee or
participant or (3) any disproportionate payment obtained by a Lender as a result of the extension by
Lenders of the maturity date or expiration date of some but not all Loans or Commitments or any increase
in the Applicable Margin in respect of Loans or Commitments of Lenders that have consented to any such
extension. Each Credit Party consents to the foregoing and agrees, to the extent it may effectively do so
under Requirements of Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Credit Party rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of such Credit Party in the amount of
such participation.

(b) After the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders provided by Requirements of Law, each Lender shall
have the right, without prior notice to the Borrower, any such notice being expressly waived by the
Borrower to the extent permitted by applicable Requirements of Law, upon any amount becoming due
and payable by the Borrower hereunder or under any Credit Document (whether at the stated maturity, by
acceleration or otherwise) to set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and any other credits,
Indebtedness or claims, in any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or agency thereof to or
for the credit or the account of the Borrower. Each Lender agrees promptly to notify the Borrower (and
the Credit Parties, if applicable) and the Administrative Agent after any such set-off and application made
by such Lender; provided that the failure to give such notice shall not affect the validity of such set-off
and application.

13.9 Counterparts. This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by facsimile or other electronic

£1239.001-W0055960.} 100
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 160 of 168

transmission, ie. a “pdf” or a “tif’), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.

13.10 Severability. Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13.11 Integration. This Agreement and the other Credit Documents represent the agreement of
the Borrower, the Guarantors, the Administrative Agent and the Lenders with respect to the subject matter
hereof and thereof, and there are no promises, undertakings, representations or warranties by the
Borrower, the Guarantors, the Administrative Agent nor any Lender relative to subject matter hereof not
expressly set forth or referred to herein or in the other Credit Documents. This Agreement and the other
Credit Documents may not be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements among the parties.

13.12 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

13.13 Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding relating to this
Agreement and the other Credit Documents to which it is a party, or for recognition and enforcement of
any judgment in respect thereof, to the exclusive general jurisdiction of the courts of the State of New
York, the courts of the United States of America for the Southern District of New York and appellate
courts from any thereof;

(b) consents that any such action or proceeding shall be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such action or proceeding in
any such court or that such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially similar form of mail),
postage prepaid, to such Person at its address set forth on Schedule 13.2 at such other address of which
the Administrative Agent shall have been notified pursuant to Section 13.2;

(d) agrees that nothing herein shall affect the right to effect service of process in any
other manner permitted by Requirements of Law or shall limit the right to sue in any other jurisdiction;

(e) waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section 13.13 any special, exemplary,

punitive or consequential damages; and

(f) agrees that a final judgment in any action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other manner provided by law.

{1239.001-W0055960.} 101
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 161 of 168

13.14 Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of this
Agreement and the other Credit Documents;

(b) (i) the credit facilities provided for hereunder and any related arranging or other
services in connection therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Credit Document) are an arm’s-length commercial transaction
between the Borrower and the other Credit Parties, on the one hand, and the Administrative Agent and the
Lenders on the other hand, and the Borrower and the other Credit Parties are capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the transactions contemplated
hereby and by the other Credit Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such transaction, each of the
Administrative Agent and the Lenders, is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary for any of the Borrower, any other Credit Parties or any of their respective
Affiliates, equity holders, creditors or employees or any other Person; (iii) neither the Administrative
Agent, any other Agent nor any Lender has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower or any other Credit Party with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Credit Document (irrespective of whether the Administrative
Agent or any other Agent or any Lender has advised or is currently advising any of the Borrower, the
other Credit Parties or their respective Affiliates on other matters) and none of the Administrative Agent
or any Lender has any obligation to any of the Borrower, the other Credit Parties or their respective
Affiliates with respect to the transactions contemplated hereby except those obligations expressly set forth
herein and in the other Credit Documents; (iv) the Administrative Agent and its Affiliates, each other
Agent and each of its Affiliates and each Lender and its Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and its respective Affiliates, and
none of the Administrative Agent, any other Agent or any Lender has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and (v) none of the
Administrative Agent or any Lender has provided and none will provide any legal, accounting, regulatory
or tax advice with respect to any of the transactions contemplated hereby (including any amendment,
waiver or other modification hereof or of any other Credit Document) and the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed appropriate. The Borrower
hereby waives and releases, to the fullest extent permitted by law, any claims that it may have against the
Administrative Agent and each Agent with respect to any breach or alleged breach of agency or fiduciary
duty; and

(c) no joint venture is created hereby or by the other Credit Documents or otherwise
exists by virtue of the transactions contemplated hereby among the Lenders or among the Borrower, on
the one hand, and any Lender, on the other hand.

13.15 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT,
EACH LETTER OF CREDIT ISSUER AND EACH LENDER HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

13.16 Confidentiality. The Administrative Agent, each other Agent, any Letter of Credit Issuer
and each Lender shall hold all non-public information furnished by or on behalf of the Credit Parties in
connection with such Lender’s evaluation of whether to become a Lender hereunder or obtained by such
Lender, the Administrative Agent, any Letter of Credit Issuer or such other Agent pursuant to the

{1239.001-W0055960.} 102
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 162 of 168

requirements of this Agreement (“Confidential Information”), confidential in accordance with its
customary procedure for handling confidential information of this nature and in any event may make
disclosure (a) as required or requested by any Governmental Authority, self-regulatory agency or
representative thereof or pursuant to legal process or applicable Requirements of Law, (b) to such
Lender’s or the Administrative Agent’s, any Letter of Credit Issuer’s or such other Agent’s attorneys,
professional advisors, independent auditors, trustees or Affiliates, in each case who need to know such
information in connection with the administration of the Credit Documents and are informed of the
confidential nature of such information (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such information and instructed to keep such
information confidential), (c) to an investor or prospective investor in a securitization that agrees its
access to information regarding the Credit Parties, the Loans and the Credit Documents is solely for
purposes of evaluating an investment in a securitization and who agrees to treat such information as
confidential, (d) to a trustee, collateral manager, servicer, backup servicer, noteholder or secured party in
connection with the administration, servicing and reporting on the assets serving as collateral for a
securitization and who agrees to treat such information as confidential, (e) to a nationally recognized
ratings agency that requires access to information regarding the Credit Parties, the Loans and Credit
Documents in connection with ratings issued with respect to a securitization, (f) to any other party hereto,
(g) in connection with the exercise of any remedy hereunder or under any other Credit Document or any
action or proceeding related to this Agreement or any other Credit Document or the enforcement of rights
hereunder or thereunder, or (h) with the consent of the Borrower; provided that unless specifically
prohibited by applicable Requirements of Law, each Lender, the Administrative Agent, any Letter of
Credit Issuer and each other Agent shall endeavor to notify the Borrower (without any liability for a
failure to so notify the Borrower) of any request made to such Lender, the Administrative Agent, any
Letter of Credit Issuer or such other Agent, as applicable, by any governmental, regulatory or self-
regulatory agency or representative thereof (other than any such request in connection with an
examination of the financial condition of such Lender by such governmental agency) for disclosure of any
such non-public information prior to disclosure of such information; provided further that in no event
shall any Lender, the Administrative Agent, any Letter of Credit Issuer or any other Agent be obligated or
required to return any materials furnished by the Borrower or any Subsidiary. In addition, each Lender,
the Administrative Agent and each other Agent may provide Confidential Information to prospective
Transferees (for the avoidance of doubt, other than any Disqualified Institution) or to any pledgee referred
to in Section 13.6 or to prospective direct or indirect contractual counterparties in Hedge Agreements to
be entered into in connection with Loans made hereunder solely for purposes of evaluating whether to
become a Lender hereunder and as long as such Person is advised of and agrees to be bound by the
provisions of this Section 13.16 or confidentiality provisions at least as restrictive as those set forth in this
Section 13.17.

13.17 Release of Collateral and Guarantee Obligations.

(a) The Lenders hereby irrevocably agree that the DIP Liens granted to the
Administrative Agent by the Credit Parties on any Collateral shall be automatically released (i) in full, as
set forth in Section 13.17(b) below, (ii) upon the Disposition of such Collateral (including as part of or in
connection with any other Disposition permitted hereunder) to any Person other than another Credit Party,
to the extent such Disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on a certificate to that effect provided to it by any Credit
Party upon its reasonable request without further inquiry), (iii) to the extent such Collateral is comprised
of property leased to a Credit Party, upon termination or expiration of such lease, (iv) if the release of
such Lien is approved, authorized or ratified in writing by the Required Lenders (or such other percentage
of the Lenders whose consent may be required in accordance with Section 13.1), (v) to the extent the
property constituting such Collateral is owned by any Guarantor, upon the release of such Guarantor from
its obligations under the Guarantee (in accordance with the second succeeding sentence and Section

{1239.001-W0055960.} 103
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 163 of 168

5.14(b) of the Guarantee), (vi) as required by the Administrative Agent to affect any Disposition of
Collateral in connection with any exercise of remedies of the Administrative Agent pursuant to the
Security Documents, and (vii) upon such Collateral no longer constituting Collateral pursuant to the terms
of the Credit Documents. Any such release shall not in any manner discharge, affect, or impair the
Obligations or any DIP Liens (other than those being released) upon (or obligations (other than those
being released) of the Credit Parties in respect of) all interests retained by the Credit Parties, including the
proceeds of any Disposition, all of which shall continue to constitute part of the Collateral except to the
extent otherwise released in accordance with the provisions of the Credit Documents. The Lenders
hereby authorize the Administrative Agent to execute and deliver any instruments, documents, and
agreements necessary or desirable to evidence and confirm the release of any Guarantor or Collateral
pursuant to the foregoing provisions of this paragraph, all without the further consent or joinder of any
Lender. Any representation, warranty or covenant contained in any Credit Document relating to any such
Collateral or Guarantor shall no longer be deemed to be repeated.

(b) Notwithstanding anything to the contrary contained herein or any other Credit
Document, upon the Termination Date, and at the request of the Borrower, the Administrative Agent shall
(without notice to, or vote or consent of, any Secured Party) take such actions as shall be required to
release its security interest in all Collateral, and to release all obligations under any Credit Document,
whether or not on the date of such release there may be any (i) Hedging Obligations in respect of any
Secured Hedge Agreements, (11) Cash Management Obligations in respect of any Secured Cash
Management Agreements and (iii) any contingent or indemnification obligations not then due. Any such
release of Obligations shall be deemed subject to the provision that such Obligations shall be reinstated if
after such release any portion of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of a Credit Party, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, a Credit Party or any substantial part of its
property, or otherwise, all as though such payment had not been made.

13.18 USA PATRIOT Act. The Administrative Agent and each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA PATRIOT Act (Title II of Pub. L. 107-56 (signed
into law October 26, 2001) the “Patriot Act”), it is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of each Credit Party and
other information that will allow the Administrative Agent and such Lender to identify each Credit Party
in accordance with the Patriot Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations, including the Patriot
Act.

13.19 Payments Set Aside. To the extent that any payment by or on behalf of the Borrower is
made to the Administrative Agent or any Lender, or the Administrative Agent or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding or otherwise, then (a) to the extent
of such recovery, the obligation or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such setoff had not occurred,
and (b) each Lender severally agrees to pay to the Administrative Agent upon demand its applicable share
of any amount so recovered from or repaid by the Administrative Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect.

{1239.001-W0055960.} 104
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 164 of 168

13.20 Reinstatement. This Agreement shall continue to be effective, or be reinstated, as the
case may be, if at any time payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any other Secured Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the Borrower, or upon or as a result
of the appointment of a receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any substantial part of its property, or otherwise, all as though such payments had not been
made,

13.21 Disposition of Proceeds. The Security Documents contain an assignment by the
Borrower and/or the Guarantors unto and in favor of the Administrative Agent for the benefit of the
Lenders of all of the Borrower’s or each Guarantor’s interest in and to their as-extracted collateral in the
form of production and all proceeds attributable thereto which may be produced from or allocated to the
Mortgaged Property. The Security Documents further provide in general for the application of such
proceeds to the satisfaction of the Obligations described therein and secured thereby. Notwithstanding
the assignment contained in such Security Documents, until the occurrence of an Event of Default, (a) the
Administrative Agent and the Lenders agree that they will neither notify the purchaser or purchasers of
such production nor take any other action to cause such proceeds to be remitted to the Administrative
Agent or the Lenders, but the Lenders will instead permit such proceeds to be paid to the Borrower and its
Subsidiaries and (b) the Lenders hereby authorize the Administrative Agent to take such actions as may
be necessary to cause such proceeds to be paid to the Borrower and/or such Subsidiaries.

13.22 Collateral Matters: Hedge Agreements. The benefit of the Security Documents and of the
provisions of this Agreement relating to any Collateral securing the Obligations shall also extend to and
be available on a pro rata basis to any Person (a) under any Secured Hedge Agreement, in each case, after
giving effect to all netting arrangements relating to such Hedge Agreements or (b) under any Secured
Cash Management Agreement. No Person shall have any voting rights under any Credit Document as a
result of the existence of obligations owed to it under any such Secured Hedge Agreement or Secured
Cash Management Agreement.

13.23 Limitation of Recourse. There shall be full recourse to the Credit Parties and to all of
their assets for the liabilities of the Credit Parties under this Agreement and the other Credit Documents
and their other Obligations, but in no event shall the Permitted Investors, or any officer, director or holder
of any Stock in the Borrower, be personally liable or obligated for such liabilities and Obligations of the
Credit Parties, except as expressly provided in the Security Documents or in any other Credit Document
to which such Person is a party. Nothing contained herein shall (a) limit or be construed to limit the
obligations and liabilities of the Permitted Investors in any Credit Document creating such liabilities or
(b) affect or diminish any rights of any Secured Party against such Permitted Investor for such Permitted
Investor’s fraud, willful misrepresentation, gross negligence, willful misconduct or misappropriation of
funds,

13.24 Interest Rate Limitation. It is the intention of the parties hereto that each Lender shall
conform strictly to usury laws applicable to it. Accordingly, if the transactions contemplated hereby
would be usurious as to any Lender under laws applicable to it (including the laws of the United States of
America, the State of Texas or any other jurisdiction whose laws may be mandatorily applicable to such
Lender notwithstanding the other provisions of this Agreement), then, in that event, notwithstanding
anything to the contrary in any of the Credit Documents or any agreement entered into in connection with
or as security for the Loans, it is agreed as follows: (i) the aggregate of all consideration which
constitutes interest under law applicable to any Lender that is contracted for, taken, reserved, charged or
received by such Lender under any of the Credit Documents or agreements or otherwise in connection
with the Loans shall under no circumstances exceed the maximum amount allowed by such applicable
law, and any excess shall be canceled automatically and if theretofore paid shall be credited by such

{1239,001-W0055960.} 105
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 165 of 168

Lender on the principal amount of the Loans (or, to the extent that the principal amount of the Loans shall
have been or would thereby be paid in full, refunded by such Lender to the Borrower); and (ii) in the
event that the maturity of the Loans is accelerated by reason of an election of the holder thereof resulting
from any Event of Default under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest under law applicable to any Lender may
never include more than the maximum amount allowed by such applicable law, and excess interest, if
any, provided for in this Agreement or otherwise shall be canceled automatically by such Lender as of the
date of such acceleration or prepayment and, if theretofore paid, shall be credited by such Lender on the
principal amount of the Loans (or, to the extent that the principal amount of the Loans shall have been or
would thereby be paid in full, refunded by such Lender to the Borrower). All sums paid or agreed to be
paid to any Lender for the use, forbearance or detention of sums due hereunder shall, to the extent
permitted by law applicable to such Lender, be amortized, prorated, allocated and spread throughout the
stated term of the Loans until payment in full so that the rate or amount of interest on account of any
Loans hereunder does not exceed the maximum amount allowed by such applicable law. If at any time
and from time to time (i) the amount of interest payable to any Lender on any date shall be computed at
the Highest Lawful Rate applicable to such Lender pursuant to this Section 13.24 and (ii) in respect of
any subsequent interest computation period the amount of interest otherwise payable to such Lender
would be less than the amount of interest payable to such Lender computed at the Highest Lawful Rate
applicable to such Lender, then the amount of interest payable to such Lender in respect of such
subsequent interest computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such Lender shall equal the total
amount of interest which would have been payable to such Lender if the total amount of interest had been
computed without giving effect to this Section 13.24.

13.25 Incorporation of DIP Orders by Reference. Each of the Credit Parties, the Administrative
Agent, and the Lenders agrees that any reference contained herein to (a) the Interim DIP Order shall
include all terms, conditions, and provisions of such Interim DIP Order and that the Interim DIP Order is
incorporated herein for all purposes, and (b) the Final DIP Order shall include all terms, conditions, and
provisions of such Final DIP Order and that the Final DIP Order is incorporated herein for all purposes.
To the extent there is any inconsistency between the terms of this Agreement and the terms of either the
Interim DIP Order or the Final DIP Order, the terms of the Interim DIP Order and the Final DIP Order, as
applicable, shall govern.

13.26 Flood Insurance Provisions. Notwithstanding anything in this Agreement or any other
Credit Document to the contrary, in no event is any “Building” (as defined in the applicable Flood
Insurance Laws) or “Manufactured (Mobile) Home” (as defined in the applicable Flood Insurance Laws)
included in the definition of “Mortgaged Property” (as defined in any Credit Document) and no
“Building” or “Manufactured (Mobile) Home” is hereby encumbered by this Agreement or any other
Credit Document.

13.27 Acknowledgement and Consent to  Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other agreement, arrangement
or understanding among any such parties, each party hereto acknowledges that any liability of any EEA
Financial Institution arismg under any Credit Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA

Resolution Authority to any such liabilities arising hereunder that may be payable to it by any party
hereto that is an EEA Financial Institution; and

{1239.001-W0055960.} 106
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 166 of 168

(b) the effects of any Bail-In Action on any such liability, including, if applicable:

@) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity, or a bridge
institution that may be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with respect to any such

liability under this Agreement or any other Credit Document; or

(iii) ‘the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow.]

{1239.001-W0055960.} 107
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 167 of 168

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this Agreement
to be duly executed and delivered as of the date first above written.

EM ENERGY EMPLOYER, LLC, as Borrower

By:
Name:
Title:

 

 

 

{1239.001-W0055960.,;Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit Agreement
Case 19-11104-JTD Doc 61-1 Filed 05/16/19 Page 168 of 168

KEYBANK, NATIONAL ASSOCIATION, as
Administrative Agent and Letter of Credit Issuer and a
Lender

By:

 

Name:
Title:

£1239.001-w0055960.;Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit Agreement
